Exhibit 10.1.48
EXECUTION COPY
 
 
CREDIT AGREEMENT
dated as of
October 8, 2010
among
MIRANT MARSH LANDING, LLC,
The LENDERS Party Hereto,
THE ROYAL BANK OF SCOTLAND PLC,
as Administrative Agent,
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent and Depositary Bank
 

$649,940,000


 
RBS SECURITIES INC., RBC CAPITAL MARKETS, and WESTLB AG, NEW YORK BRANCH,
as Joint Bookrunners
RBS SECURITIES INC., RBC CAPITAL MARKETS, WESTLB AG, NEW YORK BRANCH, UNION
BANK, N.A., ING CAPITAL LLC, COBANK, ACB, CREDIT AGRICOLE CORPORATE AND
INVESTMENT, and DEXIA CREDIT LOCAL, NEW YORK BRANCH,
as Joint Lead Arrangers
WESTLB AG, NEW YORK BRANCH, UNION BANK, N.A., and ING CAPITAL LLC,
as Documentation Agents
RBC CAPITAL MARKETS,
as Syndication Agent
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Terms Generally
    33  
SECTION 1.03. Accounting Terms
    34  
 
       
ARTICLE II THE CREDITS
    34  
SECTION 2.01. Term Loan Facility
    34  
SECTION 2.02. [Reserved]
    35  
SECTION 2.03. Letters of Credit
    35  
SECTION 2.04. Loans and Borrowings
    40  
SECTION 2.05. Funding of Borrowings
    41  
SECTION 2.06. Interest Elections
    41  
SECTION 2.07. Termination and Reduction of the Commitments
    43  
SECTION 2.08. Repayment of Loans; Evidence of Debt
    44  
SECTION 2.09. Prepayment of Loans
    46  
SECTION 2.10. Fees
    47  
SECTION 2.11. Interest
    48  
SECTION 2.12. Alternate Rate of Interest
    49  
SECTION 2.13. Increased Costs
    50  
SECTION 2.14. Break Funding Payments
    51  
SECTION 2.15. Taxes
    51  
SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    53  
SECTION 2.17. Mitigation Obligations; Replacement of Lenders
    55  
SECTION 2.18. Defaulting Lenders
    57  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    59  
SECTION 3.01. Due Organization, Power and Authority Etc.
    59  
SECTION 3.02. Authority and Enforceability.
    59  
SECTION 3.03. No Conflict
    59  
SECTION 3.04. Title
    60  

- i -



--------------------------------------------------------------------------------



 



              Page  
SECTION 3.05. Approvals, Etc.
    60  
SECTION 3.06. No Default or Event of Default, Event of Abandonment, Event of
Damage,Event of Taking
    60  
SECTION 3.07. Litigation, Etc.
    60  
SECTION 3.08. Compliance with Laws and Obligations
    60  
SECTION 3.09. Environmental Laws
    61  
SECTION 3.10. Project Documents
    61  
SECTION 3.11. Material Adverse Effect
    61  
SECTION 3.12. Regulations T, U and X
    61  
SECTION 3.13. Information
    61  
SECTION 3.14. Pari Passu
    62  
SECTION 3.15. Investment Company Status
    62  
SECTION 3.16. Foreign Assets Control Regulations, Etc.
    62  
SECTION 3.17. Security Documents
    62  
SECTION 3.18. ERISA
    63  
SECTION 3.19. Labor Matters
    63  
SECTION 3.20. Single-Purpose Entity
    63  
SECTION 3.21. Members and Membership Interests
    63  
SECTION 3.22. Deposit Accounts and Securities Accounts
    63  
 
       
ARTICLE IV CONDITIONS
    64  
SECTION 4.01. Closing Date
    64  
SECTION 4.02. Conditions Precedent to Initial Extension of Credit
    67  
SECTION 4.03. Conditions Precedent to All Borrowings of Loans
    68  
SECTION 4.04. Conditions Precedent to Issuance of each Letter of Credit
    69  
SECTION 4.05. Conversion Date
    70  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    70  
SECTION 5.01. Corporate Separateness; Etc.
    70  
SECTION 5.02. Conduct of Business
    71  
SECTION 5.03. Compliance with Laws and Obligations
    71  
SECTION 5.04. Governmental Approvals
    71  
SECTION 5.05. Maintenance of Title
    71  
SECTION 5.06. Maintenance of Property; Insurance
    72  

- ii -



--------------------------------------------------------------------------------



 



              Page  
SECTION 5.07. Keeping of Books
    72  
SECTION 5.08. Access to Records; Inspection Rights
    72  
SECTION 5.09. Payment of Taxes, Etc.
    72  
SECTION 5.10. Information and Reporting Requirements
    73  
SECTION 5.11. Notices
    74  
SECTION 5.12. Use of Proceeds
    75  
SECTION 5.13. Security
    75  
SECTION 5.14. Further Assurances
    75  
SECTION 5.15. Gas Contracts and Approved Affiliate Contracts
    76  
SECTION 5.16. Auditors
    76  
SECTION 5.17. Permitted Swap Agreements
    76  
SECTION 5.18. Accounts
    76  
SECTION 5.19. Insurance Proceeds and Condemnation Proceeds
    76  
SECTION 5.20. Operating Budget
    77  
SECTION 5.21. Updated Surveys and Title Policies
    78  
 
       
ARTICLE VI NEGATIVE COVENANTS
    79  
SECTION 6.01. Fundamental Changes
    79  
SECTION 6.02. Subsidiaries
    79  
SECTION 6.03. Indebtedness; Guarantees
    79  
SECTION 6.04. Liens, Etc.
    79  
SECTION 6.05. Investments, Advances, Loans
    79  
SECTION 6.06. Business Activities
    79  
SECTION 6.07. Restricted Payments
    79  
SECTION 6.08. Asset Dispositions
    80  
SECTION 6.09. Accounting Changes
    80  
SECTION 6.10. Change Orders; Amendments to Project Documents
    80  
SECTION 6.11. Transactions with Affiliates
    82  
SECTION 6.12. Accounts
    82  
SECTION 6.13. Acceptance
    82  
SECTION 6.14. Hedging Agreements
    82  

- iii -



--------------------------------------------------------------------------------



 



              Page  
ARTICLE VII EVENTS OF DEFAULT
    82  
SECTION 7.01. Events of Default
    82  
SECTION 7.02. Remedies
    86  
 
       
ARTICLE VIII THE AGENTS
    87  
SECTION 8.01. Appointment
    87  
SECTION 8.02. Other Business
    87  
SECTION 8.03. Duties and Obligations
    87  
SECTION 8.04. Reliance
    88  
SECTION 8.05. Sub-Agents
    88  
SECTION 8.06. Resignation
    88  
SECTION 8.07. Lender Acknowledgments
    88  
 
       
ARTICLE IX MISCELLANEOUS
    89  
SECTION 9.01. Notices
    89  
SECTION 9.02. Waivers; Amendments
    90  
SECTION 9.03. Expenses; Indemnity; etc.
    92  
SECTION 9.04. Successors and Assigns
    94  
SECTION 9.05. Survival
    97  
SECTION 9.06. Counterparts; Integration; Effectiveness
  97  
SECTION 9.07. Severability
    98  
SECTION 9.08. Right of Setoff
    98  
SECTION 9.09. Governing Law; Jurisdiction; Etc.
  98  
SECTION 9.10. Headings
    99  
SECTION 9.11. Confidentiality
    99  
SECTION 9.12. Non-Recourse
    100  
SECTION 9.13. No Third Party Beneficiaries
  100  
SECTION 9.14. Reinstatement
    100  
SECTION 9.15. Patriot Act
    101  

         
APPENDIX A
  -   Insurance
 
       
EXHIBIT A
  -   Form of Assignment and Assumption
EXHIBIT B
  -   Form of Note
EXHIBIT C-1
  -   Form of Borrowing Request

- iv -



--------------------------------------------------------------------------------



 



         
EXHIBIT C-2
  -   Form of Notice of Issuance
EXHIBIT D
  -   Form of Officer’s Certificate
EXHIBIT E-1
  -   Form of Legal Opinion (New York Counsel to the Loan Parties and the
Parent)
EXHIBIT E-2
  -   Form of Legal Opinion (Delaware Counsel to the Loan Parties and the
Parent)
EXHIBIT E-3
  -   Form of Legal Opinion (California Counsel to the Loan Parties and the
Parent)
EXHIBIT E-4
  -   Form of Mirant In-House Counsel Opinion
EXHIBIT F
  -   Form of Construction Report
EXHIBIT G
  -   [Reserved]
EXHIBIT H
  -   Form of Operating Report
EXHIBIT I
  -   Form of Construction Drawdown Certificate
EXHIBIT J
  -   Form of Drawdown Certificate of Independent Engineer
EXHIBIT K
  -   Form of Physical Facilities Certificate
EXHIBIT L
  -   Form of Performance Certificate
EXHIBIT M
  -   Form of Legal Matters Certificate
EXHIBIT N
  -   [Reserved]
EXHIBIT O
  -   Form of Consent to Assignment
EXHIBIT P
  -   Terms of Subordination
 
       
SCHEDULE I
  -   Commitments
SCHEDULE 2.08
  -   Term Loan Amortization Schedule
SCHEDULE 3.05
  -   Governmental Approvals
SCHEDULE 3.07
  -   Litigation
SCHEDULE 3.09
  -   Environmental Matters
SCHEDULE 3.13
  -   Information 

- v -



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT (this “Agreement”), dated as of October 8, 2010,
among MIRANT MARSH LANDING, LLC (the “Borrower”), a limited liability company
organized under the laws of Delaware, the LENDERS party hereto, THE ROYAL BANK
OF SCOTLAND PLC, as the Administrative Agent and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as the Collateral Agent and Depositary Bank.
          The Borrower wishes to finance the development and construction of an
approximately 760 MW natural gas-fired turbine generator facility to be located
near Antioch, California, and in connection therewith has requested that the
Lenders (as hereinafter defined) extend credit to the Borrower in an aggregate
principal or face amount (as applicable) not exceeding $649,940,000 at any one
time outstanding. The Lenders are prepared to extend the credit referred to in
the preceding sentence upon the terms and conditions hereof, and, accordingly,
the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.
          “Acceptable Bank” means (a) each Lead Arranger and (b) any United
States commercial bank(s) or financial institution(s) or a United States branch
or subsidiary of a foreign commercial bank(s) or financial institution(s)
having, or guaranteed or confirmed by an entity having, a long-term unsecured
senior debt rating of at least two of the following: A2 or better by Moody’s, A
or better by S&P or A or better by Fitch.
          “Acceptable Letter of Credit” means an irrevocable letter of credit
issued by an Acceptable Bank in favor of the Collateral Agent (for the benefit
of the Secured Parties) that has a stated maturity date that is not earlier than
12 months after the date of issuance of such letter of credit, and which letter
of credit and all related documentation are satisfactory to the Administrative
Agent, acting reasonably. Any such letter of credit must be drawable if, (i) it
is not renewed or replaced, at least 15 days prior to its stated maturity date
or (ii) a Negative Credit Event occurs with respect to the issuer and a
replacement letter of credit has not been obtained from an Acceptable Bank
within 30 days after the downgrade giving rise to such Negative Credit Event.
For the avoidance of doubt and without limiting the provisions of Sections 6.03
and 6.04, the Borrower acknowledges and agrees that, except in the case of a
letter of credit provided in connection with a Replacement Letter of Credit
Facility, it shall not be the account party in respect of any such letter of
credit, and that except in the case of any Letter of Credit or any letter of
credit issued under any Replacement Letter of Credit Facility, any such letter
of credit shall not otherwise constitute Indebtedness of the Borrower or be
secured by a Lien on any of the property of the Borrower.

 



--------------------------------------------------------------------------------



 



          “Accounts” means, collectively, the Construction Account, the Revenue
Account, the Operating Account, the Debt Service Reserve Account, the Interest
Payment Account, the Principal Payment Account, the Insurance/Condemnation
Proceeds Account, the Distribution Account, the Prepayment Account, the Major
Maintenance Account and any sub-account of any of the foregoing or any other
account opened by the Depositary Bank pursuant to the Collateral Agency
Agreement.
          “Additional Equity Contributions” means Permitted Subordinated Debt
held by an Affiliate of the Borrower and contributions to equity (in cash or in
kind) of the Borrower made directly or indirectly by the Parent, other than
pursuant to the Equity Contribution Agreement.
          “Additional Project Document” means any contract or agreement relating
to the Project entered into by the Borrower subsequent to the Closing Date that
Borrower reasonably expects to have obligations in excess of $5,000,000 in the
aggregate with respect to any one contract.
          “Adjusted LIBO Rate” means, for any Interest Period for any Eurodollar
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/100th of one percent) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate for such Interest Period.
          “Administrative Agent” means The Royal Bank of Scotland plc, in its
capacity as administrative agent for the Lenders hereunder, and any successor
thereto pursuant to Article VIII.
          “Administrative Questionnaire” means a questionnaire, in a form
supplied by the Administrative Agent, completed by a Lender.
          “Administrative Services Agreement” means the Administrative Services
Agreement dated April 2, 2009, between the Borrower and Mirant Services, LLC.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, and when
used with respect to the Borrower, shall also mean the Immediate Parent, the
Parent and each Person that is an Affiliate of the Parent.
          “Agents” means, collectively, the Administrative Agent and the
Collateral Agent.
          “Agreement” has the meaning ascribed to such term in the introductory
paragraph hereto.
          “Alternate Base Rate” means, for any day, a rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the sum of (i) the Federal Funds
Effective Rate in effect for such day plus (ii) 0.50% and (c) one-month LIBO
Rate.
          “Ancillary Documents” means, with respect to each Additional Project
Document: (a) each security agreement or instrument, if any, necessary to grant
to the Collateral
Credit Agreement

2



--------------------------------------------------------------------------------



 



Agent a perfected Lien in such Additional Project Document with the priority
contemplated by the Security Documents, (b) a Consent to Assignment from each
Project Party under such Additional Project Document (other than the Borrower)
and any other Person guaranteeing or otherwise supporting such Project Party’s
obligations under such Additional Project Document, (c) a certificate of an
Authorized Officer of the Borrower with respect to authorization of the Borrower
to execute, deliver and perform such Additional Project Document, (d) a
certificate of an Authorized Officer of the Borrower to the effect that all
Governmental Approvals then necessary for the execution, delivery and
performance by the Borrower of such Additional Project Document have been duly
obtained, were validly issued and are in full force and effect and (e) any
customary legal opinions reasonably requested by the Administrative Agent to be
provided in accordance therewith.
          “Anti-Terrorism Laws” means any of the following (a) the
Anti-Terrorism Order, (b) the Terrorism Sanctions Regulations (Title 31 Part 595
of the US Code of Federal Regulations), (c) the Terrorism List Governments
Sanctions Regulations (Title 31 Part 596 of the US Code of Federal Regulations),
(d) the Foreign Terrorist Organizations Sanctions Regulations (Title 31 Part 597
of the US Code of Federal Regulations), (e) the Patriot Act, (f) all other
present and future legal requirements of any Governmental Authority addressing,
relating to, or attempting to eliminate, terrorist acts and acts of war, and
(g) any regulations promulgated pursuant thereto or pursuant to any legal
requirements of any Governmental Authority governing terrorist acts and acts of
war.
          “Anti-Terrorism Order” means Section 1 of Executive Order 13224 of
September 24, 2001, Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (Title 12, Part 595 of the
US Code of Federal Regulations).
          “Applicable Accounting Requirements” means generally accepted
accounting principles, as in effect from time to time in the United States, or,
at the election of the Borrower, the International Financial Reporting Standards
promulgated from time to time by the International Accounting Standards Board.
          “Applicable Law” means any constitution, statute, law, rule,
regulation, ordinance, judgment, order, decree, Governmental Approval, or any
published directive, guideline, decision, policy, requirement, or any other
restriction by any Governmental Authority that has the force of law, as in
effect from time to time, and in each case as amended.
          “Applicable Margin” means, with respect to any ABR Loan or Eurodollar
Loan, the applicable rate per annum determined pursuant to the interest grid set
forth below:

                                      Tranche A Term Loans and Letter of        
Years after   Credit Loans     Tranche B Term Loans   Closing Date   Eurodollar
    ABR     Eurodollar     ABR  
1 — 3
    2.50 %     1.50 %     2.75 %     1.75 %
4 — 6
    2.75 %     1.75 %     3.00 %     2.00 %
7 — 9
    3.00 %     2.00 %     3.25 %     2.25 %
10 — 12
    n/a       n/a       3.50 %     2.50 %
13 — Tranche B Maturity Date
    n/a       n/a       3.75 %     2.75 %

Credit Agreement

3



--------------------------------------------------------------------------------



 



          “Applicable Percentage” means with respect to any Lender and in
respect of any Class, the percentage of the total Commitments of such Class
represented by such Lender’s Commitment of such Class. If any Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the applicable Commitments, giving effect to any assignments.
          “Approved Affiliate Contracts” has the meaning assigned to such term
in Section 6.11.
          “Approved Fund” means, with respect to any Lender, any fund that
invests in commercial loans and is managed by such Lender, an Affiliate of such
Lender or an Affiliate of an entity that manages such Lender.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
          “Assignment of Proceeds” means that Assignment of Proceeds of Standby
Letter of Credit and Request for Issuer’s Consent to be executed by the issuer
of the Construction Contract Letter of Credit.
          “Authorized Officer” means, with respect to any Person, any executive
officer or Financial Officer of such Person or any member or manager of such
Person responsible for the administration of the obligations of such Person in
respect of this Agreement and any other Transaction Document.
          “Base Case Projections” means the financial model forecasting the
revenues and expenditures of the Project for time periods, and based upon
assumptions and methodology, agreed upon by the Borrower and Lead Arrangers on
or prior to the Closing Date.
          “Base Equity Contribution Amount” has the meaning assigned to such
term in the Equity Contribution Agreement.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” has the meaning ascribed to such term in the introductory
paragraph hereto.
          “Borrower PSA” has the meaning given to such term in Section 4.01(n).
          “Borrowing” means (a) all ABR Loans of the same Class made, converted
or continued on the same date or (b) all Eurodollar Loans of the same Class
which have the same Interest Period.
Credit Agreement

4



--------------------------------------------------------------------------------



 



          “Borrowing Request” means a request by the Borrower for a Borrowing of
Term Loans in accordance with Section 2.01.
          “Business Day” means any day (a) that is not a Saturday, Sunday or
other day on which commercial banks in New York City are authorized or required
by law to remain closed, and (b) if such day relates to a borrowing of, a
payment or prepayment of principal of or interest on, a continuation or
conversion of or into, or the Interest Period for, a Eurodollar Borrowing, or to
a notice by the Borrower with respect to any such borrowing, payment,
prepayment, continuation, conversion, or Interest Period, that is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.
          “CAISO” means the California Independent System Operator Corporation,
or any successor entity performing similar functions.
          “Capital Securities” means, with respect to any Person, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) representing the equity ownership of such Person.
          “Carbon Dioxide Cost” has the meaning given to such term under the
PPA.
          “Carbon Dioxide Cost Bridge Indebtedness” means Indebtedness of the
Borrower (a) the proceeds of which are used solely to pay for or otherwise to
finance Carbon Dioxide Cost reimbursable by the Power Purchaser to the Borrower
under the PPA pending reimbursement of such Carbon Dioxide Cost by the Power
Purchaser, (b) that is payable to the Parent or any Subsidiary of the Parent,
(c) that is mandatorily prepayable with the proceeds of any reimbursement of the
Borrower by the Power Purchaser for such Carbon Dioxide Cost, (d) that, unless
paid with the proceeds of reimbursement by the Power Purchaser, so long as the
Permitted Bridge Prepayment Conditions have been satisfied, is subordinated to
the Indebtedness of the Borrower under the Senior Debt on terms consistent with
Exhibit P, and (e) the interest and fees in respect of which do not exceed the
higher of (x) the weighted average of the interest and fees payable hereunder
and (y) the weighted average of the interest and fees certified by the Borrower
as being payable by the Parent under the Parent’s principal revolving credit
facilities.
          “Cash Flow Available for Debt Service” means for any period, with
reference to the Borrower’s financial statements, (a) income from continuing
operations before income taxes (with adjustment to reflect the cash flows from
the PPA, in the event that the Borrower accounts for the PPA on a levelized
basis rather than on an accrual basis); plus (b) depreciation and amortization;
plus (c) Interest Expense; plus (d) reimbursement under the Large Generator
Interconnection Agreement (including interest) minus (e) Major Maintenance
Contribution Amounts transferred to the Major Maintenance Account. “Cash Flow
Available for Debt Service” shall not include the effect of (i) gains or losses
on sales or disposition of assets; (ii) non-recurring items; (iii) non-cash
expenses; (iv) non-cash gains or losses, including as a result of agreements
being marked to market, but shall include cash payments and receipts from and in
respect of settlement of such agreements; or (v) costs or expenses funded from
the Major Maintenance Account.
Credit Agreement

5



--------------------------------------------------------------------------------



 



          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or any Issuing
Lender (or, for purposes of Section 2.13(b), by any lending office of such
Lender or by the Lender’s or such Issuing Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement.
          “Change of Control” means that, any person or group (within the
meaning of Rule 13(d) of the Exchange Act and the rules of the Securities and
Exchange Commission thereunder) (a “Proposed Acquiror”), other than the Parent,
any Affiliate of the Parent or any Person that acquires control of the Parent or
all or substantially all the assets of the Parent, shall have directly or
indirectly, other than by operation of the Security Documents, acquired
(i) ownership of more than 50% on a fully diluted basis of the aggregate voting
power represented by the issued and outstanding voting equity interests of the
Borrower or (ii) control of the Borrower, unless, following the Conversion Date
only, such Proposed Acquiror is a Qualified Owner.
          “Change Order” means any change order, variation or payment of any
claim or similar provision arising pursuant to the Construction Contract which
has the effect of increasing the price or extending the time for performance
thereunder.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are Tranche A Term
Loans, Tranche B Term Loans, DSR Letter of Credit Loans or PPA Letter of Credit
Loans; when used in reference to any Commitment, refers to whether such
Commitment is a Tranche A Term Loan Commitment, Tranche B Term Loan Commitment,
DSR Letter of Credit Commitment or PPA Letter of Credit Commitment; when used in
reference to any Letter of Credit, refers to whether such Letter of Credit is a
DSR Letter of Credit or PPA Letter of Credit; and when used in reference to any
Letter of Credit Exposure, refers to whether such Letter of Credit Exposure is a
DSR Letter of Credit Exposure or PPA Letter of Credit Exposure.
          “Closing Date” means the date, occurring no later than December 31,
2010, on which the conditions specified in Section 4.01 are satisfied (or waived
in accordance with Section 9.02).
          “Code” means the Internal Revenue Code of 1986, and the regulations
thereunder, in each case as amended, reformed or otherwise modified from time to
time.
          “Collateral” means any and all Property encumbered by or intended to
be encumbered by a lien granted under any Security Document and all rights,
property and other assets added thereto by way of retention and otherwise.
          “Collateral Agency Agreement” means the Collateral Agency and
Intercreditor Agreement dated as of October 8, 2010, among the Borrower, the
Agents and the other Secured Parties from time to time party thereto.
Credit Agreement

6



--------------------------------------------------------------------------------



 



          “Collateral Agent” means Deutsche Bank Trust Company Americas, in its
capacity as collateral agent for the Secured Parties under the Security
Documents, and any successor thereto pursuant to Article IX of the Collateral
Agency Agreement.
          “Commitment” means a Term Loan Commitment, DSR Letter of Credit
Commitment or PPA Letter of Credit Commitment (as the context requires).
          “Condemnation” means any taking, seizure, confiscation, requisition,
exercise of rights of eminent domain, public improvement, inverse condemnation,
condemnation or similar action of or proceeding by any Governmental Authority
relating to the Project unless such taking, seizure, confiscation, requisition,
exercise of rights of eminent domain, public improvement, inverse condemnation,
condemnation or similar action or proceeding is diligently contested in good
faith by the Borrower and during the period of such contest, the enforcement of
any contested item is effectively stayed.
          “Condemnation Proceeds” has the meaning assigned to such term in the
Collateral Agency Agreement.
          “Consents to Assignment” means each Consent to Assignment executed by
a Project Party and the Borrower and required to be delivered on the Closing
Date and each Consent to Assignment substantially in the form of Exhibit O
entered into by the Borrower with a Project Party pursuant to Sections 5.15 and
6.10(d) and in connection with any Material Project Document entered into
following the Closing Date.
          “Construction Account” has the meaning assigned to such term in the
Collateral Agency Agreement.
          “Construction Budget” has the meaning assigned to such term in Section
4.01(l), as modified from time to time in accordance with the terms hereof.
          “Construction Contract” means the Lump Sum Turnkey Agreement for
Engineering, Procurement and Construction, dated as of May 6, 2010, between the
Borrower and the Contractor, together with all schedules, exhibits and other
appendices thereto, as amended, modified and supplemented from time to time.
          “Construction Contract Letter of Credit” means that certain letter of
credit provided by Contractor to Borrower pursuant to the Construction Contract.
          “Construction Drawdown Certificate” means a certificate substantially
in the form of Exhibit I and appropriately completed and delivered by the
Borrower.
          “Construction Report” means a report in substantially the form of
Exhibit F.
          “Construction Schedule” has the meaning assigned to such term in
Section 4.01(m), as modified from time to time in accordance with the terms
hereof.
          “Contingent Equity Contribution” has the meaning assigned to such term
in the Equity Contribution Agreement.
Credit Agreement

7



--------------------------------------------------------------------------------



 



          “Contingent Equity LC” has the meaning given to such term in the
Equity Contribution Agreement.
          “Contra Costa County” means Contra Costa County located in California.
          “Contractor” means Kiewit Power Constructors Co.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Conversion Date” has the meaning assigned to such term in
Section 4.05.
          “Debt Service” means, for any period, the sum computed without
duplication, of the following: (a) all scheduled amounts payable by the Borrower
in respect of principal of Senior Debt during such period (other than any
mandatory prepayment of such Senior Debt), plus (b) all amounts payable by the
Borrower in respect of Interest Expense for such period.
          “Debt Service Coverage Ratio” or “DSCR” means, for any period, the
ratio of (a) Cash Flow Available for Debt Service for such period to (b) Debt
Service for such period.
          “Debt Service Reserve Account” has the meaning assigned to such term
in the Collateral Agency Agreement.
          “Debt Service Reserve Required Amount” means, with respect to any
Quarterly Date, the amount then-projected by the Borrower (such amount and
supporting calculations to be provided, in writing, by the Borrower to the
Administrative Agent at least five Business Days prior to such Quarterly Date)
that is approximately equal to the amount of Debt Service scheduled to be due
during the six-month period commencing on the day after such Quarterly Date;
provided, however, that the Debt Service Reserve Required Amount shall not
exceed $49,790,000 at any time, except as required to accommodate any
Replacement Letter of Credit Facility.
          “Deed of Trust” means the Deed of Trust, Assignment of Leases,
Security Agreement and Fixture Filing from the Borrower in favor of the trustee
thereunder for the benefit of the Collateral Agent.
          “Default” means any Event of Default or any event or condition that,
with the giving of notice, lapse of time or upon declaration or determination
being made (or any combination thereof) would constitute an Event of Default.
          “Defaulting Lender” means any Lender with respect to which a Lender
Default is in effect.
          “Delay Damages Bridge Indebtedness” means Indebtedness of the Borrower
(a) the proceeds of which are used solely to pay Delay Damages (as defined in
the PPA) under the PPA or to reimburse the Parent or any Subsidiary of the
Parent for Indebtedness of such
Credit Agreement

8



--------------------------------------------------------------------------------



 



Person the proceeds of which were used to pay Delay Damages, (b) that is payable
to the Parent or any Subsidiary of the Parent, (c) that is mandatorily
prepayable with the proceeds of any Substantial Completion Delay Liquidated
Damages received by the Borrower under the Construction Contract, whether paid
directly to the Borrower by the Contractor or through a letter of credit, a
guaranty or other form of credit support provided by or on behalf of the
Contractor, (d) that, unless paid with the proceeds of any Substantial
Completion Delay Liquidated Damages, so long as the Permitted Bridge Prepayment
Conditions have been satisfied, is subordinated to the Indebtedness of the
Borrower under the Senior Debt on terms consistent with Exhibit P, and (e) the
interest and fees in respect of which do not exceed the higher of (x) the
weighted average of the interest and fees payable hereunder and (y) the weighted
average of the interest and fees certified by the Borrower as being payable by
the Parent under the Parent’s principal revolving credit facilities.
          “Deposit Accounts” means a “deposit account” as that term is defined
in Section 9-102(a) of the UCC.
          “Depositary Bank” means Deutsche Bank Trust Company Americas, as
depositary bank under the Collateral Agency Agreement, and any successor thereto
pursuant to Article IX of the Collateral Agency Agreement.
          “Development” means development, acquisition, ownership, financing,
leasing, occupation, construction, equipping, testing, alteration,
reconstruction, repair, operation, maintenance and use of the Project.
          “Disbursement Date” has the meaning assigned to such term in
Section 2.03(g).
          “Distribution Account” has the meaning assigned to such term in the
Collateral Agency Agreement.
          “Dollars” or “$” refers to the lawful currency of the United States of
America.
          “DSR Issuing Lender” means each of ING Capital LLC, and any other
Lender designated as a DSR Issuing Lender pursuant to Section 2.03(k), in each
case in its capacity as an issuer of DSR Letters of Credit hereunder, and its
successors in such capacity, which in each case shall be an Acceptable Bank.
          “DSR Letter of Credit” means any letter of credit issued by any DSR
Issuing Lender to the Collateral Agent, as beneficiary, pursuant to Section 2.03
and in a form reasonably satisfactory to the Administrative Agent.
          “DSR Letter of Credit Availability Period” means the period from and
including the Letter of Credit Availability Date to but excluding the earlier of
the Letter of Credit Expiry Date and the date of the termination of the DSR
Letter of Credit Commitments pursuant to the terms of this Agreement.
          “DSR Letter of Credit Commitment” means, with respect to each DSR
Letter of Credit Lender, the commitment, if any, of such Lender to acquire
participations in a DSR Letter of Credit, expressed as an amount representing
the maximum aggregate amount that such Lender
Credit Agreement

9



--------------------------------------------------------------------------------



 



agrees to make available as its DSR Letter of Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07 or 2.09
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each DSR Letter of
Credit Lender’s DSR Letter of Credit Commitment is set forth on Schedule I, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its DSR Letter of Credit Commitment, as applicable. The initial
aggregate amount of all the DSR Letter of Credit Lenders’ DSR Letter of Credit
Commitments is $49,790,000. Each DSR Letter of Credit Lender’s DSR Letter of
Credit Commitment shall be deemed to be used for purposes of Section 2.10(a) at
the time of each issuance or increase in the face amount of such DSR Letter of
Credit pursuant to Section 2.03 by an amount equal to the increase in such
Lender’s DSR Letter of Credit Exposure at such time.
          “DSR Letter of Credit Disbursement” means a payment made by any DSR
Issuing Lender pursuant to a DSR Letter of Credit.
          “DSR Letter of Credit Exposure” means, with respect to any Lender at
any time, its Applicable Percentage at such time of the sum of (a) the aggregate
undrawn amount of any DSR Letter of Credit at such time plus (b) the aggregate
amount of all DSR Letter of Credit Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time.
          “DSR Letter of Credit Lender” means a Lender with a DSR Letter of
Credit Commitment or, if the DSR Letter of Credit Commitments have terminated or
expired, a Lender with any outstanding DSR Letter of Credit Loans or DSR Letter
of Credit Exposure.
          “DSR Letter of Credit Loan” means a Loan made by the DSR Letter of
Credit Lenders in respect of a DSR Letter of Credit Disbursement pursuant to
Section 2.03(h).
          “Easement Agreement” means the Easement Agreement to be entered into
between the Borrower and Mirant Delta, LLC.
          “Emergency Expenses” means any Operating and Maintenance Expenses in
respect of the Project (other than Project Costs or expenditures paid out of
Insurance Proceeds, Condemnation Proceeds or the proceeds of Permitted Bridge
Indebtedness) that are required as a result of an event threatened or occurring
at the location of the Project that poses imminent or actual risk of serious
personal injury, physical damage or threat to the environment.
          “Environmental Claim” means, with respect to any Person, any notice,
claim, administrative, regulatory, or judicial action, suit, judgment, demand,
or other communication (whether written or oral) with respect to or arising in
connection with the Project Assets, by any other Person alleging or asserting
such Person’s liability under any Environmental Law, including for investigatory
costs, costs of response, removal, remediation or cleanup, governmental response
costs, attorneys’ fees, damages to the environment, natural resources, or other
property of such Person, personal injuries, fines, third-party claims or
penalties arising out of, based on or resulting from (a) the presence, use or
release into the environment of any Hazardous Substances, whether or not owned
by such Person or (b) any fact, circumstance, condition, or occurrence forming
the basis of any violation, or alleged violation, of any Environmental Laws
applicable to the Project.
Credit Agreement

10



--------------------------------------------------------------------------------



 



          “Environmental Law” means any and all Applicable Laws applicable to
the Project or the Borrower relating to pollution, human health, safety, natural
resources, or the environment or the use or release into the environment of any
materials, including the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. Sections 9601 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. Sections 6901 et seq.), the Clean Air Act (42 U.S.C.
Sections 7401 et seq.), the Clean Water Act (33 U.S.C. Section 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. Sections 1801 et seq.),
and the Toxic Substances Control Act (15 U.S.C. Sections 2601 et seq.), and the
regulations promulgated pursuant to any of the foregoing and similar state and
local statutes, all as may be amended from time to time.
          “Equity Contribution Agreement” means the Equity Contribution
Agreement, dated as of October 8, 2010, among the Borrower, the Parent and the
Collateral Agent.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Abandonment” means (a) a written public announcement by the
Borrower of a decision to abandon or indefinitely defer the construction or
completion or operation the Project for any reason or (b) the total suspension
for more than 90 consecutive days or abandonment of the Development; provided
that any suspension or delays in construction, completion or operation of the
Project caused by a force majeure event shall not constitute an “Event of
Abandonment” so long as the Borrower is diligently attempting to restart the
construction, operation or completion of the Project, as the case may be.
          “Event of Damage” means any event of damage, destruction, or casualty
(other than an Event of Taking) relating to all or any part of the Project or
the other Project Assets.
          “Event of Default” has the meaning assigned to such term in
Section 7.01.
          “Event of Taking” means the occurrence of any of the following events
carried out by any Governmental Authority: (a) any Condemnation,
nationalization, seizure, compulsory acquisition, or expropriation of all or any
portion of (i) the Project Assets, (ii) the business operations of the Borrower,
or (iii) the equity interests in the Borrower, (b) any intervention in, or
assumption of custody or control of, all or any portion of (i) the Project
Assets, (ii) the business operations of the Borrower, or (iii) the equity
interests in the Borrower, (c) any action for the dissolution or
disestablishment of the Borrower, or (d) any action that prevents the Borrower
from delivering, installing, constructing, commissioning, testing,
Credit Agreement

11



--------------------------------------------------------------------------------



 



operating or maintaining the Project, the other Project Assets, or its business
operations or any substantial part thereof.
          “EWG” means “exempt wholesale generator” as defined in Section 1262(6)
of PUHCA and the implementing rules of FERC.
          “Excluded Taxes” means, with respect to any Agent, any Lender, any
Issuing Lender or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) income, franchise capital, or
similar taxes imposed on (or measured by) its net income by the United States of
America (or any subdivision thereof or therein), or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
(or other fixed place of business) is located or, in the case of any Lender or
any Issuing Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the jurisdictions listed in clause (a) of this
definition, (c) any Taxes imposed as a result of the failure of any Agent, any
Lender, any Issuing Lender or any such other recipient to furnish any form,
documentation or information required by Section 2.15(e), (d) any U.S. Federal
withholding Taxes imposed by Sections 1471 — 1474 of the Code, and (e) any
withholding tax that would have been imposed on amounts payable to such
recipient under the laws and treaties in effect when such recipient becomes a
party to this Agreement (or, in the case of a Lender, designates a new lending
office) except to the extent that such recipient (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.15.
          “FATCA” means Sections 1471 through 1474 of the Code and any current
or future regulations or official interpretations thereof.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Fee Letters” means, collectively, the (a) Fee Letter dated
September 14, 2010 between the Lead Arrangers and the Borrower, and (b) the
Collateral Agency Fee Letter dated September 9, 2010 between the Collateral
Agent and the Borrower.
          “FERC” means the Federal Energy Regulatory Commission, and any
successor entity performing similar functions.
          “Final Completion” has the meaning given to such term in the
Construction Contract.
Credit Agreement

12



--------------------------------------------------------------------------------



 



          “Financial Officer” means, for any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer,
controller, assistant controller or similar accounting or financial principal of
such Person.
          “Financing Documents” means this Agreement, each Note, the Security
Documents, the Equity Contribution Agreement, the Fee Letters, the Letter of
Credit Documents and the Permitted Swap Agreements.
          “Fiscal Year” means with respect to any Person, the fiscal year of
such Person.
          “Fitch” means Fitch Ratings Ltd., or any successor to the rating
agency business thereof.
          “Forced Outage” has the meaning set forth in the PPA.
          “FPA” means the Federal Power Act, as amended, and all implementing
rules of FERC.
          “Gas Contracts” means the Gas Interconnection and Supply Agreement,
Special Facilities Agreement and Gas Services Agreement.
          “Gas Interconnection and Supply Agreement” means the Gas
Interconnection and Supply Agreement to be entered into between the Borrower and
PG&E.
          “Gas Services Agreement” means the Gas Services Agreement to be
entered into between the Borrower and PG&E.
          “Governmental Approval” means any authorization, approval, consent,
waiver, exception, license, filing, registration, ruling, permit, tariff,
certification, exemption, franchise, concession or other action or requirement
by or with any Governmental Authority.
          “Governmental Authority” means any federal, state, regional, or local
governmental department, commission, board, bureau, authority, agency, court,
instrumentality or judicial or regulatory body or entity, in any such case,
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
          “Hazardous Substances” “ means any hazardous substances, pollutants,
contaminants, wastes, or materials (including petroleum (including crude oil or
any fraction thereof), petroleum wastes, radioactive material, hazardous wastes,
toxic substances, or asbestos or any materials containing asbestos) designated,
regulated or defined under or with respect to which any requirement or liability
may be imposed pursuant to any Environmental Law.
          “Hedging Agreement” means any agreement (other than this Agreement and
the Power Purchase Agreement) in respect of any interest rate swap, forward rate
transaction, commodity swap, commodity option, interest rate option interest or
commodity cap, interest or commodity collar transaction, currency swap
agreement, currency future or option contract or other similar agreements.
Credit Agreement

13



--------------------------------------------------------------------------------



 



          “Immediate Parent” means Mirant Marsh Landing Holdings, LLC.
          “Indebtedness” means, as to any Person at any time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with Applicable Accounting Requirements: (a) all
obligations of such Person for or in respect of monies borrowed or raised,
whether or not for cash by whatever means (including acceptances, deposits,
discounting, letters of credit, factoring, and any other form of financing which
is recognized in accordance with Applicable Accounting Requirements in such
Person’s financial statements as being in the nature of a borrowing); (b) all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (c) all obligations of such Person
representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed; (d) all obligations of such Person that are or
should be reflected on such Person’s balance sheet as capital lease obligations;
(e) net obligations of such Person under any Hedging Agreement; (f) all
obligations of such Person to purchase, redeem, retire, defease, or otherwise
make any payment in respect of any equity interests in such Person or any other
Person or any warrants, rights, or options to acquire such equity interests,
valued, in the case of redeemable preferred interests, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) reimbursement obligations (contingent or otherwise) pursuant to
any performance bonds; (h) whether or not so included as liabilities in
accordance with Applicable Accounting Requirements, Indebtedness of others
described in clauses (a) through (g) above secured by (or for which the holder
thereof has an existing right, contingent or otherwise, to be secured by) a Lien
on the property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; and (i) all guarantees of such Person
in respect of any of the foregoing. The amount of any net obligation under any
Hedging Agreement of any Person on any date shall be deemed to be the net
termination value thereof as of such date for which such Person would be liable
thereunder.
          “Indemnified Party” has the meaning assigned to such term in
Section 9.03(b).
          “Indemnified Taxes” means Taxes other than Excluded Taxes and Other
Taxes.
          “Independent Engineer” means R.W. Beck or any successor consultant
appointed by the Administrative Agent, and, so long as no Event of Default has
occurred and is continuing, reasonably acceptable to the Borrower.
          “Information Memorandum” means the Information Memorandum delivered to
the Lenders by the Lead Arrangers, regarding the Borrower and the Project dated
as of October 8, 2010.
          “Initial Delivery Date” has the meaning given to such term in the
Power Purchase Agreement.
          “Initial Extension of Credit Date” means the date on which the
conditions specified in Sections 4.02 and 4.03 are satisfied (or waived in
accordance with Section 9.02) and the initial Loans hereunder are made.
Credit Agreement

14



--------------------------------------------------------------------------------



 



          “Insurance Advisor” means Moore-McNeil, LLC, or another nationally
recognized insurance advisor selected by the Administrative Agent, and, so long
as no Event of Default has occurred and is continuing, reasonably acceptable to
the Borrower.
          “Insurance/Condemnation Proceeds Account” has the meaning assigned to
such term in the Collateral Agency Agreement.
          “Insurance/Condemnation Proceeds Bridge Indebtedness” means
Indebtedness of the Borrower (a) the proceeds of which are used solely to
repair, restore or enhance the Project in accordance with the terms of the
Transaction Documents pending receipt by the Borrower of Condemnation Proceeds
or Insurance Proceeds, as the case may be, (b) that is payable to the Parent or
any Subsidiary of the Parent, (c) that is mandatorily prepayable with the
proceeds of such Condemnation Proceeds or Insurance Proceeds, (d) that, unless
paid with the proceeds of such Condemnation Proceeds or Insurance Proceeds so
long as the Permitted Bridge Prepayment Conditions have been satisfied, is
subordinated to the Indebtedness of the Borrower under the Senior Debt on terms
consistent with Exhibit P, and (e) the interest and fees in respect of which do
not exceed the higher of (x) the weighted average of the interest and fees
payable hereunder and (y) the weighted average of the interest and fees
certified by the Borrower as being payable by the Parent under the Parent’s
principal revolving credit facilities.
          “Insurance Proceeds” means all amounts and proceeds (including
instruments) in respect of the proceeds of any property, builders’ risk and
marine cargo insurance policies, excluding in each case delayed start-up and
business interruption coverage.
          “Insurance Program” means the insurance program described in
Appendix A of this Agreement.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Borrowing in accordance with Section 2.06(a).
          “Interest Expense” means, for any period, the sum, computed without
duplication, of the following: (a) all interest in respect of Senior Debt
accrued or capitalized during such period, including Letter of Credit Commitment
Fees, Letter of Credit Fees and similar fees payable with respect to any
Replacement Letter of Credit Facility, whether or not paid during such period,
plus (b) the net amounts payable (or receivable) under the Permitted Swap
Agreements (other than termination or unwind payments thereunder) accrued during
such period whether or not paid or received during such period).
          “Interest Payment Account” has the meaning assigned to such term in
the Collateral Agency Agreement.
          “Interest Payment Date” means (a) with respect to any ABR Loan, each
Quarterly Date and the Maturity Date for such ABR Loan, and (b) with respect to
any Eurodollar Loan, the last day of each Interest Period therefor and, in the
case of any Interest Period of more than three months’ duration, each Quarterly
Date during such Interest Period.
          “Interest Period” means, for any Eurodollar Loan or Borrowing, the
period commencing on the date of such Loan or Borrowing and ending on the next
following Monthly
Credit Agreement

15



--------------------------------------------------------------------------------



 



Date, the second following Monthly Date, the third following Monthly Date or the
sixth following Monthly Date, as specified in the applicable Borrowing Request
or Interest Election Request at the election of the Borrower; provided that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day, (ii) any
Interest Period which would otherwise end after the Maturity Date shall end on
the Maturity Date and (iii) each Interest Period shall have a duration of at
least five Business Days. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period. For
purposes hereof, the date of a Loan initially shall be the date on which such
Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan, and the date of a Borrowing comprising
Loans that have been converted or continued shall be the effective date of the
most recent conversion or continuation of such Loans.
          “Investment” means, relative to any Person,
          (a) any loan, advance or extension of credit made by such Person to
any other Person, including the purchase by such Person of any bonds, notes,
debentures or other debt securities of any other Person; and
          (b) any Capital Securities acquired by such Person in any other
Person.
The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such Investment.
          “Issuing Lender” means each DSR Issuing Lender and each PPA Issuing
Lender.
          “Large Generator Interconnection Agreement” or “LGIA” means the Large
Generator Interconnection Agreement to be entered into by the Borrower, the
Power Purchaser and CAISO.
          “Lead Arrangers” means RBS, RBC and WestLB.
          “Lender Default” means (a) the refusal or failure by any Lender to
make available its portion of any Borrowing, (b) the refusal or failure by any
Letter of Credit Lender to fund its portion of any unreimbursed payment under
Section 2.03(e) and (c) a Lender having notified in writing the Administrative
Agent and the Borrower that it does not intend to comply with its obligations
under Section 2.05, in each case except to the extent that such refusal, failure
or notification is in connection with or related to a good faith dispute with
the Borrower or an Affiliate of the Borrower with respect to the Financing
Documents.
          “Lenders” means the Persons listed on Schedule I and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
          “Letter of Credit” means each DSR Letter of Credit and/or PPA Letter
of Credit issued pursuant to this Agreement (as the context requires).
Credit Agreement

16



--------------------------------------------------------------------------------



 



          “Letter of Credit Availability Date” means the date upon which all
conditions to the Conversion Date, except the posting of letters of credit
required to achieve the Conversion Date, have been satisfied.
          “Letter of Credit Commitment” means the DSR Letter of Credit
Commitment and/or the PPA Letter of Credit Commitment (as the context requires).
          “Letter of Credit Commitment Fee” has the meaning given to such term
in Section 2.10(b).
          “Letter of Credit Disbursement” means a DSR Letter of Credit
Disbursement and/or PPA Letter of Credit Disbursement (as the context requires).
          “Letter of Credit Documents” means, with respect to any Letter of
Credit, collectively, any application therefor and any other agreements,
instruments or other documents (whether general in application or applicable
only to such Letter of Credit) governing or providing for the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit as of the date hereof.
          “Letter of Credit Expiry Date” means December 31, 2017, as extended
from time to time pursuant to Section 2.03(d).
          “Letter of Credit Exposure” means, with respect to any Letter of
Credit Lender at any time, its DSR Letter of Credit Exposure or PPA Letter of
Credit Exposure at such time.
          “Letter of Credit Fees” means, collectively, the fees set forth in
Section 2.10(b).
          “Letter of Credit Lender” means a DSR Letter of Credit Lender or PPA
Letter of Credit Lender (as the context requires).
          “Letter of Credit Loans” means, a DSR Letter of Credit Loan and/or a
PPA Letter of Credit Loan (as the context requires).
          “Letter of Credit Maturity Date” means, in respect of a Letter of
Credit, the earliest of (i) three years following any Letter of Credit
Disbursement in respect of such Letter of Credit, (ii) two years following the
Letter of Credit Expiry Date and (iii) the Tranche B Maturity Date.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Page LIBOR01 (or on any successor
or substitute page or service providing quotations of interest rates applicable
to dollar deposits in the London interbank market comparable to those currently
provided on such page, as determined by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the
Credit Agreement

17



--------------------------------------------------------------------------------



 



Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
          “Lien” means, with respect to any property of any Person, any
mortgage, lien, pledge, charge, lease, easement, servitude, security interest or
encumbrance of any kind in respect of such property of such Person. A Person
shall be deemed to own subject to a Lien any property that it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement (other than an
operating lease) relating to such property.
          “Loan Party” or “Loan Parties” means the Borrower and the Immediate
Parent.
          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.
          “Major Maintenance Account” has the meaning assigned to such term in
the Collateral Agency Agreement.
          “Major Maintenance Contribution Amounts” has the meaning assigned to
such term in the Collateral Agency Agreement.
          “Material Adverse Effect” means an act, event or condition that has a
material adverse effect on one or more of the following: (a) the ability of the
Borrower to perform its material Obligations in accordance with their respective
terms, (b) the enforceability, legality, validity or binding nature of any
Financing Document or the rights or remedies of the Secured Parties thereunder,
or (c) the business, condition (financial or otherwise), operations or a
material portion of the property of the Borrower.
          “Material Project Documents” means: (a) the Construction Contract,
(b) the PPA, (c) the LGIA, (d) the Gas Contracts, and (e) the Approved Affiliate
Contracts, and any replacement of any of the foregoing.
          “Material Project Parties” means each party (other than the Borrower)
to a Material Project Document and each guarantor or provider of security or
credit support in respect thereof.
          “Maturity Date” means the Tranche A Maturity Date, the Tranche B
Maturity Date and the Letter of Credit Maturity Date (as the context requires).
          “MBR Authority” means authorization by FERC pursuant to Section 205 of
the FPA to sell electric energy, capacity and specified ancillary services at
market-based rates, acceptance by FERC of applicable tariffs under Section 205
of the FPA, and receipt of regulatory waivers and blanket authorizations as are
customarily granted by FERC to persons with market-based rate authority,
including blanket authorization to issue securities and assume liabilities under
Section 204 of the FPA.
Credit Agreement

18



--------------------------------------------------------------------------------



 



          “Minor Loss” means any Event of Damage or Event of Taking the
restoration of which is reasonably estimated by the Borrower to cost less than
$5,000,000.
          “Mirant Marsh Landing Holdings” means Mirant Marsh Landing Holdings,
LLC.
          “Monthly Date” means the last Business Day of each calendar month, the
first of which shall be the first such day after the date hereof.
          “Moody’s” means Moody’s Investors Service, Inc., or any successor to
the rating agency business thereof.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Negative Credit Event” has the meaning given to such term in the
Equity Contribution Agreement.
          “Net Available Amount” means:
     (i) in the case of any Project Document Claim, the aggregate amount
received by the Borrower in respect of such Project Document Claim net of
reasonable costs and expenses incurred by the Borrower in connection with the
collection of such amount; and
     (ii) in the case of any Termination Payment, the aggregate amount received
by the Borrower in respect of such Termination Payment, net of reasonable costs
and expenses incurred by the Borrower in connection with the collection of such
amount.
          “Non-Consenting Lender” has the meaning assigned to such term in
Section 2.17(b)(ii).
          “Non-Defaulting Lender” means, at any time, any Lender that is not a
Defaulting Lender.
          “Non-Recourse Parties” has the meaning assigned to such term in
Section 9.12.
          “Note” has the meaning assigned to such term in Section 2.08(d).
          “Notice of Issuance” means a request by the Borrower for an issuance
of Letters of Credit in accordance with Section 2.03.
          “Obligations” means all obligations and liabilities of any Loan Party
arising under or in connection with a Financing Document, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter arising, in respect of: (i) the principal of and interest on all
Loans, (ii) all amounts payable under any Permitted Swap Agreement, (iii) fees
payable under any Financing Document, (iv) all other amounts payable by a Loan
Party to any Agent, any Issuing Lender or any Lender pursuant any Financing
Document, including any premium, reimbursements, damages, expenses, fees, costs,
charges, disbursements, indemnities, and other liabilities (including all fees,
charges, expenses and disbursements of counsel to any
Credit Agreement

19



--------------------------------------------------------------------------------



 



Agent, any Issuing Lender or any Lender) due and payable to any Agent, any
Issuing Lender or any Lender and including interest that would accrue on any of
the foregoing during the pendency of any bankruptcy or related proceeding with
respect to a Loan Party and (v) the performance and observance of all of the
covenants and agreements made by the Loan Party for the benefit of the Secured
Parties under and in connection with any Financing Document.
          “OFAC List” means any blocked persons list, designated nationals list,
denied persons list, entity list, debarred party list, unverified list,
sanctions list, or other list of Persons with whom United States Persons may not
conduct business, including any list published and maintained by the Office of
Foreign Assets Control of the United States Department or Treasury, the United
States Department of Commerce, or the United States Department of State.
          “Officer’s Certificate” means a certificate signed by an Authorized
Officer of the Borrower, the Immediate Parent or the Parent, as applicable.
          “Operating Account” has the meaning assigned to such term in the
Collateral Agency Agreement.
          “Operating Agreement” means, with respect to (a) the Borrower, the
Amended and Restated Limited Liability Company Agreement of Mirant Marsh
Landing, LLC, dated as of August 19, 2010, between the Borrower and its sole
member Mirant Marsh Landing Holdings and (b) the Immediate Parent, the Limited
Liability Company Agreement of Mirant Marsh Landing Holdings dated as of August
19, 2010, between Immediate Parent and its sole member Mirant Americas, Inc.
          “Operating and Maintenance Expenses” means, for any period, the sum,
computed without duplication, of the following: (a) general and administrative
expenses of the Borrower plus (b) expenses for operating the Project and
maintaining it in good repair and operating condition payable during such
period, including capital expenditures, plus (c) insurance costs under the
Insurance Program payable during such period plus (d) applicable sales and
excise taxes (if any) payable or reimbursable by the Borrower during such period
plus (e) property taxes payable by the Borrower during such period plus (f) any
other direct taxes (if any) payable by the Borrower during such period plus
(g) costs and fees attendant to the obtaining and maintaining in effect the
Governmental Approvals payable during such period plus (h) legal, accounting and
other professional fees attendant to any of the foregoing items payable during
such period plus (i) any fees and expenses of the Secured Parties during such
period not included in Debt Service plus (j) all other cash expenses payable by
the Borrower in the ordinary course of business, but excluding amounts intended
to satisfy the Borrower’s collateral posting requirements under the PPA.
          “Operating Budget” means a budget covering a Fiscal Year of the
Borrower (or in the case of the initial Operating Budget, covering the period
from the Conversion Date to the end of the Borrower’s fiscal year) detailed by
month, prepared by the Borrower and submitted in accordance with Section 5.20,
covering (a) Operating and Maintenance Expenses and Debt Service expected to be
incurred by the Borrower and (b) Project Revenues expected to be received by the
Borrower in each case during the relevant fiscal year of the Borrower to which
such budget applies.
Credit Agreement

20



--------------------------------------------------------------------------------



 



          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Financing Document or from the execution,
delivery or enforcement of, or otherwise with respect to, any Financing
Document. For the avoidance of doubt, “Other Taxes” shall not include any
Excluded Taxes.
          “Outside Delivery Date” means December 31, 2013.
          “Parent” means Mirant Corporation.
          “Part A Approvals” has the meaning assigned to such term in
Section 3.05(a).
          “Part B Approvals” has the meaning assigned to such term in
Section 3.05(b).
          “Participant” has the meaning assigned to such term in
Section 9.04(f).
          “Participant Register” has the meaning assigned to such term in
Section 9.04(f).
          “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L.107-56, signed into law October 26, 2001.
          “Permitted Borrower Bank Account” has the meaning assigned to such
term in the Collateral Agency Agreement.
          “Permitted Bridge Indebtedness” means Insurance/Condemnation Proceeds
Bridge Indebtedness, Carbon Dioxide Cost Bridge Indebtedness, Delay Damages
Bridge Indebtedness and Permitted Swap Collateral Bridge Indebtedness.
“Permitted Bridge Prepayment Conditions” means the delivery by the Borrower of a
certificate certifying that (i) no Default or Event of Default has occurred and
is continuing, (ii) the relevant amounts received by the Borrower are required
to be applied to the prepayment of Permitted Bridge Indebtedness pursuant to the
terms thereof (and setting out in reasonable detail such amounts) and (iii) the
proceeds of the relevant Permitted Bridge Indebtedness were applied (A) in the
case of Insurance/Condemnation Proceeds Bridge Indebtedness, in accordance with
the principles set forth in Section 5.19, (B) in the case of Carbon Dioxide Cost
Bridge Indebtedness, in the manner required by the PPA to cover Carbon Dioxide
Costs, (C) in the case of Delay Damages Bridge Indebtedness, for the payment of
Delay Damages (as defined in the PPA) and (D) in the case of Permitted Swap
Collateral Bridge Indebtedness, for the posting of collateral by the Borrower as
required under any Permitted Swap Agreement, and, in the case of (B) and (C),
the Independent Engineer has provided its concurrence with such certifications.
          “Permitted Construction Account Distribution Amount” has the meaning
given to such term in the Collateral Agency Agreement.
Credit Agreement

21



--------------------------------------------------------------------------------



 



          “Permitted Encumbrances” means, collectively, the following:
     (a) (i) Liens, pledges or deposits under worker’s compensation,
unemployment insurance or other social security legislation (other than ERISA),
or (ii) Liens in favor of carriers, warehousemen, mechanics, materialmen and
repairmen, in each case, arising in the ordinary course of business or
incidental to the Development or any restoration;
     (b) easements, rights-of-way, licenses, restrictions (including zoning
restrictions), minor imperfections in title and other similar encumbrances
incurred in the ordinary course of business and encumbrances, easements,
rights-of-way, licenses, restrictions on the use of property or minor
imperfections in title that (i) do not interfere with the Development and
(ii) that individually or in the aggregate could not reasonably be expected to
have a Material Adverse Effect;
     (c) Liens created pursuant to this Agreement and the Security Documents;
     (d) Liens created in connection with Indebtedness permitted under clause
(b) of the definition of Permitted Indebtedness; provided that such Liens attach
only to the equipment or other property purchased or leased using such
Indebtedness and the cost of such equipment or other property has not been
funded as part of any Loan Commitment disbursed hereunder;
     (e) Liens created in connection with Indebtedness that is Senior Debt
described in clause (b) or (c) of the definition thereof; provided, that the
secured party in respect of such Lien executes such instruments necessary to
become a party to the Collateral Agency Agreement;
     (f) Liens that are exceptions to the Title Policy as of the date of
issuance of such Title Policy;
     (g) pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;
     (h) judgment Liens in existence for less than 60 days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full (subject to a customary deductible) by adequate
reserves, bonds or other security reasonably acceptable to the Administrative
Agent or by insurance maintained with responsible insurance companies and that
do not otherwise result in an Event of Default under Section 7.01(i);
     (i) Liens imposed by any Governmental Authority for taxes, assessments or
other governmental charges or levies not at the time delinquent or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with Applicable Accounting Requirements shall
have been set aside;
Credit Agreement

22



--------------------------------------------------------------------------------



 



     (j) Liens that are contractual, common law or statutory rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness or (ii) relating to purchase
orders and other agreements entered into with customers of the Borrower in the
ordinary course of business;
     (k) statutory Liens of depository or collecting banks on items in
collection and any accompanying documents or the proceeds thereof; and
     (l) extensions, renewals and replacements of any of the foregoing Liens to
the extent and for so long as the Indebtedness or other obligations secured
thereby remain outstanding.
          “Permitted Indebtedness” means, collectively,
     (a) Senior Debt;
     (b) Indebtedness for the deferred purchase price of property or services,
including trade accounts payable or purchase-money obligations, or capital lease
obligations, in either case, incurred in the ordinary course of business and
incurred in connection with the Development; provided that (i) Indebtedness for
the deferred purchase price of property or services is not more than 60 days
past due and (ii) such Indebtedness does not at any time exceed $10,000,000 in
the aggregate;
     (c) Permitted Subordinated Debt;
     (d) trade or other similar indebtedness incurred in the ordinary course of
business (but not for borrowed money) and (i) not more than 90 days past due, or
(ii) being contested in good faith and by appropriate proceedings;
     (e) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; and
     (f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, financial assurances and completion guarantees and similar
obligations in each case provided in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business.
          “Permitted Investments” means: (a) marketable direct obligations of
the United States of America; (b) marketable obligations directly and fully
guaranteed as to interest and principal by the United States of America;
(c) demand deposits with the Collateral Agent and any Issuing Lender, and time
deposits, certificates of deposit and banker’s acceptances issued by an
Acceptable Bank; (d) commercial paper or tax-exempt obligations given one of the
three highest ratings by S&P and Moody’s; (e) obligations of the Collateral
Agent or any Issuing Lender meeting the requirements of clause (c) above or any
other bank meeting the requirements of clause (c) above, in respect of the
repurchase of obligations of the type as described in
Credit Agreement

23



--------------------------------------------------------------------------------



 



clauses (a) and (b) above, provided that such repurchase obligations shall be
fully secured by obligations of the type described in said clauses (a) and
(b) above, and the possession of such obligations shall be transferred to, and
segregated from other obligations owned by the Collateral Agent or any Issuing
Lender, or such other bank; (f) a money market fund or a qualified investment
fund (including any such fund for which the Collateral Agent or any Issuing
Lender or any Affiliate thereof acts as an advisor or a manager) given one of
the two highest long-term ratings available from S&P and Moody’s; (g) Eurodollar
certificates of deposit issued by the Collateral Agent or any Issuing Lender
meeting the requirements of clause (c) above or any other bank meeting the
requirements of clause (c) above; and (h) Permitted Swap Agreements. In no event
shall any cash be invested in any obligation, certificate of deposit,
acceptance, commercial paper or instrument which by its terms matures more than
90 days after the date of investment, unless the Collateral Agent or any Issuing
Lender or a bank meeting the requirements of clause (c) above shall have agreed
to repurchase such obligation, certificate of deposit, acceptance, commercial
paper or instrument at its purchase price plus earned interest within no more
than 90 days after its purchase hereunder. With respect to any rating
requirement set forth above, if the relevant issuer is rated by either S&P or
Moody’s, but not both, then only the rating of such rating agency shall be
utilized for the purpose of this definition.
          “Permitted Subordinated Debt” means (a) Indebtedness of the Borrower
the rights of the holders of which with respect to payment and enforcement are
subordinated to the rights of the Agents and the Lenders under the Financing
Documents pursuant to a subordination agreement containing terms substantially
in the form of Exhibit P and (b) Permitted Bridge Indebtedness.
          “Permitted Swap Agreement” means any interest rate protection
agreement (including any swap, cap or collar agreement or similar arrangement)
between the Borrower and a Permitted Swap Counterparty entered into in
accordance with the terms of Section 5.17.
          “Permitted Swap Collateral Bridge Indebtedness” means Indebtedness of
the Borrower incurred prior to the Initial Extension of Credit Date (a) the
proceeds of which are used solely to finance the posting of collateral by the
Borrower as required under any Permitted Swap Agreement, (b) that is payable to
the Parent or any Subsidiary of the Parent, (c) that is mandatorily prepayable
with the proceeds of any such collateral returned to the Borrower pursuant to
the terms of such Permitted Swap Agreement, (d) that, unless paid with the
proceeds of any such collateral returned to the Borrower pursuant to the terms
of such Permitted Swap Agreement so long as the Permitted Bridge Prepayment
Conditions have been satisfied, is subordinated to the Indebtedness of the
Borrower under the Senior Debt on terms consistent with Exhibit P, and (e) the
interest and fees in respect of which do not exceed the higher of (x) the
weighted average of the interest and fees payable hereunder and (y) the weighted
average of the interest and fees certified by the Borrower as being payable by
the Parent under the Parent’s principal revolving credit facilities.
     “Permitted Swap Counterparty” means (a) each Lender as of the Closing Date,
(b) any United States commercial bank(s) or financial institution(s) or a United
States branch of a foreign commercial bank(s) or financial institution(s) having
a long-term unsecured senior debt rating of at least A3 or better by Moody’s, A-
or better by S&P and A- or better by Fitch; provided that any such rating shall
not be based solely on such bank’s or financial institution’s
Credit Agreement

24



--------------------------------------------------------------------------------



 



foreign currency rating at such time, or (c) any bank acceptable to the Borrower
and the Required Lenders.
          “Person” means any natural person, corporation, business trust,
limited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.
          “PG&E” means Pacific Gas and Electric Company, or any successor entity
performing similar functions.
          “PG&E Indemnity” has the meaning given to such term in
Section 5.03(b).
          “Pledge Agreement” means the Pledge Agreement among the Immediate
Parent, the Administrative Agent and the Collateral Agent.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or subject to
the minimum funding standards under Section 412 of the Code and is maintained or
contributed to or required to be contributed to by the Borrower or any ERISA
Affiliate or to which the borrower or any ERISA Affiliate has any liability.
          “Power Purchaser” means PG&E.
          “PPA” or “Power Purchase Agreement” means the Power Purchase and Sale
Agreement between PG&E and the Borrower, dated as of September 2, 2009, together
with all schedules, exhibits and other appendices thereto, as amended, modified
and supplemented from time to time, and any replacement thereof pursuant to
Section 7.01(f), (g) or (o).
          “PPA Issuing Lender” means The Royal Bank of Scotland plc and any
other Lender designated as a PPA Issuing Lender pursuant to Section 2.03(k), in
each case in its capacity as an issuer of PPA Letters of Credit hereunder, and
its successors in such capacity which in each case shall be an Acceptable Bank.
          “PPA Letter of Credit” means any letter of credit issued by any PPA
Issuing Lender to the Power Purchaser, as beneficiary, pursuant to the Power
Purchase Agreement and substantially in the form required pursuant to the PPA.
          “PPA Letter of Credit Availability Period” means the period from and
including the Letter of Credit Availability Date to but excluding the earlier of
the Letter of Credit Expiry Date and the date of the termination of the PPA
Letter of Credit Commitments pursuant to the terms of this Agreement.
          “PPA Letter of Credit Commitment” means, with respect to each PPA
Letter of Credit Lender, the commitment, if any, of such Lender to acquire
participations in a PPA Letter of Credit, expressed as an amount representing
the maximum aggregate amount that such Lender agrees to make available as its
PPA Letter of Credit Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.07 or 2.09 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Credit Agreement

25



--------------------------------------------------------------------------------



 



Section 9.04. The initial amount of each PPA Letter of Credit Lender’s PPA
Letter of Credit Commitment is set forth on Schedule I, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its PPA Letter of
Credit Commitment, as applicable. The initial aggregate amount of all the PPA
Letter of Credit Lenders’ PPA Letter of Credit Commitments is $100,150,000. Each
PPA Letter of Credit Lender’s PPA Letter of Credit Commitment shall be deemed to
be used for purposes of Section 2.10(a) at the time of each issuance or increase
in the face amount of such PPA Letter of Credit pursuant to Section 2.03 by an
amount equal to the increase in such Lender’s PPA Letter of Credit Exposure at
such time.
          “PPA Letter of Credit Disbursement” means a payment made by any PPA
Issuing Lender pursuant to a PPA Letter of Credit.
          “PPA Letter of Credit Exposure” means, with respect to any Lender at
any time, its Applicable Percentage at such time of the sum of (a) the aggregate
undrawn amount of any PPA Letter of Credit at such time plus (b) the aggregate
amount of all PPA Letter of Credit Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time.
          “PPA Letter of Credit Lender” means a Lender with a PPA Letter of
Credit Commitment or, if the PPA Letter of Credit Commitments have terminated or
expired, a Lender with any outstanding PPA Letter of Credit Loans or PPA Letter
of Credit Exposure.
          “PPA Letter of Credit Loan” means a Loan made by the PPA Letter of
Credit Lenders in respect of a PPA Letter of Credit Disbursement pursuant to
Section 2.03(h).
          “Prepayment Account” has the meaning assigned to such term in the
Collateral Agency Agreement.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by the Administrative Agent. Each change in the Prime Rate
shall be effective on the date such change is announced as effective. Such rate
is a rate set the Administrative Agent based upon various factors including such
bank’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.
          “Principal Payment Account” has the meaning assigned to such term in
the Collateral Agency Agreement.
          “Project” means the approximately 760 MW natural gas-fired turbine
generator facility to be located near Antioch, California.
          “Project Assets” means all Property of the Borrower including the
Project, the Project Site, the Part A Approvals, the Part B Approvals and the
Project Documents.
          “Project Costs” means all costs, fees, taxes and expenses incurred or
payable by the Borrower in connection with the development, construction,
financing and completion of the Project as contemplated by (and consistent with)
the Construction Budget, the Construction Schedule and the Project Documents,
including, without limitation, the design, construction, testing, start-up and
financing of the Project, Operating and Maintenance Expenses arising prior
Credit Agreement

26



--------------------------------------------------------------------------------



 



to the Conversion Date, Debt Service arising prior to the Conversion Date and
other finance costs incurred and payable by the Borrower in connection with the
Project on or prior to the Conversion Date.
          “Project Document Claim” means any payment under the Construction
Contract in respect of liquidated damages for performance or performance
guarantees.
          “Project Documents” means, the Material Project Documents to which the
Borrower is a party and each other contract or agreement (including Additional
Project Documents) entered into by the Borrower in the ordinary course of its
business including, without limitation, contracts or agreements for legal,
accounting, engineering, long term services, environmental consulting or other
professional services in connection with the Development in accordance with the
Transaction Documents.
          “Project Party” means each Person (other than the Borrower, any Agent
or any Lender) from time to time party to any Project Document.
          “Project Revenues” means, for any period, all cash revenues (without
duplication) received by the Borrower during such period from: (a) the sale of
goods and services during such period; (b) all interest earned with respect to
such period on Permitted Investments held in the Accounts; (c) the proceeds of
any delay in start-up or business interruption insurance and other payments
received for interruption of operations or damage to the Project during such
period (other than the proceeds of any Insurance/Condemnation Proceeds Bridge
Indebtedness and Insurance Proceeds or Condemnation Proceeds arising from an
Event of Damage or an Event of Taking, respectively); (d) the proceeds of any
other Permitted Bridge Indebtedness and any Additional Equity Contributions;
(e) net amounts received under any Permitted Swap Agreement; (f) payments for
reimbursements of Carbon Dioxide Cost and interest thereon under the Large
Generator Interconnection Agreement; (g) all funds remaining in the Construction
Account after the Conversion Date; and (h) all other income or revenue, however
earned or received, by the Borrower during such period including, without
limitation, any tax refunds or liquidated damages (other than performance
liquidated damages payable under the Construction Contract).
          “Project Site” means the site upon which the Project, including any
fixtures or civil works constructed in connection therewith, will be installed
together with any other easements, licenses and other real property rights and
interests of the Borrower required for the installation and operation of the
Project.
          “Property” means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
          “Prudent Industry Practices” means any of the practices, methods and
acts engaged in or approved by a significant portion of the independent
gas-fired power generation industry in the United States during the relevant
time period, or any of the practices, methods and acts which, in the exercise of
reasonable judgment in light of the facts known at the time the decision was
made, could have been expected to accomplish the desired result at a reasonable
cost consistent with good business practices, sound engineering practices,
reliability, safety and
Credit Agreement

27



--------------------------------------------------------------------------------



 



expedition. For the avoidance of doubt, “Prudent Industry Practices” is not
intended to be limited to the optimum practice, method or act to the exclusion
of all others, but rather to be acceptable principles, methods and acts
generally accepted in the United States, having due regard for, among other
things, the requirements or guidance of Governmental Authorities, applicable
laws, applicable interconnection operating guidelines and rules, transmission
provider rules and the requirements of insurers.
          “PSA” means the Purchase and Sale Agreement between PG&E and Southern
Energy Delta, LLC dated as of November 24, 1998, as amended from time to time.
          “PUHCA” means the Public Utility Holding Company Act of 2005, as may
be amended from time to time, and all implementing rules of FERC.
          “Qualified Owner” means any Person (including any Person Controlled by
such Person) that (a) is a past or present owner of one or more electric
generating facilities that are of 500 MWs or more (a “Comparable Project”),
(b) has substantial experience as an operator of a Comparable Project, or
(c) has contracted for the operation of the Project by a Person meeting the
requirements of clause (b) above.
          “Quarterly Dates” means the last Business Day of March, June,
September and December of each year, the first of which shall be the first such
day after the date hereof.
          “RBC” means RBC Capital Markets.
          “RBS” means RBS Securities Inc.
          “Register” has the meaning assigned to such term in Section 9.04(c).
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Replacement Letter of Credit Facility” means any credit facility
entered into by the Borrower providing for the issuance of a letter of credit to
replace, in whole or in part, any Letter of Credit; provided that (a) the
Indebtedness under any such credit facility, together with the Letter of Credit
Commitment in effect from time to time shall not exceed $149,940,000, (b) the
Collateral Agency Agreement is entered into by or on behalf of the creditors
under such credit facility, (c) the maturity date of such credit facility is no
earlier than the Tranche B Maturity Date and (d) after giving effect to such
Replacement Letter of Credit Facility the Debt Service Reserve Required Amount
shall be satisfied.
          “Required Lenders” means, at any time, Lenders having outstanding
Loans, Letter of Credit Exposures and unused Commitments representing more than
50% of the sum of the total outstanding Loans, Letter of Credit Exposures and
unused Commitments at such time. The “Required Lenders” of a particular Class of
Loans means Lenders having outstanding Loans, Letter of Credit Exposures and
unused Commitments of such Class representing more than 50% of the total
outstanding Loans, Letter of Credit Exposures and unused Commitments of such
Credit Agreement

28



--------------------------------------------------------------------------------



 



Class at such time. The Loans, Letter of Credit Exposures and unused Commitments
of any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.
          “Restricted Payment” means
     (a) all distributions by the Borrower (in cash, property or obligations)
on, or other payments or distributions on the account of, or the setting apart
of money for a sinking or other analogous fund for, or the purchase, redemption,
retirement or other acquisition by the Borrower of, any portion of any
membership interest in the Borrower, and
     (b) all payments (in cash, property or obligations) of principal of,
interest on and other amounts with respect to, or other payments on account of,
or the setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement or other acquisition by the Borrower of, any
Indebtedness owed to the Parent or any Affiliate of the Parent. For the
avoidance of doubt, “Restricted Payments” does not include payments by the
Borrower to any Affiliate of the Borrower pursuant to any Approved Affiliate
Contract.
          “Revenue Account” has the meaning assigned to such term in the
Collateral Agency Agreement.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor to the rating agency business
thereof.
          “Secured Parties” has the meaning given to such term in the Collateral
Agency Agreement.
          “Securities Account” means a “securities account” as that term is
defined in Section 8-501 of the UCC.
          “Security Agreement” means the Security Agreement dated as of
October 8, 2010, between the Borrower and the Collateral Agent.
          “Security Documents” means the Deed of Trust, the Security Agreement,
the Pledge Agreement, the Collateral Agency Agreement, any blocked account
agreement in respect of the Operating Account with any local bank, the Consents
to Assignment from the Material Project Parties and any other security agreement
or instrument to be executed pursuant hereto or any Security Document.
          “Senior Debt” means, collectively (a) obligations under this
Agreement, (b) obligations under any Permitted Swap Agreement, and
(c) Indebtedness under any Replacement Letter of Credit Facility.
          “Services Agreement” means the Services Agreement dated as of
October 8, 2010, between the Borrower and Mirant Energy Trading, LLC.
Credit Agreement

29



--------------------------------------------------------------------------------



 



          “Shared Facilities Agreement” means that Shared Facilities and
Services Agreement to be entered into between Borrower and Mirant Delta, LLC.
          “Special Facilities Agreement” means the Special Facilities Agreement
to be entered into between PG&E and the Borrower.
          “Statutory Reserve Rate” means, for any Interest Period for any
Eurodollar Borrowing, a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
arithmetic mean, taken over each day in such Interest Period, of the aggregate
of the maximum reserve percentages (including any marginal, special, emergency
or supplemental reserves) expressed as a decimal established by the Board to
which the Administrative Agent is subject for eurocurrency funding (referred to
as “Eurodollar liabilities” in Regulation D of the Board as of the date of this
Agreement). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
          “Subject Party” means (a) the Loan Parties, (b) the Power Purchaser
and (c) prior to the end of the Term Loan Availability Period, the Contractor.
          “Subsidiary” means for any Person, any corporation, limited liability
company, partnership, or other entity of which at least a majority of the equity
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other Persons performing similar functions of such
corporation, limited liability company, partnership, or other entity
(irrespective of whether or not at the time the equity interests of any other
class or classes of such corporation, limited liability company, partnership, or
other entity shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person.
          “Substantial Completion” has the meaning given to such term in the
Construction Contract.
          “Substantial Completion Delay Liquidated Damages” has the meaning
given to such term in the Construction Contract.
          “Survey” means a survey of the Project Site, dated no earlier than
90 days prior to the issuance of the Title Policy in form, scope and substance
sufficient to cause the standard general survey exceptions to be deleted from
the Title Policy and otherwise reasonably satisfactory to the Title Company and
the Administrative Agent, and certified to the Title Company and the
Administrative Agent by a form of certification reasonably acceptable to
Administrative Agent.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings with respect to the Loans now or
hereafter imposed, levied,
Credit Agreement

30



--------------------------------------------------------------------------------



 



collected, withheld or assessed by any Governmental Authority and all interest,
penalties or similar liabilities with respect thereto.
          “Term Loan” refers to Tranche A Term Loans and/or Tranche B Term Loans
(as the context requires).
          “Term Loan Availability Period” means the period from and including
the Initial Extension of Credit Date to (and including) the earliest of (a) the
Conversion Date, (b) the Outside Delivery Date and (c) the date of the
termination of the Term Loan Commitments pursuant to the terms of this
Agreement.
          “Term Loan Commitment” mean, with respect to each Term Loan Lender,
such Term Loan Lender’s Tranche A Term Loan Commitment and/or Tranche B Term
Loan Commitment (as the context requires).
          “Term Loan Lender” means each Tranche A Term Loan Lender and each
Tranche B Term Loan Lender (as the context requires).
          “Term Loan Principal Payment Date” means each Quarterly Date set forth
on Schedule 2.08.
          “Termination Date” means the date on which (a) the Commitments have
expired or been terminated, (b) the principal of and interest on each Loan and
all fees payable hereunder shall have been paid in full and all Letters of
Credit shall have expired or terminated and all Letter of Credit Disbursements
shall have been reimbursed and (c) all obligations to any Secured Party with
respect to any Permitted Swap Agreement shall have terminated or expired.
          “Termination Payment” shall have the meaning assigned to such term in
the Power Purchase Agreement.
          “Title Company” means Fidelity National Title Insurance Company.
          “Title Policy” means the American Land Title Association 2006 Form
extended coverage mortgagee’s policy of title insurance or such other form as is
reasonably acceptable to the Administrative Agent or a binding marked commitment
to issue such policy dated the date of recording of the Deed of Trust, issued by
the Title Company, in the amount of $345,839,245 showing fee or easement title,
as applicable, to the Project Site vested in Borrower insuring the validity and
priority of the Lien in favor of the Collateral Agent for the benefit of the
Secured Parties created by the Deed of Trust, subject only to Permitted
Encumbrances and other exceptions approved by the Required Lenders, and
containing such endorsements and affirmative assurances as the Administrative
Agent shall require and which are reasonably obtainable at a commercially
reasonable cost from the Title Company in the State of California.
          “Total Loss” means a total Condemnation, loss, destruction or damage
affecting all or substantially all of the Project or Project Assets.
          “Tranche A Maturity Date” means December 31, 2017.
Credit Agreement

31



--------------------------------------------------------------------------------



 



          “Tranche A Term Loan Commitment” means, with respect to each Tranche A
Term Loan Lender, the commitment, if any, of such Tranche A Term Loan Lender to
make Tranche A Term Loans hereunder, expressed as an amount representing the
maximum aggregate principal amount of the Tranche A Term Loans to be made by
such Tranche A Term Loan Lender hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.07 or 2.09 and (b) reduced or increased
from time to time pursuant to assignments by or to such Tranche A Term Loan
Lender pursuant to Section 9.04. The initial amount of each Tranche A Term Loan
Lender’s Tranche A Term Loan Commitment is set forth on Schedule I, or in the
Assignment and Assumption pursuant to which such Tranche A Term Loan Lender
shall have assumed its Tranche A Term Loan Commitment, as applicable. The
initial aggregate amount of all the Tranche A Term Loan Lender Tranche A Term
Loan Commitments is $155,000,000.
          “Tranche A Term Loan Lender” means a Lender with a Tranche A Term Loan
Commitment or an outstanding Tranche A Term Loan.
          “Tranche A Term Loans” refers to a Loan made by the Lenders pursuant
to Section 2.01(a)(i).
          “Tranche B Maturity Date” means the earlier of (i) the last day of the
first fiscal quarter following the 10th anniversary of the Conversion Date and
(ii) December 31, 2023.
          “Tranche B Term Loan Commitment” means, with respect to each Tranche B
Term Loan Lender, the commitment, if any, of such Tranche B Term Loan Lender to
make Tranche B Term Loans hereunder, expressed as an amount representing the
maximum aggregate principal amount of the Tranche B Term Loans to be made by
such Tranche B Term Loan Lender hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.07 or 2.09 and (b) reduced or increased
from time to time pursuant to assignments by or to such Tranche B Term Loan
Lender pursuant to Section 9.04. The initial amount of each Tranche B Term Loan
Lender’s Tranche B Term Loan Commitment is set forth on Schedule I, or in the
Assignment and Assumption pursuant to which such Tranche B Term Loan Lender
shall have assumed its Tranche B Term Loan Commitment, as applicable. The
initial aggregate amount of all the Tranche B Term Loan Lender Tranche B Term
Loan Commitments is $345,000,000.
          “Tranche B Term Loan Lender” means a Lender with a Tranche B Term Loan
Commitment or an outstanding Tranche B Term Loan.
          “Tranche B Term Loans” refers to a Loan made by the Lenders pursuant
to Section 2.01(a)(ii).
          “Transaction Document” means each of the Financing Documents and the
Project Documents.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans constituting such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
Credit Agreement

32



--------------------------------------------------------------------------------



 



          “UCC” means the Uniform Commercial Code as in effect from time to time
in the applicable jurisdiction.
          “United States” means the United States of America.
          “Unreallocated Portion” has the meaning given to such term in Section
2.18(d)(ii).
          “Water Rights Agreement” means the Assignment of Water Rights
Agreement to be entered into between Borrower and Mirant Delta, LLC.
          “WestLB” means WestLB AG, New York Branch.
          SECTION 1.02. Terms Generally. Except as otherwise expressly provided,
the following rules of interpretation shall apply to this Agreement and the
other Financing Documents:
     (a) the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined;
     (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;
     (c) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;
     (d) the word “will” shall be construed to have the same meaning and effect
as the word “shall”;
     (e) unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein) and shall include any appendices, schedules, exhibits, clarification
letters, side letters and disclosure letters executed in connection therewith;
     (f) any reference herein to any Person shall be construed to include such
Person’s successors and assigns to the extent permitted under the Financing
Documents and, in the case of any Governmental Authority, any Person succeeding
to its functions and capacities;
     (g) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
Credit Agreement

33



--------------------------------------------------------------------------------



 



     (h) all references herein to Articles, Sections, Appendices, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Appendices, Exhibits and Schedules to, this Agreement; and
     (i) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
          SECTION 1.03. Accounting Terms. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with Applicable Accounting Requirements; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change in the
Applicable Accounting Requirements occurring after the date hereof or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in the Applicable Accounting Requirements or
in the application thereof, then such provision shall be interpreted on the
basis of the Applicable Accounting Requirements as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.
ARTICLE II
THE CREDITS
          SECTION 2.01. Term Loan Facility.
               (a) Tranche A Term Loans and Tranche B Term Loans.
               (i) Subject to the terms and conditions set forth herein, each
Tranche A Term Loan Lender agrees to make one or more Tranche A Term Loans in
Dollars to the Borrower from time to time during the Term Loan Availability
Period, but not more than twice in any month, and not to exceed fourteen
(14) Borrowings of Tranche A Term Loans in any twelve (12) month period, in an
aggregate principal amount that will not result in such Tranche A Term Loan
Lender’s Tranche A Term Loans exceeding its Tranche A Term Loan Commitment.
               (ii) Subject to the terms and conditions set forth herein, each
Tranche B Term Loan Lender agrees to make one or more Tranche B Term Loans in
Dollars to the Borrower from time to time during the Term Loan Availability
Period, but not more than twice in any month, and except for any Borrowing
requested to pay amounts pursuant to Section 2.13(c), not to exceed fourteen
(14) Borrowings of Tranche B Term Loans in any twelve (12) month period, in an
aggregate principal amount that will not result in such Tranche B Term Loan
Lender’s Tranche B Term Loans exceeding its Tranche B Term Loan Commitment.
               (iii) Amounts prepaid or repaid in respect of Term Loans may not
be reborrowed.
Credit Agreement

34



--------------------------------------------------------------------------------



 



          (b) Notice of Term Loan Borrowing. To request a Borrowing of Term
Loans, the Borrower shall deliver an irrevocable written Borrowing Request in
the form of Exhibit C-1 signed by the Borrower to the Administrative Agent
(i) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing, or
(ii) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of the proposed Borrowing. Each such irrevocable written
Borrowing Request by the Borrower shall specify the following information:
          (i) the aggregate amount of the Borrowing of Term Loans requested by
the Borrower (which shall, for the avoidance of doubt, comprise a pro rata
Borrowing of Tranche A Term Loans and Tranche B Term Loans) according to the
amount of each Term Loan Lender’s respective Term Loan Commitment of such Class
of Term Loans;
          (ii) the date of such Borrowing of Term Loans, which shall be a
Business Day;
          (iii) whether such Borrowing of Term Loans is to be an ABR Borrowing
or a Eurodollar Borrowing; and
          (iv) in the case of a Eurodollar Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period”.
          (c) Notice by the Administrative Agent to the Lenders. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Term Loan Lender of the details thereof
and of the amount of such Lender’s Term Loans to be made as part of the
requested Borrowing.
          (d) Failure to Elect. If no election as to the Type of a Borrowing of
Term Loans is specified, then the requested Borrowing shall be an ABR Borrowing.
If no Interest Period is specified with respect to any requested Eurodollar
Borrowing, then the requested Borrowing shall be made as a Eurodollar Borrowing
with an Interest Period ending on the next following Monthly Date occurring at
least five Business Days thereafter.
          SECTION 2.02. [Reserved].
          SECTION 2.03. Letters of Credit.
               (a) Letters of Credit. Subject to the terms and conditions set
forth herein, the Borrower may request:
               (i) any DSR Issuing Lender to issue a DSR Letter of Credit at any
time and from time to time during the DSR Letter of Credit Availability Period;
and
               (ii) any PPA Issuing Lender to issue a PPA Letter of Credit at
any time and from time to time during the PPA Letter of Credit Availability
Period.
Credit Agreement

35



--------------------------------------------------------------------------------



 



          Any Letter of Credit issued hereunder shall constitute a utilization
of the Commitments of the applicable Class in the amount of the face amount of
such Letter of Credit.
          (b) Notice of Issuance, Amendment, Renewal or Extension. To request
the issuance of a Letter of Credit of any Class (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Lender) to an Issuing Lender of
such Class selected by it and the Administrative Agent (within two Business Days
of the requested date of issuance, amendment, renewal or extension) a Notice of
Issuance in the form of Exhibit C-2 requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended
in accordance with this Section, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day and shall comply with this
Section), the date on which such Letter of Credit is to expire (which shall
comply with clause (d) of this Section), the amount of such Letter of Credit and
such other information as shall be reasonably necessary to prepare, amend, renew
or extend such Letter of Credit. Each Letter of Credit shall provide for the
automatic extension of the expiry date thereof, and such Issuing Lender shall
give such notice if requested to do so by the Administrative Agent in a notice
given not more than 60 days, but not less than 45 days, prior to the current
expiry date of such Letter of Credit; provided that, unless all of the Lenders
of the applicable Class agree, if any Letter of Credit is outstanding on the
last day of the DSR Letter of Credit Availability Period or the PPA Letter of
Credit Availability Period, as applicable, the applicable Issuing Lender shall
thereafter give such notice in accordance with the terms of such Letter of
Credit. If requested by the applicable Issuing Lender, the Borrower also shall
submit a letter of credit application on such Issuing Lender’s standard form in
connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, any Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
          (c) Limitations on Amounts. A Letter of Credit of any Class shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each such Letter of Credit, the Borrower shall be deemed
to represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension the total Letter of Credit Exposures and Letter of Credit
Loans of the applicable Class shall not exceed the total Commitments of such
Class.
          (d) Expiration Date; Request for Extension of DSR Letter of Credit
Availability Period and/or PPA Letter of Credit Availability Period. Each DSR
Letter of Credit and PPA Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date twelve months after the date of the
issuance of such DSR Letter of Credit or PPA Letter of Credit, as the case may
be (or, in the case of any renewal or extension thereof, twelve months after the
then-current expiration date of such DSR Letter of Credit or PPA Letter of
Credit, as the case may be) and (ii) 5 Business Days prior to the Letter of
Credit Expiry Date. Each Issuing Lender shall have the option, but not the
obligation, to extend then-current DSR Letter of Credit Availability Period
and/or PPA Letter of Credit Availability Period for one-year periods (to a date
no later than the Tranche B Maturity Date) commencing
Credit Agreement

36



--------------------------------------------------------------------------------



 



on the second anniversary of the Conversion Date, upon the written request of
the Borrower to extend the then-applicable Letter of Credit Expiry Date. In the
case of an extension of a PPA Letter of Credit, to the extent that the
applicable PPA Issuing Lender does not respond to any such request for extension
from the Borrower within 30 days, the extension of the applicable Letter of
Credit Expiry Date relating to such PPA Letter of Credit shall be deemed to have
been accepted by such PPA Issuing Lender. In the case of an extension of a DSR
Letter of Credit, to the extent that the applicable DSR Issuing Lender does not
approve any such request for extension from the Borrower within 30 days, the
applicable Letter of Credit Expiry Date relating to such DSR Letter of Credit
shall not be extended.
          (e) Participations. By the issuance of any Letter of Credit of any
Class (or an amendment to any Letter of Credit increasing the amount thereof) by
any Issuing Lender, and without any further action on the part of such Issuing
Lender or the Letter of Credit Lenders, such Issuing Lender hereby grants to
each applicable Letter of Credit Lender, and each such Letter of Credit Lender
hereby acquires from such Issuing Lender, a participation in such Letter of
Credit equal to such Letter of Credit Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. Each Letter
of Credit Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or Event of Default or
reduction or termination of Commitments.
     In consideration and in furtherance of the foregoing, each Letter of Credit
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for account of the applicable Issuing Lender, such Letter of Credit
Lender’s Applicable Percentage of each Letter of Credit Disbursement made by
such Issuing Lender on the Business Day following the Disbursement Date in
respect of such Letter of Credit Disbursement. Such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each such
payment shall be made in the same manner as provided in Section 2.05 with
respect to Loans made by such Letter of Credit Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Letter of Credit
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Lender the amounts so received by it from the applicable Letter of
Credit Lenders.
          (f) Reimbursement Obligations Absolute. If any Issuing Lender shall
make any Letter of Credit Disbursement in respect of any applicable Letter of
Credit, the Borrower shall be absolutely, unconditionally and irrevocably
obligated to reimburse such Letter of Credit Disbursement in accordance with
this Agreement, which obligation shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of such Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under such Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by such Issuing Lender under such Letter of Credit
against presentation of a draft or other document that does not comply strictly
with the terms of such Letter of Credit and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions
Credit Agreement

37



--------------------------------------------------------------------------------



 



of this Section 2.03(f), constitute a legal or equitable discharge of the
obligations of the Borrower hereunder, provided that, in each case, payment by
such Issuing Lender shall not have constituted gross negligence or willful
misconduct on the part of such Issuing Lender as proven in a non-appealable
judgment by a court of competent jurisdiction.
     Neither the Administrative Agent, the Lenders nor any Issuing Lender, nor
any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by any applicable Issuing Lender or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Lender; provided that, after paying in full its obligation to reimburse Letter
of Credit Disbursements as provided in this Section, the foregoing shall not be
construed to excuse any Issuing Lender from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing
Lender’s gross negligence or willful misconduct as proven in a non-appealable
judgment by a court of competent jurisdiction when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. In furtherance of the foregoing, the parties hereto expressly agree
that, in the absence of gross negligence or willful misconduct as proven in a
non-appealable judgment by a court of competent jurisdiction on the part of an
Issuing Lender:
          (i) such Issuing Lender may accept documents that appear on their face
to be in substantial compliance with the terms of an applicable Letter of Credit
without responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
          (ii) such Issuing Lender shall have the right, in its sole discretion,
to decline to accept such documents and to make such payment if such documents
are not in strict compliance with the terms of such Letter of Credit; and
          (iii) this sentence shall establish the standard of care to be
exercised by an Issuing Lender when determining whether drafts and other
documents presented under an applicable Letter of Credit comply with the terms
thereof (and the parties hereto hereby waive, to the extent permitted by
applicable law, any standard of care inconsistent with the foregoing).
          (g) Disbursement Procedures. An Issuing Lender for any applicable
Letter of Credit shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for an applicable Letter of Credit
Disbursement under such Letter of Credit. Such Issuing Lender shall promptly
after such examination notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for such Letter of Credit
Disbursement and whether such Issuing Lender has made or will make such Letter
of
Credit Agreement

38



--------------------------------------------------------------------------------



 



Credit Disbursement thereunder and the date (the “Disbursement Date”) such
Letter of Credit Disbursement shall be (or was) made; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse (without duplication) such Issuing Lender and the Letter
of Credit Lenders with respect to any such Letter of Credit Disbursement.
          (h) Letter of Credit Disbursement and Borrowing. If any Issuing Lender
for any Letter of Credit of any Class shall make any Letter of Credit
Disbursement, the Administrative Agent shall promptly notify each applicable
Letter of Credit Lender of the applicable Disbursement Date, the amount of such
Letter of Credit Disbursement, and the amount of such Letter of Credit Lender’s
Applicable Percentage thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of Letter of Credit Loans, as of the applicable
Disbursement Date, in an amount equal to such Letter of Credit Disbursement
(without regard, in each case, to the conditions set forth in Section 4.01, 4.02
or 4.03) and, without limitation of the obligations of the Letter of Credit
Lenders pursuant to Section 2.03(e), such Letter of Credit Disbursement shall
become a Letter of Credit Loan hereunder as of the applicable Disbursement Date,
shall be repaid pursuant to Section 2.08(a)(iii) and shall be deemed to be a
Borrowing hereunder on such day and bear interest in accordance with
Section 2.11 from the applicable Disbursement Date. Each such Loan shall
initially be made as an ABR Borrowing. Interest accrued pursuant to this
paragraph and Section 2.11 shall be for account of the applicable Issuing
Lender, except that interest accrued on and after the date of payment by any
applicable Letter of Credit Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Lender shall be for account of such Lender to the extent
of such payment. Amounts prepaid or repaid in respect of Letter of Credit Loans
may be reborrowed.
          (i) Replacement of an Issuing Lender. Any Issuing Lender may be
replaced at any time by written agreement between the Borrower and the
Administrative Agent. The Administrative Agent shall notify the Lenders of any
such replacement of any Issuing Lender. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for account of
the replaced Issuing Lender pursuant to Section 2.10(b). From and after the
effective date of any such replacement, (i) the successor Issuing Lender shall
have all the rights and obligations of the replaced Issuing Lender under this
Agreement with respect to Letters of Credit to be issued by it thereafter and
(ii) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the replacement of
an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.
          (j) Cash Collateralization. If (i) the maturity of the Loans has been
accelerated upon the occurrence of an Event of Default or (ii) an Event of
Default shall occur and be continuing and the Borrower receives notice from the
Administrative Agent that the Required Lenders of any Class of Letters of Credit
demand the deposit of cash collateral pursuant to this paragraph, the Borrower
shall immediately deposit into an account established and maintained on the
books and records of the Collateral Agent, which account shall be a
Credit Agreement

39



--------------------------------------------------------------------------------



 



“securities account” (within the meaning of Section 8-501 of the UCC as in
effect in the State of New York), in the name of the Collateral Agent and for
the benefit of the Lenders of the applicable Class, an amount in cash equal to
the aggregate amount of all Letter of Credit Exposure of such Class as of such
date (or any applicable amount required by Section 2.09) plus any accrued and
unpaid interest thereon provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (f) or (g) of Section 7.01. Any deposit made pursuant to this
Section 2.03(j) shall be held by the Collateral Agent as collateral for the
Letter of Credit Exposure of the applicable Class under this Agreement and shall
in the case of a Letter of Credit Disbursement in respect of any Letter of
Credit of such Class be applied to the payment of the Borrower’s obligations in
respect of the Loans arising as a result of such Letter of Credit Disbursement;
provided that any failure or inability of the Collateral Agent or Administrative
Agent for any reason to apply such amounts shall not in any manner relieve any
Lender of its obligations under Section 2.03(e) or Section 2.03(h). For this
purpose the Borrower hereby grants a security interest to the Collateral Agent
for the benefit of the Issuing Lenders and the Letter of Credit Lenders in such
collateral account and any financial assets (as defined in the UCC) or other
property held therein.
          (k) Additional Issuing Lenders. From time to time, the Borrower may by
notice to the Administrative Agent designate other Lenders (in addition to the
“Issuing Lenders” named in the relevant definitions thereof) that agree (in
their sole discretion) to act in such capacity and are reasonably satisfactory
to the Administrative Agent as Issuing Lenders (which, for the avoidance of
doubt, shall be an Acceptable Bank). Such designation shall be set forth in a
written agreement among the Borrower, the Administrative Agent and such
additional Issuing Lenders. The Administrative Agent shall notify the Lenders of
any such designation. From and after the effective date of any such designation,
(i) each additional Issuing Lender shall have all the rights and obligations of
an Issuing Lender under this Agreement and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such additional Issuing Lender.
          SECTION 2.04. Loans and Borrowings.
          (a) Obligations of Lenders. Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class
(and, upon payment by any Letter of Credit Lender of its obligation to acquire a
participation under Section 2.03(e) in any Borrowing of a Loan pursuant to
Section 2.03(h), such Letter of Credit Lender shall be deemed to be the direct
holder of such Loan without any further actions). The failure of any Lender to
make any Loan required to be made by it (or to make any payment under Section
2.03(e)) shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans (or to make any payment
under Section 2.03(e)) as required.
          (b) Type of Loans. Subject to Section 2.12 and Section 2.03(h), each
Borrowing shall be constituted entirely of ABR Loans or of Eurodollar Loans as
the Borrower may request in accordance herewith. Each Lender at its option may
make any Eurodollar
Credit Agreement

40



--------------------------------------------------------------------------------



 



Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make or hold such Loan at such Lender’s applicable lending office; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.
          (c) Minimum Amounts; Limitation on Number of Borrowings. Each
Borrowing shall be in an aggregate amount of $1,000,000 or a larger multiple of
$500,000, provided that any Borrowing pursuant to Section 2.03(h) shall be in
the amount of the related Letter of Credit Disbursement. Borrowings of more than
one Class may be outstanding at the same time; provided that all Borrowings of
any Class shall be of the same Type and there shall not at any time be more than
a total of ten Eurodollar Borrowings outstanding.
          SECTION 2.05. Funding of Borrowings.
          (a) Funding by Lenders. Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, for
deposit into (i) in the case of Term Loans, the Construction Account and (ii) in
the event Letter of Credit Loans are made to finance the reimbursement of Letter
of Credit Disbursements pursuant to Section 2.03(h), by promptly remitting such
amounts to the relevant Issuing Lenders, in each case in accordance with the
Collateral Agency Agreement.
          (b) Presumption by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand (without
duplication) such corresponding amount with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans of the same Class as the
applicable Borrowing. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
          SECTION 2.06. Interest Elections.
          (a) Elections by the Borrower. Except as otherwise expressly provided
herein, the Loans constituting each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request (or, in the case of a Borrowing
under Section 2.03(h), as an ABR Borrowing) and, in the case of a Eurodollar
Borrowing, shall have the Interest Period specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such
Credit Agreement

41



--------------------------------------------------------------------------------



 



Borrowing to a Borrowing of a different Type or to continue such Borrowing as a
Borrowing of the same Type and, in the case of a Eurodollar Borrowing, may elect
the Interest Period therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
          (b) Notice of Elections. To make an election pursuant to this Section,
the Borrower shall notify the Administrative Agent of such election by telephone
by the time that a Borrowing Request would be required under Section 2.01 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
          (c) Content of Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information:
          (i) the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified in clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
          (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
          (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
          (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period therefor after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
          (d) Notice by the Administrative Agent to the Lenders. Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each applicable Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.
          (e) Failure to Elect; Events of Default. If the Borrower fails to
deliver a timely and complete Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period therefor (or if any
Interest Election Request made by the Borrower requests a Eurodollar Borrowing
but does not specify an Interest Period therefor), then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as a Eurodollar Borrowing with the same Interest Period.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing
Credit Agreement

42



--------------------------------------------------------------------------------



 



may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period therefor.
          SECTION 2.07. Termination and Reduction of the Commitments.
          (a) Scheduled Termination. Unless previously terminated, (i) the Term
Loan Commitments shall terminate on the last day of the Term Loan Availability
Period, (ii) the DSR Letter of Credit Commitments shall terminate on the last
day of the DSR Letter of Credit Availability Period, and (iii) the PPA Letter of
Credit Commitments shall terminate on the last day of the PPA Letter of Credit
Availability Period.
          (b) Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that:
          (i) each partial reduction of the Commitments of any Class pursuant to
this Section shall be in an amount that is at least $1,000,000;
          (ii) the Borrower shall not voluntarily terminate or reduce the DSR
Letter of Credit Commitments if, (A) after giving effect to any concurrent
prepayment of the DSR Letter of Credit Loans in accordance with Section 2.09,
the total DSR Letter of Credit Exposures and DSR Letter of Credit Loans would
exceed the total DSR Letter of Credit Commitments and (B) the Borrower has not
demonstrated to the reasonable satisfaction of the Administrative Agent that
(x) the reduced portion of the DSR Letter of Credit Commitments is not
reasonably likely to be required to satisfy the Debt Service Reserve Required
Amount or the Borrower otherwise has sufficient funds to fund the Debt Service
Reserve Required Amount and (y) no Default or Event of Default would occur as a
result of such termination or reduction;
          (iii) the Borrower shall not voluntarily terminate or reduce the PPA
Letter of Credit Commitments if, (A) after giving effect to any concurrent
prepayment of the PPA Letter of Credit Loans in accordance with Section 2.09,
the total PPA Letter of Credit Exposures and PPA Letter of Credit Loans would
exceed the total PPA Letter of Credit Commitments and (B) the Borrower has not
demonstrated to the reasonable satisfaction of the Administrative Agent that
(x) the reduced portion of the PPA Letter of Credit Commitments is not
reasonably likely to be required under the Power Purchase Agreement, or the
Borrower otherwise has sufficient funds to fund the amounts required under the
PPA and (y) no Default or Event of Default would occur as a result of such
termination or reduction;
          (iv) the Borrower shall not voluntarily terminate or reduce the Term
Loan Commitments if, after giving effect thereto, the Borrower has not
demonstrated to the reasonable satisfaction of the Administrative Agent (in
consultation with the Independent Engineer) that (x) the funds under the
cancelled Term Loan Commitments are not necessary to achieve the Conversion Date
by the Outside Delivery Date and (y) no Default or Event of Default would occur
as a result of such termination or reduction; and
Credit Agreement

43



--------------------------------------------------------------------------------



 



          (v) notwithstanding the other provisions of this Section 2.07, the
Borrower shall be permitted to voluntarily terminate or reduce the DSR Letter of
Credit Commitments and the PPA Letter of Credit Commitments to the extent that
replacement letters of credit meeting the requirements of the Debt Service
Reserve Required Amount and Power Purchase Agreement (as applicable) are
available to be issued under a Replacement Letter of Credit Facility.
          (c) Notice of Voluntary Termination or Reduction. The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments of any Class under paragraph (b) of this Section 2.07 at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable.
          (d) Effect of Termination or Reduction. Any termination or reduction
of the Commitments of any Class shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.
          SECTION 2.08. Repayment of Loans; Evidence of Debt.
          (a) Repayment.
          (i) Tranche A Term Loans. The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of the Tranche A Term Loan
Lenders the outstanding principal amount of the Tranche A Term Loans on each
applicable Term Loan Principal Payment Date set forth on Schedule 2.08 in the
aggregate principal amount relating to Tranche A Term Loans and set forth
opposite such Term Loan Principal Payment Date (subject to adjustment pursuant
to paragraph (b) of this Section).
          (ii) Tranche B Term Loans. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of the Tranche B
Term Loan Lenders the outstanding principal amount of the Tranche B Term Loans
on each applicable Term Loan Principal Payment Date set forth on Schedule 2.08
in the aggregate principal amount relating to Tranche B Term Loans and set forth
opposite such Term Loan Principal Payment Date (subject to adjustment pursuant
to paragraph (b) of this Section).
          (iii) Letter of Credit Loans. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of the Letter of
Credit Lenders the outstanding principal amount of the Letter of Credit Loans on
the Letter of Credit Maturity Date applicable thereto.
          (b) Adjustment to Amortization Schedule. If the initial aggregate
amount of the Term Loan Commitments exceeds the aggregate principal amount of
Term Loans that are outstanding on the Conversion Date, then the scheduled
repayments of Term Loans to be
Credit Agreement

44



--------------------------------------------------------------------------------



 



made pursuant to this Section shall be reduced ratably by an aggregate amount
equal to such excess. To the extent not previously paid, all Term Loans shall be
due and payable on the respective Maturity Dates thereof.
               (c) Manner of Payment. Prior to any repayment or prepayment of
any Borrowings of any Class hereunder, the Borrower shall select the Borrowing
or Borrowings of the applicable Class to be paid and shall notify the
Administrative Agent by telephone (confirmed promptly by telecopy or other
electronic transmission) of such selection not later than 2:00 p.m., New York
City time, (i) in the case of an ABR Borrowing, one Business Day before the
scheduled date of such payment and (ii) in the case of a Eurodollar Borrowing,
three Business Days before the scheduled date of such payment; provided that
each payment of Borrowings of any Class shall be applied to pay any outstanding
ABR Borrowings of such Class before any other Borrowings of such Class. If the
Borrower fails to make a timely selection of the Borrowing or Borrowings to be
repaid or prepaid, such payment shall be applied, first, to pay any outstanding
ABR Borrowings of the applicable Class and, second, to other Borrowings of such
Class in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first). Each repayment of a Borrowing shall be applied ratably to the Loans
included in such Borrowing.
               (d) Evidence of Debt.
               (i) Each Lender may maintain in accordance with its usual
practice an account or accounts evidencing the Indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder. In the case of a Lender that does not request, pursuant to clause
(ii) below, execution and delivery of a Note evidencing the Loans made by such
Lender to the Borrower, such account or accounts shall, to the extent not
inconsistent with the notations made by the Administrative Agent in the
Register, be conclusive and binding on the Borrower absent manifest error;
provided, however, that the failure of any Lender to maintain such account or
accounts or any error in any such account shall not limit or otherwise affect
any obligations of the Borrower.
               (ii) The Borrower agrees that, upon the request to the
Administrative Agent by any Lender, the Borrower will execute and deliver to
such Lender, as applicable, a promissory note (a “Note”) substantially in the
form of Exhibit B payable to such Lender in an amount equal to such Lender’s
Loans evidencing the Loans made by such Lender. The Borrower hereby irrevocably
authorizes each Lender to make (or cause to be made) appropriate notations on
the grid attached to such Lender’s Notes (or on any continuation of such grid),
which notations, if made, shall evidence, inter alia, the date of, the
outstanding principal amount of, and the interest rate and Interest Period
applicable to the Loans evidenced thereby. Such notations shall, to the extent
not inconsistent with the notations made by the Administrative Agent in the
Register, be conclusive and binding on the Borrower absent manifest error;
provided, however, that the failure of any Lender to make any such notations or
any error in any such notations shall not limit or otherwise affect any
obligations of the Borrower. A Note and the obligation evidenced thereby may
Credit Agreement

45



--------------------------------------------------------------------------------



 



be assigned or otherwise transferred in whole or in part only in accordance with
Section 9.04(b).
               SECTION 2.09. Prepayment of Loans.
               (a) Optional Prepayments. The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
without premium or penalty (other than any amounts payable under Section 2.14),
subject to the requirements of this Section. Each partial prepayment of any
Borrowing under this Section 2.09(a) shall be in an aggregate amount at least
equal to $1,000,000 and an integral multiple of $500,000 in excess thereof (or
such lesser amount as may be necessary to prepay the aggregate principal amount
then outstanding with respect to such Borrowing). Prepayments pursuant to this
Section 2.09(a) shall be applied (i) first to prepay any outstanding Letter of
Credit Loans and (ii) second, to prepay pro rata against each Class of Term
Loans and, within such Class of Loans, at the option and direction of the
Borrower, either in inverse order of maturity or pro rata to the remaining
installments thereof.
               (b) Mandatory Prepayments.
               (i) The Borrower shall apply on each Monthly Date, ratably to the
mandatory prepayment of the Letter of Credit Loans, if any, together with
accrued interest thereon and any amount required by Section 2.14 (if
applicable), the amount required to be applied to the prepayment of Letter of
Credit Loans pursuant to Section 3.03(b)(iv) of the Collateral Agency Agreement.
               (ii) With respect to any Event of Damage or Event of Taking, the
Borrower shall prepay the Loans then outstanding in accordance with and to the
extent required by Section 5.19.
               (iii) On the Monthly Date immediately following the receipt by
the Borrower (or the Collateral Agent on behalf of the Borrower) of the proceeds
of any Project Document Claim, the Borrower shall prepay the Loans then
outstanding in an aggregate amount equal to 100% of the Net Available Amount of
such Project Document Claim; provided, however, that the Borrower shall not be
required to so apply the proceeds of any Project Document Claim to the extent
that the Borrower provides the Administrative Agent a certificate confirming
that, when taking into account the non-prepayment of such Project Document
Claim, it will satisfy a 12-month projected Debt Service Coverage Ratio of at
least 1.40X and setting out its calculations thereof.
               (iv) Promptly following the receipt by the Borrower (or the
Collateral Agent on behalf of the Borrower) of the proceeds of any Termination
Payment, the Borrower shall prepay the Loans then outstanding in an aggregate
amount equal to 100% of the Net Available Amount of such Termination Payment.
Credit Agreement

46



--------------------------------------------------------------------------------



 



               (v) Promptly following the occurrence of any total Condemnation
of all or materially all of the Project Assets, the Borrower shall prepay all
the Loans then outstanding.
               (vi) Prepayments pursuant to this Section 2.09(b) shall be
applied as follows:
               first, to prepay any outstanding Letter of Credit Loans, and
               second, to ratably prepay any outstanding Term Loans.
provided that each prepayment of Borrowings of any Class shall be applied to
prepay any outstanding ABR Borrowings of such Class before any other Borrowings
of such Class.
Each such prepayment of the Term Loans of any Class shall be applied pro rata
against each Class of Term Loans and, within such Class of Term Loans, in the
inverse order of maturity.
               (c) Notices, Etc. The Borrower shall notify the Administrative
Agent by telephone (confirmed promptly by telecopy or other electronic
transmission) of any prepayment hereunder, not later than 2:00 p.m., New York
City time, with respect to Loans bearing interest at the Adjusted LIBO Rate,
three Business Days, and with respect to Loans bearing interest at the Alternate
Base Rate one Business Day before the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date, the principal amount of
each Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the relevant Lenders of the contents thereof.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.11 and any amount required by Section 2.14 and
shall be applied in the manner specified in Section 2.08(c).
               (d) Permitted Swap Agreements. Any prepayment of Term Loans made
pursuant to this Section 2.09 shall be made simultaneously with (i) the early
termination of Permitted Swap Agreements to the extent that the aggregate
notional amount under all such Permitted Swap Agreements would exceed the
aggregate principal amount of the Term Loans outstanding after giving effect to
such prepayment and (ii) payment by the Borrower of any amount payable by the
Borrower under any such Permitted Swap Agreement as a result of such early
termination, in each case in the manner set forth in Section 3.03(b)(v) of the
Collateral Agency Agreement.
               SECTION 2.10. Fees.
               (a) Commitment Fee. The Borrower agrees to pay to the
Administrative Agent for account of each Lender having Term Loan Commitments, a
commitment fee, which shall accrue at a rate per annum equal to 0.75% on the
average daily unused amount of each such Commitment of such Lender during the
period from and including the Closing Date to but excluding the date each such
Commitment terminates. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days
Credit Agreement

47



--------------------------------------------------------------------------------



 



elapsed (including the first day but excluding the last day). For purposes of
computing commitment fees with respect to the Commitments of any Class, a
Lender’s Commitment of such Class shall be deemed to be used to the extent of
such Lender’s outstanding Loans and such Lender’s Letter of Credit Exposure,
without duplication, (excluding any portion thereof attributable to unreimbursed
Letter of Credit Disbursements) of such Class.
               (b) Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for account of each Letter of Credit Lender a participation
fee with respect to its participations in Letters of Credit which shall accrue
at a rate per annum equal to the Applicable Margin applicable to interest on
Tranche A Eurodollar Loans, on the average daily amount of such Letter of Credit
Lender’s Letter of Credit Exposure (excluding any portion thereof attributable
to unreimbursed Letter of Credit Disbursements) during the period from and
including the Closing Date to but excluding the later of the date on which such
Letter of Credit Lender’s Letter of Credit Commitment terminates and the date on
which such Letter of Credit Lender ceases to have any Letter of Credit Exposure,
(ii) to each Issuing Lender a letter of credit commitment fee (“Letter of Credit
Commitment Fee”) which shall accrue at a rate per annum equal to 0.75% on the
average daily unused amount of such Letter of Credit Lender’s Letter of Credit
Commitment during the period from and including the Closing Date to but
excluding the date each such Letter of Credit Commitment terminates, (iii) to
each DSR Issuing Lender, an amendment fee of $300.00 for each amendment to a DSR
Letter of Credit issued by such DSR Issuing Lender and (iv) such other fees in
such amounts and payable as such times as may be separately agreed with the
Borrower (including, for the avoidance of doubt, any fronting fees to the extent
that an Issuing Lender fronts for Letter of Credit Lenders other than itself);
provided that any such fees accruing after the date on which the applicable
Class of Letter of Credit Commitments terminate shall be payable on demand. Any
other fees payable to any Issuing Lender pursuant to this paragraph shall be
payable within 10 days after demand.
               (c) Lender and Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, and to the Collateral Agent and each
Lender the fees payable in the amounts and at the times separately agreed upon
in the Fee Letters.
               (d) Payment of Fees. Accrued commitment fees, participation fees
and Letter of Credit Commitment Fees shall be due and payable on each Quarterly
Date, commencing on the first such date to occur after the Closing Date. All
fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Lender, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled thereto. All
participation fees and Letter of Credit Commitment Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). Fees paid shall
not be refundable under any circumstances absent manifest error.
               SECTION 2.11. Interest.
                    (a) ABR Loans. The Loans constituting each ABR Borrowing
shall bear interest at a rate per annum equal to the Alternate Base Rate plus
the Applicable Margin.
Credit Agreement

48



--------------------------------------------------------------------------------



 



                    (b) Eurodollar Loans. The Loans constituting each Eurodollar
Borrowing shall bear interest for the applicable Interest Period at a rate per
annum equal to the Adjusted LIBO Rate for such Interest Period for such
Borrowing plus the Applicable Margin.
                    (c) Default Interest. Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration, by mandatory prepayment or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
2.00% plus the rate that would otherwise be applicable to such amount pursuant
to this Agreement or, if no other rate is so specified herein, the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
                    (d) Payment of Interest. Accrued interest on each Loan of
any Class shall be payable in arrears on each Interest Payment Date for such
Loan; provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of a Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
                    (e) Computation. All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The computation of
interest shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
               SECTION 2.12. Alternate Rate of Interest. If prior to the
commencement of the Interest Period for any Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
     (b) if such Borrowing is of a particular Class of Loans, the Administrative
Agent is advised by the Required Lenders of such Class that the Adjusted LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their respective Loans included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing (unless prepaid) shall be continued as, or converted to, an
ABR Borrowing on the last
Credit Agreement

49



--------------------------------------------------------------------------------



 



day of the Interest Period applicable thereto, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
               SECTION 2.13. Increased Costs.
                    (a) Increased Costs Generally. If any Change in Law shall:
                    (i) impose, modify or deem applicable any reserve, special
deposit or similar requirement (except any such reserve requirement reflected in
the Adjusted LIBO Rate) against assets of, deposits with or for account of, or
credit extended by, any Lender or any Issuing Lender; or
                    (ii) impose on any Lender or any Issuing Lender any other
condition not otherwise contemplated hereunder affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein (except, in each case, for capital requirements addressed in
Section 2.13(b) and Taxes addressed in Section 2.15);
and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) to the Borrower or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Lender hereunder (whether of principal, interest
or otherwise) (except, in each case, for capital requirements addressed in
Section 2.13(b) and Taxes addressed in Section 2.15), then the Borrower will pay
to such Lender or such Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Lender, as the
case may be, for such additional costs incurred or reduction suffered.
                    (b) Capital Requirements. If any Lender or any Issuing
Lender reasonably determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Lender’s capital or on the capital of such Lender’s or
such Issuing Lender’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Lender, to a level
below that which such Lender or such Issuing Lender or such Lender’s or such
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Lender’s policies and
the policies of such Lender’s or such Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or such Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company for any such reduction
suffered.
                    (c) Certificates from Lenders. A certificate of a Lender or
an Issuing Lender setting forth the amount or amounts necessary to compensate
such Lender or such Issuing Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest
Credit Agreement

50



--------------------------------------------------------------------------------



 



error. The Borrower shall pay such Lender or such Issuing Lender, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.
               (d) Delay in Requests. Promptly after any Lender or any Issuing
Lender has determined that it will make a request for increased compensation
pursuant to this Section, such Lender or Issuing Lender shall notify the
Borrower thereof. Failure or delay on the part of any Lender or any Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Lender, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
               SECTION 2.14. Break Funding Payments. In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto or
(d) the assignment as a result of a request by the Borrower pursuant to
Section 2.17(b) of any Eurodollar Loan other than on the last day of an Interest
Period therefor, then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event. The loss to
any Lender attributable to any such event shall be deemed to be the amount
reasonably determined by such Lender to be equal to the excess, if any, of
(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue a Eurodollar Loan, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted LIBO Rate for such Interest
Period, over (ii) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for deposits in Dollars from other banks in the
eurocurrency market at the commencement of such period. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
               SECTION 2.15. Taxes.
               (a) Payments Free of Taxes. Any and all payments by or on account
of any obligation of the Borrower hereunder or under any other Financing
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required by law to deduct any Indemnified Taxes or Other Taxes
Credit Agreement

51



--------------------------------------------------------------------------------



 



from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Collateral
Agent, Lender or Issuing Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make or shall cause to be made such deductions and (iii) the
Borrower shall pay or shall cause to be paid the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
               (b) Payment of Other Taxes. In addition, the Borrower shall pay
or cause to be paid any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
               (c) Indemnification. The Borrower shall indemnify or cause to be
indemnified the Administrative Agent, the Collateral Agent, each Lender and each
Issuing Lender, within 30 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section but without duplication of any amounts indemnified under Section
2.15(a)) paid by the Administrative Agent, the Collateral Agent, such Lender or
such Issuing Lender, as the case may be, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The amount of such payment or liability and the
denomination thereof as set forth in reasonable detail in a certificate
delivered to the Borrower by the Collateral Agent, a Lender or an Issuing
Lender, or by the Administrative Agent on its own behalf or on behalf of the
Collateral Agent, a Lender or an Issuing Lender, shall be conclusive absent
manifest error.
               (d) Evidence of Payments. As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by the Borrower to a Governmental
Authority, the Borrower shall deliver or cause to be delivered to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment satisfactory to the
Administrative Agent, acting reasonably.
               (e) Forms. Any Lender and each Issuing Lender that is entitled to
an exemption from or reduction of withholding tax under the law of the
jurisdiction in which the Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced rate
(including IRS Form W-8BEN, W-8ECI or W-9 (or, in each case, any successor form
and, in each case, attached to an IRS Form W-8IMY if required) and, in the case
of a person claiming an exemption under the “portfolio interest exemption,” a
statement certifying (i) that it is not a 10-percent shareholder (within the
meaning of Section 871(h)(3)(B) of the Code) of the Borrower, (ii) that it is
not a controlled foreign corporation related to the Borrower (within the meaning
of Section 864(d)(4) of the Code), and (iii) that it is not a “bank” as such
term is used in Section 881(c)(3)(A) of the Code).
Credit Agreement

52



--------------------------------------------------------------------------------



 



          If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower or Administrative Agent to comply
with its obligations under FATCA, to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.
               (f) If the Borrower determines that a reasonable basis exists for
contesting a Tax, the Administrative Agent, the Collateral Agent, any Lender and
any Issuing Lender, as the case may be, shall cooperate with the Borrower in
challenging such Tax at the Borrower’s expense; provided, however, that none of
the Administrative Agent, the Collateral Agent, or any Lender shall be required
to take any action hereunder which, in the discretion, exercised in good faith,
of the Administrative Agent, the Collateral Agent, such Lender or such Issuing
Lender, as the case may be, would cause the Administrative Agent, the Collateral
Agent, such Lender or such Issuing Lender, as the case may be, or its applicable
lending office to suffer an economic, legal or regulatory disadvantage it
reasonably considers to be material.
               (g) If the Administrative Agent, the Collateral Agent, any Lender
or any Issuing Lender receives a refund of any Indemnified Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.15, it shall pay
over such refund to the Borrower, net of all of its out-of-pocket expenses
(including Taxes with respect to such refund) and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent, the Collateral Agent, any Lender or any Issuing Lender, as the case may
be, agrees to repay as soon as reasonably practicable the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, the Collateral
Agent, any Lender or any Issuing Lender, as the case may be, in the event the
Administrative Agent, the Collateral Agent, any Lender or any Issuing Lender, as
the case may be, is required to repay such refund to such Governmental
Authority.
               SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
               (a) Payments by the Borrower. Unless otherwise specified, the
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of Letter of Credit Disbursements, or
under Section 2.13, 2.14 or 2.15, or otherwise) or under any other Financing
Document (except to the extent otherwise provided therein) prior to 2:00 p.m.,
New York city time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on
Credit Agreement

53



--------------------------------------------------------------------------------



 



the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Administrative Agent at its offices at
600 Washington Blvd, Stamford, CT 06901 (payment instructions: JP Morgan Chase
Bank — New York; ABA/Routing No.: 021-000-021; SWIFT: CHASUS33; Account Name:
The Royal Bank of Scotland plc; Account No.: 802-906-651; Reference: Mirant
Marsh Landing, LLC; Attn: Lending Operations CT) except as otherwise expressly
provided in the relevant Financing Document and except payments to be made
directly to any Issuing Lender as expressly provided herein and payments
pursuant to Sections 2.13, 2.14, 2.15 and 9.03, which shall be made directly to
the Persons entitled thereto, in each case subject to the terms of the
Collateral Agency Agreement. The Administrative Agent shall distribute any such
payments received by it for account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All amounts owing under this Agreement or under any other Financing Document are
payable in Dollars.
               (b) Application of Insufficient Payments. If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed Letter of Credit Disbursements,
interest and fees then due hereunder, such funds shall be applied, in each case
pro rata among the relevant Lenders according to the amounts of their respective
Commitments, (i) first, to pay interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, to pay principal and
unreimbursed Letter of Credit Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed Letter of Credit Disbursements then due to such parties.
               (c) Pro Rata Treatment. Except to the extent otherwise provided
herein: (i) each Borrowing of a particular Class shall be made from the relevant
Lenders, each payment of a commitment fee under Section 2.10 in respect of
Commitments of a particular Class shall be made for account of the relevant
Lenders, and each termination or reduction of the amount of the Commitments of a
particular Class under Section 2.07 shall be applied to the respective
Commitments of such Class of the relevant Lenders, pro rata among the relevant
Lenders according to the amounts of their respective Commitments of such Class;
(ii) each Borrowing of any Class shall be allocated pro rata among the relevant
Lenders according to the amounts of their respective Commitments of such Class
(in the case of the making of Loans) or their respective Loans of such Class
that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of Loans
by the Borrower shall be made for account of the relevant Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans of such
Class held by them; and (iv) each payment of interest on Loans by the Borrower
shall be made for account of the relevant Lenders pro rata in accordance with
the amounts of interest on such Loans then due and payable to the respective
Lenders.
               (d) Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or
Credit Agreement

54



--------------------------------------------------------------------------------



 



interest on any of its Loans or participations in Letter of Credit Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in Letter of Credit
Disbursements and accrued interest thereon then due than the proportion received
by any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and participations
in Letter of Credit Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders pro rata in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in Letter of Credit Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in Letter of Credit Disbursements to any assignee
or participant, other than to the Borrower or any Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
               (e) Presumptions of Payment. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for account of the Lenders or any
Issuing Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or such Issuing Lender, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or each applicable Issuing Lender, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Lender with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
               (f) Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.03(e), 2.05(b), 2.16(e) or 9.03(c), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
               SECTION 2.17. Mitigation Obligations; Replacement of Lenders.
               (a) Designation of a Different Lending Office. If any Lender
requests compensation under Section 2.13, or if the Borrower is required to pay
any additional amount
Credit Agreement

55



--------------------------------------------------------------------------------



 



to any Lender or any Governmental Authority for account of any Lender pursuant
to Section 2.15, then such Lender shall (i) file any certificate or document
reasonably requested in writing by the Borrower and/or (ii) use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (x) would eliminate or reduce amounts payable
pursuant to Section 2.13 or 2.15, as the case may be, in the future and
(y) would not subject such Lender to any material unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender in any material
respect. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
               (b) Replacement of Lenders. (i) If any Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.15, or if any Lender is a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations (including, without
limitation, any participation under any letters of credit issued pursuant to
Section 2.03) under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) the Borrower shall have received the prior
written consent of the Administrative Agent and, to the extent such assignee is
assuming any Letter of Credit Commitment, the Issuing Lenders of each applicable
Class, which consent, in each case, shall not unreasonably be withheld, (y) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in Letter of Credit Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (z) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment will result in the elimination or a reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Nothing in this Section shall be
deemed to prejudice any rights that the Borrower may have against any Lender
that is a Defaulting Lender.
               (ii) If any Lender (such Lender, a “Non-Consenting Lender”) has
failed to consent to a proposed amendment, waiver, discharge or termination
which pursuant to the terms of Section 9.02 requires the consent of all of the
Lenders affected and with respect to which the Required Lenders shall have
granted their consent, then the Borrower shall have the right to replace such
Non-Consenting Lender (unless such Non-Consenting Lender grants such consent) by
requiring such Non-Consenting Lender to assign its Loans and Commitments (in
accordance with and subject to the restrictions contained in Section 9.04) to
one or more assignees reasonably acceptable to the Administrative Agent (and, to
the extent such assignee is assuming any Letter of Credit Commitment, the
Issuing Lenders of each applicable Class); provided that (x) any such
Credit Agreement

56



--------------------------------------------------------------------------------



 



Non-Consenting Lender must be replaced with a Lender that grants the applicable
consent, (y) all obligations of the Borrower owing to such Non-Consenting Lender
being replaced shall be paid in full to such Non-Consenting Lender concurrently
with such assignment and (z) the replacement Lender shall purchase the foregoing
by paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest and fees thereon. In connection with
any such assignment, the Borrower, the Administrative Agent, such Non-Consenting
Lender and the replacement Lender shall otherwise comply with Section 9.04.
               (iii) Any Lender that has been replaced as a Lender pursuant to
clause (b)(i) or (b)(ii) of this Section 2.17(b), and that is a party to a
Permitted Swap Agreement shall use commercially reasonable efforts to promptly
novate, assign and delegate, without recourse, all its interests, rights and
obligations under such Permitted Swap Agreement to which it is party to the
assignee replacing it as a Lender hereunder pursuant to this Section 2.17(b) or
to another Lender or Affiliate thereof, which, in each case, shall be a
Permitted Swap Counterparty.
               SECTION 2.18. Defaulting Lenders. Notwithstanding any provision
of this Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:
     (a) fees shall cease to accrue on the unused portion of the Commitment of
such Defaulting Lender pursuant to Section 2.10(a);
     (b) the Loans, Letter of Credit Exposures and unused Commitments of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02);
     (c) if any Letter of Credit Exposure exists at the time a Letter of Credit
Lender becomes a Defaulting Lender:
     (i) no Issuing Lender with respect to each Class of Commitment held by such
Defaulting Lender shall be required to issue, amend or increase any Letter of
Credit of such Class, unless any Letter of Credit Exposure that would result
therefrom is fully covered or eliminated by any combination of the following
(A) such Defaulting Lender’s Letter of Credit Exposure shall be reallocated, as
to any outstanding and future Letters of Credit, as applicable, to the
Non-Defaulting Lenders as provided in Section 2.18(d)(i) and (B) the Borrower
shall within five Business Days following notice by the Administrative Agent
cash collateralize only to the extent the Defaulting Lender is not the Issuing
Lender for such Letter of Credit, such Defaulting Lender’s Letter of Credit
Exposure in accordance with the procedures set forth in Section 2.03(j) in an
amount at least equal to the aggregate amount of the Unreallocated Portion of
the obligations (contingent or otherwise) of such Defaulting Lender in respect
of such Letter of Credit, in which case the obligations of the Non-Defaulting
Lenders in respect of such Letter of Credit will, subject to subclause
(A) below, be on a pro rata basis in accordance
Credit Agreement

57



--------------------------------------------------------------------------------



 



with the Letter of Credit Commitments of the Non-Defaulting Lenders, and the pro
rata payment provisions of Section 2.16 shall be deemed adjusted to reflect this
provision; provided, that (A) the sum of each Non-Defaulting Lender’s total
Letter of Credit Exposure may not in any event exceed the Letter of Credit
Commitments of such Non-Defaulting Lender, and (B) neither any such reallocation
nor any payment by a Non-Defaulting Lender pursuant thereto nor any such cash
collateralization or reduction will constitute a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuing Lender, or any other Lender
may have against such Defaulting Lender, or cause such Defaulting Lender to be a
Non-Defaulting Lender; and
     (ii) the Borrower shall not be required to pay any participation fees to
such Defaulting Lender pursuant to Section 2.10(b) with respect to such
Defaulting Lender’s Letter of Credit Exposure during the period such Defaulting
Lender’s Letter of Credit Exposure is cash collateralized pursuant to clause (i)
above; and
     (iii) if any Defaulting Lender’s Letter of Credit Exposure is not cash
collateralized or reallocated pursuant to clause (i) above, then, without
prejudice to any rights or remedies of the Issuing Lenders hereunder, all
participation fees payable pursuant to Section 2.10(b) with respect to such
Defaulting Lender’s Letter of Credit Exposure shall be payable to the relevant
Issuing Lender until such Letter of Credit Exposure is cash collateralized or
reallocated.
     (d) if a Letter of Credit Lender becomes, and during the period it remains,
a Defaulting Lender, the following provisions shall apply with respect to the
reallocation of any outstanding Letter of Credit Exposure of such Defaulting
Lender pursuant to Section 2.18(c)(i):
     (i) the Letter of Credit Exposure of each such Defaulting Lender shall be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective Letter
of Credit Commitments; provided, that (A) the sum of each Non-Defaulting
Lender’s total Letter of Credit Exposure may not in any event exceed the Letter
of Credit Commitments of such Non-Defaulting Lender, and (B) neither any such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto nor any
such cash collateralization or reduction will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Lender, or any
other Lender may have against such Defaulting Lender, or cause such Defaulting
Lender to be a Non-Defaulting Lender; and
     (ii) to the extent that any portion (the “Unreallocated Portion”) of the
Defaulting Lender’s Letter of Credit Exposure cannot be so reallocated, the
Borrower will, not later than five Business Days after notice by the
Administrative Agent, cash collateralize only to the extent the Defaulting
Lender is not the Issuing Lender for such Letter of Credit such Defaulting
Lender’s Letter of Credit Exposure in accordance with the procedures set forth
in Section 2.03(j),
Credit Agreement

58



--------------------------------------------------------------------------------



 



in an amount at least equal to the aggregate amount of the Unreallocated Portion
of such Letter of Credit Exposure.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
               The Borrower makes the representations and warranties contained
in this Article III to each Agent, the Issuing Lenders and the Lenders. Each
such representation and warranty shall be deemed made as of the date hereof, on
the Closing Date, the date of any Borrowing (excluding any Borrowing resulting
from a Letter of Credit Disbursement pursuant to Section 2.03(h)), and the date
of each issuance of a Letter of Credit (except for the representations set forth
in Sections 3.07 and 3.11, which shall be made only upon any issuance of a
Letter of Credit as a condition to the Conversion Date, and not upon any
issuance or amendment of a Letter of Credit after the Conversion Date).
               SECTION 3.01. Due Organization, Power and Authority Etc. The
Borrower is a limited liability company, duly organized, validly existing and in
good standing under the laws of Delaware. The Borrower is duly qualified to do
business and is in good standing in each jurisdiction in which such
qualification is required by Applicable Law, except where the failure to so
qualify would not reasonably be expected to have a Material Adverse Effect. The
Borrower has all requisite power and authority and legal right (i) to own its
properties and conduct its business substantially as contemplated by the
Material Project Documents and Financing Documents to which it is a party and
(ii) to execute, deliver, and perform its obligations under each Transaction
Document to which it is a party and to consummate each of the transactions
contemplated herein and therein.
               SECTION 3.02. Authority and Enforceability. The execution,
delivery, and performance of each Financing Document and each Material Project
Document to which the Borrower is a party have been duly authorized by all
necessary action on the part of the Borrower. Each Financing Document and each
Material Project Document to which the Borrower is a party has been duly
executed and delivered by the Borrower. Each Financing Document and each
Material Project Document to which the Borrower is a party constitutes a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium, and similar laws of general applicability relating
to or affecting creditors’ rights and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law)
               SECTION 3.03. No Conflict. The execution, delivery and
performance by the Borrower of each of the Financing Documents and Project
Documents to which it is a party, and the performance of its obligations
thereunder do not and will not (i) violate the articles of organization or other
organizational documents of the Borrower, (ii) violate any provision of any
Applicable Law, (iii) result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other material agreement, lease, or
instrument to which the Borrower is a party or by which it or its properties may
be bound or affected, including any other Transaction Document, or (iv) result
in or require the creation or imposition of any Lien of any nature (other
Credit Agreement

59



--------------------------------------------------------------------------------



 



than any Permitted Encumbrance) upon or with respect to any of the properties
now owned or hereafter acquired by such Loan Party except, in the case of
(ii) and (iii), as would not reasonably be expected to have a Material Adverse
Effect.
               SECTION 3.04. Title. At all times on and after the Initial
Extension of Credit, the Borrower has good and marketable fee or easement title,
as applicable to the Project Site to build, construct and operate the Project in
accordance with the Transaction Documents, in each case free and clear of all
Liens other than any Permitted Encumbrances and enjoys peaceful and undisturbed
possession of all Properties that are necessary for the Development (subject to
the rights of others with respect to easement properties and Permitted
Encumbrances).
               SECTION 3.05. Approvals, Etc.
               (a) Schedule 3.05 constitutes a complete and accurate list of all
material Governmental Approvals required on the part of each Loan Party and the
Parent for the Development and for each Loan Party’s and the Parent’s execution,
delivery, and performance of the Transaction Documents to which it is a party.
As of the date hereof, the Governmental Approvals set forth in Part A of
Schedule 3.05 (the “Part A Approvals”) were duly obtained, in full force and
effect, final and non-appealable and constituted all material Governmental
Approvals that were required to be obtained as of the date hereof for each Loan
Party’s and the Parent’s execution, delivery, and performance of the Transaction
Documents to which it is a party and for the Development.
               (b) All material Governmental Approvals required on the part of
each Loan Party and the Parent for the Development but not required to be
obtained as of the date hereof light of the status of the Development at such
time, including information as to the filing of applications and the status
thereof, are set forth in Part B of Schedule 3.05 (the “Part B Approvals”).
Although the issuer of any such Governmental Approval has the discretion to
issue or withhold such Governmental Approval, to the knowledge of the Borrower,
as of the date hereof, there exists no impediment that could reasonably be
expected to prevent the Loan Parties and the Parent from obtaining in due course
and prior to the time the same is required each Part B Approval required on its
part.
               SECTION 3.06. No Default or Event of Default, Event of
Abandonment, Event of Damage, Event of Taking. No (i) Default or Event of
Default, (ii) Event of Abandonment, or (iii) Event of Damage or Event of Taking
has occurred and is continuing that, in the case of (iii) only, could reasonably
be expected to have a Material Adverse Effect.
               SECTION 3.07. Litigation, Etc. Except as set forth on
Schedule 3.07, there are no actions, suits, proceedings, investigations or
similar actions pending or, to the knowledge of the Borrower, threatened (in
writing) against any Loan Party or any of the Project Assets, that has had or
could reasonably be expected to have a Material Adverse Effect.
               SECTION 3.08. Compliance with Laws and Obligations. The Borrower
is in compliance with all Applicable Laws except to the extent that
non-compliance with such Applicable Laws could not, individually or in the
aggregate, reasonably expected to have a Material Adverse Effect.
Credit Agreement

60



--------------------------------------------------------------------------------



 



               SECTION 3.09. Environmental Laws. Except as set forth on
Schedule 3.09, (a) the Borrower is in compliance with all applicable
Environmental Laws, including any Governmental Approvals required under any
Environmental Laws, except for any non-compliance that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
(b) there are no pending or, to the knowledge of the Borrower, any past or
threatened Environmental Claims against the Project Assets or the Borrower that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and (c) to the knowledge of the Borrower, Hazardous
Substances have not at any time been used or released at, on, under, or from the
Project, or the Project Site other than in compliance at all times with all
applicable Environmental Laws or in a manner that could not reasonably be
expected to give rise to liability under Environmental Laws, except to the
extent that non-compliance with or liability under such Environmental Laws could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
               SECTION 3.10. Project Documents. No event of force majeure under
any Material Project Document has occurred and is continuing that has resulted
in the suspension by any Material Project Party of any obligation that could
reasonably be expected to cause the Conversion Date not to occur prior to the
Outside Delivery Date, and (ii) and no other event has occurred and is
continuing under any Material Project Document that has resulted in the
cancellation or termination by any Material Project Party of its performance, or
the excuse of any Material Project Party from liability for any material
non-performance, under any Material Project Document to which it is a party in
accordance with the terms thereof, in each case, to the extent that the
applicable Material Project Document has not been replaced in the manner and
within the applicable time period specified in Section 7.01(o).
               SECTION 3.11. Material Adverse Effect. No Material Adverse Effect
has occurred and is continuing.
               SECTION 3.12. Regulations T, U and X. The Borrower is not engaged
principally or as one its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying any “margin stock” (as defined in Regulation U of the Board of
Governors (12 C.F.R. 221) or to extend credit to others for such purpose and no
part of the proceeds of the Loans will be used, whether immediate, incidental or
ultimate, for the purpose of (i) buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors (12 C.F.R. 221) or to extend
credit to others for such purpose, or (ii) buying or carrying or trading in any
security under such circumstances as to involve the Borrower in a violation of
Regulation X of the Board of Governors (12 C.F.R. 224) or to involve any broker
or dealer in a violation of Regulation T of the Board of Governors (12 C.F.R.
220).
               SECTION 3.13. Information.
               (a) All written information concerning the Loan Parties and the
Project provided by or on behalf of the Borrower and described on Schedule 3.13
(including as set forth in the Information Memorandum (other than the Base Case
Projections, any report of the Independent Engineer, the Insurance Advisor or
other statements, estimates, projections or other expressions or views as to
future circumstances), as updated and supplemented as of the
Credit Agreement

61



--------------------------------------------------------------------------------



 



date hereof and taken as a whole, was complete and correct in all material
respects as of the date hereof and, as of the date hereof, did not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make such information not misleading in light of the circumstances under
which furnished.
               (b) The Base Case Projections were prepared in good faith based
upon assumptions believed by the Borrower to be reasonable at the time furnished
to the Agents and the Lenders, it being understood that such Base Case
Projections are not to be viewed as facts and are subject to uncertainties and
contingencies, many of which are beyond the control of the Borrower, that no
assurance can be given that the Base Case Projections will be realized, that
actual results may differ and such differences may be material.
               SECTION 3.14. Pari Passu. The Borrower’s obligations under this
Agreement rank and will rank at least pari passu in priority of payment and in
all other respects with all other present or future unsecured and secured
Indebtedness of the Borrower, except for Permitted Indebtedness secured by
Permitted Encumbrances.
               SECTION 3.15. Investment Company Status. The Borrower is not an
“investment company” or company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940 or an “investment advisor”
within the meaning of the Investment Company Act of 1940.
               SECTION 3.16. Foreign Assets Control Regulations, Etc.
               (a) The use of the proceeds of the Loan by the Borrower will not
violate the Trading with the Enemy Act, or any of the foreign assets control
regulations of the United States Treasury Department (Title 31, Subtitle B,
Chapter V of the US Code of Federal Regulations, as amended) or any enabling
legislation or executive order relating thereto; and
               (b) Neither the Borrower nor, to the Borrower’s knowledge, any
Affiliate of the Borrower (i) is a Person or entity described by or designated
in any OFAC List or in the Anti-Terrorism Order, (ii) has engaged in dealings or
transactions or is engaging in dealings or transactions with any such Persons or
entities described by or designated in any OFAC List or in the Anti-Terrorism
Order, or (iii) is in violation of the Anti-Terrorism Laws.
               SECTION 3.17. Security Documents. The Security Documents to which
either Loan Party is a party that have been delivered on or prior to the date
this representation is made are effective to create, as security for the
Obligations, valid, enforceable, and, upon the filing of documents and
instruments as set forth in the final sentence of this Section 3.17, perfected
Liens in the Collateral, in favor of the Collateral Agent for the benefit of the
Secured Parties, subject to no other Liens other than Permitted Encumbrances.
The descriptions of the Collateral set forth in each Security Document are true,
complete, and correct in all material respects and are adequate for the purpose
of creating, attaching and perfecting the Liens in the Collateral granted or
purported to be granted in favor of the Collateral Agent for the benefit of the
Secured Parties under the Security Documents. All filings, registrations,
recordings, notices, and other actions that are required by the Collateral Agent
on or prior to the date this representation is made (including delivery to the
Collateral Agent of the certificates, if any, evidencing the equity
Credit Agreement

62



--------------------------------------------------------------------------------



 



interests in the Borrower or otherwise giving the Collateral Agent control or
possession of the Collateral) have been made or taken so that the security
interest created by each Security Document is a perfected Lien on and security
interest in all right, title and interest of the Borrower in the Collateral
purported to be covered thereby.
               SECTION 3.18. ERISA.
               (a) Except as would not individually or in the aggregate result
in a Material Adverse Effect, (i) each Plan (if any) is in compliance with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder, (ii) no “reportable event” (within the meaning of
Section 4043(c) of ERISA) has occurred or is reasonably likely to occur,
(iii) no event, transaction or condition has occurred that has resulted in the
imposition of any Lien under the Code or ERISA on any of the assets of the
Borrower with respect to a Plan and (iv) for each Plan that is subject to the
funding requirements of Section 412 of the Code, no failure to satisfy the
“minimum funding standard” (within the meaning of Section 412 of the Code)
whether or not waived, has occurred or is reasonably likely to occur.
               (b) Neither the Borrower or any ERISA Affiliate has incurred
withdrawal liabilities or is subject to contingent withdrawal liability under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans, except as would
not individually or in the aggregate have a Material Adverse Effect.
               SECTION 3.19. Labor Matters. No strike, lockout or other labor
dispute in connection with the Project or the Borrower exists or, to the actual
knowledge of the Borrower, is threatened, that could reasonably be expected to
have a Material Adverse Effect.
               SECTION 3.20. Single-Purpose Entity. The Borrower has not
conducted, and is not conducting, any business other than the Development and
the performance of its obligations under the Financing Documents and the Project
Documents to which it is a party and, in each case, activities related thereto.
               SECTION 3.21. Members and Membership Interests.
               (a) The only member of the Borrower is the Immediate Parent. The
Collateral includes all of the equity interests in the Borrower.
               (b) All of the membership interests in the Borrower have been
duly authorized and validly issued in accordance with its Operating Agreement
and any other constitutive documents and are fully paid and non-assessable. The
Borrower does not have outstanding any securities convertible into or
exchangeable for any of its membership interests in or any rights to subscribe
for or to purchase, or any warrants or options for the purchase of, or any
agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to any such membership
interests (except as expressly provided for herein or in the Security
Documents).
               SECTION 3.22. Deposit Accounts and Securities Accounts. Other
than accounts permitted to exist under the Collateral Agency Agreement or as
otherwise permitted under the Financing Documents, the Borrower has no Deposit
Accounts or Securities Accounts.
Credit Agreement

63



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS
                    SECTION 4.01. Closing Date. The Closing Date shall occur
upon the receipt by the Administrative Agent of each of the following documents
and satisfaction of the conditions precedent set forth below each of which shall
be satisfactory to the Administrative Agent and each Lender in form and
substance (unless waived in accordance with Section 9.02):
          (a) Execution of Financing Documents. This Agreement and all other
Financing Documents (other than the Financing Documents addressed in
Sections 4.02, 4.03 and 4.04) shall have been duly executed and delivered by the
Persons intended to be parties thereto and shall be in full force and effect.
          (b) Security Documents. The Collateral Agent shall have received
evidence satisfactory to the Lenders and the Administrative Agent to it that,
except as set forth in Section 5.13, the security interests in and to the
Collateral intended to be created under the Security Documents (other than the
security interests in and to the Collateral intended to be created under the
Deed of Trust) shall have been created in favor of the Collateral Agent for the
benefit of the Secured Parties and are fully registered (if applicable),
perfected and in full force and effect (including the filing of UCC-1 financing
statements), and duly executed copies of the Consents to Assignment from (i) the
Power Purchaser, in substantially the form attached to the PPA, and (ii) from
each other Material Project Party in respect of each other Material Project
Document, other than the Borrower PSA, executed as of the Closing Date.
          (c) Corporate Documents. The following documents, each certified as
indicated below:
          (i) a copy of the certificate of incorporation, certificate of
formation, charter or other organizational documents, together with any
amendments thereto, of each Loan Party and Parent certified by the Secretary of
State of its jurisdiction of organization and a certificate as to the good
standing of and payment of franchise taxes by each Loan Party and Parent, in
each case dated as of a recent date; and
          (ii) a certificate of an Authorized Officer of each Loan Party and
Parent, dated as of the Closing Date, certifying:
          (A) that attached to such certificate is a true and complete copy of
its by-laws, limited liability company agreement, operating agreement or other
governing document of such Person, as applicable as in effect on the date of
such certification;
          (B) attached to such certificate is a true and complete copy of
resolutions duly adopted by the board of directors, member(s), partner(s) or
other authorized governing body of such Person, authorizing the execution,
delivery and performance of each of the Transaction
Credit Agreement

64



--------------------------------------------------------------------------------



 



Documents to which such Person is or is intended to be a party, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect;
          (C) that the certificate of incorporation, certificate of formation,
charter or other organizational documents (as the case may be) of such Person
has not been amended since the date of the certification furnished pursuant to
clause (i) above; and
          (D) as to the incumbency and specimen signature of each officer,
member or director (as applicable) of such Person executing the Transaction
Documents to which such Person is or is intended to be a party.
          (d) Company Certificates. An Officer’s Certificate substantially in
the form of Exhibit D from each Loan Party and the Parent.
          (e) Financial Statements. Copies of the latest available (i) annual
audited financial statements of the Borrower and the Parent and (ii) quarterly
unaudited financial statements of the Borrower and the Parent, in each case,
accompanied by a certificate from an Authorized Officer of the Borrower and the
Parent certifying that such financial statements were prepared in accordance
with Applicable Accounting Requirements consistently applied and reflect fairly
the financial condition of the Borrower and the Parent as at the date of such
statements, and in the case of the Parent, in the form which Parent makes such
financial statements available on “EDGAR” and on its home page on the worldwide
web.
          (f) Opinion of Counsel to the Loan Parties and the Parent. Favorable
opinions of (i) King & Spalding, LLP, special New York counsel to the Loan
Parties and the Parent, substantially in the form of Exhibit E-1 hereto,
(ii) Stevens & Lee, special Delaware counsel to the Loan Parties and the Parent,
substantially in the form of Exhibit E-2, (iii) Winston & Strawn LLP, special
California counsel to the Loan Parties and the Parent, substantially in the form
of Exhibit E-3 hereto and (iv) in-house counsel to the Loan Parties and the
Parent, substantially in the form of Exhibit E-4.
          (g) Opinion of Counsel to the Lenders. A favorable opinion of Milbank,
Tweed, Hadley & McCloy LLP, special New York counsel to the Lenders.
          (h) [Reserved].
          (i) Insurance and Report of Insurance Advisor.
          (i) The Borrower and the Contractor shall have obtained the insurance
described on Appendix A to the extent required as of the Closing Date, and such
insurance shall be in full force and effect, and the Borrower and the Contractor
shall have furnished the Administrative Agent with certificates signed by the
insurer or an agent authorized to bind the insurer, together with loss payee
endorsements in favor of the Collateral Agent, evidencing such insurance
required
Credit Agreement

65



--------------------------------------------------------------------------------



 



pursuant to Appendix A, identifying underwriters, the type of insurance, the
insurance limits and the policy terms, and stating that such insurance (x) is,
in each case, in full force and effect and (y) complies with Section 5.06 and
that all premiums then due and payable on such insurance have been paid.
          (ii) The Insurance Advisor’s report, which shall be dated as of a
recent date, stating that, in the opinion of the Insurance Advisor, such
insurance complies with the insurance requirements set forth on Appendix A.
          (j) Report of Independent Engineer. A final report of the Independent
Engineer favorably reviewing (A) the technical feasibility of the Project and
the environmental compliance and environmental risks relating to the Project,
(B) the reasonableness and consistency of the Construction Budget, the
Construction Schedule, the Construction Contract and related subcontracts and
the assumptions related to the costs and operating performance of the Project
and (C) the reasonableness of the assumptions underlying the Base Case
Projections, which shall be dated as of a recent date.
          (k) [Reserved].
          (l) Construction Budget. A construction budget (the “Construction
Budget”), consistent in all material respects with the Project Documents
together with a certificate of an Authorized Officer of the Borrower stating
that such budget was prepared in good faith by the Borrower and is based upon
assumptions which the Borrower considers to be reasonable.
          (m) Construction Schedule. A construction schedule (the “Construction
Schedule”), consistent in all material respects with the Project Documents
together with a certificate of an Authorized Officer of the Borrower stating
that such schedule was prepared in good faith by the Borrower and is based upon
assumptions which the Borrower considers to be reasonable.
          (n) Real Property Purchase and Sale Agreement. An executed purchase
and sale agreement between Mirant Delta, LLC and the Borrower with respect to
the conveyance of the Project Site to the Borrower, which purchase and sale
agreement shall include an assignment of the rights of Mirant Delta, LLC in the
PG&E Indemnity in respect of the Project Site (the “Borrower PSA”), together
with a certificate of an Authorized Officer of the Borrower stating that such
copy is true and correct.
          (o) Project Documents. Copies, certified by the Borrower to be true
and complete, of the Construction Contract, the PPA and each other Project
Document executed as of such date.
          (p) Establishment of Accounts. Each of the Accounts shall have been
established pursuant to the Collateral Agency Agreement.
          (q) Lien Searches. Results of a recent search of all effective UCC
financing statements and fixture filings and all judgment and tax lien filings
which have
Credit Agreement

66



--------------------------------------------------------------------------------



 



been made with respect to any personal or mixed property of the Borrower and the
Immediate Parent, together with copies of all such filings disclosed by such
search, and UCC termination statements for filing in all applicable
jurisdictions as may be necessary to terminate any effective UCC financing
statements or fixture filings disclosed in such search (other than any such
financing statements or fixture filings in respect of Permitted Encumbrances).
          (r) Governmental Approvals. The Borrower shall have delivered
certified copies of each Part A Approval.
          (s) Filings. All filings, registrations, recordings and other actions
required to be taken as of the Closing Date, including UCC-l financing
statements with respect to the Borrower and the Immediate Parent in all
jurisdictions in which financing statements are necessary to perfect the Liens
created under the Security Documents, and all other instruments to be recorded
or filed or delivered in connection with the Security Documents, shall have been
taken.
          (t) Base Case Projections. The Base Case Projections together with a
certificate of an Authorized Officer of the Borrower stating that such Base Case
Projections were based upon assumptions and a methodology agreed upon by the
Borrower and the Lead Arrangers.
          (u) Regulatory Information. Each Lender shall have received at least
five Business Days prior to the date hereof all documentation and other written
information requested by such Lender and required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act.
          (v) Fees and Expenses. The Borrower shall have (i) confirmed that it
has paid or has arranged for payment of all fees and expenses of any Lender, the
Lead Arrangers, the Agents, and any Issuing Lender, then due and payable by the
Borrower pursuant to the Financing Documents and (ii) provided evidence that all
filing, recordation, subscription and inscription fees and all recording and
other similar fees and all recording, stamp and other taxes and other expenses
related to such filings, registrations and recordings necessary for the
consummation of the transactions contemplated by the Financing Documents have
been paid in full by or on behalf of each Loan Party.
                    (w) Other Documents. Such other documents necessary to
effectuate the transactions contemplated hereby and in the other Financing
Documents as the Administrative Agent may reasonably request.
                    SECTION 4.02. Conditions Precedent to Initial Extension of
Credit. The obligations of the Lenders to make the initial Loans pursuant to a
Borrowing hereunder (excluding any Borrowing resulting from a Letter of Credit
Disbursement pursuant to Section 2.03(h)) are subject to the receipt by the
Administrative Agent of each of the following documents, and the satisfaction of
the conditions precedent set forth below, each of which shall
Credit Agreement

67



--------------------------------------------------------------------------------



 



be satisfactory to the Administrative Agent in form and substance (unless waived
in accordance with Section 9.02):
          (a) Base Equity Contribution; Contingent Equity LC. The Administrative
Agent shall have received the Contingent Equity LC and evidence that the full
amount of the Base Equity Contribution Amount has been contributed to the
Borrower on or prior to the date of such initial extension of credit.
          (b) Large Generator Interconnection Agreement. The Borrower shall have
entered into and delivered to the Administrative Agent a certified true and
correct copy of the Large Generator Interconnection Agreement and shall have
taken commercially reasonable efforts to cause the counterparties thereto to
execute a Consent to Assignment.
          (c) Real Estate Documentation. (i) Fee simple title to the Project
Site shall have been conveyed to the Borrower, (ii) the Borrower shall have
delivered to the Administrative Agent (A) the Title Policy; (B) the Survey;
(C) proof of payment to the Title Company of all expenses and premiums of the
Title Company in connection with the issuance of the Title Policy and all
recording and stamp taxes payable in connection with the recording of the Deed
of Trust in the real property records of Contra Costa County; and (D) a standard
flood hazard determination, and (iii) the Borrower shall have caused the Deed of
Trust to have been recorded in the real property records in Contra Costa County.
          (d) Opinion of Counsel to the Loan Parties and the Parent. Favorable
opinions of (i) Winston & Strawn LLP, special California counsel to the Loan
Parties and the Parent covering matters referenced in Section 4.02(c)(iii),
(ii) Stevens & Lee, special Delaware counsel to the Loan Parties and the Parent
and (iii) in-house counsel to the Loan Parties and the Parent, in the case of
(ii) and (iii), covering matters as to corporate authority, due authorization
and other corporate matters in the manner set forth in Exhibits E-2 and E-4
relating to the execution of the Deed of Trust.
                    SECTION 4.03. Conditions Precedent to All Borrowings of
Loans. The obligation of each Lender to make any Loan pursuant to a Borrowing
hereunder (excluding any Borrowing resulting from a Letter of Credit
Disbursement pursuant to Section 2.03(h)), is additionally subject to the
receipt by the Administrative Agent of each of the following documents, and the
satisfaction of the conditions precedent set forth below, each of which shall be
satisfactory to the Administrative Agent (excluding any Borrowing resulting from
a Letter of Credit Disbursement pursuant to Section 2.03(h)), in form and
substance (unless waived in accordance with Section 9.02):
          (a) Borrowing Request. Delivery of a Borrowing Request to the
Administrative Agent in accordance with Article II.
          (b) Representations and Warranties; No Default or Event of Default.
(i) The representations and warranties of each Loan Party set forth in each
Financing Document and intended to be brought down on such Borrowing pursuant to
Article III shall be true and correct in all material respects on and as of the
date of such Borrowing
Credit Agreement

68



--------------------------------------------------------------------------------



 



(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date), both immediately prior to
the proposed Borrowing and after giving effect to such Borrowing and to the
intended use thereof as if made on and as of such date (or, if stated to have
been made solely as of an earlier date, as of such earlier date), and (ii) no
Default or Event of Default has occurred and is continuing on such date or will
result from such Borrowing.
          (c) Construction Drawdown Certificate; Construction Report;
Independent Engineer Certificate. Delivery of a Construction Drawdown
Certificate dated not less than five Business Days prior to the date of the
proposed Borrowing in the form of Exhibit I, certified by an Authorized Officer
of the Borrower with required attachments thereto, including a Construction
Report and description of Project Costs incurred to date, together with a
certificate of the Independent Engineer in the form of Exhibit J dated the date
of the related Construction Drawdown Certificate.
          (d) Lien Waivers; Title Policy Endorsements. Consistent with the
provisions of the Construction Contract in respect of (i) and (ii) below,
(i) copies of lien waivers executed by the Contractor in respect of all work
completed as of the date of its current invoice (other than work in progress),
in each case, in accordance with the requirements of the Construction Contract,
(ii) evidence that the Contractor has received lien waivers in respect of all
work completed as of the date of its current invoice (other then work in
progress) from all of its major subcontractors, in each case, in accordance with
the requirements of the Construction Contract, and (iii) an ALTA Form 122
down-date endorsement to the Title Policy and other such endorsements to the
Title Policy relating to the continued priority of the Deed of Trust with
respect to mechanics liens and other matters as reasonably requested by the
Administrative Agent.
                    SECTION 4.04. Conditions Precedent to Issuance of each
Letter of Credit. The obligations of the Issuing Lenders to issue the Letters of
Credit hereunder are subject to the receipt by the Administrative Agent (except
as set forth otherwise below) of each of the following documents, and the
satisfaction of the conditions precedent set forth below, each of which shall be
satisfactory to the Administrative Agent and the Issuing Lender in form and
substance (unless waived in accordance with Section 9.02):
          (a) Notice of Issuance. Delivery of a Notice of Issuance to the
Administrative Agent in accordance with Article II.
          (b) Conversion Date. All conditions precedent to the Conversion Date
(except the posting of any letters of credit) shall have occurred.
          (c) Representations and Warranties; No Default or Event of Default.
(i) The representations and warranties of each Loan Party set forth in each
Financing Document and intended to be brought down on such issuance pursuant to
Article III shall be true and correct in all material respects on and as of the
date of such issuance (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date), both
immediately prior to the proposed issuance and after giving effect to such
issuance and to the intended use thereof as if made on and as of such
Credit Agreement

69



--------------------------------------------------------------------------------



 



date (or, if stated to have been made solely as of an earlier date, as of such
earlier date), and (ii) no Default or Event of Default has occurred and is
continuing on such date or will result from such issuance.
                    SECTION 4.05. Conversion Date. The “Conversion Date” means
the date on which each of the following conditions shall have been satisfied or
waived by the Administrative Agent; provided, that, if the Independent Engineer
certification delivered as part of Section 4.05(a) or (b) has material
qualifications, waiver shall be by the Required Lenders:
          (a) Physical Facilities Certificate. The Administrative Agent shall
have received a certificate of the Borrower (together with a certificate of the
Independent Engineer and all other attachments contemplated thereby),
substantially in the form of Exhibit K.
          (b) Performance Certificate. The Administrative Agent shall have
received a certificate of the Borrower (together with a certificate of the
Independent Engineer and all other attachments contemplated thereby),
substantially in the form of Exhibit L.
          (c) Legal Matters Certificate. The Administrative Agent shall have
received a certificate of the Borrower substantially in the form of Exhibit M.
          (d) Accounts. The Debt Service Reserve Account shall be funded (either
with cash or through a DSR Letter of Credit, an Acceptable Letter of Credit or a
combination thereof) in an amount at least equal to the Debt Service Reserve
Required Amount, in each case in accordance with the Collateral Agency
Agreement.
ARTICLE V
AFFIRMATIVE COVENANTS
                    The Borrower covenants and agrees with the Lenders, each
Issuing Lender and the Agents that until the Termination Date:
                    SECTION 5.01. Corporate Separateness; Etc.
                    (a) The Borrower shall (i) preserve and maintain (A) its
legal existence as a limited liability company in good standing under the laws
of the State of Delaware and (B) except where failure to do so could not
reasonably be expected to have a Material Adverse Effect, its qualifications to
do business and its good standing in each jurisdiction in which the character of
properties owned by it or in which the transaction of its business as conducted
or proposed to be conducted makes such qualification necessary and (ii) preserve
and maintain all of its licenses, rights, privileges and franchises necessary
for the Development, except in the case of this clause (ii) where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.
                    (b) The Borrower shall (i) comply with all organizational
formalities necessary to maintain its separate and distinct existence;
(ii) conduct its business solely in its own name; (iii) maintain its assets,
funds and transactions, including its bank accounts,
Credit Agreement

70



--------------------------------------------------------------------------------



 



separate from those of its Affiliates; and (iv) maintain full and complete
financial statements separate from those of its Affiliates in accordance with
Applicable Accounting Requirements.
                    SECTION 5.02. Conduct of Business. The Borrower shall use
commercially reasonable efforts to (i) cause the Project to be constructed and
completed substantially in accordance with the Construction Contract and the
other relevant Material Project Documents, Applicable Law and Prudent Industry
Practice and (ii) achieve the Conversion Date by the Outside Delivery Date.
                    SECTION 5.03. Compliance with Laws and Obligations.
                    (a) The Borrower shall comply with, and ensure that the
Project is operated in compliance with, all Applicable Laws, including but not
limited to all Environmental Laws and reporting and other requirements under
applicable CAISO rules applicable to it, except to the extent where the failure
to do so by the Borrower or the Project, could not reasonably be expected to
result in a Material Adverse Effect.
                    (b) The Borrower shall (i) enforce against each Project
Party each material covenant or obligation under each Project Document to which
it is a party in accordance with the terms thereof and (ii) enforce the terms of
the environmental remediation obligations set forth in Section 5.8 and Article 6
of the PSA (the “PG&E Indemnity”), except, in the case of each of clauses
(i) and (ii), as could not reasonably be expected to have a Material Adverse
Effect.
                    SECTION 5.04. Governmental Approvals.
                    (a) The Borrower shall obtain and maintain in full force and
effect all material Governmental Approvals, including, without limitation, all
Governmental Approvals set forth in Schedule 3.05 of this Agreement, necessary
for the construction, operating and maintenance of the Project for the relevant
stage of Development, except, where the failure to maintain such Governmental
Approvals could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
                    (b) The Borrower shall (i) obtain its status as an EWG or
another equivalently effective exemption from the “books and records”
requirements of PUHCA (to the extent that such requirements of PUHCA remain in
effect) and its MBR Authority, to the extent required by Applicable Law to
perform its obligations and to charge and collect amounts payable under the PPA,
in each case, no later than the Initial Delivery Date, or earlier as may be
required by Applicable Law, and (ii) maintain its status as an EWG, or obtain
and subsequently maintain another equivalently effective exemption from the
“books and records” requirements of PUHCA (to the extent that such requirements
of PUHCA remain in effect), and its MBR Authority, to the extent required by
Applicable Law to perform it obligations and to charge and collect amounts
payable under the PPA.
                    SECTION 5.05. Maintenance of Title. At all times from and
after the acquisition by the Borrower of the Project Site, the Borrower shall
maintain good and marketable title to the Project Site and shall obtain, as and
when required, pursuant to the Project Documents, and thereafter maintain at all
times interests in the other Project Assets sufficient to
Credit Agreement

71



--------------------------------------------------------------------------------



 



operate the Project in accordance with the Project Documents and Prudent
Industry Practices, and in each case, free and clear of liens other than
Permitted Encumbrances. The Borrower shall not, prior to the filing of the Deed
of Trust, permit any activity to be undertaken on or with respect to the Project
which could give rise to a mechanics’, materialmen’s or other statutory lien on
the Project Site or any portion thereof, including without limitation any lien
arising under or described in Title 15 of the California Civil Code
(Section 3083 et seq.).
                    SECTION 5.06. Maintenance of Property; Insurance.
                    (a) The Borrower shall operate, preserve, maintain and keep,
or cause to be operated, maintained, preserved and kept, its Properties in good
repair, working order and condition substantially in accordance with the Project
Documents and Prudent Industry Practices (except in respect of any Event of
Damage or Event of Taking, following which the Borrower is, to the extent
permitted or required by the Financing Documents, attempting to restore, or has
restored, the affected Project Asset).
                    (b) The Borrower shall obtain and maintain (or cause to be
obtained and maintained) the insurance required to be maintained pursuant to
Appendix A.
                    SECTION 5.07. Keeping of Books. The Borrower shall maintain
an accounting and control system, management information system and books of
account and other records, which together adequately reflect truly and fairly
the financial condition of the Borrower and the results of its operations
(including the progress of the Project) in accordance with the Applicable
Accounting Requirements, to the extent applicable.
                    SECTION 5.08. Access to Records; Inspection Rights.
                    (a) The Borrower shall permit (i) representatives and
advisors of the Independent Engineer and the Administrative Agent to visit and
inspect, in the presence of representatives of the Borrower, if requested by the
Borrower, the Properties of the Borrower and, in the case of the Independent
Engineer only, any performance tests and (ii) officers and designated
representatives of the Administrative Agent to examine and make copies of the
books, records and documents of the Borrower and to discuss the affairs,
finances and accounts of the Borrower with the Borrower’s principal officers and
independent accountants (subject to reasonable requirements of safety and
confidentiality, including requirements imposed by Applicable Law or by
contract) with the participation of the Borrower, in each case, with reasonable
advance notice to the Borrower and during normal business hours of the Borrower.
                    (b) The reasonable and documented costs and expenses of each
such visit by the Independent Engineer and the Administrative Agent permitted
hereby shall be borne by the Borrower.
                    SECTION 5.09. Payment of Taxes, Etc.The Borrower shall pay
and discharge all taxes (if any) imposed upon its income or profits or any of
its Property prior to the date on which any penalties may attach, except those
being disputed in good faith and against which the Borrower has established
sufficient reserves.
Credit Agreement

72



--------------------------------------------------------------------------------



 



               SECTION 5.10. Information and Reporting Requirements. The
Borrower shall furnish to the Administrative Agent:
          (a) Financial Statements. (i) Within 120 days after the end of each
Fiscal Year of the Borrower, the audited financial statements of the Borrower
and the Parent as of the end of such Fiscal Year and stating in comparative form
the audited figures as of the end of and for the previous Fiscal Year, if
available, prepared in accordance with Applicable Accounting Requirements,
accompanied by an opinion of an independent public accounting firm of national
standing, which opinion shall state that such financial statements fairly
present, in all material respects, the financial condition and results of
operations of the Borrower and Parent as at the end of and for such Fiscal Year
in accordance with Applicable Accounting Requirements, and (ii) within 60 days
after the end of each of the first three fiscal quarters of the Borrower and the
Parent, the unaudited financial statements of the Borrower and the Parent as of
the end of such quarter, prepared in accordance with Applicable Accounting
Requirements and stating in comparative form the figures for the corresponding
period in the previous Fiscal Year, certified by a Financial Officer of the
Borrower and the Parent as fairly stating, in all material respects, the
financial condition of the Borrower and the Parent (subject to year-end
adjustments) as at the end of such period; in the case of each of clauses
(i) and (ii) above, together with, in the case of the Borrower (A) commencing
with the second complete quarterly fiscal quarter of the Borrower following the
Conversion Date, a certificate of the Financial Officer of the Borrower setting
forth the DSCR for the applicable period, and (B) a certificate of an Authorized
Officer of the Borrower stating whether, to such Authorized Officer’s knowledge,
any Default or Event of Default has occurred and is continuing (and, if any such
Default or Event of Default shall have occurred and is continuing, a statement
setting forth the nature thereof and the steps being taken by the Borrower to
remedy the same); provided, however, that the obligations relating to the
Parent’s financial statements under this paragraph shall apply only until the
Conversion Date.
          (b) Operating and Construction Reports. (i) At all times after the
Initial Delivery Date, as soon as available but in any event within 60 days
after the end of each fiscal quarter, quarterly operating reports substantially
in the form attached as Exhibit H and (ii) except to the extent that the
Borrower has delivered a Construction Report within the previous 45 days
pursuant to Section 4.03(c), within 15 Business Days following the end of each
calendar quarter until the Conversion Date, a Construction Report prepared by
Borrower and certified by the Borrower to be true and complete, on the progress
of the Project and achievement of milestones as compared to the Construction
Schedule and Construction Budget, including: (i) in the event of any material
deviation from the Construction Schedule and the Construction Budget, the reason
for such deviation and such other information reasonably requested by the
Administrative Agent or the Independent Engineer in connection therewith;
(ii) the status of any Governmental Approval by any Governmental Authority
necessary for the Development which has not already been obtained, including the
dates of applications submitted or to be submitted and the anticipated dates of
actions by applicable Governmental Authorities with respect to such Governmental
Approval; and (iii) an estimated date on which the Conversion Date shall be
achieved.
Credit Agreement

73



--------------------------------------------------------------------------------



 



          (c) Other. Upon the Administrative Agent’s reasonable request, such
other data, certificates, reports, statements documents and further information
regarding the business, assets, liabilities, financial condition, results of
operation or business of the Borrower, in each case prepared by the Borrower in
the ordinary course in connection with the Project.
Financial statements with respect to the Parent under Section 5.10(a) shall be
required to be delivered only until the Conversion Date, and the applicable
financial information for the Parent shall be delivered in the form and to the
extent publicly filed. Upon receipt by the Administrative Agent of financial
statements required to be delivered pursuant to Section 5.10(a) or (b), the
Administrative Agent shall notify the Lenders thereof and such financial
statements shall be provided to any Lender if such Lender requests a copy of
such financial statements (which request may be in the form of a standing
request).
               SECTION 5.11. Notices. The Borrower shall provide to the
Administrative Agent and Independent Engineer, as applicable:
          (a) As soon as practicable and, in any event, within 10 Business Days
after the Borrower obtains actual knowledge of any of the following, written
notice of: (i) the occurrence of any Default or Event of Default and describing
any action being taken or proposed to be taken with respect thereto, (ii) the
occurrence of any Event of Damage or Event of Taking with respect to the Project
in excess of $5,000,000 in value or any series of such events or circumstances
during any 12-month period in excess of $5,000,000 in value in the aggregate,
(iii) any litigation or similar proceeding (including any Environmental Claim)
affecting the Project, the Borrower or the Immediate Parent (A) in which the
amount involved is in excess of $5,000,000 or (B) if non-monetary relief
(including any alleged violation of or non-compliance with any Environmental
Laws or any environmental Governmental Approval or any liability under any
Environmental Laws) has resulted in or could reasonably be expected to have a
Material Adverse Effect, (iv) any material dispute, litigation, investigation or
proceeding (including any such proceeding that is expected to result in the
rescission, termination, suspension or modification of any Part A Approval or
Part B Approval), that may exist at any time between any Governmental Authority
and either the Borrower or the Immediate Parent to the extent such dispute,
litigation, investigation or proceeding involves the Project, (v) the occurrence
of any force majeure event under any Project Document that could reasonably be
expected to have a Material Adverse Effect, or (vi) the occurrence of any Forced
Outage lasting for a period of more than 168 continuous hours;
          (b) Promptly after (i) delivery to a Material Project Party pursuant
to a Material Project Document, copies of all notices and other documents
relating to any material dispute, demand for liquidated damages, failure by such
Project Party to perform any of its material covenants or obligations under such
Material Project Document, termination of such Material Project Document or a
force majeure event under such Material Project Document that could reasonably
be expected to cause the Conversion Date not to occur by the Outside Delivery
Date, and (ii) such documents become available, copies of all amendments of any
Material Project Document (if not otherwise provided to the Administrative Agent
under this Agreement) and all notices and other
Credit Agreement

74



--------------------------------------------------------------------------------



 



documents delivered to the Borrower by any Material Project Party relating to
any material dispute, demand for liquidated damages, failure by the Borrower to
perform any of its material covenants or obligations under any Material Project
Document, termination of such Material Project Document or a force majeure event
under such Material Project Document that could reasonably be expected to cause
the Conversion Date not to occur by the Outside Delivery Date;
          (c) No later than 60 days after the end of each fiscal quarter,
copies, certified by the Borrower to be true, complete and correct of each
Part B Approval received by the Borrower during such fiscal quarter;
          (d) Promptly after issuance thereof, notice of issuance of each notice
to proceed under the Construction Contract (and copies thereof), and promptly
upon receipt thereof, copies of the “punch list” under the Construction Contract
and any final “as built” drawings;
          (e) Promptly upon the occurrence thereof, notice of the “Effective
Date” under the PPA and the Initial Delivery Date; and
          (f) No later than 5 Business Days prior to the expected occurrence
thereof, notice of the expected date of Substantial Completion and each material
performance test to be performed under the PPA and Construction Contract (and,
following the performance thereof, the results of such tests).
               SECTION 5.12. Use of Proceeds.
               (a) The Borrower shall use the proceeds of the Term Loans solely
to pay, or to reimburse the payment of, Project Costs.
               (b) The Borrower shall use the proceeds of the Letter of Credit
Loans solely to reimburse the applicable Issuing Lender as contemplated by
Section 2.03.
               SECTION 5.13. Security. The Borrower shall from time to time and
shall take or cause to be taken all action reasonably required to preserve and
maintain the security interests (and the priority of such security interests) in
the Collateral granted under the Security Documents. The Borrower shall execute,
file and record or cause to be executed, filed and recorded any and all further
instruments (including financing statements, continuation statements and similar
statements with respect to any Security Document) as reasonably requested by the
Administrative Agent for such purpose, including the payment of all associated
fees and other charges in connection therewith. The Borrower shall discharge any
Lien (other than Permitted Encumbrances) on the Collateral to which it has an
interest. The Borrower shall, within five Business Days of the Closing Date,
deliver to the Collateral Agent the Assignment of Proceeds.
               SECTION 5.14. Further Assurances. The Borrower shall execute,
acknowledge where appropriate, and deliver, and cause to be executed,
acknowledged where appropriate, and delivered, from time to time promptly at the
reasonable request of any Agent all such instruments and documents as are
necessary or appropriate to (i) cure any ambiguity or to correct or supplement
any provision contained therein which is or appears to be inconsistent with any
other
Credit Agreement

75



--------------------------------------------------------------------------------



 



provisions contained in such Financing Document or in any other Financing
Document (including without limitation any administrative errors or omissions)
and (ii) correct any typographical or other similar errors that do not modify
the intended rights and obligations of the parties thereto.
               SECTION 5.15. Gas Contracts and Approved Affiliate Contracts. The
Borrower shall enter into the Gas Interconnection and Supply Agreement, the
Special Facilities Agreement and the Gas Services Agreement, in each case, no
later than the time reasonably expected to be required in order to permit the
Conversion Date to occur no later than the Outside Delivery Date and shall, in
connection therewith, take commercially reasonable efforts to cause the
counterparty thereto to execute a Consent to Assignment. The Borrower shall
cause the counterparties to the Shared Facilities Agreement, Easement Agreement
and Water Rights Agreement to execute a Consent to Assignment concurrently with
or promptly following the execution of each such Material Project Document.
               SECTION 5.16. Auditors. The Borrower shall appoint and maintain
an independent certified accountant of recognized national standing, or
otherwise reasonably acceptable to the Administrative Agent, to audit financial
statements.
               SECTION 5.17. Permitted Swap Agreements. No later than 30
Business Days after the Closing Date, the Borrower shall enter into, and at all
times thereafter maintain in full force and effect, one or more Permitted Swap
Agreements mitigating interest rate risks as to a notional principal amount at
least equal to 75% but no more than 100% of the anticipated aggregate principal
amount of the Term Loans projected to be outstanding on the Conversion Date.
Such Permitted Swap Agreements shall be documented pursuant to customary
International Swaps and Derivatives Association (ISDA) agreements, and shall be
otherwise satisfactory in form and substance to the Administrative Agent, acting
reasonably. The obligations of the Borrower to each counterparty to a Permitted
Swap Agreement under such Permitted Swap Agreement shall be secured pari passu
with the Loans pursuant to the Security Documents.
               SECTION 5.18. Accounts. The Borrower shall cause all Project
Revenues received by the Borrower to be deposited into the Revenue Account in
accordance with the Collateral Agency Agreement.
               SECTION 5.19. Insurance Proceeds and Condemnation Proceeds. All
Insurance Proceeds and Condemnation Proceeds shall be applied as provided in
this Section 5.19 and in accordance with the Collateral Agency Agreement.
          (a) The Borrower shall deposit into the Insurance/Condemnation
Proceeds Account all Insurance Proceeds received following an Event of Damage
and all Condemnation Proceeds received following an Event of Taking.
          (b) If the Insurance Proceeds or Condemnation Proceeds result from a
loss that is not a Total Loss, to the extent that the Permitted Bridge
Prepayment Conditions have been satisfied, such Insurance Proceeds and
Condemnation Proceeds shall be deposited first, pursuant to Section 3.02(f) of
the Collateral Agency Agreement, in the
Credit Agreement

76



--------------------------------------------------------------------------------



 



Principal Payment Account in amounts required to prepay the principal of and
accrued interest on any applicable Insurance/Condemnation Proceeds Bridge
Indebtedness, and any balance, if arising from a Minor Loss, shall be deposited
into (i) the Construction Account if such proceeds are received on or prior to
the Conversion Date and shall be applied by the Borrower in accordance with
Section 3.02(a) of the Collateral Agency Agreement, or (ii) the Revenue Account
in accordance with Section 3.02(e) of the Collateral Agency Agreement if such
proceeds are received after the Conversion Date and shall be applied by the
Borrower to restore or repair the Project, or, if (in the case of Condemnation
Proceeds) the failure to restore or repair the Project would not reasonably be
expected to have a Material Adverse Effect, for any purposes at the discretion
of the Borrower otherwise consistent with Section 3.03(b) of the Collateral
Agency Agreement.
          (c) If the Insurance Proceeds or Condemnation Proceeds result from a
loss that is not a Minor Loss or a Total Loss and are not applied pursuant to
Section 5.19(b) above, such proceeds shall be retained within the
Insurance/Condemnation Proceeds Account and used to restore or repair the
Project if the Borrower certifies in form and substance reasonably satisfactory
to the Administrative Agent (in consultation with the Independent Engineer) that
no Event of Default (other than as a result of an Event of Taking or Event of
Damage for which such proceeds have or will be paid) has occurred and is
continuing or will occur as a result of such restoration or repair and that
funds are available to meet the Borrower’s obligations under the Financing
Documents while the Project is being restored or repaired. If any such proceeds
remain in the Insurance/Condemnation Proceeds Account 18 months after the
receipt thereof and are not reasonably expected to be applied within 6 months to
satisfy contractual commitments entered into in connection with the restoration
or repair of the Project, such remaining proceeds shall be used to prepay the
principal amount of Loans pursuant to Section 2.09(b); provided, however, that
no such prepayment shall be required if such remaining proceeds are in the
amount of $5,000,000 or less. Any proceeds remaining in the
Insurance/Condemnation Proceeds Account following the application of funds
required above shall be deposited into (i) the Construction Account at any time
on or prior to the Conversion Date or (ii) the Revenue Account at any time after
the Conversion Date, in each case to be applied as set forth in the Collateral
Agency Agreement.
          (d) If the Insurance Proceeds or Condemnation Proceeds result from a
Total Loss, such Insurance Proceeds shall be used to prepay the principal amount
of Loans pursuant to Section 2.09(b).
                   SECTION 5.20. Operating Budget.
               (a) The Borrower shall, no later than 45 days after the
Conversion Date and no later than 45 days before the commencement of each
calendar year thereafter, submit a proposed annual Operating Budget with respect
to such calendar year (or, in the case of the first Operating Budget in respect
of the remaining portion of the calendar year) for the prior review and approval
by the Administrative Agent (in consultation with the Independent Engineer),
such approval not to be unreasonably withheld or delayed. In the event that,
pursuant to the immediately preceding sentence, the Operating Budget is not
approved by the Administrative Agent in consultation with the Independent
Engineer (which approval shall not
Credit Agreement

77



--------------------------------------------------------------------------------



 



be unreasonably withheld or delayed) prior to commencement of the applicable
calendar year or the Borrower has not submitted a proposed annual Operating
Budget in accordance with the terms and conditions herein, the Project may
continue to operate in accordance with the Operating Budget for the immediately
preceding calendar year, as increased by 10% of the total Operating and
Maintenance Expenses therein for so long as the annual Operating Budget for the
operating year in question is not so approved by the Administrative Agent.
Copies of each final Operating Budget adopted shall be furnished to the
Independent Engineer and the Administrative Agent promptly upon its adoption.
               (b) Operating and Maintenance Expenses shall be made
substantially in accordance with the Operating and Maintenance Expenses set
forth in such Operating Budget. During any fiscal year in which an Operating
Budget is in effect, the Borrower may, without the consent of the Administrative
Agent, (i) pay Emergency Expenses or (ii) in addition to Emergency Expenses,
expend any amount or incur any obligations for Operating and Maintenance
Expenses during any calendar year in excess of the amount provided therefor in
such Operating Budget so long as such expenditure or obligation (1) does not
exceed by more than 10% the total amount of Operating and Maintenance Expenses
set forth in such Operating Budget that are not recoverable by the Borrower from
payments by the Power Purchaser under the Power Purchase Agreement or (2) is in
respect of real property taxes, unbudgeted amounts required to be paid to comply
with Applicable Law or insurance premiums.
               (c) The Borrower may from time to time adopt an amended Operating
Budget for the remainder of any calendar year to which the amended Operating
Budget applies, and such amended Operating Budget shall be effective as the
Operating Budget for the remainder of such calendar year (i) upon the consent of
the Administrative Agent to such amendment (in consultation with the Independent
Engineer) or (ii) upon adoption of any amendment to the Operating Budget that
implements any changes described in Section 5.20(a).
               SECTION 5.21. Updated Surveys and Title Policies.
               (a) The Borrower shall promptly, and in any event no later than
90 days following Final Completion, deliver to the Administrative Agent a survey
of the Project Site certified to the Borrower, the Title Company and the
Administrative Agent, updated, with respect to all relevant requirements and
information required for the initial Survey, to a date within 90 days after
Final Completion.
               (b) The Borrower shall promptly, and in any event no later than
90 days after Final Completion, cause the Title Company to deliver to the
Administrative Agent an endorsement of the Title Policy deleting: (i) any
exception in connection with pending disbursements; (ii) any exception with
respect to recorded or unrecorded mechanics’ and materialmen’s liens; and (iii)
any standard general survey exception.
Credit Agreement

78



--------------------------------------------------------------------------------



 



ARTICLE VI
NEGATIVE COVENANTS
               The Borrower covenants and agrees with the Lenders, each Issuing
Lender and the Agents that until the Termination Date:
               SECTION 6.01. Fundamental Changes. The Borrower shall not
(i) materially amend, modify in any respect or terminate, or agree to or permit
any such material amendment, modification or termination of the Borrower’s
articles of incorporation, certificate of formation, by-laws, operating
agreement and/or limited liability company agreement except to the extent
otherwise permitted by this Section 6.01, (ii) change its legal form, provided
that the Borrower may convert its form to another Delaware entity if (A) the
Immediate Parent shall grant a Lien to the Collateral Agent in the ownership
interests in the Borrower pursuant to the Pledge Agreement or another pledge
agreement having substantially similar terms and (B) such change of legal form
would not result in a Default or Event of Default or a default under any
Material Project Document that would reasonably be expected to have a Material
Adverse Effect, (iii) enter into any transaction of merger or consolidation,
(iv) change the nature of its business, (v) liquidate, windup or dissolve itself
or (vi) acquire all or any substantial part of the assets or any class of stock
of (or other equity interest in) any other Person.
               SECTION 6.02. Subsidiaries. The Borrower shall not create,
acquire or permit to exist any Subsidiaries.
               SECTION 6.03. Indebtedness; Guarantees. The Borrower shall not
create, incur, assume or permit to exist or otherwise be or become liable with
respect to any Indebtedness or any guarantees, other than Permitted Indebtedness
and any guarantee that is Permitted Indebtedness or that is made pursuant to the
Project Documents.
               SECTION 6.04. Liens, Etc.The Borrower shall not create, incur,
assume or permit to exist any Lien upon or with respect to any of its
properties, assets or revenues except for Permitted Encumbrances, and shall not
consent to the Immediate Parent creating, incurring assuming or suffering to
exist any Liens upon or with respect to the Pledged Collateral, except for
Permitted Encumbrances.
               SECTION 6.05. Investments, Advances, Loans. The Borrower shall
not make or instruct the Collateral Agent to make any Investments other than in
the Project Assets and Permitted Investments.
               SECTION 6.06. Business Activities. The Borrower shall not engage
at any time in any business other than the Development and any activities
incidental thereto.
               SECTION 6.07. Restricted Payments. The Borrower shall not make
any Restricted Payment, except (a) payments in respect of Permitted Bridge
Indebtedness to the extent that the Permitted Bridge Prepayment Conditions have
been satisfied, (b) payments from the Distribution Account and (c) payments
comprising a Permitted Construction Account Distribution Amount, in each case as
set forth in the Collateral Agency Agreement and to the extent that the
following conditions have been satisfied (as certified by the Borrower):
Credit Agreement

79



--------------------------------------------------------------------------------



 



               (i) no Default or Event of Default exists or would exist as a
result of such Restricted Payment;
               (ii) the proposed date of the Restricted Payment is on, or no
later than 60 Business Days after, a scheduled principal repayment date, in the
case of payments from the Distribution Account;
               (iii) for distributions from the Distribution Account only, the
Borrower provides the Administrative Agent a certificate confirming that it has
satisfied a DSCR for the previous twelve month period (or in the first year
following the Conversion Date, the period since the Conversion Date) of at least
1.20X and setting out its calculations thereof; and
               (iv) in the case of the distribution of any Permitted
Construction Account Distribution Amount, the Borrower provides the
Administrative Agent a certificate confirming that it will satisfy a 12-month
projected DSCR of at least 1.20X and setting out its calculations thereof and
attaching updated Base Case Projections satisfactory to the Administrative Agent
taking into account the results of performance tests in connection with the
achievement of the Initial Delivery Date.
               SECTION 6.08. Asset Dispositions. The Borrower shall not convey,
sell, lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of the Project Assets in excess of $10,000,000 per
year in the aggregate. Notwithstanding the foregoing, the Borrower shall be
entitled to convey, sell, lease, transfer or otherwise dispose of (i) sales of
capacity, energy and related services in accordance with the Project Documents
and in the ordinary course of business; (ii) assets no longer used or useful in
its business in the ordinary course of the Borrower’s business; (iii) Permitted
Investments; and (iv) Restricted Payments permitted pursuant to Section 6.07 and
payments in respect of Indebtedness expressly permitted to be made under the
Financing Documents.
               SECTION 6.09. Accounting Changes. The Borrower shall not change
its Fiscal Year or make any other significant change in accounting treatment and
reporting practices except as required or permitted by Applicable Accounting
Requirements or Applicable Law.
               SECTION 6.10. Change Orders; Amendments to Project Documents. The
Borrower shall not:
          (a) without the prior written consent of the Required Lenders (in
consultation with the Independent Engineer) enter into any Change Order;
provided, that, the Borrower may, without the consent of the Required Lenders,
enter into any Change Order, if the Borrower certifies to the Administrative
Agent that:
          (i) any related changes to the amounts payable under the Construction
Contract (A) will be funded with Additional Equity Contributions, Permitted
Subordinated Debt, insurance proceeds, liquidated damages or condemnation
proceeds, in each case to the extent actually received by Borrower or funded
through the proceeds of Permitted Bridge Indebtedness and permitted to be so
Credit Agreement

80



--------------------------------------------------------------------------------



 



applied pursuant to the Financing Documents or (B) will have a value below
$10,000,000 individually or $30,000,000 in the aggregate, and
          (ii) after giving effect to such Change Order, the Conversion Date is
reasonably expected to occur on or prior to the Outside Delivery Date.
                    To the extent the Borrower enters into any such Change Order
or agrees to any such payment, the Construction Budget and the Construction
Schedule shall be revised to reflect the terms of such Change Order or payment;
          (b) materially amend, modify or supplement in any respect or
terminate, or agree to or permit any such amendment, modification, supplement or
termination of, or grant any waiver of material and timely performance of, or
agree to the assignment of the rights or obligations of any Project Party to,
any Material Project Document except:
          (i) in the case of any amendment to or modification of the
Construction Contract, such amendment or modification is adopted in compliance
with the requirements described in Section 6.10(a);
          (ii) any amendment, modification or waiver permitted pursuant to the
provisions described in Section 6.10(e); or
          (iii) (x) in the case of the PPA or the Construction Contract (except
to the extent covered by (i) above), the Large Generator Interconnection
Agreement or the Gas Contracts, the Required Lenders shall have provided their
consent (not to be unreasonably withheld or delayed), (y) in the case of the
Large Generator Interconnection Agreement or any Gas Contract, as may be
required by Applicable Law, or (z) in the case of each other Material Project
Document, the Borrower certifies to the Administrative Agent and the Lenders
that such amendment, modification, waiver, termination or assignment, could not
reasonably be expected to have a Material Adverse Effect;
          (c) except pursuant to the Security Documents or the assignment of the
Gas Services Agreement to PG&E pursuant to the terms of the PPA, assign any of
its rights or obligations under any Material Project Document;
          (d) enter into any Additional Project Document without (i) the prior
approval of the Administrative Agent (not to be unreasonably withheld or
delayed) in consultation with the Independent Engineer and (ii) delivery of such
Ancillary Documents relating to such Additional Project Document as the
Administrative Agent may reasonably request; provided, that, except in the case
of any replacement PPA or replacement Construction Contract pursuant to
Section 7.01(o), the Borrower shall be required to use only commercially
reasonable efforts to obtain a consent and agreement from each Project Party
under such Additional Project Document and any other Person guaranteeing or
otherwise supporting such Project Party’s obligations under such Additional
Project Document; and
Credit Agreement

81



--------------------------------------------------------------------------------



 



          (e) permit any Project Party to a Material Project Document, to
substitute, diminish or otherwise replace any performance security, letter of
credit or guarantee supporting such Project Party’s obligations thereunder
(except if such permission could not reasonably be expected to have a Material
Adverse Effect), except to the extent that such counterparty is permitted to do
so without the consent of the Borrower under the express terms of such Material
Project Document.
                    Promptly after the execution and delivery of any of the
following, the Borrower shall furnish the Administrative Agent with certified
copies of, as applicable, (i) all material amendments, modifications or
supplements of any Project Document and (ii) all Additional Project Documents.
                    SECTION 6.11. Transactions with Affiliates. The Borrower
shall not directly or indirectly enter into any transaction with or for the
benefit of an Affiliate (including guarantees and assumptions of obligations of
an Affiliate), except (i) any tax sharing agreements with Affiliates disclosed
prior to the date hereof, (ii) upon terms disclosed to the Administrative Agent
and no less favorable to the Borrower than would be obtained in a comparable
transaction with a Person that is not an Affiliate or (iii) the Borrower PSA,
the Easement Agreement, the Shared Facilities Agreement, the Water Rights
Agreement, the Services Agreement and the Administrative Services Agreement (the
“Approved Affiliate Contracts”).
                    SECTION 6.12. Accounts. The Borrower shall not, maintain any
bank accounts other than (a) the Accounts and the Permitted Borrower Bank
Account and (b) until December 8, 2010 only, Account No. 4426939162 at Bank of
America, N.A., to the extent that such account has no greater than $200,000 on
deposit or credited to it at anytime.
                    SECTION 6.13. Acceptance. The Borrower shall not approve the
results of any performance test under the Construction Contract or issue any
certificate acknowledging, or otherwise declare the occurrence of, Substantial
Completion or Final Completion of the Project or the Initial Delivery Date
without the confirmation of the Independent Engineer that the Project has met or
exceeded the respective criteria required thereof.
                    SECTION 6.14. Hedging Agreements. The Borrower shall not
enter into any Hedging Agreements except Permitted Swap Agreements.
ARTICLE VII
EVENTS OF DEFAULT
                    SECTION 7.01. Events of Default. Each of the following
events shall constitute an “Event of Default”:
          (a) Borrower Payments. The Borrower shall fail to pay when due:
(i) any principal of any Loan or reimbursement obligation in respect of any
Letter of Credit Disbursement when and as the same shall become due and payable,
whether at the due date thereof or, in the case of payments of principal due at
a date fixed for prepayment thereof, at a date fixed for prepayment thereof, or
otherwise; or (ii) (A) any interest on any Loan or any fee payable under this
Agreement or under any other Financing
Credit Agreement

82



--------------------------------------------------------------------------------



 



Document when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of 3 Business Days or (B) any other
amount (other than an amount referred to in clause (i) or (ii)(A) of this
Section 7.01(a)) payable under this Agreement or under any other Financing
Document when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of 3 Business Days; or
     (b) Contingent Equity Contribution. The Parent shall fail to pay when due
any Contingent Equity Contribution pursuant to the Equity Contribution Agreement
(whether directly or through a drawing on the Contingent Equity LC) and such
failure shall continue unremedied for a period of 3 Business Days after the date
on which payment of a corresponding amount was due under the Equity Contribution
Agreement; or
     (c) Misrepresentation. Any representation or warranty made by either Loan
Party or the Parent in this Agreement or any other Financing Document, or in any
certificate furnished to any Secured Party by or on behalf of either Loan Party
or the Parent in accordance with the terms hereof and thereof, shall prove to
have been false or misleading in any material respect as of the time made,
confirmed or furnished; provided that such misrepresentation or such false
statement shall not constitute an Event of Default if such condition or
circumstance is (i) subject to cure and (ii) the facts or conditions giving rise
to such misstatement are cured in such a manner as to eliminate such
misstatement within 30 days after the Administrative Agent giving written notice
thereof to such Loan Party or the Parent; or
     (d) Covenants. (i) The Borrower shall fail to observe or perform any
covenant or agreement contained in (A) clause (a) of Section 5.01 or (B) Article
VI or (ii) any Loan Party or the Parent shall fail to observe or perform any
other covenant or agreement under the Financing Documents, and in each case such
failure shall continue unremedied for a period of 30 days after the earlier of
(i) written notice thereof from the Administrative Agent or any Lender and
(ii) either Loan Party or the Parent having knowledge thereof; provided, that,
if such failure is not capable of remedy within such 30-day period, such 30-day
period shall be extended to a total period of 60 days so long as (x) such
Default is subject to cure, and (y) the Loan Party or the Parent, as applicable,
is diligently pursuing a cure; or
     (e) Indebtedness. (i) Either Loan Party defaults in any payment when due of
principal of, or interest on, or premium or make-whole amount in respect of, any
Indebtedness of such Loan Party (other than Indebtedness under the Financing
Documents) that is outstanding in the aggregate principal amount (or notional
principal amount) in excess of $10,000,000 and such default continues beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was evidenced or created, or (ii) either Loan Party defaults
in the observance or performance of any other agreement or condition relating to
any such Indebtedness in the amounts set forth in clause (i) or contained in any
instrument or agreement evidencing, securing or relating to such Indebtedness,
beyond the period of grace, if any provided therein, or any other event occurs
or condition exists, the effect of which default or other event or
Credit Agreement

83



--------------------------------------------------------------------------------



 



condition described in this clause (ii) is to cause such Indebtedness to become
due (whether by redemption, purchase, offer to purchase, or otherwise) prior to
its stated maturity or to realize upon any collateral given as security
therefor; or
     (f) Involuntary Proceeding. There shall be commenced against any Subject
Party in a court of competent jurisdiction (i) any case or other proceeding of a
nature referred to in clause (g) of this Section 7.01 that (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains unstayed, undismissed or undischarged for a period of 90 days, or
(ii) any case or other proceeding seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or, any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed within 90 days from the
entry; provided that, no Event of Default shall occur as a result of such
circumstance in respect of the Power Purchaser or the Contractor to the extent
that the Borrower shall have entered into a replacement Material Project
Document with an alternative Material Project Party on the terms and within the
applicable time period set forth in Section 7.01(o); or
     (g) Voluntary Proceeding. Any Subject Party shall (i) commence any case or
other proceeding or file any petition (A) under any existing or future law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, receivership or similar law, seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts or substantial part of its assets or (B) seeking or applying
for or consenting to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or other similar official for it or for all or any
substantial part of its assets, shall make a general assignment for the benefit
of its creditors, (ii) take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in (including any failure to contest),
any of the acts set forth in clause (i) above or clause (f) of this
Section 7.01, (iii) make an assignment for the benefit of creditors or take any
other similar action for the protection or benefit of creditors or (iv) take any
corporate or partnership action for the purpose of effecting any of the
foregoing; provided that, no Event of Default shall occur as a result of such
circumstance in respect of the Power Purchaser or the Contractor to the extent
that the Borrower shall have entered into a replacement Material Project
Document with an alternative Material Project Party on the terms and within the
applicable time period set forth in Section 7.01(o); or
     (h) Inability to Pay Debts when Due. Any Subject Party shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; provided that, no Event of Default shall occur as a result
of such circumstance in respect of the Power Purchaser or the Contractor to the
extent that the Borrower shall have entered into a replacement Material Project
Document with an alternative Material Project Party on the terms and within the
applicable time period set forth in Section 7.01(o); or
Credit Agreement

84



--------------------------------------------------------------------------------



 



     (i) Judgments. Any final non-appealable judgment or order for (i) (A) the
payment of money in excess of $10,000,000 in the aggregate shall be rendered
against either Loan Party or (B) providing non-monetary relief that has had or
could reasonably be expected to have a Material Adverse Effect, and (ii) such
judgment or judgments have not been discharged, bonded, dismissed or stayed
within 60 days of the date of entry of any such judgment; or
     (j) Liens. Any Security Document (i) ceases to be in full force and effect,
except in accordance with its terms, or ceases to be effective to grant a first
priority perfected Lien in favor of the Collateral Agent subject to Permitted
Encumbrances on the Collateral described therein (other than an immaterial
portion thereof), other than in accordance with the terms of such Security
Document or as a result of actions or failure to act by the Collateral Agent,
the Administrative Agent or any Lender; or
     (k) ERISA. If (i) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under Section 412 of the Code, (ii) any Plan is terminated, (iii) a trustee has
been appointed to administer or terminate any Plan, (iv) the aggregate “amount
of unfunded benefit liability” (within the meaning of Section 4001(a)(18) of
ERISA) under all Plans, determined in accordance with Title IV of ERISA, shall
exceed $10,000,000, (v) a Lien under the Code or ERISA is imposed on the assets
of the Borrower on account of any Plan, (vi) a “reportable event” (within the
meaning of Section 4043(c) of ERISA occurs, or (vii) the Borrower incurs any
liability in connection with a withdrawal from, or the insolvency or
reorganization of, a Multiemployer Plan, and any such event or events described
in clauses (i) through (vii) above, either individually or together with any
other such event or events, would result in a Material Adverse Effect; or
     (l) Change of Control. Any Change of Control shall occur; or
     (m) Conversion Date. The Conversion Date shall not have occurred on or
prior to the Outside Delivery Date; or
     (n) Financing Documents. Any Financing Document or any material provision
of any Financing Document (i) is declared in a final non-appealable judgment by
a court of competent jurisdiction to be illegal or unenforceable, (ii) ceases to
be valid and binding or in full force and effect or is materially impaired (in
each case, except in connection with its expiration in accordance with its terms
in the ordinary course (and not related to any default thereunder)) or (iii) is
terminated or repudiated in writing by any party other than a Lender or an
Agent; or
     (o) Material Project Documents. (i) any Material Project Document shall at
any time for any reason cease to be valid and binding or in full force and
effect or shall be materially impaired (in each case, except in connection with
its expiration for reasons other than any default thereunder) or (ii) the
Borrower or any Material Project Party shall default in any material respect in
the performance or observance of any covenant or agreement contained in any
Material Project Document to which it is a party, and such
Credit Agreement

85



--------------------------------------------------------------------------------



 



default has continued beyond any applicable grace period specified therein;
provided, that, if the default under clause (ii) above is by a Material Project
Party, it shall not give rise to an Event of Default if (1) within (A) 30 days
for the PPA, (B) 90 days for the Construction Contract and (C) 120 days for each
other Material Project Document, of such default, the Borrower replaces such
Material Project Document with a replacement agreement (x) substantially
identical to or (y) in form and substance reasonably satisfactory to the
Required Lenders, with a party of comparable or better standing in the
applicable industry, and the Borrower causes such replacement agreement to
become subject to the Lien granted in favor of the Secured Parties under the
Security Documents and, if applicable, delivers or causes to be delivered all
Ancillary Documents requested by the Administrative Agent with respect to such
replacement contract and (2) during the applicable periods mentioned above with
respect to the PPA, Construction Contract and each other Material Project
Documents, there is no material impairment in the value of the Collateral or the
Liens created therein in favor of the Collateral Agent for the benefit of the
Secured Parties (other than as a result of the default under such Material
Project Document).
               SECTION 7.02. Remedies. Upon the occurrence and during the
continuance of any Event of Default (other than an Event of Default with respect
to the Borrower described in clause (f) or (g) of Section 7.01), and at any time
thereafter during the continuance of such Event of Default, the Administrative
Agent shall, at the request of the Required Lenders, take any or all of the
following actions, at the same or different times: (i) terminate the Term Loan
Commitments, and thereupon the Term Loan Commitments shall terminate
immediately; and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, and the Borrower shall
deposit cash collateral in respect of all or any portion of the Letter of Credit
Exposure of each Class pursuant to Section 2.03(j), in each case, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (f) or (g) of Section 7.01, the Term Loan
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower, shall automatically become due and payable, and
cash collateral pursuant to Section 2.03(j) shall automatically become due and
payable, in each case, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower. Upon the occurrence
and during the continuance of any Event of Default, in addition to the exercise
of remedies set forth in clauses (i) and (ii) above, each Secured Party shall
be, subject to the terms of the Collateral Agency Agreement, entitled to
exercise the rights and remedies available to such Secured Party under and in
accordance with the provisions of the other Financing Documents to which it is a
party or any applicable law.
Credit Agreement

86



--------------------------------------------------------------------------------



 



ARTICLE VIII
THE AGENTS
               SECTION 8.01. Appointment. Each of the Lenders and each of the
Issuing Lenders hereby irrevocably appoints the Collateral Agent and the
Depositary Bank (in accordance with the terms of the Collateral Agency
Agreement), and each of the Lenders and each of the Issuing Lenders hereby
irrevocably appoints the Administrative Agent, to act on its behalf as its agent
hereunder and under the other Financing Documents and authorizes each Agent in
such capacity, to take such actions on its behalf and to exercise such powers as
are delegated to it by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.
               SECTION 8.02. Other Business. The Administrative Agent shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with either Loan Party or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
               SECTION 8.03. Duties and Obligations. The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Financing Documents. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Financing Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders, and (c) except as expressly set forth herein
and in the other Financing Documents, the Administrative Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to either Loan Party or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders or in the absence of its own gross negligence or willful
misconduct as proven in a non-appealable judgment by a court of competent
jurisdiction. The Administrative Agent shall not be deemed to have knowledge of
any Default or Event of Default unless and until written notice thereof is given
to the Administrative Agent by either Loan Party or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Financing Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Financing Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein or therein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
Credit Agreement

87



--------------------------------------------------------------------------------



 



               SECTION 8.04. Reliance. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
               SECTION 8.05. Sub-Agents. The Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.
               SECTION 8.06. Resignation. The Administrative Agent may resign at
any time by notifying the Lenders, the Issuing Lenders and the Borrower. Upon
any such resignation, the Required Lenders shall have the right, with the
consent of the Borrower (such consent not to be unreasonably withheld), to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and approved by the Borrower and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent, which
shall be a Lender with an office in the United States, an Affiliate of a Lender
or a financial institution with an office in the United States having a combined
capital and surplus that is not less than $500,000,000, provided that if the
Administrative Agent is resigning, the retiring Administrative Agent’s
resignation shall nevertheless become effective upon such 30 days’ notice and
the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.
               SECTION 8.07. Lender Acknowledgments. Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will,
Credit Agreement

88



--------------------------------------------------------------------------------



 



independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Financing Document or any
related agreement or any document furnished hereunder or thereunder.
ARTICLE IX
MISCELLANEOUS
               SECTION 9.01. Notices. Except as otherwise expressly provided
herein or in any Financing Document, all notices and other communications
provided for hereunder or thereunder shall be (i) in writing (including
facsimile) and (ii) sent by facsimile or overnight courier (if for inland
delivery) or international courier (if for overseas delivery) to a party hereto
at its address and contact number specified in below, or at such other address
and contact number as is designated by such party in a written notice to the
other parties hereto:

         
(a)
  Borrower:   Mirant Marsh Landing, LLC
 
      c/o Mirant Corporation
 
      1151 Perimeter Center West
 
      Atlanta, Georgia 30338
 
      Attn: J. William Holden III
 
      Tel: 678-579-7728
 
      Fax: 678-579-7332
 
      Email: william.holden@mirant.com
 
       
 
      with a copy to:
 
       
 
      Mirant Marsh Landing, LLC
 
      c/o Mirant Corporation
 
      1151 Perimeter Center West
 
      Atlanta, Georgia 30338
 
      Attn: Steve Nickerson
 
      Tel: 678-579-6440
 
      Fax: 678-579-5951
 
      Email: steve.nickerson@mirant.com
 
       
(b)
  Administrative Agent:   The Royal Bank of Scotland plc, as
 
      Administrative Agent
 
      600 Washington Boulevard
 
      Stamford, CT 06901
 
      Attn: Simon Mockford, Managing Director,
 
      TPM, Power & Infrastructure Finance
 
      Tel: 203-897-3719
 
      Fax: 203-873-3365
 
      Email: simon.mockford@rbs.com

Credit Agreement

89



--------------------------------------------------------------------------------



 



         
 
      with a copy to:
 
       
 
      The Royal Bank of Scotland plc,
 
      as Administrative Agent
 
      600 Washington Boulevard
 
      Stamford, CT 06901
 
      Attn: Matthew Wilson, Senior Vice President,
 
      Head of Banking Middle Office Americas
 
      Tel: 203-897-7664
 
      Fax: 203-873-5300
 
      Email: matthew.wilson@rbs.com

          (c) If to any Issuing Lender, as notified by such Issuing Lender to
the Administrative Agent and the Loan Parties.
          (d) If to a Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
          (e) Collateral Agent and Depositary Bank:
Deutsche Bank Trust Company Americas
60 Wall Street
MSNYC 60-2710
NY, NY 10005
Attn: Trust and Securities Services
Project Finance — Account Manager
Tel: 212-250-7727
Fax: 732-578-4636
Email: yana.kislenko@db.com, li.jiang@db.com
All notices and communications shall be effective when received by the addressee
thereof during business hours on a business day in such Person’s location as
indicated by such Person’s address in paragraphs (a) to (e) above, or at such
other address as is designated by such Person in a written notice to the other
parties hereto.
               SECTION 9.02. Waivers; Amendments.
               (a) No Deemed Waivers; Remedies Cumulative. No failure or delay
on the part of any Agent, Issuing Lender or Lender in exercising any right,
power or privilege hereunder or under any other Financing Document and no course
of dealing between the Loan Parties, or any of its Affiliates, on the one hand,
and any Agent, Issuing Lender and Lender on the other hand, shall impair any
such right, power or privilege or operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or under
any other Financing Document preclude any other or further exercise thereof or
the exercise of any
Credit Agreement

90



--------------------------------------------------------------------------------



 



other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Financing Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which any party
thereto would otherwise have. No notice to or demand on any Loan Party in any
case shall entitle any Loan Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of any
Agent, Issuing Lender or Lender to any other or further action in any
circumstances without notice or demand.
               (b) Amendments. Neither this Agreement nor any other Financing
Document (other than (x) any Security Document, each of which may only be
waived, amended or modified in accordance with the Collateral Agency Agreement
and (y) any Permitted Swap Agreement, each of which may only be waived, amended
or modified in accordance with its terms) nor any provision hereof or thereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or by the
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase any Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or Letter of Credit Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan under Section 2.08(a) or in respect of the
Loans arising as a result of a Letter of Credit Disbursement, or of any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any Commitment
under Section 2.07(a), without the written consent of each Lender affected
thereby, (iv) change Section 2.16(c) or 2.16(d) without the consent of each
Lender affected thereby, (v) change any of the provisions of this Section or the
percentage in the definition of the term “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, (vi) with
respect to the Interest Period for any Eurodollar Loan, amend, waive or modify
the requirement that such Loan be one, two, three or six months in duration
without consent of each Lender affected thereby, (vii) alter the obligations of
the Borrower to make mandatory prepayments of the Loans without the consent of
each Lender affected thereby or (viii) release all or substantially all of the
Collateral or release any Loan Party or the Parent from its obligations under
the Financing Documents without the written consent of each Lender (except to
the extent specifically provided therefor in the Financing Documents); and
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of any Agent or any Issuing Lender hereunder without the
prior written consent of the such Agent or such Issuing Lender, as the case may
be. Notwithstanding anything herein to the contrary, the Loan Parties and the
Agents may (but shall not be obligated to) amend or supplement any Financing
Document (other than any Permitted Swap Agreements) without the consent of any
Lender or any Issuing Lender (1) to cure any ambiguity, defect or inconsistency
which is not material, (2) to make any change that would provide any additional
rights or benefits to the Lenders, (3) to make, complete or confirm any grant of
Collateral permitted or required by any of the Security Documents, including to
secure any Permitted Indebtedness that can be secured by a Permitted Encumbrance
on the Collateral, or any release of any Collateral that is otherwise permitted
under the terms of the Credit Agreement and the
Credit Agreement

91



--------------------------------------------------------------------------------



 



Security Documents, (4) to revise any schedule to reflect any change in notice
information, (5) to revise the account numbers for each of the Accounts as may
be necessary to reflect the replacement of the Collateral Agent or as may be
required by internal procedures of the Collateral Agent or (6) to revise the
name of the Collateral Agent on any UCC financing statement or other Security
Document as may be necessary to reflect the replacement of the Collateral Agent.
Where any Financing Document expressly provides that an Agent may waive, amend
or modify such Financing Document or a provision thereof, or consent to any act
or action of the Borrower, the Administrative Agent or such other Agent may do
so without the further consent of the Lenders and any such waiver, amendment,
modification, or consent that is set forth in a writing signed by the
Administrative Agent or such other Agent, as applicable, shall be binding on the
Agents and the Lenders.
               Each Lender shall be bound by any waiver, amendment, or
modification authorized in accordance with this Section 9.02 regardless of
whether its Note shall have been marked to make reference thereto, and any
waiver, amendment, or modification authorized in accordance with this
Section 9.02 shall bind any Person subsequently acquiring a Note from such
Lender, whether or not such note shall have been so marked. Any agreement or
agreements that the Administrative Agent executes and delivers to waive, amend,
or modify any Financing Document in accordance with this Section 9.02 shall be
binding on the Lenders and each of the Agents without the further consent of the
Lenders or the other Agents.
               SECTION 9.03. Expenses; Indemnity; etc.
               (a) Costs and Expenses. The Borrower agrees to pay or reimburse
each of the Agents, the Lead Arrangers, the Issuing Lenders and the Lenders for:
(a) all reasonable and documented out-of-pocket costs and expenses of the Agents
and Lead Arrangers including the reasonable fees and expenses of Milbank, Tweed,
Hadley & McCloy LLP, special New York counsel to the Lenders (or such other
counsel that the Agents may select from time to time) and experts (including the
Independent Engineer and the Insurance Advisor) engaged by the Agents or the
Lenders from time to time which have been approved by the Borrower, in each case
subject to limits to be agreed, in connection with (A) the negotiation,
preparation, execution and delivery of this Agreement and the other Financing
Documents and Project Documents and the extension of credit under this Agreement
(whether or not the transaction contemplated hereby and thereby shall be
consummated), (B) any amendment, modification or waiver of any of the terms of
this Agreement or any other Financing Documents or Project Documents and (C) the
syndication of Commitments or Loans prior to the Closing Date, (b) all
out-of-pocket expenses incurred by any Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (c) all reasonable costs and expenses of the Lenders
(including payment of the fees provided for herein) and the Agents (including
counsels’ fees and expenses and reasonable experts’ fees and expenses, but
limited to one counsel and one financial advisor to the Lenders) in connection
with (i) any Default or Event of Default and any enforcement or collection
proceedings resulting from such Default or Event of Default or in connection
with the negotiation of any restructuring or “work-out” (whether or not
consummated) of the obligations of the Borrower under this Agreement or the
obligations of any Loan Party, Parent or Project Party under any other Financing
Document or Project Document and (ii) the enforcement of this Section 9.03,
(d) all costs, expenses, taxes, assessments and other charges
Credit Agreement

92



--------------------------------------------------------------------------------



 



incurred in connection with any filing, registration, recording or perfection of
any security interest contemplated by any Security Document or any other
document referred to therein and (e) all costs, expenses and other charges in
respect of title insurance procured with respect to the Liens created pursuant
to the Deed of Trust.
               (b) Indemnification by the Borrower. The Borrower agrees to
indemnify and hold harmless each Agent, each Issuing Lender and each Lender and
their affiliates and their respective directors, officers, employees,
administrative agents and controlling persons (each, an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities, joint or
several, to which such Indemnified Party may become subject under any Applicable
Law and related to or arising out of or in connection with the Transaction
Documents or the transaction contemplated thereby and will reimburse any
Indemnified Party for all expenses (including reasonable and documented counsel
fees and expenses) as they are incurred in connection therewith. The Borrower
shall not be liable under the foregoing indemnification provision to an
Indemnified Party to the extent that (i) any loss, claim, damage, liability or
expense is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s bad faith, gross
negligence or willful misconduct, (ii) the Borrower’s obligation to reimburse
any such Indemnified Person is otherwise limited by the terms of the Financing
Documents or (iii) successful claims are brought by any Loan Party or the Parent
against any Lender or Agent arising from a Lender or Agent breach of its
obligations under the Financing Documents. The Borrower agrees that (A) it
waives any claim it may have against any Indemnified Party for breach of
fiduciary duty arising under the Transaction Documents or alleged breach of
fiduciary duty arising under the Transaction Documents and (B) no Indemnified
Party shall have any liability (whether direct or indirect) to the Borrower in
respect of a fiduciary duty claim arising under the Transaction Documents or to
any person asserting a fiduciary duty claim on behalf of the Borrower or any
equity holders, employees or creditors, in each case, arising under the
Transaction Documents. To the extent permitted by applicable law, no party shall
assert, and each party hereby waives, any claim against the other party
(including any Indemnified Party), on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, any Loan or Letter of Credit
or the use of the proceeds thereof.
               (c) Indemnification by Lenders. To the extent that the Borrower
fails to pay any amount required to be paid by it to any Agent or any Issuing
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to such Agent or such Issuing Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent or such Issuing Lender in its capacity as such.
               (d) Settlements; Appearances in Actions. The Borrower agrees
that, without each Indemnified Party’s prior written consent, it will not
settle, compromise or consent to the entry of any judgment in any pending or
threatened claim, action or proceeding in respect of which indemnification could
be sought by or on behalf of such Indemnified Party
Credit Agreement

93



--------------------------------------------------------------------------------



 



under this Section (whether or not any Indemnified Party is an actual or
potential party to such claim, action or proceeding), unless such settlement,
compromise or consent includes an unconditional release of such Indemnified
Party from all liability arising out of such claim, action or proceeding. In the
event that an Indemnified Party is requested or required to appear as a witness
in any action brought by or on behalf of or against the Borrower or any
Affiliate thereof in which such Indemnified Party is not named as a defendant,
the Borrower agrees to reimburse such Indemnified Party for all reasonable
expenses incurred by it in connection with such Indemnified Party’s appearing
and preparing to appear as such a witness, including, without limitation, the
reasonable and documented fees and disbursements of its legal counsel. In the
case of any claim brought against an Indemnified Party for which the Borrower
may be responsible under this Section 9.03, the Agents, Issuing Lenders and
Lenders agree to execute such instruments and documents and cooperate as
reasonably requested by the Borrower in connection with the Borrower’s defense,
settlement or compromise of such claim, action or proceeding.
               SECTION 9.04. Successors and Assigns.
               (a) Assignments Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
shall not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and the
Administrative Agent (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no assignments shall be made
to a Defaulting Lender, and (iii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 9.04.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Issuing Lenders and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
               (b) Assignments by Lenders. Any Lender may assign to one or more
Persons all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent of the Administrative Agent (which consent
shall not be unreasonably withheld); provided that
               (i) except in the case of an assignment to a Lender or an
Affiliate or Approved Fund of a Lender (provided that the assigning Lender shall
remain responsible for the performance of all obligations of such Approved Fund
under the Financing Documents), the Borrower and, in the case of an assignment
of all or a portion of any Letter of Credit Exposure of any Class, each Issuing
Lender with respect to such Class in addition to the Borrower must give its
prior written consent to such assignment (which consents shall not be
unreasonably withheld);
               (ii) except in the case of an assignment to a Lender or an
Affiliate (or Approved Fund) of a Lender or an assignment of the entire
remaining amount of the assigning Lender’s Commitment(s) or Loans of any Class,
the amount of the
Credit Agreement

94



--------------------------------------------------------------------------------



 



Commitment(s) and Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent,
               (iii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
               (iv) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; and
               (v) the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire and any tax
documentation required hereunder;
provided further that any consent of the Borrower otherwise required under this
paragraph shall not be required if any Event of Default has occurred and is
continuing. Upon acceptance and recording pursuant to paragraph (d) of this
Section 9.04, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.13,
2.14, 2.15 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section.
               (c) Maintenance of Register by the Administrative Agent. The
Administrative Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices in the United States a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans and Letter of Credit Disbursements owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Lenders and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, and any Lender or Issuing Lender, as
to its Commitment only, at any reasonable time and from time to time upon
reasonable prior notice.
Credit Agreement

95



--------------------------------------------------------------------------------



 



               (d) Effectiveness of Assignments. Upon its receipt of a duly
completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
               (e) Limitations on Rights of Assignees. An assignee Lender shall
not be entitled to receive any greater payment under Section 2.13, 2.14 or 2.15
than the assigning Lender would have been entitled to receive with respect to
the interest assigned to such assignee, unless the Borrower’s prior written
consent has been obtained therefor. An assignee Lender shall not be entitled to
the benefits of Section 2.15 to the extent such assignee fails to comply with
Section 2.15(e).
               (f) Participations. Any Lender may, without the consent of, but
upon notice to the Borrower, the Administrative Agent or any Issuing Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
and the other Financing Documents (including all or a portion of its Commitments
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement and the other Financing Documents shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, each Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Financing Documents. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Financing Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Financing
Document; provided further that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. Subject to paragraph (g) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
Each Lender that grants a participation shall maintain a register on which it
enters the name and address of each participant and the principal and interest
amount of each participant’s interest in the Loans held by it (the “Participant
Register”). The entries in the Participant Register shall be conclusive, absent
manifest error. The Participant Register shall be available for inspection by
the Borrower and any Issuing Lender, at any reasonable time and from time to
time upon reasonable prior notice to the applicable Lender.
               (g) Limitations on Rights of Participants. A Participant shall
not be entitled to receive any greater payment under Section 2.13, 2.14 or 2.15
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior
Credit Agreement

96



--------------------------------------------------------------------------------



 



written consent. A Participant that is not a “United Stated person” within the
meaning of Section 7701(a)(30) of the Code shall not be entitled to the benefits
of Section 2.15 unless the Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrower,
to comply with Section 2.15(e) as though it were a Lender.
               (h) Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank (whether in the United States or any other jurisdiction),
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
               (i) No Assignments to or Affiliates. Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan or Letter of Credit Exposure held by it hereunder to either Loan
Party or any Affiliate of either Loan Party without the prior written consent of
each other Lender.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Lender or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.13, 2.14, 2.15,
9.03, 9.14 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Fee
Letters and any confidentiality agreements that have been separately entered
into among any of the parties hereto (including their respective affiliates)
constitute the entire contract between and among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an
Credit Agreement

97



--------------------------------------------------------------------------------



 



executed counterpart of a signature page to this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.
               SECTION 9.07. Severability. Any provision of this Agreement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
               SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and any of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held, and any other indebtedness at
any time owing, by such Lender or any such Affiliate to or for the credit or the
account of either Loan Party against any of and all the obligations of such Loan
Party now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender or any such Affiliate under this Section are in addition to other rights
and remedies (including other rights of setoff) which such Lender may have.
          SECTION 9.09. Governing Law; Jurisdiction; Etc.
               (a) Governing Law. This Agreement shall be construed in
accordance with and governed by the law of the State of New York.
               (b) Submission to Jurisdiction. Any legal action or proceeding
with respect to this Agreement or any other Financing Document shall, except as
provided in clause (d) below, be brought in the courts of the State of New York
in the County of New York or of the United States for the Southern District of
New York and, by execution and delivery of this Agreement, each party hereto
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts. Each party hereto
agrees that a judgment, after exhaustion of all available appeals, in any such
action or proceeding shall be conclusive and binding upon it, and may be
enforced in any other jurisdiction, including by a suit upon such judgment, a
certified copy of which shall be conclusive evidence of the judgment.
               (c) Waiver of Venue. Each party hereto hereby irrevocably waives
any objection that it may now have or hereafter have to the laying of the venue
of any suit, action or proceeding arising out of or relating to this Agreement
or any other Financing Document brought in the Supreme Court of the State of New
York, County of New York or in the United States District Court for the Southern
District of New York, and hereby further irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
               (d) Rights of the Secured Parties. Nothing in this Section 9.09
shall limit the right of the Secured Parties to refer any claim against the
Borrower to any court of competent jurisdiction outside of the State of New
York, nor shall the taking of proceedings
Credit Agreement

98



--------------------------------------------------------------------------------



 



by any Secured Party before the courts in one or more jurisdictions preclude the
taking of proceedings in any other jurisdiction whether concurrently or not.
               (e) WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY FINANCING DOCUMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO ANY FINANCING DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.
          SECTION 9.10. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.11. Confidentiality. Each of the Agents, the Issuing Lenders
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors with a need to know (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any applicable regulatory
authority, by applicable laws or regulations or by any subpoena, oral question
posed at any deposition, interrogatory or similar legal process, provided that
the party from whom disclosure is being required shall give notice thereof to
the Loan Parties as soon as practicable (unless restricted from doing so),
(iii) to any other party to this Agreement, (iv) to the extent the disclosing
party determines such disclosure to be necessary or appropriate to exercise any
remedies hereunder or under any other Financing Document or in connection with
any suit, action or proceeding relating to this Agreement or any other Financing
Document or the enforcement of rights hereunder or thereunder, (v) subject to an
agreement containing provisions substantially the same as those of this
paragraph, to any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement,
(vi) with the consent of the Loan Parties or (vii) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this paragraph or (B) becomes available to the Administrative Agent, any Issuing
Lender or any Lender on a nonconfidential basis from a source other than the
Borrower. For the purposes of this paragraph, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
any Issuing Lender or any Lender on a nonconfidential basis prior to disclosure
by the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person
Credit Agreement

99



--------------------------------------------------------------------------------



 



required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          SECTION 9.12. Non-Recourse. Anything herein or in any other
Transaction Document to the contrary notwithstanding, the obligations of the
Borrower under this Agreement and each other Transaction Document to which the
Borrower is a party, and any certificate, notice, instrument or document
delivered pursuant hereto or thereto, are obligations solely of the Borrower and
do not constitute a debt or obligation of (and no recourse shall be made with
respect to) the Parent or any of their respective Affiliates (other than the
Loan Parties), or any shareholder, partner, member, officer, director or
employee of the Parent or such Affiliates (collectively, the “Non-Recourse
Parties”), except as hereinafter set forth in this Section or as expressly
provided in any Transaction Document to which such Non-Recourse Party is a
party. No action under or in connection with this Agreement or any other
Financing Document to which the Borrower is a party shall be brought against any
Non-Recourse Party, and no judgment for any deficiency upon the obligations
hereunder or thereunder shall be obtainable by any Secured Party against any
Non-Recourse Party. For the avoidance of doubt, it is expressly understood and
agreed that nothing contained in this Section shall in any manner or way
(i) restrict the remedies available to any Agent or Lender to realize upon the
Collateral or under any Transaction Document, or constitute or be deemed to be a
release of the obligations secured by (or impair the enforceability of) the
Liens and security interests and possessory rights created by or arising from
any Financing Document or (ii) release, or be deemed to release, any
Non-Recourse Party from liability for its own fraudulent actions, gross
negligence or willful misconduct or from any of its obligations or liabilities
under any Transaction Document to which such Non-Recourse Party is a party.
          SECTION 9.13. No Third Party Beneficiaries. The agreement of the
Lenders to make the Loans to the Borrower, on the terms and conditions set forth
in this Agreement, is solely for the benefit of the Borrower, the Loan Parties,
the Agents and the Lenders, and no other Person (including any Parent,
contractor, subcontractor, supplier, workman, carrier, warehouseman or
materialman furnishing labor, supplies, goods or services to or for the benefit
of the Project) shall have any rights under this Agreement or under any other
Financing Document or Project Document as against the Agent or any Lender or
with respect to any extension of credit contemplated by this Agreement.
          SECTION 9.14. Reinstatement. The obligations of the Borrower under
this Agreement shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of the Borrower in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Borrower agrees that it will indemnify each
Secured Party on demand for all reasonable costs and expenses (including fees of
counsel) incurred by such Secured Party in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
Credit Agreement

100



--------------------------------------------------------------------------------



 



          SECTION 9.15. Patriot Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
[Remainder of page intentionally left blank]
Credit Agreement

101



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            MIRANT MARSH LANDING, LLC
      By:   /s/ G. Gary Garcia         Name:   G. Gary Garcia        Title:  
Vice President and Treasurer     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC,
not in its individual capacity but solely as
Administrative Agent
      By:   /s/ Matthew Wade         Name:   Matthew Wade        Title:   Senior
Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS,
not in its individual capacity but solely as
Collateral Agent
    By:   /s/ Wanda Camacho         Name:   Wanda Camacho        Title:   Vice
President     

                  By:   /s/ Yana Kislenko         Name:   Yana Kislenko       
Title:   Assistant Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS,
not in its individual capacity but solely as
Depositary Bank
    By:   /s/ Wanda Camacho         Name:   Wanda Camacho        Title:   Vice
President     

                  By:   /s/ Yana Kislenko         Name:   Yana Kislenko       
Title:   Assistant Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC,
as PPA Issuing Lender
      By:   /s/ Matthew Wade         Name:   Matthew Wade        Title:   Senior
Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            ING CAPITAL LLC,
as DSR Issuing Lender
      By:   /s/ Stephen Fischer         Name:   Stephen Fischer        Title:  
Managing Director     

                  By:   /s/ Sven Wellock         Name:   Sven Wellock       
Title:   Director     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            ING CAPITAL LLC,
as Lender
      By:   /s/ Stephen Fischer         Name:   Stephen Fischer        Title:  
Managing Director     

                  By:   /s/ Sven Wellock         Name:   Sven Wellock       
Title:   Director     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC,
as Lender
      By:   /s/ Matthew Wade         Name:   Matthew Wade        Title:   Senior
Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA,
as Lender
      By:   /s/ Dustin Craven         Name:   Dustin Craven        Title:  
Attorney-in-Fact     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            WESTLB AG, NEW YORK BRANCH,
as Lender
      By:   /s/ Chris Kirkman         Name:   Chris Kirkman        Title:  
Director     

                  By:   /s/ Michael Pantelogianis         Name:   Michael
Pantelogianis        Title:   Executive Director     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            DEXIA CREDIT LOCAL, NEW YORK BRANCH,
as Lender
      By:   /s/ Alban De La Selle         Name:   Alban De La Selle       
Title:   Managing Director     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            CREDIT AGRICOLE CORPORATE AND INVESTMENT,
as Lender
    By:   /s/ Evan S. Levy         Name:   Evan S. Levy        Title:  
Director     

                  By:   /s/ Francois Coussot         Name:   Francois Coussot   
    Title:   Managing Director     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            SIEMENS FINANCIAL SERVICES, INC.,
as Lender
      By:   /s/ Matthias Grossman         Name:   Matthias Grossman       
Title:   Sr. VP & CFO     

                  By:   /s/ David Kantes         Name:   David Kantes       
Title:   Senior Vice President and Chief Risk Officer     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            COBANK, ACB,
as Lender
      By:   /s/ Lori Kepner         Name:   Lori Kepner        Title:   Vice
President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            METROPOLITAN LIFE INSURANCE COMPANY,
as Lender
    By:   /s/ Judith A. Gulotta         Name:   Judith A. Gulotta       
Title:   Managing Director     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A.,
as Lender
      By:   /s/ John Guilds         Name:   John Guilds        Title:   Vice
President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



APPENDIX A
TO
CREDIT AGREEMENT
INSURANCE REQUIREMENTS

1.   The Borrower shall maintain, or cause to be maintained on its behalf, in
effect during the times set forth below, the types of insurance set forth below,
in form reasonably acceptable to the Administrative Agent acting in consultation
with the Insurance Advisor, with insurance carriers authorized to do business in
the applicable states and rated “A- (size IX))” or better by A.M. Best’s
Insurance Guide and Key Ratings (or an equivalent rating by another nationally
recognized insurance rating agency of similar standing if A.M. Best’s Insurance
Guide and Key Ratings shall no longer be published), or insurance companies of
similar size with a financial strength rating of “A-” or better by S&P or other
insurance companies of recognized responsibility:

  a.   Commercial general liability insurance for the Project on an “occurrence”
policy form or AEGIS or comparable claims-first-made form, including coverage
for property damage and bodily injury for premises/operations,
products/completed operations, sudden and accidental pollution liability,
punitive damages (to the extent consistent with Prudent Industry Practices and
commercially reasonably available) and personal injury, with primary coverage
limits of no less than $2,000,000 for injuries or death to one or more persons
or damage to property resulting from any one occurrence and a $2,000,000 annual
aggregate limit and deductibles not in excess of $500,000.     b.   Automobile
liability insurance, including coverage for owned, non-owned and hired
automobiles for both bodily injury and property damage and containing
appropriate no-fault insurance provisions or other endorsements in accordance
with state legal requirements, with limits of no less than $2,000,000 per
accident with respect to bodily injury, property damage or death and deductibles
not in excess of $500,000.     c.   If exposure exists, worker’s compensation
insurance on a guaranteed cost basis and employer’s liability insurance, with a
limit of not less than $2,000,000 and such other forms of insurance which the
Borrower is required by law to provide for the employees of the Project,
providing statutory benefits, all states’, USL&H and Jones Act endorsements
(where exposure exists), covering loss resulting from injury, sickness,
disability or death of the employees of Borrower and deductibles not in excess
of $500,000.     d.   If exposure exists, aircraft/watercraft liability for all
owned, hired, chartered or non-owned aircraft (fixed wing or rotary) and / or
watercraft liability with a limit of $5,000,000 each accident and hull physical
damage cover with limits equivalent to the full value of the
aircraft/watercraft.

APPENDIX A

 



--------------------------------------------------------------------------------



 



  e.   Umbrella/excess liability insurance of not less than $25,000,000 per
occurrence and in the aggregate. Such coverage shall be on an “occurrence”
policy form or AEGIS or comparable claims-first-made form and over and above
coverage provided by the policies described in paragraphs (a), (b) and (c) above
and shall not contain endorsements which restrict coverages as set forth in
paragraphs (a), (b) and (c) above. Limits required by the policies described in
paragraphs (a), (b) and (c) above and this paragraph (e) may be maintained under
a combination of primary and/or excess policies so long as the total limits
insured meet the combined requirements of required for the policies described in
paragraphs (a), (b) and (c) above and this paragraph (e).     f.   From
Substantial Completion, or such time as cover ceases under the builders risk
insurance as set forth in paragraph (g), “All Risk” property insurance coverage
in the amount not less than a blanket loss limit equal to the greater of (i) the
maximum foreseeable loss, based upon an acceptable maximum foreseeable loss
analysis performed prior to the Conversion Date and every three (3) years
thereafter, such report prepared by an independent firm acceptable to Borrower
and the Insurance Advisor, or (ii) 102% of the outstanding balance of the Senior
Debt, provided however in no event shall such blanket loss limit required exceed
$500,000,000, including a replacement cost endorsement (no co-insurance) with no
deduction for depreciation, providing: (a) coverages against loss or damage by
fire, lightning, windstorm, hail, explosion, riot, civil commotion, terrorism
certified and non-certified limits, sabotage, malicious mischief, aircraft,
vehicles, smoke, earthquake (for which coverage shall include: earth movement,
earthquakes, shocks, tremors, landslides, mine subsidence, volcanic activity,
sinkhole coverage, or any other earth movement, all whether direct or indirect,
approximate or remote or in whole or in part caused by, contributed to or
aggravated by any physical damage insured against by such policy regardless of
any other cause or event that contributes, concurrently or in sequence, to the
loss), flood (to include, but not limited to, coverage for waves, tide or tidal
water, of lakes, ponds, reservoirs, rivers, harbors, streams, or other bodies of
water, whether or not driven by wind) (provided, however, that earthquake and
flood coverage may be subject to an annual aggregate limit of not less than
125 percent of the probable maximum loss for such perils (including property and
business interruption) based upon an updated probable maximum loss analysis with
respect to earthquake coverage prior to the Conversion Date and every ten
(10) years thereafter, such report prepared by an independent firm acceptable to
Borrower and the Insurance Advisor, subject to a minimum limit of not less than
$100,000,000 and maximum of $150,000,000), full limits applies in excess of
deductible, flood, collapse, sinkhole, subsidence, with a sublimit of not less
than $25,000,000 (non-aggregated) for on-site clean-up and/or debris removal
required as a result of the occurrence of an insured risk, other risks from time
to time included under “all risk” or “extended coverage” policies; (b) off-site
coverage with a per occurrence limit of $10,000,000 or as needed such higher
amount as is sufficient to cover off-site equipment upon transfer of risk of
loss to the Project (c) transit coverage (including ocean cargo where ocean
transit exposure exists allowing that such coverage may be placed under a
separate insurance policy) with a per occurrence limit of not less than
$10,000,000 or such higher amount as to cover replacement cost of property at
risk; (d) extra and expediting insurance in an amount not less than $10,000,000;
(e)

APPENDIX A

 



--------------------------------------------------------------------------------



 



      increased cost of construction coverage, debris removal and building
ordinance coverage with a per occurrence limit of not less than $10,000,000 to
pay a loss of “undamaged” property which may be required to be replaced due to
enforcement of local, state, or federal ordinances subject with sub-limits
acceptable to the Insurance Advisor; and (f) machinery breakdown coverage
including breakdown and repair with limits no less than a blanket loss limit
equal to the maximum foreseeable loss for such perils. Coverage shall include
LEG 2/96 or equivalent wording.         Business Interruption insurance on an
“all risk” basis as set forth in the previous paragraph, shall be maintained in
an amount equal to, and with a period of indemnification (following the waiting
period) sufficient to cover eighteen (18) months fixed and continuing expenses
and debt service.         Contingent Business Interruption insurance and
contingent extra expense coverage, on an all risk basis in an amount not less
than $25,000,000 with respect to the first-tier, named suppliers/buyers
(including non-owned electric interconnections at the first point of
interconnect) and $10,000,000 for unnamed suppliers/buyers shall be maintained
by Borrower.         All such policies may have deductibles of not greater than
$5,000,000 for physical damage per occurrence including flood damage, except
coverage for losses arising from earthquake, earth movement and related perils
may have deductibles up to but not to exceed five (5) percent of the Project
reported insurable values at the Project Site. Business interruption coverage
shall have a waiting period of not greater than sixty (60) days (exclusive of
the indemnification period). The service interruption deductible shall not be
greater than seventy-two (72) hours.     g.   On or prior to the Contractor’s
Notice To Proceed (as defined in the Construction Contract) for construction of
the Project and through the date of Substantial Completion, or until such time
as cover is provided under the operational insurance as set forth in paragraph
(f) above, builder’s risk insurance on an “all risk” form with replacement cost
valuation with coinsurance provisions deleted, including earthquake (for which
coverage shall include: earth movement, earthquakes, shocks, tremors,
landslides, mine subsidence, volcanic activity, sinkhole coverage, or any other
earth movement, all whether direct or indirect, approximate or remote or in
whole or in part caused by, contributed to or aggravated by any physical damage
insured against by such policy regardless of any other cause or event that
contributes, concurrently or in sequence, to the loss), flood (to include, but
not limited to, coverage for waves, tide or tidal water, of lakes, ponds,
reservoirs, rivers, harbors, streams, or other bodies of water, whether or not
driven by wind), collapse and terrorism (which for the avoidance of doubt may be
placed separately as a stand-alone policy) and providing (A) coverage for the
Project insuring the buildings, structures, machinery, equipment, facilities,
fixtures and other properties constituting a part of the Project in a minimum
aggregate amount not less than full replacement value of the Project, subject to
a policy term aggregate limit of $150,000,000 and, in the event of any erosion
of such limits by insurable losses, a minimum limit of $100,000,000 prior to any
reinstatement of such

APPENDIX A

 



--------------------------------------------------------------------------------



 



      limits being required for flood, earthquake and terrorism; (B) off-site
coverage with a per occurrence limit of $10,000,000 or as needed such higher
amount as is sufficient to cover off-site equipment upon transfer of risk of
loss to facility; (C) transit coverage (including ocean cargo where ocean
transit exposure exists and allowing that such ocean cargo may be written on a
separate policy) with a per occurrence limit sufficient to cover the full
insurable value of any item in transit; (D) coverage for operational testing and
start-up with the same dollar coverage and modifications as set out in (g)(A)
through (g)(C)above; and (E) business interruption insurance (of a “delay” or
“delay in start-up” nature) in a minimum aggregate amount no less than the sum
of eighteen (18) months annual debt service and continuing expenses (following
the waiting period) on an “all risk” basis, as set forth above. The Borrower
shall also maintain or cause to be maintained contingent delay in startup
insurance, on the basis of FLEXA perils in an amount not less than $10,000,000
with respect to the first-tier, named suppliers/buyers (including non-owned
electric interconnections at the first point of interconnect) and $5,000,000 in
the aggregate for unnamed suppliers/buyers.         Such coverage shall include
(i) extra and expediting insurance (not less than $15,000,000), (ii) debris
removal (not less than $25,000,000) and (iii) on site sudden and accidental
hazardous material cleanup (not less than $1,000,000).         All such policies
may have deductibles of not greater than $500,000 per loss, with the exception
of the turbine generator which may have a deductible of $1,000,000 per loss and
earthquake coverage which may maintain a deductible of not greater than 5% of
the Project reported insurable values and business interruption/delay in
start-up coverage shall have a waiting period deductible of not greater than a
60-day period in the aggregate.         Coverage shall include LEG 2/96 or
equivalent wording. The policy shall be non-cancellable other than for
non-payment of premium.         To the extent that key equipment which is to be
delivered to the Project site is insured by the manufacturer or supplier, the
Borrower shall maintain or shall cause to be maintained a marine cargo
difference in conditions or marine cargo policy for physical damage and primary
marine delay in startup in an amount not less than twelve (12) months fixed and
continuing expenses and debt service with a waiting period not to exceed sixty
(60) days.

2.   In the event any insurance (including the limits or deductibles thereof)
hereby required to be maintained, other than insurance required by law to be
maintained, shall not be available at commercially reasonably terms and
conditions in the commercial insurance market, the requirements shall be waived
with the concurrence of the Administrative Agent acting in consultation with the
Insurance Advisor to the extent the maintenance of the requirement is not so
available; provided, however, that: (i) the Borrower shall first request any
such waiver in writing ten (10) Business Days prior to the policy renewal, which
request shall be accompanied by written reports prepared by the Borrower’s
insurance broker certifying that such insurance is not available at commercially
reasonable terms and conditions in the

APPENDIX A

 



--------------------------------------------------------------------------------



 



    commercial insurance market for electric generating plants of similar type,
location and capacity (and, in any case where the required amount is not so
available, certifying as to the maximum amount which is so available) and
explaining in detail the basis for such conclusions, such insurance advisers and
the form and substance of such reports to be reasonably acceptable to the
Insurance Advisor; (ii) at any time after the granting of any such waiver, the
Administrative Agent may request, and the Borrower shall furnish to the
Administrative Agent and the Insurance Advisor within fifteen (15) Business Days
after such request, supplemental reports reasonably acceptable to the
Administrative Agent from such insurance brokers updating their prior reports
and reaffirming such conclusion, however such requests by the Administrative
Agent shall occur no more frequently than every 90 days; and (iii) any such
waiver shall be effective only so long as such insurance shall not be available
at commercially reasonably available terms and conditions in the commercial
insurance market.   3.   Endorsements. All policies of liability insurance
required to be maintained shall be endorsed as follows: (i) to name the
Administrative Agent, the Collateral Agent and the Secured Parties and their
respective officers and employees as additional insureds except for Workers
Compensation ; (ii) to provide a severability of interests and cross liability
clause; and (iii) to provide that the insurance shall be primary and not excess
to or contributing with any insurance or self-insurance maintained by the
Secured Parties.   4.   Waiver of Subrogation. The Borrower hereby waives any
and every claim for recovery from the Secured Parties, the Administrative Agent
and the Collateral Agent for any and all loss or damage covered by any of the
insurance policies to be maintained under the Financing Documents to the extent
that such loss or damage is recovered under any such policy. Inasmuch as the
foregoing waiver will preclude the assignment of any such claim to the extent of
such recovery, by subrogation (or otherwise), to an insurance company (or other
Person), the Borrower shall give written notice of the terms of such waiver to
each insurance company which has issued, or which may issue in the future, any
such policy of insurance (if such notice is required by the insurance policy)
and shall cause each such insurance policy to be properly endorsed by the issuer
thereof to, or to otherwise contain one or more provisions that, prevent the
invalidation of the insurance coverage provided thereby by reason of such
waiver. There shall be no recourse against any Secured Party for payment of
premiums or other amounts with respect thereto.   5.   Additional Provisions.

      Loss Notification: The Borrower shall promptly notify the Administrative
Agent and the Collateral Agent of any event likely to give rise to a claim under
the physical damage and business interruption insurance policies for an amount
in excess of $5,000,000.         Payment of Loss Proceeds: The physical damage
and business interruption and other applicable first party insurance policies
shall include a lender’s loss payee endorsement (or other acceptable
endorsement) in favor of the Collateral Agent and shall name the Collateral
Agent as sole loss payee for claims payments in excess of $5,000,000. Each
policy will also include a mortgagee clause or equivalent wording for the
benefit of the

APPENDIX A

 



--------------------------------------------------------------------------------



 



      Administrative Agent, the Collateral Agent and the Secured Parties that
contains non vitiation / invalidation wording.         Loss Adjustment and
Settlement: A loss under any of the first party policies (including property,
machinery, and business interruption) shall be adjusted with the insurance
companies or their designated claims adjustment professional, including the
filing in a timely manner of appropriate proceedings, by the Borrower for any
claims incurred above an annual cumulative claim amount of $5,000,000. The
policies will include a clause requiring the insurer to make final payment on
any claim within ninety (90) days after the submission of proof of loss and its
acceptance by the insurer.         Policy Cancellation and Change: All policies
of insurance required to be maintained pursuant to this Appendix A (other than
the builders all risk policy which shall be non-cancellable except for
non-payment of premium) shall provide that if at any time they should be
canceled, such cancellation shall not be effective as to the Secured Parties for
sixty (60) days, except for non-payment of premium which shall be for ten
(10) days, after receipt by the Administrative Agent and the Collateral Agent of
written notice from such insurer (or the Borrower’s insurance broker) of such
cancellation. Such policy provisions shall also provide that in the event the
Borrower fails to pay the premium, the Collateral Agent and the Administrative
Agent shall have the right (but not the obligation) to pay the premium and
continue coverage. The Borrower shall provide prompt notice to the
Administrative Agent in the event that any insurer suspension right is exercised
and will not operate the Project in conflict with the suspension clause. The
Borrower shall promptly notify the Administrative Agent of each written notice
received by it with respect to the cancellation of, material adverse change in,
or default under any insurance policy required to be maintained in accordance
with this Appendix A. It is hereby understood and agreed that for purposes of
this section “material adverse change” and “default” shall mean any change that
would reduce or alter coverage provided under the Borrower’s insurance policies
in such a way that the terms and conditions no longer meet the requirements of
this Appendix A and any event or circumstance that would allow the Borrower’s
insurers to terminate or void coverage, respectively.         Miscellaneous
Policy Provisions: The builders all-risk, marine cargo, property, machinery and
business interruption or delay in startup insurance policies shall: (A) not
include any annual or term aggregate limits of liability, except those
consistent with Prudent Industry Practices, or clauses requiring the payment of
an additional premium to reinstate the limits after loss except as regards the
insurance applicable to the perils of earth movement, flood, sabotage and
terrorism and (B) include the Secured Parties as additional insured.

6.   Reinstatement or Replacement of Limits. In the event that any aggregated
limits or sub limits under any of the insurance policies for this transaction
are eroded outside of the maximums and minimums stated in this Appendix A due to
insured losses, the Borrower shall have the limits or sub limits reinstated or
replaced for the benefit of the assets in this transaction within twenty
(20) business days of such erosion.

APPENDIX A

 



--------------------------------------------------------------------------------



 



7.   Evidence of Insurance. On the Closing Date and on an annual basis no later
than ten (10) Business Days following the end of each fiscal year, the Borrower
shall furnish the Administrative Agent and the Collateral Agent with (i) a
certificate from its Authorized Officer certifying that the insurance
requirements of this Appendix A have been implemented and are being complied
with by the Borrower and (ii) a schedule of the insurance policies held by or
for the benefit of the Borrower and required to be in force by the provisions of
this Appendix A. Such certification shall also include a certificate executed by
each insurer or by an authorized representative of each insurer. For the
avoidance of doubt, the placing insurance broker shall be considered an
authorized representative as set out in the preceding sentence. Such
certification shall identify carriers, the type of insurance, the insurance
limits and the policy term and the schedule of insurance shall include the name
of the insurance company or companies, policy number(s) or binder numbers (if
available), type of insurance, major limits of liability and expiration date of
the insurance policies. In addition to furnishing the annual certification from
an Authorized Officer of the Borrower referred to above, on the Closing Date and
on an annual basis no later than ten (10) Business Days following the each
policy anniversary or renewal, the Borrower shall furnish the Administrative
Agent and the Collateral Agent with a certificates executed by each insurer or
by an authorized representative of each insurer or the placing insurance broker
identifying carriers, the type of insurance, the insurance limits, the policy
term, policy number(s) or binder numbers available). Upon reasonable prior
written request, the Borrower will (i) permit the Administrative Agent to
inspect copies of all insurance policies at the office of the Borrower during
normal business hours and (ii) furnish the Administrative Agent with copies of
all policies (redacted for terms and conditions not associated to the Project),
binders and cover notes or other reasonably related evidence of such insurance
relating to the insurance required to be maintained hereunder.

8.   Reports. Concurrently with the furnishing of the annual certification from
an Authorized Officer of the Borrower referred to in Paragraph 7 above, the
Borrower shall furnish the Administrative Agent and the Collateral Agent with a
letter from its insurance broker, signed by an officer of the insurance broker,
stating that in the opinion of the insurance broker, the insurance then carried
or to be renewed is in accordance with the terms of this Appendix A and all
premiums then due and payable have been paid.

9.   Failure to Maintain Insurance. In the event the Borrower fails, or fails to
cause to be maintained the full insurance coverage required by this Appendix A
(excluding for the avoidance of doubt, any such insurance coverage waived
pursuant to Section 2 herein), the Administrative Agent or the Collateral Agent,
upon thirty (30) Business Days’ prior notice (unless the aforementioned
insurance would lapse within such period, in which event notice should be given
as soon as reasonably possible) to the Borrower of any such failure, may (but
shall not be obligated to) take out the required policies of insurance and pay
the premiums on the same. All amounts so advanced for such purpose shall become
an additional Obligation of the Borrower to the Lenders, and the Borrower shall
forthwith pay such amounts to the Administrative Agent, together with interest
on such amounts at the rate applicable to ABR Loans from the date so advanced.

APPENDIX A

 



--------------------------------------------------------------------------------



 



10.   No Duty of Collateral Agent to Verify or Review. No provision of this
Appendix A or any provision of any Financing Documents shall impose on the
Administrative Agent, the Collateral Agent or any Secured Party any duty or
obligation to verify the existence or adequacy of the insurance coverage
maintained pursuant to this Appendix A, nor shall the Administrative Agent, the
Collateral Agent or any Secured Party be responsible for any representations or
warranties made by or on behalf of the Borrower to any insurance company or
underwriter. Any failure on the part of the Administrative Agent, the Collateral
Agent or any Secured Party to pursue or obtain the evidence of insurance
required by this Agreement and/or failure of the Administrative Agent, the
Collateral Agent or any Secured Party to point out any noncompliance of such
evidence of insurance shall not constitute a waiver of any of the insurance
requirements in this Agreement.

11.   Foreclosure. In the event of a foreclosure of the Project under any
Financing Document or other transfer of a title to the Project in extinguishment
in whole or in part of the Obligations, all right, title and interest of the
Borrower in and to the insurance policies then in force concerning such Project
and all proceeds payable thereunder shall thereupon vest in the Administrative
Agent or the purchaser at such foreclosure or other transferee in the event of
such other transfer of title.

12.   Claims Made Forms. In the event that any policy is written on a
“claims-made,” basis and such policy is not renewed or the retroactive date of
such policy is to be changed, the Borrower shall obtain for each such policy or
policies the broadest basic and supplemental extended reporting period coverage
or “tail” commercially reasonably available in the commercial insurance market
for each such policy or policies and shall provide Administrative Agent and the
Collateral Agent with proof that such basic and supplemental extended reporting
period coverage or “tail” has been obtained, however such “tail” shall not
exceed five (5) years coverage.

APPENDIX A

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
CREDIT AGREEMENT
Form of Assignment and Assumption
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as
 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

EXHIBIT A

 



--------------------------------------------------------------------------------



 



expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

             
1.
  Assignor[s]:  
 
   
 
           
2.
  Assignee[s]:  
 
   
 
           
 
     
 
   
 
                [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]
 
            3.   Borrower:   Mirant Marsh Landing, LLC
 
            4.   Administrative Agent:   The Royal Bank of Scotland plc, as the
administrative agent under the Credit Agreement
 
            5.   Credit Agreement:   The $649,940,000 Credit Agreement dated as
of October 8, 2010 among Mirant Marsh Landing, LLC, the Lenders parties thereto,
The Royal Bank of Scotland plc, as the Administrative Agent and Deutsche Bank
Trust Company Americas, as the Collateral Agent and Depositary Bank
 
           
6.
  Assigned Interest[s]:        

                                                              Aggregate Amount
of                                   Commitment/                          
Facility     Loans for all     Amount of Commitment/     Percentage Assigned of
Commitment/   Assignor[s]5   Assignee[s]6     Assigned7     Lenders8     Loans
Assigned8     Loans9  
 
                  $       $         %  
 
                  $       $         %  
 
                  $       $         %  

 

5   List each Assignor, as appropriate.   6   List each Assignee, as
appropriate.   7   Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g. “Tranche A Term Loan Commitment,” “Tranche B Term Loan
Commitment,” “DSR Letter of Credit Commitment,” or “PPA Letter of Credit
Commitment”.)   8   Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.   9   Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

EXHIBIT A

 



--------------------------------------------------------------------------------



 



[7. Trade Date: ______________]
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR[S]

[NAME OF ASSIGNOR]
      By:           Title:                [NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE[S]

[NAME OF ASSIGNEE]
      By:           Title:                [NAME OF ASSIGNEE]
      By:           Title:             

EXHIBIT A

 



--------------------------------------------------------------------------------



 



Consented to and Accepted:
THE ROYAL BANK OF SCOTLAND PLC, as the Administrative Agent

        By           Title:            By           Title:               
[Consented to:]10

[NAME OF RELEVANT PARTY]
      By           Title:   

 

10   To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Lender) is required by the terms of the Credit Agreement.

EXHIBIT A

 



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.   Representations and Warranties.

1.1. Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Financing
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Financing Documents or any collateral thereunder,
(iii) the financial condition of the Borrower, any of their Subsidiaries or
Affiliates or any other Person obligated in respect of any Financing Document or
(iv) the performance or observance by the Borrower, any of their Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Financing Document.
1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.04(b) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 9.04(b) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement and the Collateral
Agency Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.10 of the Credit Agreement, as applicable, and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is incorporated (or any treaty to which such jurisdiction is a party),
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Financing Documents, and (ii) it

 



--------------------------------------------------------------------------------



 



will perform in accordance with their terms all of the obligations which by the
terms of the Financing Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
EXHIBIT A

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TO
CREDIT AGREEMENT
Form of Note

$[_____]   [_____], 2010
New York, New York

          FOR VALUE RECEIVED, the undersigned ( the “Borrower”), hereby promises
to pay to [_____] (the “Lender”), at the office of the Administrative Agent as
provided for by the Credit Agreement referred to below, for the account of the
Lender, the principal sum of $[_____] (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Loans made by the Lender to the
Borrower under the Credit Agreement), in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.
          The date, amount, Type, interest rate and duration of Interest Period
(if applicable) of each Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Loans
made by the Lender.
          This Note evidences Loans made by the Lender under the Credit
Agreement dated as of October 8, 2010 (as modified and supplemented and in
effect from time to time, the “Credit Agreement”) between Mirant Marsh Landing,
LLC, the lenders party thereto, The Royal Bank of Scotland plc, as the
Administrative Agent and Deutsche Bank Trust Company Americas, as the Collateral
Agent and Depositary Bank. Terms used but not defined in this Note have the
respective meanings assigned to them in the Credit Agreement.
          The Credit Agreement provides for the acceleration of the maturity of
this Note upon the occurrence of certain events and for prepayments of Loans
upon the terms and conditions specified therein.
          Except as permitted by Section 9.04 of the Credit Agreement, this Note
may not be assigned by the Lender to any other Person.
          This Note shall be governed by, and construed in accordance with, the
law of the State of New York.
EXHIBIT B

 



--------------------------------------------------------------------------------



 



            MIRANT MARSH LANDING, LLC
      By:           Name:           Title:        

EXHIBIT B

 



--------------------------------------------------------------------------------



 



Schedule of Loans
This Note evidences Loans made, continued or converted under the
within-described Credit Agreement to the Borrower, on the dates, in the
principal amounts, of the Classes, of the Types, bearing interest at the rates
and having Interest Periods (if applicable) of the durations set forth below,
subject to the continuations, conversions and payments and prepayments of
principal set forth below:

                                                  Duration of   Amount Paid,    
    Principal Amount of               Interest Period (if   Prepaid, Continued  
  Date   Loan   Class of Loan   Type of Loan   Interest Rate   any)   or
Converted   Notation Made by
 
                             
 
                             
 
                             
 
                             
 
                             
 
                             
 
                             
 
                             
 
                             
 
                             

EXHIBIT B

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
TO
CREDIT AGREEMENT
Form of Borrowing Request
[INSERT DATE]
The Royal Bank of Scotland plc,
as Administrative Agent
600 Washington Boulevard
Stamford, CT 06901
Attn: Simon Mockford, Managing Director,
TPM, Power & Infrastructure Finance
Tel: 203-897-3719
Fax: 203-873-3365
Email: simon.mockford@rbs.com
with a copy to:
The Royal Bank of Scotland plc,
as Administrative Agent
600 Washington Boulevard
Stamford, CT 06901
Attn: Matthew Wilson, Senior Vice President,
Head of Banking Middle Office Americas
Tel: 203-897-7664
Fax: 203-873-5300
Email: matthew.wilson@rbs.com
          RE: Mirant Marsh Landing Project
Ladies and Gentlemen:
          The undersigned refer to that certain Credit Agreement, dated as of
October 8, 2010 (as amended, modified or supplemented from time to time, the
“Credit Agreement”), among Mirant Marsh Landing, LLC, a limited liability
company duly organized under the laws of Delaware (the “Borrower”), the lenders
party thereto, The Royal Bank of Scotland plc, as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”), and Deutsche Bank Trust Company Americas, as collateral agent and as
depositary bank. Terms defined in the Credit Agreement are used herein as
defined therein.
          The undersigned hereby requests a Borrowing of Term Loans under the
Credit Agreement (the “Proposed Borrowing”), as follows:
EXHIBIT C-1

 



--------------------------------------------------------------------------------



 



          (1) the aggregate amount of the Proposed Borrowing by the Borrower is
$[__________], comprising a pro rata Borrowing of Tranche A Term Loans and
Tranche B Term Loans according to the amount of each Term Loan Lender’s
respective Term Loan Commitment of such Class of Term Loans
          (2) The Business Day of the Proposed Borrowing is ___________ __,
20__, which is a Business Day.
          (3) The Proposed Borrowing is to be comprised of [ABR Loans]
[Eurodollar Loans with an Interest Period ending on the [ ] following Monthly
Date].
          The undersigned hereby represents and warrants that, as of the date of
the Proposed Borrowing, (a) the representations and warranties of the Borrower
set forth in the Credit Agreement and intended to be brought down on such
Borrowing pursuant to Article III of the Credit Agreement are true and correct
in all material respects on and as of the date of such Proposed Borrowing (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date), both immediately prior to the
Proposed Borrowing and after giving effect to such Proposed Borrowing and to the
intended use thereof as if made on and as of such date (or, if stated to have
been made solely as of an earlier date, as of such earlier date); and (b) no
Default or Event of Default has occurred and is continuing or will result from
the Proposed Borrowing.

            Very truly yours,

MIRANT MARSH LANDING, LLC
      By:           Name:           Title:        

EXHIBIT C-1

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
TO
CREDIT AGREEMENT
Form of Notice of Issuance
[INSERT DATE]
The Royal Bank of Scotland plc,
as Administrative Agent
600 Washington Boulevard
Stamford, CT 06901
Attn: Simon Mockford, Managing Director,
TPM, Power & Infrastructure Finance
Tel: 203-897-3719
Fax: 203-873-3365
Email: simon.mockford@rbs.com

    with a copy to:

The Royal Bank of Scotland plc,
as Administrative Agent
600 Washington Boulevard
Stamford, CT 06901
Attn: Matthew Wilson, Senior Vice President,
Head of Banking Middle Office Americas
Tel: 203-897-7664
Fax: 203-873-5300
Email: matthew.wilson@rbs.com
[__________],
as Issuing Lender
[__________]
[__________]
Attn: [__________]
RE: Mirant Marsh Landing Project
Ladies and Gentlemen:
          The undersigned refers to that certain Credit Agreement, dated as of
October 8, 2010 (as amended, modified or supplemented from time to time, the
“Credit Agreement”), among Mirant Marsh Landing, LLC, a limited liability
company duly organized under the laws of Delaware (the “Borrower”), the lenders
party thereto, The Royal Bank of Scotland plc, as administrative agent (in such
capacity, together with its successors in such capacity, the
EXHIBIT C-2

 



--------------------------------------------------------------------------------



 



“Administrative Agent”), and Deutsche Bank Trust Company Americas, as collateral
agent and as depositary bank. Terms defined in the Credit Agreement are used
herein as defined therein.
          The undersigned hereby requests the Issuing Lender [issue [the DSR
Letter of Credit] [PPA Letter of Credit] for the account of the undersigned]
[amend, renew or extend the [DSR Letter of Credit][PPA Letter of Credit] dated
as of [________]] (the “Proposed LC”) on [________], which is a Business Day,
and shall be in the aggregate amount of $[__________].
          The beneficiary of the [DSR Letter of Credit] [PPA Letter of Credit]
will be [the Collateral Agent, [Address]] [the Power Purchaser], [Address]], and
such Letter of Credit will be in support of the [Debt Service Reserve Required
Amount] [the Power Purchase Agreement] and will have a stated expiration date of
[______]11.
          The undersigned hereby represents and warrants that, as of the date of
the Proposed LC, (a) the representations and warranties of the Borrower set
forth in the Credit Agreement and intended to be brought down on such issuance
pursuant to Article III of the Credit Agreement are true and correct in all
material respects on and as of the date of such Proposed LC (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date), both immediately prior to the Proposed
Issuance and after giving effect to such Proposed Issuance and to the intended
use therof as if made on and as of such date (or, if stated to have been made
solely as of an earlier date, as of such earlier date); and (b) no Default or
Event of Default has occurred and is continuing or will result from the Proposed
LC.

            Very truly yours,

MIRANT MARSH LANDING, LLC
      By:           Name:           Title:        

 

11   Insert the last day upon which drafts may be presented, which may not be
later than the dates referred to in Section 2.03 of the Credit Agreement.

EXHIBIT D

 



--------------------------------------------------------------------------------



 



EXHIBIT D
TO
CREDIT AGREEMENT
FORM OF OFFICER’S CERTIFICATE
[NAME OF COMPANY]
          I, the undersigned, do hereby certify as of [________], 2010, that I
am an Authorized Officer of [Borrower][Immediate Parent][Parent], a [specify
type of organization] organized under the laws of [specify jurisdiction of
organization] (the “Company”), and hereby certify on behalf of the Company,
pursuant to Credit Agreement, dated as of October 8, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Mirant Marsh Landing, LLC, a Delaware limited liability company, the
lenders party thereto, The Royal Bank of Scotland plc, as administrative agent
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”), and Deutsche Bank Trust Company Americas, as collateral
agent and depositary bank, that:
          1. Pursuant to Section 4.01(c)(ii)(A) of the Credit Agreement,
attached hereto as Annex A is a true and complete copy of the Company’s by-laws,
limited liability company agreement, operating agreement or other governing
document of the Company, as applicable, as of the date hereof.
          2. Pursuant to Section 4.01(c)(ii)(B) of the Credit Agreement,
attached hereto as Annex B is a true and complete copy of resolutions duly
adopted by the board of directors, member(s), partner(s) or other authorized
governing body of the Company, authorizing the execution, delivery and
performance of each of the Transaction Documents to which the Company is or is
intended to be a party, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect.
          3. Pursuant to Section 4.01(c)(ii)(C) of the Credit Agreement, the
certificate of incorporation, certificate of formation, charter or other
organizational documents (as the case may be) together with any amendments
thereto, of the Company, certified by the Secretary of State of the Company’s
jurisdiction of organization and a certificate as to the good standing of and
payment of franchise taxes by the Company, in each case dated as of a recent
date, copies of which are attached hereto as Annex C, have not been amended
since the date of the certification thereof.
          4. Pursuant to Section 4.01(c)(ii)(D) of the Credit Agreement, the
Persons listed on Annex D are duly authorized to execute on the Company’s behalf
the Transaction Documents to which the Company is or is to be a party or to sign
any other documents in connection with the transactions contemplated thereby or
under the Credit Agreement and the signatures appearing opposite their
respective names are the true and genuine signatures of such Persons:
          5. The representations and warranties made by the Company in the
Financing Documents are true and correct in all material respects when made and
as of the date hereof (except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date).
          6. [Pursuant to Section 4.01(e) of the Credit Agreement, attached
hereto as Annex [E] are copies of the latest available (i) annual audited
financial statements of the Company and (ii) quarterly unaudited financial
statements of the Company, each of which have been prepared in accordance with
Applicable Accounting Requirements consistently applied and reflecting fairly
the financial condition of the
EXHIBIT D

 



--------------------------------------------------------------------------------



 



     Company as of the date of such statements [and in the form in which the
Company makes such financial statements available on “EDGAR” and on its home
page on the worldwide web] 12]13.
          7. [Pursuant to Section 4.01(l) of the Credit Agreement, attached
hereto as Annex [F] is a copy of the Construction Budget, prepared in good faith
by the Company and is based upon assumptions which the Company considers to be
reasonable.]14
          8. [Pursuant to Section 4.01(m) of the Credit Agreement, attached
hereto as Annex [G] is a copy of the Construction Schedule, prepared in good
faith by the Company and is based upon assumptions which the Company considers
to be reasonable.]15
          9. [Pursuant to Section 4.01(n) of the Credit Agreement, attached
hereto as Annex [H] is a true and correct copy of the Agreement for Purchase and
Sale, dated as of October [ ], 2010, by and between Mirant Delta, LLC and the
Company with respect to the conveyance of the Project Site to the Company, which
includes an assignment of the rights of Mirant Delta, LLC in the PG&E Indemnity
in respect of the Project Site.]16
          10. [Pursuant to Section 4.01(o) of the Credit Agreement, attached
hereto as Annex [I] are true and complete copies of the Construction Contract,
the PPA and each other Project Document executed of the date hereof.]17
          11. [Pursuant to Section 4.01(r) of the Credit Agreement, attached
hereto as Annex [J] are true and correct copies of each Part A Approval.]18
          12. [Pursuant to Section 4.01(t) of the Credit Agreement, attached
hereto as Annex [K] is a copy of the Base Case Projections, which were based
upon assumptions and a methodology agreed upon by the Company and the Lead
Arrangers.] 19
          13. [The insurance requirements of Appendix A of the Credit Agreement
have been implemented and are being complied with by the Borrower, and attached
hereto as Annex [L] is (i) a copy of a certificate executed by each insurer or
by an authorized representative of each insurer and (ii) a schedule of the
insurance policies held by or for the benefit of the Borrower and required to be
in force by the provisions of Appendix A of the Credit Agreement.]20
          All capitalized terms used, but not otherwise defined, herein have the
meanings ascribed to such terms in the Credit Agreement.
[SIGNATURE PAGE FOLLOWS]
 

12   Insert for the Parent.   13   Insert for the Borrower and the Parent.   14
  Insert for the Borrower.   15   Insert for the Borrower.   16   Insert for the
Borrower.   17   Insert for the Borrower.   18   Insert for the Borrower.   19  
Insert for the Borrower.   20   Insert for the Borrower.

EXHIBIT D

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this certificate as of the
date first written above.

            [NAME OF COMPANY]
      By:           Name:           Title:        

EXHIBIT D

 



--------------------------------------------------------------------------------



 



ANNEX [A-L] TO
EXHIBIT G
TO CREDIT AGREEMENT
[ANNEX [A] — ANNEX [L] TO BE ATTACHED]
EXHIBIT D

 



--------------------------------------------------------------------------------



 



EXHIBIT E-1
TO
CREDIT AGREEMENT
Form of Legal Opinion (New York Counsel to the Loan Parties and the Parent)
October 8, 2010
The Royal Bank of Scotland plc, as
Administrative Agent, and the other Secured
Parties (as defined in the Credit Agreement
referred to below)
     Re:     Mirant Marsh Landing, LLC
Ladies and Gentlemen:
     We have acted as special New York counsel to Mirant Marsh Landing, LLC (the
“Borrower”), Mirant Marsh Landing Holdings, LLC and Mirant Corporation in
connection with the preparation, execution and delivery of the Credit Agreement,
dated as of October 8, 2010 (the “Credit Agreement”), among the Borrower, the
Lenders party thereto, The Royal Bank of Scotland plc, as Administrative Agent,
and Deutsche Bank Trust Company Americas, as Collateral Agent and Depositary
Bank. Unless otherwise defined herein, terms defined in the Credit Agreement are
used herein as therein defined.
     In connection with the opinions expressed in this letter, we have examined
the following documents, each dated on or as of October 8, 2010:

  (1)   the Credit Agreement, executed by the Borrower;     (2)   the Equity
Contribution Agreement, executed by the Borrower and the Parent;     (3)   the
Security Agreement, executed by the Borrower;     (4)   the Pledge Agreement,
executed by the Immediate Parent and the Borrower;     (5)   the Collateral
Agency Agreement, executed by the Borrower;     (6)   the Master Agreement and
the related Schedule, Confirmation and Credit Support Annex to be entered into
by The Royal Bank of Scotland plc, each executed by the Borrower (collectively,
the “RBS Swap”);     (7)   the Master Agreement (together with the Master
Agreement referred to in item 7 above, the “Master Agreements”) and the related
Schedule, Confirmation, Credit

EXHIBIT E-1

 



--------------------------------------------------------------------------------



 



      Support Annex to be entered into by Royal Bank of Canada, each executed by
the Borrower (collectively, the “RBC Swap”);     (8)   the Guaranty related to
the RBS Swap, executed by the Parent; and     (9)   the Guaranty related to the
RBC Swap, executed by the Parent.

The documents described in items (1) through (9) above are herein collectively
referred to as the “Opinion Documents”.
     We have also reviewed such other documents and given consideration to such
matters of law and fact as we have deemed appropriate, in our professional
judgment, to render the opinions expressed in this letter. The documents so
reviewed have included the originals or copies, certified or otherwise
identified to our satisfaction, of certain organizational records and documents
of the Loan Parties, the certificates delivered on behalf of the Loan Parties to
you on this date pursuant to the requirements of the Opinion Documents and the
certificates delivered on behalf of the Loan Parties to us on this date. We have
relied on the accuracy and completeness of all factual matters set forth in such
organizational records, documents and certificates, as well as the
representations and warranties as to factual matters set forth in the Opinion
Documents.
     For purposes of the opinions expressed herein, we have assumed (i) the
genuineness of all signatures on all documents submitted to us as originals,
(ii) the authenticity of all documents submitted to us as originals and the
conformity to authentic original documents of all documents submitted to us as
copies, (iii) the absence of duress, fraud or mutual mistake of material facts
on the part of the parties to the Opinion Documents, and (iv) the legal capacity
and competency of natural Persons.
     We have further assumed that (i) each party to each Opinion Document has
all requisite power and authority to enter into and perform its obligations
under Opinion Documents to which it is a party and has complied with all
applicable banking, insurance and other laws and regulations to which it may be
subject, (ii) each Opinion Document has been duly authorized, executed and
delivered by each party thereto, (iii) each Opinion Document constitutes the
legal, valid and binding obligation of each party thereto other than the
Borrower, the Immediate Parent and the Parent (collectively, the “Loan
Parties”), and (iv) to the extent applicable law requires that any party to any
Opinion Document other than the Loan Parties (collectively, the “Credit
Parties”) to act in accordance with applicable duties of good faith or fair
dealing, in a commercially reasonable manner, or otherwise in compliance with
applicable legal requirements in exercising its rights and remedies under the
Opinion Documents, such Credit Party will fully comply with such legal
requirements, notwithstanding any provision of the Opinion Documents that
purports to grant such Credit Party the right to act or fail to act in a manner
contrary to such legal requirements, or based on its sole judgment or in its
sole discretion or provisions of similar import.
     We have further assumed that (i) each Loan Party has or will have rights
in, or the power to transfer rights in, all Collateral of such Loan Party
purported to be encumbered by a lien on the date hereof under the Security
Agreement or the Pledge Agreement, (ii) “value” has been given by the Secured
Parties (as defined in the Collateral Agency Agreement) to the applicable
EXHIBIT E-1

 



--------------------------------------------------------------------------------



 



Loan Parties sufficient for purposes of Section 9-203 of the Uniform Commercial
Code as in effect in the State of New York (the “New York UCC”), (iii) the
descriptions of the Collateral contained in the Security Agreement and the
Pledge Agreement (collectively, the “Personal Property Collateral”) reasonably
identify such Personal Property Collateral except to the extent that such
Personal Property Collateral is described by reference to the types of
collateral defined in the New York UCC, other than commercial tort claims, and
(iv) the Collateral Agent (directly or through a third party) will take and
maintain continuous “possession” of any certificates evidencing the Membership
Interests (as defined in the Pledge Agreement) in the State of New York.
     The opinions expressed herein are limited to the law of the State of New
York (including the New York UCC) and applicable United States federal law that,
in each case, is in our experience normally applicable to general business
organizations engaged in business activities similar to those of the Loan
Parties and to transactions of the type contemplated the Opinion Documents, and
we express no opinion as to the laws of any other jurisdiction or the effect any
such laws may have on the matters set forth herein.
     Finally, we express no opinion as to any matter arising under any
applicable federal or state securities law or regulation, antitrust or trade law
or regulation, environmental law or regulation, tax law or regulation, pension
and employee benefit law or regulation, or any law or, except as set forth in
paragraphs 3 and 8 below, regulation relating to licenses, permits, approvals or
similar matters applicable to the businesses or activities of the Loan Parties,
or any matter of local or municipal law or regulation or the laws or regulations
of any local agencies or political subdivisions within any state or any other
laws or regulations that are applicable to the subject transactions or the
parties thereto because of the nature or extent of their business.
     Based on the foregoing, and subject to the assumptions, limitations,
qualifications and exceptions stated herein, we are of the opinion that:
     1. Each Opinion Document constitutes the legal, valid and binding
obligation of each Loan Party that is a party thereto and is enforceable against
such Loan Party in accordance with the terms of such Opinion Document.
     2. The execution, delivery and performance by each Loan Party of each
Opinion Document to which such Loan Party is a party do not violate any
provision of any federal or New York State law to which any Loan Party or any of
its assets are subject that in our experience is normally applicable to general
business organizations in relation to transactions of the type contemplated by
such Opinion Document.
     3. The execution, delivery and performance by each Loan Party of each
Opinion Document to which such Loan Party is a party require no approval,
authorization, consent, adjudication or order of any Governmental Authority of
the State of New York or of the United States of America that has not been
obtained.
     4. The Security Agreement is effective to create in favor of the Collateral
Agent for the benefit of the Secured Parties, as security for the Secured
Obligations (as defined in the Collateral Agency Agreement), a valid security
interest in all right, title and interest of the
EXHIBIT E-1

 



--------------------------------------------------------------------------------



 



Borrower in those types of Collateral described in the Security Agreement in
which a security interest may be created under Article 9 of the New York UCC,
excluding commercial tort claims that are not specifically described therein.
     5. The Pledge Agreement is effective to create in favor of the Collateral
Agent for the benefit of the Secured Parties, as security for the Secured
Obligations, a valid security interest in all right, title and interest of the
Immediate Parent in those types of Collateral described in the Pledge Agreement
in which a security interest may be created under Article 9 of the New York UCC.
     6. Upon delivery to the Collateral Agent in the State of New York of any
certificates evidencing the Membership Interests, indorsed by the Immediate
Parent in blank or accompanied by instruments of transfer or assignment in blank
duly executed by the Immediate Parent, (i) the security interest in such
Collateral will be perfected, (ii) the Collateral Agent will have, for the
benefit of the Secured Parties, control of such Collateral within the meaning of
Section 8-106(b)(1) of the New York UCC, and (iii) assuming the absence of
notice of any adverse claim thereto on the part of the Collateral Agent or any
Secured Party, the Collateral Agent will be a protected purchaser of such
security interest in such Collateral within the meaning of Section 8-303(a) of
the New York UCC. The security interest in such Collateral will continue to be
perfected so long as such security interest remains in effect and such
certificates so indorsed or accompanied by such instruments of transfer or
assignment remain in the continuous and exclusive possession of the Collateral
Agent in the State of New York for the benefit of the Secured Parties.
     7. The Collateral Agency Agreement is effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties, as security for the
Secured Obligations, a valid security interest in the Accounts (as defined in
the Collateral Agency Agreement), and the Collateral Agent has, for the benefit
of the Secured Parties, control (within the meaning of Sections 8-106(d) and
9-104 of the New York UCC), resulting in the perfection of such security
interest.
     8. No Loan Party is required to register as an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.
     The opinions expressed herein are subject in their entirety to the
following limitations, qualifications and exceptions:
     1. The opinions expressed herein do not purport to cover, and we express no
opinion with respect to, the applicability of Section 548 of the federal
Bankruptcy Code or any comparable provision of state law, including provisions
relating to fraudulent conveyances.
     2. The opinion expressed in paragraph 1 above is qualified to the extent
that the enforceability of the Opinion Documents may be limited by the effect of
(A) bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting the rights and remedies of creditors (including, without limitation,
matters of contract rejection, fraudulent conveyances and obligations,
turn-over, preference, equitable subordination, automatic stay, and substantive
consolidation under federal bankruptcy laws, as well as state laws regarding
fraudulent transfers,
EXHIBIT E-1

 



--------------------------------------------------------------------------------



 



obligations, and conveyances, and state receivership laws), or (B) general
principles of equity, whether applied by a court of law or equity (including,
without limitation, principles governing the availability of specific
performance, injunctive relief or other traditional equitable remedies,
principles affording traditional equitable defenses such as waiver, laches and
estoppel, and legal standards requiring reasonableness or materiality of breach
for exercise of remedies or providing for defenses based on impracticability or
impossibility of performance or on obstruction or failure to perform or
otherwise act in accordance with an agreement by a party thereto other than a
Loan Party).
     3. The opinion expressed in paragraph 1 above is subject to the
qualification that we express no opinion regarding the enforceability of Section
6(e) of either Master Agreement insofar as it purports to obligate a party, on
early termination of a Transaction (as defined in such Master Agreement), to pay
an amount in excess of that measured by the lowest quotation from a Reference
Market-maker (as defined in such Master Agreement).
     4. The opinions expressed in paragraphs 4, 5, 6 and 7 above are limited to
transactions subject to Articles 8 and 9 (and the related definitions) of the
New York UCC and we express no opinion as to the validity, creation, attachment,
perfection or enforceability of a security interest in collateral of a type not
subject to, or excluded from the coverage of, Articles 8 and 9 of the New York
UCC.
     5. No opinion is expressed with respect to the validity, binding effect, or
enforceability of those provisions (if any) of the Opinion Documents:
     (a) requiring indemnification for, or providing exculpation, release, or
exemption from liability for, any action or inaction by any other person or
entity, to the extent such action or inaction involves gross negligence, willful
misconduct or unlawful conduct on the part of any such person or entity or to
the extent arising under the securities laws or otherwise contrary to public
policy;
     (b) imposing increased interest rates or late payment charges on
delinquency in payment or other default or providing for liquidated damages or
for premiums on acceleration or termination, to the extent any such provisions
may be deemed to be penalties or forfeitures;
     (c) that have the effect of waiving statutes of limitation and marshaling
of assets or similar requirements;
     (d) providing that waivers or consents by a party may not be given effect
unless in writing or in compliance with particular requirements, or that a
party’s course of dealing, course of performance, or the like or failure or
delay in taking action may not constitute a waiver of related rights or
provisions, or that one or more waivers may not under certain circumstances
constitute a waiver of other matters of the same kind;
     (e) providing that modifications to such documents may only be made in
writing or that the provisions of such documents are severable;
     (f) purporting to permit the exercise, under certain circumstances, of
rights or remedies without notice or without providing opportunity to cure
failures to perform;
EXHIBIT E-1

 



--------------------------------------------------------------------------------



 



     (g) relating to rights of setoff otherwise than in accordance with
applicable law;
     (h) purporting to require a waiver of defenses, setoffs, or counterclaims
against the Secured Parties;
     (i) with respect to the right of any Secured Party to collect a deficiency
except upon compliance with applicable provisions of the Uniform Commercial Code
as in effect in applicable jurisdictions;
     (j) purporting to require any Loan Party to waive various rights, claims
and defenses, or to provide certain remedies in favor of any Secured Party, to
the extent any such waivers or remedial provisions may not be valid, binding or
enforceable under applicable law; provided, however, in our opinion, the
inclusion of such waivers and remedial provisions does not render any Opinion
Document invalid as a whole, and each Opinion Document otherwise contains
remedies adequate for the practical realization of the benefits intended to be
provided thereby, assuming compliance by the Secured Parties with applicable
legal requirements and procedures;
     (k) purporting to render void any transfer of a Loan Party’s rights in
collateral in violation of the terms of the Opinion Documents;
     (l) purporting to grant to any Secured Party the power to make any decision
or to take or refrain from taking any action or to give or withhold its consent
to any matter in each case in the sole discretion of any Secured Party (or words
to comparable effect);
     (m) granting a power of attorney to any Secured Party or purporting to
characterize the assignments and transfer effected thereby as present,
irrevocable, absolute or unconditional or otherwise suggesting that the
applicable Loan Party has no continuing interest in the Collateral so assigned
and transferred, or granting a proxy over membership interests, in each case to
the extent limited by the Delaware Limited Liability Company Act;
     (n) requiring the payment of expenses or attorneys’ fees, except to the
extent that a court determines such fees to be reasonable; or
     (o) to the extent that such provisions constitute a waiver of illegality as
a defense to performance of contract obligations.
     6. No opinion is expressed with respect to any of the following matters:
     (a) the existence of, or any Loan Party’s title to or rights in, any of the
Collateral;
     (b) any Collateral that consists of timber to be cut, as-extracted
collateral, commercial tort claims to the extent excluded from the scope of
Article 9 of the New York UCC pursuant to Section 9-109 of the New York UCC,
collateral arising from consumer transactions, electronic chattel paper,
letter-of-credit rights, agricultural liens, farm products, manufactured homes,
goods subject to certificates of title and commodity contracts, in each case as
defined in the New York UCC;
EXHIBIT E-1

 



--------------------------------------------------------------------------------



 



     (c) the creation, attachment, perfection or enforcement of any security
interest in any Collateral that is subject to an agreement that is, or purports
to be, nonassignable or nontransferable, or any Collateral that may not be
assigned by its terms, other than collateral consisting of accounts, chattel
paper, general intangibles, lease agreements and promissory notes (as such terms
are defined in the New York UCC) to the extent provided in Sections 9-406, 9-407
and 9-408 of the New York UCC, or any Collateral as to which the creation,
perfection or enforceability of security interests is illegal or violative of
governmental rules or regulations to assign or grant a security interest, other
than (i) Collateral consisting of accounts or chattel paper (as such terms are
defined in the New York UCC) to the extent, if any, that restrictions on
assignment and grants of security interest in respect of such collateral have
been rendered ineffective pursuant to Section 9-406 of the New York UCC and
(ii) Collateral consisting of promissory notes or general intangibles (as such
terms are defined in the New York UCC) to the extent, if any, that restrictions
on assignment and grants of security interest in respect of such collateral have
been rendered ineffective pursuant to Section 9-408 of the New York UCC;
     (d) the enforceability, as against the government of the United States of
America or any state thereof, of any assignment or security interest in any
Collateral constituting accounts or other claims against the government of the
United States of America subject to the Federal Assignment of Claims Act or
other statutes or regulations restricting or prohibiting such assignments or
security interests, or against any such state subject to similar laws or
regulations restricting or prohibiting assignment of government claims;
     (e) the priority of any security interest in any Collateral, except as set
forth in clause (iii) of paragraph 6 above;
     (f) the effect of Section 9-315 of the New York UCC with respect to any
Personal Property Collateral consisting of proceeds;
     (g) the effect of Sections 9-317, 9-320 and 9-321 of the New York UCC,
which permits buyers, lessees and licensees of collateral to take the same free
and clear of a perfected security interest under the circumstances described
therein;
     (h) the enforceability of those provisions of the Opinion Documents that
purport to waive or vary the rules stated in Section 9-602 of the New York UCC,
or providing any of the Secured Parties with self-help or summary remedies
without notice of opportunity for hearing or correction;
     (i) the effect of Section 552 of the Bankruptcy Code (11 U.S.C. §552)
(relating to property acquired by a Loan Party after the commencement of a case
under the United States Bankruptcy Code with respect to such Loan Party) and
Section 506(c) of the Bankruptcy Code (11 U.S.C. §506(c)) (relating to certain
costs and expenses of a trustee in preserving or disposing of collateral); or
     (j) the effect of any provision of the Opinion Documents that is intended
to establish any standard other than a standard set forth in the New York UCC as
the measure of the performance by any party thereto of such party’s obligations
of good faith, diligence, reasonableness or care or of the fulfillment of the
duties imposed on any secured party with
EXHIBIT E-1

 



--------------------------------------------------------------------------------



 



respect to the maintenance, disposition or redemption of collateral, accounting
for surplus proceeds of collateral or accepting collateral in discharge of
liabilities.
     7. We call to your attention that:
     (a) pursuant to Section 9-316(c) of the New York UCC, a possessory security
interest in the Collateral consisting of certificated membership interests of
any Person remains continuously perfected if the certificates evidencing such
Collateral are located in the State of New York or, if thereafter brought into
another jurisdiction, if the security interest is perfected under the law of the
other jurisdiction; and
     (b) our opinions as to the enforceability of any Opinion Document do not
constitute opinions as to the creation, perfection, effect of perfection or
priority of any lien or security interest purported to be granted thereunder,
and that opinions as to the creation or perfection of any lien or security
interest are given only in paragraphs 4 through 7 above and are subject to the
assumptions, qualifications and limitations applicable to such opinions as set
forth in this letter.
     8. In connection with the provisions of the Opinion Documents whereby any
Loan Party submits to the jurisdiction of any federal court of competent
jurisdiction, we note the limitations of 28 U.S.C. §§ 1331 and 1332 on Federal
court jurisdiction.
     This opinion letter is furnished to you solely in connection with the
transactions contemplated by the Opinion Documents and is solely for the benefit
of the Administrative Agent, the Collateral Agent and Secured Parties and their
successors, participants and permitted assignees, and may not be relied upon by
any other Person or for any other purpose without our prior written consent.

            Very truly yours,

KING & SPALDING LLP
                       

MEO:WTH:aek
EXHIBIT E-1

 



--------------------------------------------------------------------------------



 



EXHIBIT E-2
TO
CREDIT AGREEMENT
Form of Legal Opinion (Delaware Counsel to the Loan Parties and the Parent)
October 8, 2010
To the Addressees Listed on
Schedule A Attached Hereto

  Re:   Mirant Marsh Landing, LLC and       Mirant Marsh Landing Holdings, LLC

Ladies and Gentlemen:
          We have acted as Delaware counsel to Mirant Marsh Landing, LLC (the
“Grantor”) and Mirant Marsh Landing Holdings, LLC (the “Pledgor”) solely for the
purpose of delivering this opinion letter, which is being delivered to you at
their request. Reference in this letter to any document shall mean such document
as in effect on the date hereof.
          For purposes of this letter, our review of documents has been limited
to the review of originals or copies furnished to us of the following documents:
A. the Security Agreement, dated as of October 8, 2010 (the “Security
Agreement”), between the Grantor and Deutsche Bank Trust Company Americas, as
Collateral Agent (the “Collateral Agent”);
B. the Pledge Agreement, dated as of October 8, 2010 (the “Pledge Agreement”),
made by the Pledgor, the Grantor, and the Collateral Agent;
C. a financing statement on Form UCC-1 naming the Grantor as debtor and the
Collateral Agent as secured party (the “Financing Statement”), for filing in the
office of the Secretary of State of the State of Delaware (the “Filing Office”);
D. the certificate Number 1, issued by the Grantor in the name of the Pledgor
(the “Pledgor LLC Certificate”), certifying that the Pledgor is the holder of a
100% interest in the Grantor (the “Pledgor LLC Interest”);
E. a Certificate of Good Standing for the Grantor, dated a recent date, obtained
from the Secretary of State of the State of Delaware (the “Grantor Good Standing
Certificate”);
F. a Certificate of Good Standing for the Pledgor, dated a recent date, obtained
from the Secretary of State of the State of Delaware (the “Pledgor Good Standing
Certificate”) (the Grantor Good Standing Certificate and the Pledgor Good
Standing Certificate, together, the “Good Standing Certificates”); and
EXHIBIT E-2

 



--------------------------------------------------------------------------------



 



     G. one or more certificates of one or more managers, officers, and/or
members of the Grantor and/or one or more managers, officers, and/or members of
the Pledgor, certifying as to certain matters and documents attached thereto.
          For purposes of this letter, we have not reviewed any documents other
than the documents referenced in paragraphs (a) through (g) above and certain
written statements of governmental authorities and others referenced in this
paragraph. In particular, we have not reviewed and express no opinion as to any
document (other than those referenced in paragraphs (a) through (g) above) that
is referred to in, incorporated by reference into, or attached (as an exhibit,
schedule, or otherwise) to any of the documents reviewed by us. The opinions in
this letter relate only to the documents specified in such opinions, and (other
than the documents referenced in paragraphs (a) through (g) above) not to any
exhibit, schedule, or other attachment to, or any other document referred to in
or incorporated by reference into, any of such documents. We have assumed that
there exists no provision in any document that we have not reviewed that bears
upon or is inconsistent with or contrary to the opinions in this letter. We have
conducted no factual investigation of our own, and have relied solely upon the
documents reviewed by us, the statements and information set forth in such
documents, certain statements of governmental authorities and others (including,
without limitation, the Good Standing Certificates), and the additional matters
recited or assumed in this letter, all of which we assume to be true, complete,
and accurate and none of which we have investigated or verified.
          Based upon and subject to the foregoing and subject to the
assumptions, exceptions, qualifications, and limitations in this letter, it is
our opinion that:
     1. Assuming the due creation and attachment of a security interest in all
of the Grantor’s right, title and interest in, to and under the Collateral (as
defined in the Security Agreement) granted to the Collateral Agent by the
Grantor pursuant to the Security Agreement, upon the filing of the Financing
Statement in the Filing Office, such security interest in that portion of the
Collateral in which a security interest may be perfected by the filing of a
financing statement in the State of Delaware is perfected.
     2. Under Section 9-305(a)(1) of Article 9 of the Uniform Commercial Code as
in effect in the State of Delaware on the date hereof, 6 Del. C. § 9-101 et seq.
(“Delaware Article 9”), while the Pledgor LLC Certificate is located in a
jurisdiction other than the State of Delaware, the local law of that other
jurisdiction in which such Pledgor LLC Certificate is located governs
perfection, the effect of perfection or nonperfection, and the priority of a
security interest granted by the Pledgor in the Pledgor LLC Interest represented
by such Pledgor LLC Certificate (the “Pledgor Collateral”).
          The opinions in this letter are subject to the following assumptions,
exceptions, qualifications, and limitations, in addition to those above:
     1. The opinions in this letter are limited to Delaware Article 9 and
Article 8 of the Uniform Commercial Code as in effect in the State of Delaware
on the date hereof, 6 Del. C. § 8-101 et seq. (“Delaware Article 8”), and we
have not considered, and express no opinion on the effect of, concerning matters
involving, or otherwise with respect to any other laws of any jurisdiction
(including, without limitation, federal laws of the United States of America and
laws of the State of New York), or rules, regulations, orders, or decisions
relating thereto.
EXHIBIT E-2

 



--------------------------------------------------------------------------------



 



     2. We have assumed: (i) the due incorporation or due formation, as the case
may be, due organization, and valid existence in good standing under the laws of
all relevant jurisdictions of each of the parties and each of the signatories
(other than natural persons) to each of the documents reviewed by us, that none
of such parties or signatories has dissolved, and that each of the Grantor and
the Pledgor is a limited liability company organized solely under the laws of
the State of Delaware; (ii) the due authorization, execution, and delivery (and,
as applicable, filing) of each of such documents by each of such parties and
signatories; (iii) that each of such parties and signatories had and has the
power and authority to execute, deliver, and perform (and, as applicable, file)
each of such documents; (iv) the satisfaction or waiver of all relevant
conditions, including, without limitation, as to the grant to the Collateral
Agent by the Grantor of a security interest in the Collateral and as to the
grant to the Collateral Agent by the Pledgor of a security interest in the
Pledgor Collateral; and (v) the legal capacity of all relevant natural persons.
     3. We have assumed that: (i) all signatures on all documents reviewed by us
are genuine; (ii) all documents furnished to us as originals are authentic;
(iii) all documents furnished to us as copies or specimens conform to the
originals thereof; (iv) all documents furnished to us in final draft or final or
execution form have not been terminated, rescinded, altered, or amended, are in
full force and effect, and conform to the final, executed originals of such
documents; (v) each document reviewed by us constitutes the entire agreement
among the parties thereto with respect to the subject matter thereof; (vi) each
document reviewed by us constitutes a legal, valid and binding obligation of
each of the parties thereto, enforceable against each of such parties in
accordance with its terms; and (vii) any waiver under any document reviewed by
us has been given voluntarily, intelligently, and knowingly.
     4. We express no opinion as to: (i) ownership of or title to any property;
(ii) creation or attachment of any lien, pledge, mortgage, or security interest;
(iii) except as stated in numbered paragraph 2 above, priority of any lien,
pledge, mortgage, or security interest; (iv) solely with respect to numbered
paragraph 2 above, (a) perfection of a security interest in investment property
by filing, and (b) automatic perfection of a security interest in (1) investment
property (within the meaning of Delaware Article 9) created by a broker (within
the meaning of Delaware Article 9) or securities intermediary (within the
meaning of Delaware Article 9), and (2) a commodity contract (within the meaning
of Delaware Article 9) or commodity account (within the meaning of Delaware
Article 9) created by a commodity intermediary (within the meaning of Delaware
Article 9); (v) proceeds (as defined in Delaware Article 9) of any collateral
(except, solely for purposes of numbered paragraph 1 above, for identifiable
proceeds of the Collateral, subject, however, to the limitations of
Section 9-315 of Delaware Article 9); (vi) as-extracted collateral (as defined
in Delaware Article 9), timber to be cut, and goods (as defined in Delaware
Article 9) that are or are to become fixtures (as defined in Delaware
Article 9); (vii) commercial tort claims (as defined in Delaware Article 9); and
(viii) any consumer transaction (as defined in Delaware Article 9).
          We consent to your relying on this letter on the date hereof in
connection with the matters set forth herein. Except as set forth in the
preceding sentence, without our prior written consent, this letter may not be
furnished or quoted to, or relied upon by, any other person or entity, or relied
upon for any other purpose. There are no implied opinions in this letter. This
letter speaks only as of the date hereof, and we assume no obligation to advise
you of any changes in the foregoing subsequent to the delivery of this letter.
EXHIBIT E-2

 



--------------------------------------------------------------------------------



 



            Very truly yours,
   

EXHIBIT E-2

 



--------------------------------------------------------------------------------



 



Schedule A
The Royal Bank of Scotland PLC,
as Administrative Agent
Deutsche Bank Trust Company Americas,
as Collateral Agent for the benefit of
the Secured Parties
The other Secured Parties
EXHIBIT E-2

 



--------------------------------------------------------------------------------



 



October 8, 2010
To the Addressees Listed on
Schedule A Attached Hereto

  Re:   Mirant Marsh Landing, LLC, Mirant Marsh       Landing Holdings, LLC, and
Mirant Corporation

Ladies and Gentlemen:
          We have acted as Delaware counsel to Mirant Marsh Landing, LLC (the
“Borrower”), Mirant Marsh Landing Holdings, LLC (the “Pledgor”), and Mirant
Corporation (“Parent”), solely for the purpose of delivering this opinion
letter, which is being delivered to you at their request. Reference in this
letter to any document shall mean such document as in effect on the date hereof.
          For purposes of this letter, our review of documents has been limited
to the review of originals or copies furnished to us of the following documents:
a. the Certificate of Formation of the Borrower (the “Borrower Certificate of
Formation”), as filed with the Secretary of State of the State of Delaware (the
“Secretary of State”) on May 21, 2008;
b. the Limited Liability Company Agreement of the Borrower, dated May 21, 2008
(together with Exhibits A and B thereto, the “Initial Borrower LLC Agreement”),
between the Borrower and Mirant Americas, Inc. as the sole initial member of the
Borrower;
c. the Amended and Restated Limited Liability Company Agreement of the Borrower,
dated as of August 19, 2010 (together with Exhibits A and B thereto, the
“Borrower LLC Agreement”), between the Borrower and the Pledgor as the sole
member of the Borrower;
d. the Written Consent of the sole Member and the Board of Managers of the
Borrower dated October 8, 2010;
e. the certificate Number 1, issued by the Borrower in the name of the Pledgor
(the “LLC Certificate”), certifying that the Pledgor is the holder of a 100%
interest in the Borrower;
f. the Certificate of Formation of the Pledgor (the “Pledgor Certificate of
Formation”), as filed with the Secretary of State on August 19, 2010 (the
Borrower Certificate of Formation and the Pledgor Certificate of Formation,
each, a “Certificate of Formation”);
g. the Limited Liability Company Agreement of the Pledgor, dated August 19, 2010
(together with Exhibits A and B thereto, the “Pledgor LLC Agreement”), between
the Pledgor and Mirant Americas, Inc. as the sole member of the Pledgor;
EXHIBIT E-2

 



--------------------------------------------------------------------------------



 



h. the Written Consent of the sole Member and the Board of Managers of the
Pledgor dated October 8, 2010;
i. the Certificate of Incorporation of Parent (the “Original Certificate”), as
filed with the Secretary of State on September 23, 2005;
j. the Certificate of Amendment of Certificate of Incorporation of Parent (the
“Certificate of Amendment”), as filed with the Secretary of State on
December 30, 2005;
k. the Amended and Restated Certificate of Incorporation of Parent (the
“Restated Charter”), as filed with the Secretary of State on December 30, 2005;
l. the Certificate of Designations of Series A Junior Participating Preferred
Stock of Parent, as filed with the Secretary of State on March 30, 2009
(together with the Restated Charter, the “Parent Certificate of Incorporation”);
m. the Amended and Restated By-Laws of Parent, adopted as of August 6, 2009 (the
“Parent By-Laws”);
n. Resolutions of the Board of Directors of Parent dated October 1, 2010;
o. a Certificate of Good Standing for Borrower, dated a recent date, obtained
from the Secretary of State (the “Borrower Good Standing Certificate”);
p. a Certificate of Good Standing for the Pledgor, dated a recent date, obtained
from the Secretary of State (the “Pledgor Good Standing Certificate”);
q. a Certificate of Good Standing for Parent, dated a recent date, obtained from
the Secretary of State (the “Parent Good Standing Certificate”) (the Borrower
Good Standing Certificate, the Pledgor Good Standing Certificate, and the Parent
Good Standing Certificate, together, the “Good Standing Certificates”);
r. the Credit Agreement, dated as of October 8, 2010 (the “Credit Agreement”),
among the Borrower, the Lenders party thereto, The Royal Bank of Scotland plc
(“RBS”), as Administrative Agent, and Deutsche Bank Trust Company Americas
(“Deutsche Bank”), as Collateral Agent and Depositary Bank;
s. the Collateral Agency and Intercreditor Agreement, dated as of October 8,
2010 (the “Collateral Agency Agreement”), among the Borrower, RBS, as
Administrative Agent, Deutsche Bank, as Collateral Agent and Depositary Bank,
and each other Secured Party from time to time party thereto;
t. the Security Agreement, dated as of October 8, 2010 (the “Security
Agreement”), between the Borrower and Deutsche Bank, as Collateral Agent;
EXHIBIT E-2

 



--------------------------------------------------------------------------------



 



u. the Pledge Agreement, dated as of October 8, 2010 (the “Pledge Agreement”),
made by the Pledgor, the Borrower, and Deutsche Bank, as Collateral Agent;
v. the Equity Contribution Agreement, dated as of October 8, 2010 (the
“Contribution Agreement”), among Parent, the Borrower, RBS, as Administrative
Agent, and Deutsche Bank, as Collateral Agent;
w. the ISDA Master Agreement, dated as of October 8, 2010, by the Borrower and
RBS, the Schedule thereto between the Borrower and RBS (including the Credit
Support Annex thereto), the Confirmation, dated October 8, 2010, related
thereto, from RBS to the Borrower, and the Amendment, dated as of October 8,
2010, to the ISDA Master Agreement between RBS and the Borrower (collectively,
the “RBS Swap Documents”);
x. the ISDA Master Agreement, dated as of October 8, 2010, by the Borrower and
Royal Bank of Canada (“RBC”), the Schedule thereto between the Borrower and RBC
(including the Credit Support Annex thereto), and the Confirmation, dated
October 8, 2010, related thereto, from RBC to the Borrower (collectively, the
“RBC Swap Documents”);
y. the Guarantee, dated as of October 8, 2010 (the “RBS Guarantee”) by Parent in
favor of RBS;
z. the Guarantee, dated as of October 8, 2010 (the “RBC Guarantee”) by Parent in
favor of RBC (the Credit Agreement, the Collateral Agency Agreement, the
Security Agreement, the Pledge Agreement, the Contribution Agreement, the RBS
Swap Documents, the RBC Swap Documents, the RBS Guarantee, and the RBC Guarantee
collectively, the “Transaction Documents”); and
aa. one or more certificates of one or more managers, officers, and/or members
of the Borrower, one or more managers, officers, and/or members of the Pledgor,
and/or one or more officers of Parent (collectively, the “Fact Certificate”),
certifying as to certain matters and documents attached thereto.
          For purposes of this letter, we have not reviewed any documents other
than the documents referenced in paragraphs (a) through (aa) above and certain
written statements of governmental authorities and others referenced in this
paragraph. In particular, we have not reviewed and express no opinion as to any
document (other than those referenced in paragraphs (a) through (aa) above) that
is referred to in, incorporated by reference into, or attached (as an exhibit,
schedule, or otherwise) to any of the documents reviewed by us. The opinions in
this letter relate only to the documents specified in such opinions, and (other
than the documents referenced in paragraphs (a) through (aa) above) not to any
exhibit, schedule, or other attachment to, or any other document referred to in
or incorporated by reference into, any of such documents. We have assumed that
there exists no provision in any document that we have not reviewed that bears
upon or is inconsistent with or contrary to the opinions in this letter. We have
conducted no factual investigation of our own, and have relied solely upon the
documents reviewed by us, the statements and information set forth in such
documents, certain statements of
EXHIBIT E-2

 



--------------------------------------------------------------------------------



 



governmental authorities and others (including, without limitation, the Good
Standing Certificates), and the additional matters recited or assumed in this
letter, all of which we assume to be true, complete, and accurate and none of
which we have investigated or verified.
          Based upon and subject to the foregoing and subject to the
assumptions, exceptions, qualifications, and limitations in this letter, it is
our opinion that:
               1. (a) The Borrower has been duly formed and is validly existing
in good standing as a limited liability company under the Delaware Limited
Liability Company Act, 6 Del. C. § 18-101 et seq. (the “Act”). (b) The Pledgor
has been duly formed and is validly existing in good standing as a limited
liability company under the Act. (c) Parent has been duly incorporated and is
validly existing in good standing as a corporation under the General Corporation
Law of the State of Delaware, 8 Del. C. § 101 et seq. (the “DGCL”).
               2. (a) The Borrower has limited liability company power and
authority to execute and deliver, and to perform its obligations under, each of
the Transaction Documents to which it is a party. (b) The Pledgor has limited
liability company power and authority to execute and deliver, and to perform its
obligations under, each of the Transaction Documents to which it is a party.
(c) Parent has corporate power and authority to carry on its business as now
conducted (as described in the Fact Certificate), and to execute and deliver,
and to perform its obligations under, each of the Transaction Documents to which
it is a party.
               3. (a) The Borrower’s execution and delivery of, and performance
of its obligations under, each of the Transaction Documents to which it is a
party have been duly authorized by all necessary limited liability company
action on the part of the Borrower. (b) The Pledgor’s execution and delivery of,
and performance of its obligations under, each of the Transaction Documents to
which it is a party have been duly authorized by all necessary limited liability
company action on the part of the Pledgor. (c) Parent’s execution and delivery
of, and performance of its obligations under, each of the Transaction Documents
to which it is a party have been duly authorized by all necessary corporate
action on the part of Parent.
               4. (a) Each of the Transaction Documents to which the Borrower is
a party has been duly executed and delivered by the Borrower. (b) Each of the
Transaction Documents to which the Pledgor is a party has been duly executed and
delivered by the Pledgor. (c) Each of the Transaction Documents to which Parent
is a party has been duly executed and delivered by Parent.
               5. (a) No consent, approval, or authorization of, registration or
filing with, or notice to any regulatory agency of the State of Delaware is
required to be obtained, made, or given by the Borrower for the Borrower’s
execution and delivery of, and performance of its obligations under, the
Transaction Documents to which it is a party, other than such as are
contemplated by such Transaction Documents or have been obtained, made, or given
already. (b) No consent, approval, or authorization of, registration or filing
with, or notice to any regulatory agency of the State of Delaware is required to
be obtained, made, or given by the Pledgor for the Pledgor’s execution and
delivery of, and performance of its obligations under, the Transaction Documents
to which it is a party, other than such as are contemplated by such Transaction
Documents or have been obtained, made, or given already. (c) No consent,
EXHIBIT E-2

 



--------------------------------------------------------------------------------



 



approval, or authorization of, registration or filing with, or notice to any
regulatory agency of the State of Delaware is required to be obtained, made, or
given by Parent for Parent’s execution and delivery of, and performance of its
obligations under, the Transaction Documents to which it is a party, other than
such as are contemplated by such Transaction Documents or have been obtained,
made, or given already.
               6. (a) The Borrower’s execution and delivery of, and performance
of its obligations under, the Transaction Documents to which it is a party do
not violate the Borrower Certificate of Formation or the Borrower LLC Agreement
or the laws of the State of Delaware applicable to the Borrower. (b) The
Pledgor’s execution and delivery of, and performance of its obligations under,
the Transaction Documents to which it is a party do not violate the Pledgor
Certificate of Formation or the Pledgor LLC Agreement or the laws of the State
of Delaware applicable to the Pledgor. (c) Parent’s execution and delivery of,
and performance of its obligations under, the Transaction Documents to which it
is a party do not violate the Parent Certificate of Incorporation or the Parent
By-Laws or the laws of the State of Delaware applicable to Parent.
               7. The Pledgor’s Interest (as defined in the Borrower LLC
Agreement) in the Borrower has been validly issued by the Borrower.
          The opinions in this letter are subject to the following assumptions,
exceptions, qualifications, and limitations, in addition to those above:
               A. The opinions in this letter are limited to the laws of the
State of Delaware in effect on the date hereof (not including tax laws and
securities laws, and rules, regulations, orders, and decisions relating
thereto), and we have not considered and express no opinion on the effect of,
concerning matters involving, or otherwise with respect to any other laws of any
jurisdiction (including, without limitation, federal laws of the United States
of America and laws of the State of New York), or rules, regulations, orders, or
decisions relating thereto.
               B. We have assumed: (i) except as stated in numbered paragraph 1
above, the due incorporation or due formation, as the case may be, due
organization, and valid existence in good standing under the laws of all
relevant jurisdictions of each of the parties and each of the signatories (other
than natural persons) to each of the documents reviewed by us, and that none of
such parties or signatories has dissolved; (ii) except as stated in numbered
paragraphs 3 and 4 above, the due authorization, execution, and delivery (and,
as applicable, filing) of each of such documents by each of such parties and
signatories (including, without limitation, the execution of each Certificate of
Formation by an “authorized person” within the meaning of the Act); (iii) except
as stated in numbered paragraph 2 above, that each of such parties and
signatories had and has the power and authority to execute, deliver, and perform
(and, as applicable, file) each of such documents; (iv) the legal capacity of
all relevant natural persons; and (v) that each document reviewed by us
constitutes a legal, valid, and binding obligation of each of the parties
thereto, enforceable against each of such parties in accordance with its terms.
               C. We have assumed that: (i) all signatures on all documents
reviewed by us are genuine; (ii) all documents furnished to us as originals are
authentic; (iii) all documents furnished to us as copies or specimens conform to
the originals thereof; (iv) all documents
EXHIBIT E-2

 



--------------------------------------------------------------------------------



 



furnished to us in final draft or final or execution form have not been
terminated, rescinded, altered, or amended, are in full force and effect and
conform to the final, executed originals of such documents; and (v) each
document reviewed by us constitutes the entire agreement among the parties
thereto with respect to the subject matter thereof. Without limiting the
generality of the foregoing, we have assumed that each of the Borrower LLC
Agreement and the Interest Contribution Agreement (as defined in the Borrower
LLC Agreement) has become effective, that the Borrower LLC Agreement amended and
restated the limited liability company agreement of the Borrower as theretofore
in effect in accordance with the terms thereof, and that the Borrower LLC
Agreement constitutes the entire limited liability company agreement of the
Borrower as in effect through the date hereof, and that the Pledgor LLC
Agreement has become effective, that the Pledgor LLC Agreement amended and
restated the limited liability company agreement of the Pledgor as theretofore
in effect in accordance with the terms thereof, and that the Pledgor LLC
Agreement constitutes the entire limited liability company agreement of the
Pledgor as in effect through the date hereof. We have further assumed that:
(vi) any waiver under any document reviewed by us has been given voluntarily,
intelligently, and knowingly; and (vii) each of the Borrower, the Pledgor, and
Parent does not engage in, carry on, or derive any income from a trade,
business, or commerce in or connected with, has no employees, agents (other than
a registered agent), assets, or properties in, and conducts no activities (other
than the maintenance of a registered office and the filing of documents with the
Secretary of State) in, the State of Delaware.
               D. We express no opinion as to: (i) the irrevocability or
survival of any power of attorney; and (ii) any provision in any document that
purports to effect the appointment of a person or entity not a party thereto as
an agent or otherwise to apply to a person or entity not a party thereto.
               E. We have not participated in the preparation of any offering
material relating to the transactions contemplated by the Transaction Documents
and assume no responsibility for the contents of any such material.
          We consent to your relying on this letter on the date hereof in
connection with the matters set forth herein. Except as set forth in the
preceding sentence, without our prior written consent, this letter may not be
furnished or quoted to, or relied upon by, any other person or entity, or relied
upon for any other purpose. There are no implied opinions in this letter. This
letter speaks only as of the date hereof, and we assume no obligation to advise
you of any changes in the foregoing subsequent to the delivery of this letter.

            Very truly yours,
   

EXHIBIT E-2

 



--------------------------------------------------------------------------------



 



Schedule A
The Royal Bank of Scotland PLC,
as Administrative Agent
Deutsche Bank Trust Company Americas,
as Collateral Agent for the benefit of
the Secured Parties
The other Secured Parties
EXHIBIT E-2

 



--------------------------------------------------------------------------------



 



EXHIBIT E-3
TO
CREDIT AGREEMENT
Form of Legal Opinion (California Counsel to the Loan Parties and the Parent)
October 8, 2010
The Royal Bank of Scotland plc, as
Administrative Agent, and the other
Secured Parties (as defined in the Credit
Agreement referred to herein)
     Re: Mirant Marsh Landing, LLC
Ladies and Gentlemen:
We have acted as special California energy regulatory and California Energy
Commission (“CEC”) permitting counsel to Mirant Marsh Landing, LLC, a Delaware
limited liability company (“Borrower”), in connection with the execution and
delivery of the Credit Agreement dated as of October 8, 2010 (the “Credit
Agreement”), among Borrower, the financial institutions signatory thereto as
“Lenders,” The Royal Bank of Scotland PLC, as the Administrative Agent, and
Deutsche Bank Trust Company Americas, as the Collateral Agent and Depositary
Bank. This opinion letter is delivered to you at Borrower’s request pursuant to
Section 4.01(f)(iii) of the Credit Agreement. Unless otherwise indicated,
capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed thereto in the Credit Agreement.
In connection with the opinions expressed in this letter, we have examined the
following documents, each dated on or as of October 8, 2010: (1) the Credit
Agreement, executed by the Borrower; (2) the Equity Contribution Agreement,
executed by the Borrower and the Parent; (3) the Security Agreement, executed by
the Borrower; (4) the Collateral Agency and Intercreditor Agreement, executed by
the Borrower; (5) the Master Agreement and the related Schedule, Confirmation
and Collateral Support Annex to be entered into by The Royal Bank of Scotland
plc, each executed by the Borrower; and (6) the Master Agreement and the related
Schedule, Confirmation, Collateral Support Annex to be entered into by Royal
Bank of Canada, each executed by the Borrower. The documents described in items
(1) through (6) above are herein collectively referred to as the “Opinion
Documents.”
In addition to the Opinion Documents, we have reviewed the decision of the CEC
granting certification and issuing a license for the proposed Marsh Landing
Generating Station Project, the 760 megawatt natural gas-fired electricity
generating facility to be constructed in Contra Costa County California (the
“MLGS Project”), which decision was issued on August 25, 2010 in CEC Docket
No. 08-AFC-3 (the “CEC Decision”). We also have reviewed the Application for
Certification filed by Borrower in CEC Docket No. 08-AFC-3 for the MLGS Project
(“AFC”), along with supplements and amendments to the AFC and other documents
filed by Borrower in CEC Docket No. 08-AFC-3 for the MLGS Project (together with
the AFC, the “CEC Filings”). We also have reviewed the Final Determination of
Compliance and the
EXHIBIT E-3

 



--------------------------------------------------------------------------------



 



Authority to Construct (“ATC”) issued for the MLGS Project by the Bay Area Air
Quality Management District (“BAAQMD”), related documents issued by or submitted
to the BAAQMD in connection therewith (“BAAQMD Filings”), and the Federal
Aviation Administration Determination of No Hazard to Air Navigation for the
MLGS Project. We also have reviewed such other agreements, instruments,
documents and such questions of law as we have deemed necessary or appropriate
to enable us to render the opinions expressed below.
In rendering the opinions expressed below, we have, with your consent, assumed
the legal capacity of all natural persons executing documents, that the
signatures of persons signing all documents in connection with which this
opinion letter is rendered are genuine, that all documents submitted to us as
originals or duplicate originals are authentic and that all documents submitted
to us as copies, whether certified or not, conform to authentic original
documents. Additionally, we have, with your consent, assumed and relied upon the
following:
     (i) All information, statements and representations (including all factual
information, statements and representations, and all data, assumptions,
computations, calculations and mathematical or scientific models) contained in
the CEC Filings, the CEC Decision, the ATC, the BAAQMD Filings, and any other
applications, notices, petitions, filings or submittals to any public agency or
governmental entity in connection with the MLGS Project are true and correct. We
have relied only upon our examination of those documents and we have made no
independent verification of the factual matters set forth therein.
     (ii) The accuracy and completeness of all representations, warranties,
schedules and exhibits contained in the Opinion Documents, with respect to the
factual matters set forth therein.
     (iii) Prior to starting up, testing or otherwise operating the MLGS Project
or making any sales of electricity or related products or services, Borrower
will file a notice of self-certification with or obtain certification from the
Federal Energy Regulatory Commission (“FERC”) and thereafter will at all times
remain certified as an “Exempt Wholesale Generator” within the meaning of
Section 79z-5a of Title 15 of the United States Code, as such section existed on
August 7, 2005, and the regulations enacted by FERC in 18 C.F.R. Part 366
(“EWG”).
     (iv) Prior to starting up, testing or otherwise operating the MLGS Project
or making any sales of electricity or related products or services, Borrower
will receive authorization from FERC to sell capacity, energy and ancillary
services at wholesale at market-based rates under Section 205 of the Federal
Power Act (“FPA”) and will receive from FERC the waivers and blanket
authorizations typically granted to market-based rate holders, including blanket
authorization under Section 204 of the FPA (collectively, “MBR Authority”), in
one more final orders that will no longer be subject to appeal as of the time
specified above.
     (v) Prior to starting up, testing or otherwise operating the MLGS Project
or making any sales of electricity or related products or services, and prior to
utilizing any portion of the electricity transmission system that is under the
operational control of the
EXHIBIT E-3

 



--------------------------------------------------------------------------------



 



California Independent System Operator (“CAISO”), Borrower and CAISO will have
executed the Large Generator Interconnection Agreement, the Participating
Generator Agreement, the Meter Service Agreement, and all other contracts
required under the CAISO’s FERC-jurisdictional tariff, and all such contracts
will be filed with and accepted or approved by FERC in one or more final orders
or other approvals that will no longer be subject to appeal as of the time
specified above.
     (vi) The MLGS Project will at all times be operated, used, and maintained
solely as the MLGS Project as described in the CEC Decision, and Borrower has
not and will not engage in any activities other than as contemplated and
permitted in the CEC Decision.
     (vii) The MLGS Project has been and will be designed, constructed, operated
and maintained in compliance with the terms and conditions of the permits,
licenses and approvals identified in Exhibit A hereto, and any other
governmental permits, licenses, or approvals issued or granted pursuant to
Applicable Laws relating to the MLGS Project.
     (viii) No aspect of construction or mobilization of the MLGS Project has
commenced as of the date of this opinion letter, and no aspect of construction
or mobilization of the MLGS Project will commence unless and until the
applicable conditions of certification and verifications specified in the CEC
Decision and the ATC are complied with according to the timelines specified
therein.
Whenever our opinion with respect to the existence or absence of facts is
indicated to be based on our knowledge or awareness, we are referring to the
actual present knowledge of the particular Winston & Strawn LLP attorneys who
have represented Borrower during the course of our limited representation of
Borrower in connection with the CEC Decision and certain regulatory matters and
contracts relating to the MLGS Project. Except as expressly set forth herein, we
have not undertaken any independent investigation, examination or inquiry to
determine the existence or absence of any facts (and have not caused the review
of any court file or indices) and no inference as to our knowledge concerning
any facts should be drawn as a result of the limited representation undertaken
by us.
Based upon the foregoing and subject to the qualifications, limitations and
comments stated herein, we are of the opinion that:
     1. So long as Borrower is self-certified or certified by FERC as an EWG and
remains in compliance with all conditions and representations associated with
such certification, Borrower will not be a “public utility” as specified in the
California Public Utilities Code (“California PUC”) solely due to the ownership
or operation of the MLGS Project. Borrower will, however meet the statutory
definition of an “electrical corporation” in Section 218 of the California PUC
as a result of its ownership, control, operation and management of a facility
used for the generation of electricity for compensation within the State of
California. As such, Borrower will be subject to certain laws, regulations,
rules, orders and other requirements applicable to electrical corporations
including the maintenance and operation standards set forth by the
EXHIBIT E-3

 



--------------------------------------------------------------------------------



 



California Public Utilities Commission (“CPUC”) in General Order No. 167 as
amended and updated from time to time.
     2. No consent, order, permit, license, authorization, or approval from or
by the CPUC under the California PUC is required in order for the Borrower to
enter into the Opinion Documents as of the date hereof, or to incur and perform
its obligations under the Opinion Documents, or for the consummation of the
transactions contemplated by the Opinion Documents, except as follows: in the
event of a transfer of ownership or operational control of the MLGS Project,
whether pursuant to foreclosure or otherwise, or in the event that any party to
the Opinion Documents is deemed to own, control, operate or manage the MLGS
Project as a result of foreclosure or otherwise, depending on the facts,
circumstances and interpretations of law in existence at the time: (i) advance
notice must be provided to the CPUC and the CAISO in accordance with the CPUC’s
General Order 167; (ii) each new owner and operator of and each entity that is
deemed to own, control, operate or manage the MLGS Project would be subject to
certain laws, regulations, rules, orders and other requirements applicable to
electrical corporations; and (iii) unless each new owner and operator of and
each entity that is deemed to own, control, operate or manage the MLGS Project
is self-certified or certified by FERC as an EWG, each such entity that is
deemed to be providing service or delivering a commodity to the public or any
portion thereof would be subject to regulation by the CPUC as a “public utility”
under the California PUC.
     3. The execution and delivery by the Borrower of the Opinion Documents and
the performance of the Borrower’s obligations under the Opinion Documents and
the consummation of the transactions contemplated by the Opinion Documents would
not violate the California PUC, subject to the exceptions specified in paragraph
2 above.
     4. No consent, order, permit, license, authorization, or approval from or
by FERC under the FPA is required in order for the Borrower to execute and
deliver the Opinion Documents as of the date hereof, or to incur and perform its
obligations under the Opinion Documents, or for the consummation of the
transactions contemplated by the Opinion Documents; provided, however, that the
exercise or enforcement of any remedies under the Opinion Documents may require
prior FERC approval under the FPA or other appropriate filings under the FPA.
     5. The execution and delivery by the Borrower of the Opinion Documents and
the performance of the Borrower’s obligations under the Opinion Documents and
the consummation of the transactions contemplated by the Opinion Documents would
not result in any violation of the FPA or the Public Utility Holding Company Act
of 2005 (“PUHCA 2005”), or any rule or regulation of the FERC thereunder,
provided, however, that the exercise or enforcement of any remedies under the
Opinion Documents may: (i) require prior FERC approval under the FPA or other
appropriate filings under the FPA; and/or (ii) result in the party exercising or
enforcing such remedies to become subject to regulation by FERC as a “public
utility” under the FPA, and/or to be or become subject to regulation by FERC as
a holding company under PUHCA 2005.
EXHIBIT E-3

 



--------------------------------------------------------------------------------



 



     6. None of the parties to the Opinion Documents would, solely by reason of
the Borrower’s ownership, operation or maintenance of the MLGS Project as an
EWG, or the sale of electricity at wholesale pursuant to FERC-granted MBR
Authority or the performance of any obligations under any of the Opinion
Documents, be or become subject to regulation by FERC as a “public utility”
under the FPA; provided, however, that: (i) the Borrower will become a “public
utility” by reason of its MBR Authority; and (ii) the exercise or enforcement of
any remedies under the Opinion Documents may have the consequences specified in
paragraph (5) above.
     7. None of the parties to the Opinion Documents would, solely by reason of
the Borrower’s ownership, operation or maintenance of the MLGS Project as an
EWG, or the sale of electricity at wholesale pursuant to FERC-granted MBR
Authority or the performance of any obligations under any of the Opinion
Documents, be or become subject to regulation by the FERC as a holding company
under PUHCA 2005; provided, however, that the exercise or enforcement of any
remedies under the Opinion Documents may have the consequences specified in
paragraph (5) above.
     8. The MLGS Project is subject to the siting jurisdiction of the CEC, which
possesses siting jurisdiction over thermal powerplants, defined as “any
stationary or floating electrical generating facility using any source of
thermal energy, with a generating capacity of fifty (50) megawatts or more, and
any facilities appurtenant thereto.” (California Public Resources Code
Section 25120.) California law specifies that the issuance of a certificate by
the CEC shall be in lieu of any permit, certificate or similar document required
by any state, local or regional agency. (California Public Resources Code
Section 25500.) The CEC granted certification for the MLGS Project in the CEC
Decision. As of the date of this opinion letter, the CEC Decision is final and
all applicable appeal periods have expired without any appeal being filed. As of
the date of this opinion letter, and under the current plans for development,
construction, and operation of the MLGS Project, other than the CEC Decision and
the ATC, and except as specified in the CEC Decision, the ATC, and the
conditions of certification and related verifications contained therein, or as
listed in Exhibit A hereto, there are no permits, licenses, or approvals that
must be obtained by Borrower from a United States or California governmental
authority in order to commence construction and operation of the MLGS Project.
Except and only to the extent qualified or limited expressly herein or as noted
on Exhibit A, as of the date of this opinion letter: (i) the CEC Decision and
the ATC are in full force and effect, are not subject to any appeals or further
proceedings, and all applicable appeal periods have expired without any appeal
being filed; (ii) the Federal Aviation Administration issued a Determination of
No Hazard to Air Navigation for the MLGS Project on August 6, 2010; and
(iii) each permit, license or approval that Borrower must obtain as identified
in Part 2 of Exhibit A is not currently required under Applicable Laws as of the
date hereof in light of the MLGS Project’s current state of construction or
operation, or has been timely applied for but not yet issued and obtained in
final, non-appealable form as of the date of this opinion letter. To our
knowledge, there exists no impediment that could reasonably be expected to
prevent the Borrower from obtaining the permits, licenses and approvals
identified for Borrower in Part 2 of Exhibit A at or prior to the time the same
are required
EXHIBIT E-3

 



--------------------------------------------------------------------------------



 



The opinions as expressed herein are subject to the following qualifications,
limitations and comments:
     (a) The opinions expressed herein are based upon and are limited to the
laws of the State of California and the federal laws of the United States of
America under the FPA and PUHCA 2005 and the regulations and orders of FERC
promulgated thereunder, and we express no opinion as to the applicability
thereto, or affect thereon, of the laws of any other jurisdiction. The opinions
expressed herein based on the laws of the State of California are limited to the
laws of the State of California as they specifically relate to the regulation of
persons or entities as “electrical corporations” or “public utilities” providing
utility services to the public or any portion thereof, or to the construction of
thermal powerplants that are subject to the siting jurisdiction of the CEC.
Except as expressly provided in our opinions set forth above, we express no
opinion as to any other laws or regulations, including, but not limited to:
(i) laws or regulations relating to the regulation of electric energy, including
the generation, transmission, distribution or sale thereof, or to utilities or
utility holding companies, including their organization, rates or financial
structures, including without limitation the FPA, the Powerplant and Industrial
Fuel Use Act of 1978, the Public Utility Regulatory Policies Act of 1978, PUHCA
2005, regulations, decisions and orders of the FERC or the U.S. Securities and
Exchange Commission under the above laws, the California PUC, regulations,
decisions and orders of the CPUC or the CEC, or any matter subject to the
jurisdiction of the FERC, the CPUC or the CEC; (ii) laws and regulations,
including environmental laws and regulations, that are unrelated to siting and
licensing of the MLGS Project; (iii) labor, employee rights and benefits, and
worker or occupational health and safety laws; (iv) laws concerning the
ownership, transfer or use of real property; or (iv) planning, zoning, land use,
county and local building or construction matters or laws that are preempted by
the siting authority of the CEC pursuant to California Public Resources Code
Section 25500 et seq.
     (b) We express no opinion with respect to requirements for obtaining any
permits, licenses, approvals, or other authorizations under the laws of any
jurisdiction, including, without limitation, environmental and energy regulatory
laws and regulations of the United States and the State of California (including
the California Environmental Quality Act), or the status of any such permits,
licenses, approvals, or other authorizations, as the same may apply to (i) the
construction, installation or undertaking of any new electricity or natural gas
transmission facilities or any modifications or upgrades to the electricity or
natural gas transmission or distribution system in order to interconnect the
MLGS Project, including any such facilities, modification or upgrades that may
be identified in documentation associated with the MLGS Project’s application
for a Large Generator Interconnection Agreement with the CAISO, or (ii) any
other facility, equipment or other element that was not included in the scope of
the CEC’s environmental review in the CEC Decision.
     (c) We are not qualified to comment upon and we express no opinion
regarding the technical, engineering or other scientific aspects of the CEC
Filings, the
EXHIBIT E-3

 



--------------------------------------------------------------------------------



 



     CEC Decision, or any permit, license or approval listed in Exhibit A
hereto, including the feasibility of compliance with all conditions set forth
therein.
     (d) We express no opinion as to the enforceability of any Opinion Document,
including without limitation any of the remedies set forth therein.
     (e) We express no opinion as to the effect of the legal or regulatory
status or the nature of the business of the Administrative Agent or any other
Secured Party on our opinions.
     (f) Our opinions set forth in this opinion letter are based upon the facts
in existence and laws in effect on the date hereof and we expressly disclaim any
obligation to update our opinions herein, regardless of whether changes in such
facts or laws come to our attention after the delivery hereof.
This opinion letter is solely for the benefit of the addressees hereof. At your
request, we hereby consent to reliance hereon by any future assignee of your
interest in the loans under the Credit Agreement pursuant to an assignment that
is made and consented to in accordance with the express provisions of
Section 9.04 of the Credit Agreement, on the condition and understanding that
(i) this letter speaks only as of the date hereof, (ii) we have no
responsibility or obligation to update this letter, to consider its
applicability or correctness to other than its addressee(s), or to take into
account changes in law, facts or any other developments of which we may later
become aware, and (iii) any such reliance by a future assignee must be actual
and reasonable under the circumstances existing at the time of assignment,
including any changes in law, facts or any other developments known to or
reasonably knowable by the assignee at such time.
No attorney-client relationship exists or has existed by reason of our
preparation, execution and delivery of this opinion letter to any addressee
hereof or other person or entity except for the Borrower. In permitting reliance
hereon by any person or entity other than the Borrower, we are not acting as
counsel for such other person or entity and have not assumed and are not
assuming any responsibility to advise such other person or entity with respect
to the adequacy of this opinion letter for its purposes. This opinion letter may
not be relied upon in any manner by any other person.
Very truly yours,
EXHIBIT E-3

 



--------------------------------------------------------------------------------



 



EXHIBIT A

      Part 1   Part 2
1.  California Energy Commission decision approving the application for
certification for the MLGS Project and granting a license to construct and
operate the MLGS Project (“CEC Decision”)


2.  Authority to Construct by BAAQMD


3.  Federal Aviation Administration Determination of No Hazard to Air Navigation
 
1.  Permit to Operate by BAAQMD (to be obtained prior to operating equipment)


2.  Clean Air Act Title IV Permit by BAAQMD (Acid Rain Permit) (application to
be filed with BAAQMD at least 24 months prior to first fire)


3.  Clean Air Act Title V Permit by BAAQMD (to be obtained within 12 months
after commencing operation)
 
   
 
 
4.  FERC Order Granting Market Based Rate Authorization (to be obtained prior to
start-up or testing of the MLG Project or generating electricity from the MLGS
Project)
 
   
 
 
5.  FERC Acceptance or Issuance of Certification or Self-Certification of Exempt
Wholesale Generator Status (to be obtained prior to start-up or testing of the
MLGS Project or generating electricity from the MLGS Project)
 
   
 
 
6.  FERC Approval of Executed CAISO Interconnection Agreement (to be obtained by
CAISO after execution)
 
   
 
 
7.  FERC Approval of Executed Participating Generator Agreement and Meter
Service Agreement (to be obtained by CAISO after execution)
 
   
 
 
8.  Additional Governmental Approvals Identified in the CEC Decision or
otherwise required in the ordinary course of business, including the following:

     
 
 
a.  BAAQMD notification materials, acknowledgment letter and job number assigned
by BAAQMD for MLGS Project demolition activities (to be obtained not less than
10 days prior to commencement of MLGS Project-related structure demolition)
 
   
 
 
b.  Contractors permit for well installation (to be obtained prior to installing
wells)
 
   
 
 
c.  Certificates of Occupancy from the Chief Building Official (Contra Costa
County) (CBO) (to be obtained prior to permanent occupancy of buildings)
 
   
 
 
d.  Contractors permits for construction, including

EXHIBIT E-3

 



--------------------------------------------------------------------------------



 



      Part 1   Part 2
 
 
     grading and drainage, excavation, fire protection, building and Notice of
Intent for California Statewide General Construction Storm Water Permit (State
Water Resources Control Board Order No. 2009-0009-DWQ) ) (application for
grading permit to be submitted at least 30 days prior to grading; others to be
obtained as specified in the CEC Decision or by the CBO)
 
   
 
 
e.  Other CBO approvals to be obtained as specified in the CEC Decision
 
   
 
 
f.  Contractors transportation-related permits (including heavy haul permits)
for transportation of equipment to the site (to be obtained prior to
transporting equipment)
 
   
 
 
g.  Notice of Intent to Comply with the General National Pollutant Discharge
Elimination System Permit for Discharges of Storm Water Associated with
Construction Activity, and California Statewide General Industrial Storm Water
Permits (State Water Resources Control Board Order No. 97-03-DWQ) (to be
submitted 30 days prior to site mobilization)
 
   
 
 
h.  Notice of Intent to obtain coverage under Central Valley Regional Water
Quality Control Board Order No. R5-2008-0081 for Waste Discharge Requirements
for Dewatering and Other Low Threat Discharges to Surface Water (to be submitted
prior to any groundwater discharge or dewatering activities)
 
   
 
 
i.  Evidence from Contra Costa County that the site-specific Drainage, Erosion,
and Sedimentation Control Plan meets the requirements of the Contra Costa County
Clean Water Program (to be provided 30 days prior to site mobilization)
 
   
 
 
j.  Contra Costa County Business License (to be obtained before engaging in
business in the unincorporated area of Contra Costa County)
 
   
 
 
k.  United States Environmental Protection Agency hazardous waste generator

EXHIBIT E-3

 



--------------------------------------------------------------------------------



 



      Part 1   Part 2
 
 
    identification number (to be obtained prior to starting construction)
 
   
 
 
l.  Agreement and/or permit for sewer service from City of Antioch (to be
obtained prior to completing the connection to the sewer line)
 
   
 
 
m. Executed Wastewater Discharge Agreement and any required industrial
wastewater discharge permit from Delta Diablo Sanitation District (“DDSD”) (to
be obtained no later than 60 days prior to completing the connection to DDSD’s
wastewater pipeline)
 
   
 
 
n.  Permit for crane operation (to be obtained prior to the start of
construction)
 
   
 
 
o.  Pressure vessel permit (to be obtained prior to the vessels being placed
into service)
 
   
 
 
p.  Potable water connection permit (to be obtained prior to installing
connection with potable water system)
 
   
 
 
q.  Certification to Store Hazardous Materials (Hazardous Materials Business
Plan) by Contra Costa County Health Services Department (to be obtained at least
30 days prior to receiving hazardous materials on site)
 
   
 
 
r.  Approval of Risk Management Plan and Off-Site Consequence Analysis by Contra
Costa County Health Services Department (to be obtained at least 30 days prior
to delivery of aqueous ammonia to the site)
 
   
 
 
s.  Approval of Spill Prevention, Control, and Countermeasure Plan by Contra
Costa County Health Services Department for management of hazardous (to be
obtained at least 30 days prior to receiving hazardous materials on site for
commissioning or operations)
 
   
 
 
t.  Any approvals required from California Environmental Protection Agency
Department of Toxic Substances Control as specified in the CEC Decision (to be
obtained at least 30 days prior to the start of any soil excavation or grading)

EXHIBIT E-3

 



--------------------------------------------------------------------------------



 



      Part 1   Part 2
 
 
u.  Encroachment permit for construction within Contra Costa County or City of
Antioch right-of-way (to be obtained prior to starting construction in any
right-of-way)
 
   
 
 
v.  Waiver by the City of Antioch allowing heavy equipment operation and noisy
construction work relating to the MLGS Project to take place earlier or later
than times listed in CEC Decision (to be obtained prior to ground disturbance if
construction activities will take place outside the specified times)
 
   
 
 
w.  Approval by the Contra Costa County Public Works Department and the City of
Antioch Engineering Department of the construction traffic control plan (to be
provided at least 60 days prior to the start of site mobilization)
 
   
 
 
x.  Approval by Contra Costa County of a lighting mitigation plan (process to be
commenced at least 90 days prior to ordering any permanent exterior lighting)
 
   
 
 
y.  Compliance with certification, verification and other requirements specified
in California Public Utilities Commission General Order 167 (to be provided when
the MLGS Project is interconnected and capable of operating in parallel with the
electric system)

EXHIBIT E-3

 



--------------------------------------------------------------------------------



 



EXHIBIT E-4
TO
CREDIT AGREEMENT
Form of Legal Opinion (In-House Counsel to the Loan Parties and Parent)
[TO BE ISSUED ON LETTERHEAD OF MIRANT CORPORATION]
[FORM OF COMPANY IN-HOUSE COUNSEL OPINION]
October 8, 2010
The Royal Bank of Scotland plc, as
Administrative Agent, and the other Secured
Parties (as defined in the Credit Agreement
referred to below)
     Re: Mirant Marsh Landing, LLC
Ladies and Gentlemen:
     I am Assistant General Counsel for Mirant Corporation, a Delaware
corporation (the “Parent”), and make reference to the Credit Agreement, dated as
of October 8, 2010 (the “Credit Agreement”), among Mirant Marsh Landing, LLC
(the “Borrower”), the Lenders party thereto, The Royal Bank of Scotland plc, as
Administrative Agent, and Deutsche Bank Trust Company Americas, as Collateral
Agent and Depositary Bank. Unless otherwise defined herein, terms defined in the
Credit Agreement are used herein as therein defined.
     In connection with this opinion letter, I or attorneys working under my
supervision have examined the following documents:

  (1)   the Credit Agreement;     (2)   the Equity Contribution Agreement;    
(3)   the Security Agreement;     (4)   the Pledge Agreement;     (5)   the
Collateral Agency Agreement;     (6)   The Master Agreement and the related
Schedule, Confirmation and Credit Support Annex to be entered into by The Royal
Bank of Scotland plc (the “RBS Swap”);

EXHIBIT E-4

 



--------------------------------------------------------------------------------



 



  (7)   the Master Agreement and the related Schedule, Confirmation, Credit
Support Annex to be entered into by Royal Bank of Canada (collectively, the “RBC
Swap”);     (8)   the Guaranty related to the RBS Swap; and     (9)   the
Guaranty related to the RBC Swap.

     The documents described in items (1) through (9) above are herein
collectively referred to as the “Opinion Documents”.
     In addition, I or attorneys working under my supervision have examined
originals, or copies certified to my satisfaction, of such other corporate
records of the Borrower, the Immediate Parent and the Parent (collectively, the
“Loan Parties”), certificates of officers of the Loan Parties, and agreements,
instruments and other documents, as I have deemed necessary as a basis for the
opinions expressed below. In my examination of the documents referred to above,
I have assumed the authenticity of all such documents submitted to me as
originals and the conformity to the originals of all such documents submitted to
me as copies. Whenever any opinion set forth herein is qualified by the words
“to my knowledge”, “of which I am aware” or words of similar import, such words
mean my current actual awareness and the current actual awareness of attorneys
working under my supervision that have rendered legal services to any Loan Party
in connection with the transactions contemplated by the Opinion Documents,
obtained in the course of the representation of such Loan Party in connection
with such transactions, of factual matters that I and such attorneys recognize
as being relevant to the opinion so qualified.
     Based upon the foregoing, and subject to the qualifications set forth
below, I am of the opinion that:
     (i) The execution, delivery and performance by the Parent of each Opinion
Document to which the Parent is stated to be a party will not (A) violate any
provision of any material agreement or instrument that has been filed as of the
date hereof by the Parent with the Securities and Exchange Commission or
(B) violate any order, writ, injunction or decree of any court or governmental
or regulatory authority or agency or any arbitral award applicable to the Parent
of which I am aware except as would not reasonably be expected to have a
Material Adverse Effect.
     (ii) The execution, delivery and performance by the Borrower and the
Immediate Parent of each Opinion Document to which the Borrower or the Immediate
Parent, as the case may be, is stated to be a party will not (A) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other material agreement, lease, or instrument to which the
Borrower or the Immediate Parent, as the case may be, is a party or by which it
or its properties may be bound or affected, including any other Transaction
Document, (B) result in or require the creation or imposition of any Lien of any
nature (other than any Permitted Encumbrance) upon or with respect to any of the
properties now owned or hereafter acquired by the Borrower or the Immediate
Parent or (C) violate any order, writ, injunction or decree of any
EXHIBIT E-4

 



--------------------------------------------------------------------------------



 



court or governmental or regulatory authority or agency or any arbitral award
applicable to the Borrower or the Immediate Parent of which I am aware except,
in the case of (A), (B) and (C), as would not reasonably be expected to have a
Material Adverse Effect.
     I am a member of the Bars of the State of Georgia, State of Oregon
(inactive) and District of Columbia. This opinion is limited to the laws of the
State of Georgia, State of Oregon, District of Columbia and the federal laws of
the United States, to the extent that the same apply.
     This opinion letter is furnished to you solely in connection with the
transactions contemplated by the Opinion Documents and is solely for the benefit
of the Administrative Agent, the Collateral Agent and the other Secured Parties
and their successors, participants and permitted assignees, and may not be
relied upon by any other Person or for any other purpose without my prior
written consent.
Very truly yours,
Steven B. Nickerson
Assistant General Counsel
EXHIBIT E-4

 



--------------------------------------------------------------------------------



 



EXHIBIT F
TO
CREDIT AGREEMENT
Form of Construction Report
Project Construction Monthly Report
Mirant Marsh Landing, LLC
Marsh Landing Generating Station
xxxx x through xxxx xx, xxxx
EXHIBIT F

 



--------------------------------------------------------------------------------



 



1.0 INTRODUCTION
2.0 EXECUTIVE SUMMARY21
3.0 ISSUES OF CONCERN
4.0 MAJOR PROJECT PARTICIPANTS

         
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

5.0 Schedule
          5A Engineering
          5B Construction
          5C Start-up
          5D Construction Milestone Dates22

                  Construction   Milestone Date     Achieved  
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

 

21   To include Quality Assurance status provided for (ie. Concrete testing,
compaction, weld rejection, etc.)   22   To include (i) descriptions of any
missed Construction Milestone Dates; (ii) explanation for delays and
(iii) expected milestone dates for delays.

EXHIBIT F

 



--------------------------------------------------------------------------------



 



 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

          5E Contractor Furnished Equipment

                  Equipment   Forecast Ship Date     Status  
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

          6.0 Safety

                  Description   May 31, 2002     Project To Date  
Lost Time Accidents
               
Lost Man-hours
               
Recordable Incidents
               
Total man-hours worked since last lost time accident
               
Total man-hours worked
               
LTA (Lost Time Accident) Rate
               
LMR (Lost Man-hour ) Rate
               

EXHIBIT F

 



--------------------------------------------------------------------------------



 



          8.0 Government Approvals

                 
Government Approvals
  Application Submitted   Anticipated Approval
 
               
 
               
 
               

                    Date:      

EXHIBIT F

 



--------------------------------------------------------------------------------



 



EXHIBIT G
TO
CREDIT AGREEMENT
[RESERVED]
EXHIBIT G

 



--------------------------------------------------------------------------------



 



EXHIBIT H
TO
CREDIT AGREEMENT
Form of Operating Report
Mirant Marsh Landing, LLC
Monthly Operations Report
XXXX XXXX
EXHIBIT H

 



--------------------------------------------------------------------------------



 



Mirant Marsh Landing, LLC Monthly Report
Table of Contents

              Page  
1.0 Executive Summary
    1  
2.0 Operations Summary
    2  
3.0 Maintenance Summary
    3  
4.0 Environmental, Health & Safety (EHS)
    4  
4.1 Environmental Audits
    4  
4.2 EHS Training
    4  
4.3 Injury and Illness Information
    4  
5.0 Annual Budget and Closing Model Comparison
    4  
6.0 Operational Data
  Appendix A
7.0 Plant Trip Data
  Appendix B
8.0 Performance Data23
  Appendix C

 

23   To include monthly and year to date.

EXHIBIT H

 



--------------------------------------------------------------------------------



 



1.0 Executive Summary
     The following are key highlights for the month of: xxxxxx:

  •   Marsh Landing Generating Station’s Plant Gross Output for the Month was
xx,xxx MWH     •   The Plant Starting Reliability was xx%     •   The Plant
Availability Factor was xx%     •   The Equivalent Availability Factor (EAF) was
also xx%     •   The Gas Turbines Accumulated xxx Total Fired Hours and xx Fired
Starts     •   There was a Total of 0 Trips during the Month     •   The
Equivalent Forced Outage Rate (EFOR) was x%     •   The plant consumed a total
of xxx,xxx DTH of Natural Gas.     •   Marsh Landing has operated xxx days
without an OSHA recordable injury or lost work day     •   [Any penalties paid
under the PPA and the underlying performance shortfall resulting in such
penalties]     •   [Summary of variances greater than 10% for line items
(Closing Model versus Annual Budget)]

EXHIBIT H

 



--------------------------------------------------------------------------------



 



2.0 Operations Summary24
     Unit #1
     Unit #2
     Unit #3
     Unit #4
     Balance Of Plant
3.0 Maintenance Summary25
     The following is a summary of additional maintenance and inspection
activities completed:
     Unit #1
     Unit #2
     Unit #3
     Unit #4
     Balance of Plant
4.0 Environmental Health & Safety
     4.1 Environmental Audits
     4.2 Training
 

24   To include comparison of actual operating expenses to budgeted with
variance for monthly and year to date.   25   To include comparison of actual
maintenance expenses to budgeted with variance for monthly and year to date.

EXHIBIT H

 



--------------------------------------------------------------------------------



 



4.3 Injury and Illness Information

•   Accidents — x   •   Injuries — x

EXHIBIT H

 



--------------------------------------------------------------------------------



 



EXHIBIT I
TO
CREDIT AGREEMENT
Form of Construction Drawdown Certificate
Date: _______________
Drawdown Date: _______________
The Royal Bank of Scotland plc,
as Administrative Agent
600 Washington Boulevard
Stamford, CT 06901
Attn: Simon Mockford, Managing Director,
TPM, Power & Infrastructure Finance
Tel: 203-897-3719
Fax: 203-873-3365
Email: simon.mockford@rbs.com
with a copy to:
The Royal Bank of Scotland plc,
as Administrative Agent
600 Washington Boulevard
Stamford, CT 06901
Attn: Matthew Wilson, Senior Vice President,
Head of Banking Middle Office Americas
Tel: 203-897-7664
Fax: 203-873-5300
Email: matthew.wilson@rbs.com
RE: Mirant Marsh Landing Project
Ladies and Gentlemen:
     1. This Construction Drawdown Certificate is delivered to you pursuant to
Section 4.03(c) of that certain Credit Agreement, dated as of October 8, 2010
(as amended, modified or supplemented from time to time, the “Credit
Agreement”), among Mirant Marsh Landing, LLC, a limited liability company duly
organized under the laws of Delaware (the “Borrower”), the lenders party
thereto, The Royal Bank of Scotland plc, as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”), and Deutsche Bank Trust Company Americas, as collateral agent and
depositary bank. All capitalized terms used herein shall have the respective
meanings specified in the Credit Agreement unless otherwise defined herein or
unless the context requires otherwise.
EXHIBIT I

 



--------------------------------------------------------------------------------



 



     2. This Construction Drawdown Certificate is being delivered in connection
with a proposed Borrowing of Term Loans under the Credit Agreement and is being
delivered at least five Business Days prior to the date of such proposed
Borrowing (the date of such proposed Borrowing being referred to herein as the
“Drawdown Date”).
     3. The undersigned has read the provisions of the Credit Agreement and the
other Financing Documents which are relevant to the furnishing of this
Construction Drawdown Certificate. With respect to the information in this
Construction Drawdown Certificate, the undersigned has made such examination or
investigation as was reasonably necessary to enable such Person to express an
informed opinion as to the accuracy of such information.
     4. The undersigned, on behalf of the Borrower, hereby certifies that each
of the following statements will be true and correct as of the Drawdown Date
immediately before and after giving effect to the proposed Borrowing:
4.1. The total Project Costs incurred by or on behalf of the Borrower through
the date of the Borrowing immediately preceding the Drawdown Date or anticipated
at the immediately preceding Drawdown Date to be incurred prior to the Drawdown
Date which were reflected on a Construction Drawdown Certificate previously been
submitted by the Borrower are $[________] (the “Prior Project Costs”). The
aggregate Prior Project Costs, segregated by major Construction Budget
categories are in Column 3 on Appendix I hereto.
4.2. The Project Costs to be paid with the proceeds of the Term Loans to be made
to the Borrower on the Drawdown Date are $[________] (“Current Costs”) and,
segregated by major Construction Budget categories are reflected in Column 4 on
Appendix I hereto. Such Project Costs are due and payable as of the Drawdown
Date or anticipated at the Drawdown Date to be incurred prior to the next
subsequent Drawdown Date and no part thereof has been included in any other
Drawdown Certificate.
4.3. The work under the Construction Contract, in respect of which payment is
requested and in connection with which this Drawdown Certificate is delivered,
has, to the best knowledge of the Borrower, been performed in accordance with
the Construction Contract.
4.4. The estimated date on which the Conversion Date will occur is [________],,
which date is on or prior to the Outside Delivery Date.
[4.5. To the best knowledge of the Borrower, there has not occurred any
development which materially adversely affects the likelihood of achieving the
Conversion Date by the Outside Delivery Date [, except as provided below:].
[Insert applicable exceptions, if any.]]
4.6. [Except [LIST RELEVANT FORCE MAJEURE EVENTS],] We are not aware of any
events of Force Majeure (as defined in the Construction Contract) that have
occurred and are occurring.
EXHIBIT I

 



--------------------------------------------------------------------------------



 



4.7 The estimated remaining Project Costs in excess of the amounts described in
4.1 and 4.2 above to achieve the Conversion Date are $[________] (“Future
Costs”), segregated by major Construction Budget categories are reflected in
Column 5 on Appendix I hereto. The amounts on deposit in the Construction
Account together with all remaining Term Loan Commitments, the Contingent Equity
Contribution anad all other funds available to the Borrower are expected to be
sufficient to achieve the Conversion Date on or prior to the dates set forth in
Section 4.4.
4.8. A detailed description of the material variances from the estimated Project
Costs set forth in the Construction Budget as of the Closing Date and the reason
therefor is summarized in Column 7 of Appendix I and Appendix II hereto.
4.9. A list of all approved Change Orders, together with copies of any Change
Orders not previously delivered to the Administrative Agent, is attached hereto
as Appendix III hereto.
4.10. Attached as Appendix IV hereto are (i) copies of lien waivers executed by
the Contractor in respect of all work completed as of the date of its current
invoice (other than work in progress), in each case, in accordance with the
requirements of the Construction Contract, and (ii) evidence that the Contractor
has received lien waivers in respect of all work completed as of the date of its
current invoice (other than work in progress) from all of its major
subcontractors, in each case, in accordance with the requirements of the
Construction Contract.
4.11. Attached as Appendix V hereto is a true, correct and complete copy of the
Construction Report.
4.12. Attached as Appendix VI hereto is a true, correct and complete copy of the
ALTA Form 122 down-date endorsement to the Title Policy and other such
endorsements to the Title Policy relating to the continued propriety of the Deed
of Trust with respect to mechanics liens and other matters are reasonably
requested by the Administrative Agent to be delivered pursuant to
Section 4.03(d)(iii).
4.13. Attached as Appendix VII hereto is a true, correct and complete copy of a
certificate of the Independent Engineer, which certificate is substantially in
the form of Exhibit J to the Credit Agreement and dated as of the date hereof.
[SIGNATURE PAGE FOLLOWS]
EXHIBIT I

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has executed this Construction Drawdown
Certificate as of the date hereof.

            MIRANT MARSH LANDING, LLC
      By:           Name:           Title:      

EXHIBIT I

 



--------------------------------------------------------------------------------



 



Appendix I
to Construction Drawdown Certificate

                Estimated                         Date:   Drawdown    
Conversion Date:                         Budget Category   Date:__________    
__________                       Budget Variance Description   Budget Amount    
Prior Project Costs     Current Costs     Future Costs     Total Expected Costs
    (2-6) -1-   -2-     -3-     -4-     -5-     -6-     -7-

EXHIBIT I

 



--------------------------------------------------------------------------------



 



Appendix II
to Construction Drawdown Certificate
Summary Description of Variances from Estimated Project Costs
EXHIBIT I

 



--------------------------------------------------------------------------------



 



Appendix III
to Construction Drawdown Certificate
List of Change Orders
EXHIBIT I

 



--------------------------------------------------------------------------------



 



Appendix IV
to Construction Drawdown Certificate
Lien Waivers
EXHIBIT I

 



--------------------------------------------------------------------------------



 



Appendix V
to Construction Drawdown Certificate
Construction Report and Description of Project Costs
EXHIBIT I

 



--------------------------------------------------------------------------------



 



Appendix VI
to Construction Drawdown Certificate
Down-date Policy Endorsements
EXHIBIT I

 



--------------------------------------------------------------------------------



 



Appendix VII
to Construction Drawdown Certificate
Certificate of Independent Engineer
EXHIBIT I

 



--------------------------------------------------------------------------------



 



EXHIBIT J
TO
CREDIT AGREEMENT
Form Drawdown Certificate of Independent Engineer
[INSERT DATE]
The Royal Bank of Scotland plc,
as Administrative Agent
600 Washington Boulevard
Stamford, CT 06901
Attn: Simon Mockford, Managing Director,
TPM, Power & Infrastructure Finance
Tel: 203-897-3719
Fax: 203-873-3365
Email: simon.mockford@rbs.com
with a copy to:
The Royal Bank of Scotland plc,
as Administrative Agent
600 Washington Boulevard
Stamford, CT 06901
Attn: Matthew Wilson, Senior Vice President,
Head of Banking Middle Office Americas
Tel: 203-897-7664
Fax: 203-873-5300
Email: matthew.wilson@rbs.com
RE: Mirant Marsh Landing Project
Ladies and Gentlemen:
     This Independent Engineer certificate (this “Certificate”) is delivered to
you pursuant to Section 4.03(c) of that certain Credit Agreement, dated as of
October 8, 2010 (as amended, modified or supplemented from time to time, the
“Credit Agreement”), among Mirant Marsh Landing, LLC, a limited liability
company duly organized under the laws of Delaware (the “Borrower”), the lenders
party thereto, The Royal Bank of Scotland plc, as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”), and Deutsche Bank Trust Company Americas, as collateral agent and
depositary bank. All capitalized terms used herein shall have the respective
meanings specified in the Credit Agreement unless otherwise defined herein or
unless the context requires otherwise.
     1. We have read the provisions of the Credit Agreement and the other
Financing Documents which are relevant to the furnishing of this Certificate.
EXHIBIT J

 



--------------------------------------------------------------------------------



 



     2. We have reviewed the material and data made available to us by or from
the Borrower and the Contractor and any other contractor to the Project on
behalf of the Borrower or the Contractor since the date of the last Construction
Drawdown Certificate, or since the [Closing Date], in the case of the initial
Construction Drawdown Certificate. In particular (i) we have reviewed the
Construction Drawdown Certificate, dated _______ (the “Current Construction
Drawdown Certificate”) and any related documents thereto, (ii) we have
discussed, to the extent we deem appropriate, the progress of the engineering,
procurement and construction of the Project with the Borrower and the
Contractor, (iii) we made our last visit to the Project on _______, (iv) we
reviewed the most recent monthly construction report dated [_______] (the
“Current Construction Report”) delivered by the Borrower pursuant to
Section 4.03(c) of the Credit Agreement and the most recent reports delivered by
the Contractor pursuant to the Construction Contract, and (v) we have performed
such other investigation, observations and review as we in our professional
capacity deemed necessary under the circumstances. Our review and observations
were performed in accordance with our Professional Services Agreement with the
Administrative Agent dated [_____], as amended, and with generally accepted
engineering practices and in accordance with the standards of care practiced by
independent consulting engineers in performing similar tasks on like projects.
     3. In the course of this review we have obtained no knowledge of the
existence of any Default or Event of Default that is continuing and that has not
been waived.
     4. Based on our review of the aforementioned information, and of data
provided to us by others that we have assumed to be true, complete and accurate,
we are of the opinion that, as of the date hereof:

  (a)   The estimated Conversion Date as set forth in the Current Construction
Drawdown Certificate is achieveable, and if not, the Conversion Date is
reasonably likely to occur on or before the Outside Delivery Date.     (b)  
Following the drawdown as requested in the Current Construction Drawdown
Certificate, based on the Borrower’s report of funds expended against the
Construction Budget, there are sufficient funds for the Project to achieve the
Conversion Date in accordance with the Construction Schedule on or before the
Outside Delivery Date.     (c)   The amount of Project Costs (which, for the
avoidance of doubt, include retainage costs and any other owner costs related to
construction) to achieve the Conversion Date are as set forth in the Current
Construction Drawdown Certificate.     (d)   The work accomplished during the
period covered by this Certificate [is] [is not] in accordance with the
milestone schedule specified in the Construction Schedule such that any
milestones expected to have been met during this period covered by this
Certificate [has] [has not] been achieved. [If not in accordance with
Construction Schedule, specify reasons.]

EXHIBIT J

 



--------------------------------------------------------------------------------



 



  (e)   The Borrowing requested by the Current Construction Drawdown Certificate
is in conformance, on a cumulative basis, with the Construction Budget. [If not
in accordance with Construction Budget, specify reasons.]     (f)   Our scope of
review has not brought to our attention any material errors in the information
or incorrect or untrue certifications contained in the Current Construction
Drawdown Certificate.     (g)   Our scope of review has not brought to our
attention any material errors in the information contained in the Current
Construction Report.     (h)   The work performed during the period covered by
this Certificate for which payment is requested [has been] [has not been]
performed in conformance with the Construction Contract. [If unsatisfactory,
specify reasons.]     (i)   We have reviewed all prior Construction Drawdown
Certificates and confirmed that Borrowings requested therein were for the
payment or reimbursement of Project Costs, and the Project Costs to be funded
with the proceeds of the current Borrowing are due and payable or are
anticipated to be incurred prior to the next subsequent Drawdown Date and have
not been the subject of any prior Construction Drawdown Certificate.     (j)  
[Except [LIST RELEVANT FORCE MAJEURE EVENTS],] We are not aware of any events of
Force Majeure (as defined in the Construction Contract) that have occurred and
are continuing.     (k)   To the best of our knowledge, there are no cost
overruns or approved Change Orders which are not listed on Appendix III to the
Current Construction Drawdown Certificate or that have not been listed in a
previous Construction Drawdown Certificate.     (l)   The progress of
construction of the Project is substantially in accordance with the applicable
requirements of the Construction Contract and the Power Purchase Agreement.

[SIGNATURE PAGE FOLLOWS]
EXHIBIT J

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the
date hereof.

            [INDEPENDENT ENGINEER]
      By:           Name:           Title:                 By:           Name:  
        Title:      

EXHIBIT J

 



--------------------------------------------------------------------------------



 



EXHIBIT K
TO
CREDIT AGREEMENT
Form of Physical Facilities Certificate
[INSERT DATE]
The Royal Bank of Scotland plc,
as Administrative Agent
600 Washington Boulevard
Stamford, CT 06901
Attn: Simon Mockford, Managing Director,
TPM, Power & Infrastructure Finance
Tel: 203-897-3719
Fax: 203-873-3365
Email: simon.mockford@rbs.com
with a copy to:
The Royal Bank of Scotland plc,
as Administrative Agent
600 Washington Boulevard
Stamford, CT 06901
Attn: Matthew Wilson, Senior Vice President,
Head of Banking Middle Office Americas
Tel: 203-897-7664
Fax: 203-873-5300
Email: matthew.wilson@rbs.com
RE: Mirant Marsh Landing Project
Ladies and Gentlemen:
     This Physical Facilities Certificate (this “Certificate”) is delivered to
you pursuant to Section 4.05(a) of that certain Credit Agreement, dated as of
October 8, 2010 (as amended, modified or supplemented from time to time, the
“Credit Agreement”), among Mirant Marsh Landing, LLC, a limited liability
company duly organized under the laws of Delaware (the “Borrower”), the lenders
party thereto, The Royal Bank of Scotland plc, as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”), and Deutsche Bank Trust Company Americas, as collateral agent and
depositary bank. All capitalized terms used herein shall have the respective
meanings specified in the Credit Agreement unless otherwise defined herein or
unless the context requires otherwise.
     The undersigned, on behalf of the Borrower, hereby certifies that:
EXHIBIT K

 



--------------------------------------------------------------------------------



 



     (i) Attached hereto as Appendix II are the Mechanical Completion
checklist(s) submitted by the Contractor pursuant to Section 12.1(B) of the
Construction Contract, together with a Mechanical Completion Certificate (as
defined in the Construction Contract), signed by the Borrower pursuant to
Section 12.1(B) of the Construction Contract. The Punchlist (as defined in the
Construction Contract) which (a) has been agreed upon by the Borrower and the
Contractor or (b) has otherwise been adopted by the Borrower pursuant to
Section 12.5(A) of the Construction Contract, has been delivered to the
Independent Engineer and the Administrative Agent.
     (ii) The Substantial Completion Date (as defined in the Construction
Contract) has occurred and attached hereto as Appendix III is the Substantial
Completion Certificate signed by the Borrower pursuant to Section 12.2 of the
Construction Contract. The Punchlist (as defined in the Construction Contract)
which (a) has been agreed upon by the Borrower and the Contractor or (b) has
otherwise been adopted by the Borrower pursuant to Section 12.5(B) of the
Construction Contract, has been delivered to the Independent Engineer and the
Administrative Agent. The total cost of all items in the Punchlist is
$[________].
     (iii) The estimated amount necessary to (a) achieve Final Completion under
the Construction Contract, as defined under the Construction Contract
(including, without limitation, to pay the Retainage, if any) and (b) to fully
discharge any Liens arising out of work done under the Construction Contract,
and any other obligations that are payable by the Borrower under, the
Construction Contract, any subcontracts thereunder, and any other liabilities,
losses, costs, damages and expenses incurred in connection with or related to
any mechanics’ Liens or arising under any Project Documents or in connection
therewith (other than amounts payable after the Conversion Date), is $[______],
and an amount at least equal to $[______] is on deposit in the Construction
Account with $[______] available to be provided by Parent as Construction
Contribution Funding Amounts pursuant to the Equity Contribution Agreement .
     (iv) The Interconnection Facilities (in each case as defined in the Large
Generator Interconnection Agreement) necessary to meet the requirements of the
Power Purchase Agreement, have been constructed and substantially completed in
accordance with the terms and requirements of the Large Generator
Interconnection Agreement.
     (v) Attached as Appendix IV hereto is a copy of the notice(s) provided by
the Borrower to the Power Purchaser confirming (i) that the Commercial Operation
Date (as defined in the Power Purchase Agreement) will occur prior to or
simultaneously with the Initial Delivery Date (as defined in the Power Purchase
Agreement) and (ii) the expected occurrence of the Initial Delivery Date (as
defined in the Power Purchase Agreement), each as outlined in Section 11.3 of
the Power Purchase Agreement.
[SIGNATURE PAGE FOLLOWS]
EXHIBIT K

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Physical Facilities
Certificate as of the date hereof.

            MIRANT MARSH LANDING, LLC
      By:           Name:           Title:      

EXHIBIT K

 



--------------------------------------------------------------------------------



 



Appendix I
To Physical Facilities Certificate
Certificate of the Independent Engineer
     [Independent Engineer], a [_____] [_______] (the “Independent Engineer”)
has performed such inspections, observations, analyses and other procedures
which we have, in our reasonable judgment, deemed necessary for purposes of this
certificate. In addition, we have reviewed the material and data made available
to us by or from the Borrower, the Contractor and any other contractors to the
Project on behalf of the Borrower, and any other document that we considered
relevant. We made our last visit to the Project on [_____]. Based on such
review, we hereby certify that we are of the opinion that each of the
certifications of the Borrower set forth in the foregoing Physical Facilities
Certificate is true and correct in all material respects as of the date hereof.
          IN WITNESS WHEREOF, the undersigned has caused this certificate to be
duly executed.
Dated:_______________

            [INDEPENDENT ENGINEER]
      By:           Name:           Title:                 By:           Name:  
        Title:      

EXHIBIT K

 



--------------------------------------------------------------------------------



 



Appendix II
To Physical Facilities Certificate
Construction Contract — Mechanical Completion
EXHIBIT K

 



--------------------------------------------------------------------------------



 



Appendix III
To Physical Facilities Certificate
Construction Contract —Substantial Completion
EXHIBIT K

 



--------------------------------------------------------------------------------



 



Appendix IV
To Physical Facilities Certificate
Power Purchase Agreement — Initial Delivery Date
EXHIBIT K

 



--------------------------------------------------------------------------------



 



EXHIBIT L
TO
CREDIT AGREEMENT
Form of Performance Certificate
[INSERT DATE]
The Royal Bank of Scotland plc,
as Administrative Agent
600 Washington Boulevard
Stamford, CT 06901
Attn: Simon Mockford, Managing Director,
TPM, Power & Infrastructure Finance
Tel: 203-897-3719
Fax: 203-873-3365
Email: simon.mockford@rbs.com
with a copy to:
The Royal Bank of Scotland plc,
as Administrative Agent
600 Washington Boulevard
Stamford, CT 06901
Attn: Matthew Wilson, Senior Vice President,
Head of Banking Middle Office Americas
Tel: 203-897-7664
Fax: 203-873-5300
Email: matthew.wilson@rbs.com
RE: Mirant Marsh Landing Project
Ladies and Gentlemen:
          This Performance Certificate is delivered to you pursuant to
Section 4.05(b) of that certain Credit Agreement, dated as of October 8, 2010
(as amended, modified or supplemented from time to time, the “Credit
Agreement”), among Mirant Marsh Landing, LLC, a limited liability company duly
organized under the laws of Delaware (the “Borrower”), the lenders party
thereto, The Royal Bank of Scotland plc, as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”), and Deutsche Bank Trust Company Americas, as collateral agent and
depositary bank. All capitalized terms used herein shall have the respective
meanings specified in the Credit Agreement unless otherwise defined herein or
unless the context requires otherwise.
          The undersigned, on behalf of the Borrower, hereby certifies that each
Unit of the Facility has successfully demonstrated that it has achieved the
Minimum Acceptance Criteria by
EXHIBIT L





--------------------------------------------------------------------------------



 



conducting the Performance Tests required to be performed under the Construction
Contract and the Power Purchase Agreement, on the following basis:

  (a)   Construction Contract Tests. The Project has conducted the following
Performance Tests established in the Construction Contract and detailed in
Attachment S thereto to determine whether the Minimum Acceptance Criteria have
been achieved. Capitalized terms used in this clause (a) shall have the
respective meanings specified in the Construction Contract unless otherwise
defined in the Credit Agreement or unless the context requires otherwise.

  (i)   Net Power Output and Net Heat Rate Performance Test.     (ii)  
Emissions Performance Test.     (iii)   Sound Level Performance Test.     (iv)  
Ramp Time Performance Test.

  (b)   Large Generator Interconnection Agreement Tests. The Project has
conducted the testing necessary to demonstrate the safe and reliable operation
of the Large Generating Facility and the Interconnection Customer’s
Interconnection Facilities to the extent required by the Power Purchase
Agreement. Capitalized terms used in this clause (a) shall have the respective
meanings specified in the Large Generator Interconnection Agreement unless
otherwise defined in the Credit Agreement or unless the context requires
otherwise.     (c)   Power Purchase Agreement Tests. The Project has conducted
the Initial Capacity Test established in the Power Purchase Agreement and
detailed in Section 3.13 thereto to determine the Tested Capacity and Actual
Tested Heat Rate. Capitalized terms used in this clause (a) shall have the
respective meanings specified in the Power Purchase Agreement unless otherwise
defined in the Credit Agreement or unless the context requires otherwise.

[SIGNATURE PAGE FOLLOWS]
EXHIBIT L

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has executed this Performance
Certificate as of the date hereof.

            MIRANT MARSH LANDING, LLC
      By:           Name:           Title:      

EXHIBIT L

3



--------------------------------------------------------------------------------



 



Appendix I
to Performance Certificate
Certificate of the Independent Engineer
     [Independent Engineer], a [______] [______] (the “Independent Engineer”)
has performed such inspections, observations, analyses and other procedures
which we have, in our reasonable judgment, deemed necessary for purposes of this
certificate. In addition, we have reviewed the material and data made available
to us by or from the Borrower, the Contractor and any other contractors to the
Project on behalf of the Borrower, and any other document that we considered
relevant. We made our last visit to the Project on ____. Based on such review,
we hereby certify that we are of the opinion that each of the certifications of
the Borrower set forth in the foregoing Performance Certificate is true and
correct in all material respects as of the date hereof.
          IN WITNESS WHEREOF, the undersigned has caused this certificate to be
duly executed.
          Dated:_______________

            [INDEPENDENT ENGINEER]
      By:           Name:           Title:                 By:           Name:  
        Title:      

EXHIBIT L

4



--------------------------------------------------------------------------------



 



EXHIBIT M
TO
CREDIT AGREEMENT
Form of Legal Matters Certificate
[INSERT DATE]
The Royal Bank of Scotland plc,
as Administrative Agent
600 Washington Boulevard
Stamford, CT 06901
Attn: Simon Mockford, Managing Director,
TPM, Power & Infrastructure Finance
Tel: 203-897-3719
Fax: 203-873-3365
Email: simon.mockford@rbs.com
with a copy to:
The Royal Bank of Scotland plc,
as Administrative Agent
600 Washington Boulevard
Stamford, CT 06901
Attn: Matthew Wilson, Senior Vice President,
Head of Banking Middle Office Americas
Tel: 203-897-7664
Fax: 203-873-5300
Email: matthew.wilson@rbs.com
RE: Mirant Marsh Landing Project
Ladies and Gentlemen:
     This Legal Matters Certificate (this “Certificate”) is delivered to you
pursuant to Section 4.05(c) of that certain Credit Agreement dated as of
October 8, 2010 (as amended, modified or supplemented from time to time, the
“Credit Agreement”), among Mirant Marsh Landing, LLC, a limited liability
company duly organized under the laws of Delaware (the “Borrower”), the lenders
party thereto, The Royal Bank of Scotland plc, as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”), and Deutsche Bank Trust Company Americas, as collateral agent and
depositary bank. All capitalized terms used herein shall have the respective
meanings specified in the Credit Agreement unless otherwise defined herein or
unless the context requires otherwise.
          The undersigned, on behalf of the Borrower, hereby certifies that:
EXHIBIT M

 



--------------------------------------------------------------------------------



 



     (a) All Part A Approvals and Part B Approvals set forth in Schedule 3.05 of
the Credit Agreement required on the part of each Loan Party and the Parent for
the Development of the Project and for each Loan Party’s and the Parent’s
execution, delivery, and performance of the Transaction Documents to which it is
a party have been duly obtained, were validly issued, are in full force and
effect and non-appealable (except for those Governmental Approvals which have
expired or been terminated and are no longer necessary for the Development of
the Project).
     (b) Each of the representations and warranties of the Borrower contained in
any Financing Document is true and correct in all material respects on and as of
the date of this Certificate as if made on and as of such date (or, if stated to
have been made solely as of an earlier date, as of such earlier date).
     (c) All insurance policies required to be obtained per Appendix A to the
Credit Agreement have been obtained and are in full force and effect and all
premiums then due and payable thereon have been paid in full, and to the best
knowledge of the undersigned, no event or circumstance has occurred, nor has
there been any omission to disclose a fact, which would entitle an insurer to
validly avoid or otherwise reduce its liability under the relevant policy of
insurance. The Borrower has not received any notice from any insurer that any
insurance policy has ceased to be in full force and effect or claiming that the
insurer’s liability under any such insurance policy can be reduced or avoided.
     (d) The Borrower has not created, incurred, assumed or suffered to exist
any Lien on any of the Collateral or any of its other Property except Permitted
Encumbrances.
     (e) Attached as Appendix I hereto are final lien waivers executed by the
Contractor which cover all labor, materials, supplies or services done,
performed or finished at, for or to the Project by the Contractor, in accordance
with the requirements of the Construction Contract.
     (f) No Default or Event of Default has occurred and is continuing.
[SIGNATURE PAGE FOLLOWS]
EXHIBIT M

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the
date hereof.

            MIRANT MARSH LANDING, LLC
      By:           Name:           Title:      

EXHIBIT M

3



--------------------------------------------------------------------------------



 



Appendix I
to Legal Matters Certificate
Final Lien Waivers
EXHIBIT M

 



--------------------------------------------------------------------------------



 



EXHIBIT N
TO
CREDIT AGREEMENT
[Reserved]
EXHIBIT N

 



--------------------------------------------------------------------------------



 



EXHIBIT O
TO
CREDIT AGREEMENT
Form of Consent to Assignment

     
******************************************************************************

CONSENT TO ASSIGNMENT
Dated as of [_________]
made by
[PROJECT PARTY]

     
******************************************************************************

EXHIBIT O

 



--------------------------------------------------------------------------------



 



          CONSENT TO ASSIGNMENT (this “Consent to Assignment”) dated as of
[__________] by [Project Party] (the “Project Party), a [corporation] duly
organized and validly existing under the laws of [_____].
          Mirant Marsh Landing, LLC (the “Company”), a limited liability company
duly organized and validly existing under the laws of the State of Delaware, the
Lenders referred to therein, The Royal Bank of Scotland plc, in its capacity as
administrative agent for the Lenders under the Credit Agreement referred to
below (in such capacity, together with its successors in such capacity, the
“Administrative Agent”), and Deutsche Bank Trust Company Americas, in its
capacity as Collateral Agent for the Secured Parties referred to in the Credit
Agreement (the “Collateral Agent”), are parties to a Credit Agreement dated as
of October [_], 2010 (as amended, modified and supplemented and in effect from
time to time, the “Credit Agreement”).
          The Company, the Administrative Agent, certain other Secured Parties
referred to therein, the Collateral Agent and the Depository Bank referred to
therein are parties to the Collateral Agency and Intercreditor Agreement dated
as of October [_], 2010 (as amended, modified and supplemented and in effect
from time to time, the “Collateral Agency Agreement”).
          The Project Party hereby acknowledges notice and receipt of, and
consents to the terms and provisions (including the assignment of the Assigned
Agreement referred to below pursuant to such terms and provisions) of, the
Security Agreement dated as of October [_], 2010 (as amended, modified and
supplemented and in effect from time to time, the “Security Agreement”), between
the Company and the Collateral Agent, and hereby agree as follows:
          1. Definitions. Terms defined in the Credit Agreement or in the
Assigned Agreement referred to below are used herein as defined therein. Unless
otherwise stated, references herein to any Person shall include its permitted
successors and assigns and, in the case of any Governmental Authority, any
Person succeeding to its functions and capacities.
          2. Representations and Warranties. The Project Party hereby represents
and warrants that:
     (a) The Project Party is a [corporation] duly organized and validly
existing and in good standing under the laws of the State of [_____]. The
Project Party is duly qualified to do business and is in good standing in each
jurisdictions in which such qualification is required by Applicable Law and in
light of the transactions contemplated by the [_____________] dated [_____],
between the Project Party and the Company (as amended, supplemented or modified
and in effect from time to time, the “Assigned Agreement”).
     (b) The Project Party has all requisite power and authority and legal right
to execute, deliver and perform its obligations hereunder and under the Assigned
Agreement. The execution, delivery and performance by the Project Party of this
Consent to Assignment and the Assigned Agreement and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary
EXHIBIT O

1



--------------------------------------------------------------------------------



 



action on the part of the Project Party. This Consent to Assignment and the
Assigned Agreement have been duly executed and delivered by the Project Party
and constitute the legal, valid and binding obligations of the Project Party,
enforceable in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium, and similar laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
     (c) The execution, delivery and performance by the Project Party of this
Consent to Assignment and the Assigned Agreement do not and will not (i) violate
the articles of organization or other organizational documents of the Project
Party, (ii) violate any provision of any Applicable Law, (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other material agreement, lease, or instrument to which the
Project Party is a party or by which it or its properties may be bound or
affected, including any other Transaction Document, or (iv) result in or require
the creation or imposition of any Lien of any nature (other than any Permitted
Encumbrance) upon or with respect to any of the properties now owned or
hereafter acquired by such Project Party except, in the case of (ii) and (iii),
as would not reasonably be expected to have a Material Adverse Effect.
     (d) No authorization of any Governmental Authority is required for the
execution, delivery or performance of this Consent to Assignment and the
Assigned Agreement by the Project Party which has not been obtained, and each
such authorization that has been obtained is in full force and effect.
     (e) There is no action, suit or proceeding at law or in equity by or before
any Governmental Authority, arbitral tribunal or other body now pending or, to
the knowledge of the Project Party, threatened against or affecting the Project
Party or any of its properties, rights or assets which (i) if adversely
determined, individually or in the aggregate, could have a material adverse
effect on its ability to perform its obligations hereunder or under the Assigned
Agreement or (ii) questions the validity, binding effect or enforceability
hereof or of the Assigned Agreement.
     (f) The Project Party is not in default under any material covenant or
obligation hereunder or under the Assigned Agreement, no such default has
occurred prior to the date hereof and the Assigned Agreement is in full force
and effect. To the best knowledge of the Project Party, the Company is not in
default under any material covenant or obligation of the Assigned Agreement and
no such default has occurred prior to the date hereof.
     (g) After giving effect to the assignment by the Company to the Collateral
Agent of the Assigned Agreement pursuant to the Security Agreement, and after
giving effect to the acknowledgment of and consent to such assignment by the
Project Party, there exists no event or condition which would constitute a
default, or which would, with the giving of notice or lapse of time or both,
constitute a default under the Assigned Agreement. The Project Party and, to the
best knowledge of the Project Party, the Company have
EXHIBIT O

2



--------------------------------------------------------------------------------



 



complied with all conditions precedent to the respective obligations of such
party to perform under the Assigned Agreement.
     (h) This Consent to Assignment and the Assigned Agreement constitute and
include all agreements entered into by the Project Party relating to, and
required for the consummation of, the transactions contemplated by this Consent
to Assignment and the Assigned Agreement.
     (i) The Assigned Agreement has not been amended, modified or supplemented,
and no changes, amendments or modifications have been proposed by the Company or
the Project Party. No event of force majeure has occurred and is continuing
under the Assigned Agreement and the Project Party has no notice of, nor has
consented to, any previous assignment, pledge or hypothecation by the Company of
all or any part of its rights under the Assigned Agreement.
          3. Consent to Assignment. The Project Party hereby acknowledges,
consents and agrees that:
     (a) Upon the exercise of remedies upon an Event of Default, the Collateral
Agent and any assignee thereof shall be entitled to exercise any and all rights
of the Company under the Assigned Agreement in accordance with their respective
terms and the Project Party shall comply in all respects with such exercise.
Without limiting the generality of the foregoing, upon the exercise of remedies
upon an Event of Default, the Collateral Agent and any assignee thereof shall
have the full right and power to enforce directly against the Project Party all
obligations of the Project Party under the Assigned Agreement and otherwise to
exercise all remedies thereunder and to make all demands and give all notices
and make all requests required or permitted to be made by the Company under the
Assigned Agreement.
     (b) The Project Party will not, without the prior written consent of the
Collateral Agent, take any action to (i) cancel or terminate, or suspend
performance or waive compliance under, the Assigned Agreement (except as
expressly provided in the Assigned Agreement) or consent to or accept any
cancellation, termination, suspension or waiver thereof, (ii) exercise any of
its rights set forth in the Assigned Agreement to cancel or terminate, or
suspend performance or waive compliance under, the Assigned Agreement as a
result of a default by the Company unless the Project Party shall have delivered
to the Collateral Agent written notice stating that it intends to exercise such
right on a date not less than 60 days after the date of such notice, specifying
the nature of the default giving rise to such right (and, in the case of a
payment default, specifying the amount thereof) and permitting the Collateral
Agent to cure such default by making a payment in the amount in default or by
performing or causing to be performed the obligation in default, as the case may
be, (iii) materially amend, supplement or otherwise modify the Assigned
Agreement (as in effect on the date hereof), (iv) sell, assign or otherwise
dispose of any part of its interest in the Assigned Agreement (provided,
however, for avoidance of doubt, this clause (iv) shall not impair the ability
of the Project Party to sell all or substantially all of its business or assets)
or (v) petition, request or take
EXHIBIT O

3



--------------------------------------------------------------------------------



 



any other legal or administrative action which seeks, or may reasonably be
expected, to rescind, terminate or suspend or materially amend or modify the
Assigned Agreement or any part thereof.
     (c) The Project Party shall deliver to the Collateral Agent at the address
set forth on the signature pages hereof, or at such other address as the
Collateral Agent may designate in writing from time to time to the Project
Party, concurrently with the delivery thereof to the Company, a copy of each
material notice, request or demand given by the Project Party pursuant to the
Assigned Agreement that can reasonably be expected to cause the Conversion Date
(as defined in the Credit Agreement) not to occur prior to the Outside Delivery
Date (as defined in the Credit Agreement).
     (d) In the event that the Collateral Agent or its designee(s) succeeds to
the Company’s interest under the Assigned Agreement, whether by foreclosure or
otherwise, the Collateral Agent or its designee(s) shall assume liability for
all of the Company’s obligations under the Assigned Agreement; provided, however
(without limitation of the Project Party’s rights and remedies under the
Assigned Agreement), that such liability shall not include any liability for
claims of the Project Party against the Company arising from the Company’s
failure to perform during the period prior to the Collateral Agent’s or such
designee(s)’ succession to the Company’s interest in and under the Assigned
Agreement. Except as otherwise set forth in the immediately preceding sentence,
none of the Collateral Agent, the Administrative Agent or the other Secured
Parties shall be liable for the performance or observance of any of the
obligations or duties of the Company under the Assigned Agreement and the
assignment of the Assigned Agreement by the Company to the Collateral Agent for
the benefit of the Secured Parties pursuant to the Security Agreement shall not
give rise to any duties or obligations whatsoever on the part of the Collateral
Agent or any of the Secured Parties owing to the Project Party.
     (e) Upon the exercise by the Collateral Agent of the remedies set forth in
the Security Agreement, the Collateral Agent or its designees, as applicable,
may assign its rights and interests and the rights and interests of the Company
under the Assigned Agreement to any purchaser or transferee of the Project, if
such purchaser or transferee shall assume all of the obligations of the Company
under the Assigned Agreement. Upon such assignment and assumption, the
Collateral Agent or its designee, as applicable, shall be relieved of all
obligations under the Assigned Agreement arising after such assignment and
assumption.
     (f) In the event that (i) the Assigned Agreement is rejected by a trustee
or debtor-in-possession in any bankruptcy or insolvency proceeding involving the
Company or (ii) the Assigned Agreement is terminated as a result of any
bankruptcy or insolvency proceeding involving the Company and, if within 90 days
after such rejection or termination, the Collateral Agent or its designee(s)
shall so request and shall certify in writing to the Project Party that it or
its designee intends to perform the obligations of the Company as and to the
extent required under the rejected or terminated Assigned Agreement, the Project
Party will execute and deliver to the Collateral Agent or such designee(s) a new
Assigned Agreement which shall be for the balance of the remaining
EXHIBIT O

4



--------------------------------------------------------------------------------



 



term under the original Assigned Agreement before giving effect to such
rejection or termination and shall contain the same conditions, agreements,
terms, provisions and limitations as the original Assigned Agreement (except for
any requirements which have been fulfilled by the Company and the Project Party
prior to such rejection or termination). References in this Consent to
Assignment to the “Assigned Agreement” shall be deemed also to refer to such new
Assigned Agreement.
     (g) In the event that the Collateral Agent or its designee(s), or any
purchaser, transferee, grantee or assignee of the interests of the Collateral
Agent or its designee(s) in the Project assume or become liable under the
Assigned Agreement (as contemplated in subsection (d), (e) or (f) above or
otherwise), liability in respect of any and all obligations of any such party
under the Assigned Agreement shall be limited solely to such party’s interest in
the Project (and no officer, director, employee, shareholder or agent thereof
shall have any liability with respect thereto).
          4. Arrangements Regarding Payments. All payments to be made by the
Project Party to the Company under the Assigned Agreement shall be made in
lawful money of the United States, directly to the Collateral Agent (Account No.
______, at the principal office of the Collateral Agent at [ADDRESS]), for
deposit into the Accounts established under the Collateral Agency Agreement or
to such other Person and/or at such other address as the Collateral Agent may
from time to time specify in writing to the Project Party, and shall be
accompanied by a notice from the Project Party stating that such payments are
made under such Assigned Agreement. The Company hereby authorizes and directs
the Project Party to make such payments as aforesaid and all parties hereto
agree that each payment by the Project Party as specified in the preceding
sentence of amounts due to the Company from the Project Party under the Assigned
Agreement shall satisfy the Project Party’s corresponding payment obligation
under the Assigned Agreement.
          5. Miscellaneous.
     (a) No failure on the part of the Collateral Agent or any of its agents or
designee(s) to exercise and no delay in exercising, and no course of dealing
with respect to, any right, power or privilege hereunder shall operate as a
waiver thereof, and no single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The remedies provided herein
are cumulative and not exclusive of any remedies provided by law.
     (b) All notices, requests and other communications provided for herein and
under the Assigned Agreement (including, without limitation, any modifications
of, or waivers or consents under, this Consent to Assignment) shall be given or
made in writing (including, without limitation, by facsimile transmission)
delivered to the intended recipient at the “Address for Notices” specified below
its name on the signature pages hereof or, as to any party, at such other
address as shall be designated by such party in a notice to each other party.
Except as otherwise provided in this Consent to Assignment, all such
communications shall be deemed to have been duly given when transmitted by
EXHIBIT O

5



--------------------------------------------------------------------------------



 



facsimile transmission or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid.
     (c) This Consent to Assignment may be amended or modified only by an
instrument in writing signed by the parties hereto, and any provision of this
Consent to Assignment may be waived only by the Collateral Agent. Any waiver
shall be effective only for the specified purpose for which it was given.
     (d) This Consent to Assignment shall be binding upon and inure to the
benefit of the respective successors and assigns of the Project Party, the
Company, the Secured Parties and the Collateral Agent (provided, however, that
the Project Party shall not assign or transfer its rights hereunder without the
prior written consent of the Collateral Agent (provided, however, for avoidance
of doubt, this clause shall not impair the ability of the Project Party to sell
all or substantially all of its business or assets)).
     (e) This Consent to Assignment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Consent to Assignment
by signing any such counterpart. This Consent to Assignment shall become
effective at such time as the Collateral Agent shall have received counterparts
hereof signed by all of the intended parties hereto.
     (f) If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Collateral Agent and the other
Secured Parties in order to carry out the intentions of the parties hereto as
nearly as may be possible and (ii) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.
     (g) Headings appearing herein are used solely for convenience and are not
intended to affect the interpretation of any provision of this Consent to
Assignment.
     (h) EACH OF THE PROJECT PARTY AND THE COMPANY HEREBY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY
FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
CONSENT TO ASSIGNMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE
PROJECT PARTY AND THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT
ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.
EXHIBIT O

6



--------------------------------------------------------------------------------



 



     (i) THE AGREEMENTS OF THE PARTIES HERETO ARE SOLELY FOR THE BENEFIT OF THE
PROJECT PARTY, THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES, AND NO PERSON
(OTHER THAN THE PARTIES HERETO, THE SECURED PARTIES AND THEIR SUCCESSORS AND
ASSIGNS PERMITTED HEREUNDER) SHALL HAVE ANY RIGHTS HEREUNDER.
     (j) THIS CONSENT TO ASSIGNMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (k) EACH OF THE PROJECT PARTY, THE COMPANY AND THE COLLATERAL AGENT HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS CONSENT
TO ASSIGNMENT OR THE ASSIGNED AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.
EXHIBIT O

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned by its officer duly
authorized has caused this Consent and Agreement to be duly executed and
delivered as of this [__] day of [__________].

            [PROJECT PARTY]
      By           Title:                Address for Notices:
              Facsimile:
Telephone No.:
Attention:    

EXHIBIT O

8



--------------------------------------------------------------------------------



 



Acknowledged and Agreed:
MIRANT MARSH LANDING, LLC

                By         Title:             

Address for Notices:
Mirant Marsh Landing, LLC
c/o Mirant Corporation
1151 Perimeter Center West
Atlanta, Georgia 30338
Attn: J. William Holden III
Tel: 678-579-7728
Fax: 678-579-7332
Email: william.holden@mirant.com
with a copy to:
Mirant Marsh Landing, LLC
c/o Mirant Corporation
1151 Perimeter Center West
Atlanta, Georgia 30338
Attn: Steve Nickerson
Tel: 678-579-6440
Fax: 678-579-5951
Email: steve.nickerson@mirant.com
EXHIBIT O

9



--------------------------------------------------------------------------------



 



Accepted and Agreed:
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent

                By         Title:                    By         Title:         
   

Address for Notices:
Deutsche Bank Trust Company Americas
60 Wall Street
MSNYC 60-2710
NY, NY 10005
Attn: Trust and Securities Services
Project Finance — Account Manager
Tel: 212-250-7727
Fax: 732-578-4636
Email: yana.kislenko@db.com, li.jiang@db.com
:
EXHIBIT O

1



--------------------------------------------------------------------------------



 



Accepted and Agreed:
THE ROYAL BANK OF SCOTLAND PLC,
as Administrative Agent

                By         Title:             

Address for Notices:
The Royal Bank of Scotland plc, as Administrative Agent
600 Washington Boulevard
Stamford, CT 06901
Attn: Simon Mockford, Managing Director,
TPM, Power & Infrastructure Finance
Tel: 203-897-3719
Fax: 203-873-3365
Email: simon.mockford@rbs.com
with a copy to:
The Royal Bank of Scotland plc,
as Administrative Agent
600 Washington Boulevard
Stamford, CT 06901
Attn: Matthew Wilson, Senior Vice President,
Head of Banking Middle Office Americas
Tel: 203-897-7664
Fax: 203-873-5300
Email: matthew.wilson@rbs.com
EXHIBIT O

2



--------------------------------------------------------------------------------



 



EXHIBIT P
TO
CREDIT AGREEMENT
Term of Subordination
     Section 1. Definitions. Terms used herein and not otherwise defined herein
are used herein as defined in the Credit Agreement dated as of October 8, 2010
(the “Credit Agreement”) among Mirant Marsh Landing, LLC, a limited liability
company duly organized under the laws of the State of Delaware (the “Borrower”),
the Lenders party thereto, The Royal Bank of Scotland plc, as the Administrative
Agent and Deutsche Bank Trust Company Americas, as the Collateral Agent for the
Secured Parties. The rules of interpretation set out in Section 1.02 of the
Credit Agreement shall apply to, and are hereby incorporated by reference in,
these Terms of Subordination as if set out herein. For purposes of these Terms
of Subordination, the following terms shall have the following respective
meanings set out below:
     “Proceeding” means any: (a) insolvency, bankruptcy, receivership,
liquidation, reorganization, readjustment, composition or other similar
proceeding, whether voluntary or involuntary, of or against the Borrower, its
Property or its creditors as such; (b) proceeding for any liquidation,
dissolution or other winding-up of the Borrower, whether voluntary or
involuntary, and whether or not involving insolvency, receivership or bankruptcy
proceedings; (c) general assignment for the benefit of creditors of the
Borrower; or (d) other marshalling of the assets of the Borrower.
     “Senior Obligations” means all obligations and liabilities of any Loan
Party arising under or in connection with a Financing Document, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter arising, in respect of: (i) the principal of and interest on all
Loans, (ii) all amounts payable under any Permitted Swap Agreement, (iii) fees
payable under any Financing Document, (iv) all other amounts payable by a Loan
Party to any Agent, any Issuing Lender or any Lender pursuant any Financing
Document, including any premium, reimbursements, damages, expenses, fees, costs,
charges, disbursements, indemnities, and other liabilities (including all fees,
charges, expenses and disbursements of counsel to any Agent, any Issuing Lender
or any Lender) due and payable to any Agent, any Issuing Lender or any Lender
and including interest that would accrue on any of the foregoing during the
pendency of any bankruptcy or related proceeding with respect to a Loan Party
and (v) the performance and observance of all of the covenants and agreements
made by the Loan Party for the benefit of the Secured Parties under and in
connection with any Financing Document.
     “Subordinated Indebtedness” means any unsecured Indebtedness which is
contractually subordinated to the obligations of the Borrower under the
Financing Documents pursuant to a subordination agreement containing the Terms
of Subordination.
     “Subordinated Obligations” means any and all Indebtedness, liabilities and
other obligations of the Borrower under or in respect of Subordinated
Indebtedness, whether for principal, interest, premium, fees, costs, expenses,
reimbursements, indemnities or other amounts
EXHIBIT P

 



--------------------------------------------------------------------------------



 



(including any amounts owing in respect of a breach of the representations,
warranties or covenants thereunder) in respect of any obligations, together with
interest on any thereof accruing after the date of any filing by the Borrower of
any petition in bankruptcy or the commencement of any Proceeding.
     “Subordinated Parties” means the holders from time to time of any
Subordinated Obligations, including any transferee or assignee of any such
holder.
     “Terms of Subordination” means the terms of subordination set out herein.
     Section 2. Subordinated Obligations; Preclusion of Remedies. To the extent
and in the manner set out hereunder, the payment of any and all Subordinated
Obligations is expressly and irrevocably made subordinate and junior in right of
payment to the full and final prior payment in cash of all Senior Obligations.
Notwithstanding anything to the contrary contained in any Financing Document or
other agreement, document or instrument, each Subordinated Party hereby
expressly agrees that it will not (nor will it allow or direct any other Person
on its behalf to), until the occurrence of the Termination Date, ask, demand,
make any claim for, institute any action or proceeding for, join any action or
proceeding or otherwise exercise any remedy for, take, receive or accept from
the Borrower, by set-off or in any other manner, payment (in whole or in part)
of the Subordinated Obligations, nor shall it receive or accept any security
therefor, whether or not any default shall have occurred under the Senior
Obligations and whether or not any amount in respect of the Senior Obligations
shall then be due and payable. A payment on the Subordinated Obligations shall
be deemed to include any purchase, redemption or other acquisition by or on
behalf of the Borrower of all or any portion of the Subordinated Obligations.
These Terms of Subordination shall constitute a continuing offer and inducement
to all Secured Parties, and are made for the benefit of the Secured Parties,
which are obligees hereunder and entitled to enforce their rights hereunder,
without any act or notice of acceptance hereof or reliance hereon. These Terms
of Subordination shall apply notwithstanding anything to the contrary contained
in the Transaction Documents or otherwise.
No Subordinated Party shall take any action prejudicial to or inconsistent with
the Secured Parties’ priority position over the Subordinated Parties created
hereby and under the Security Documents, including any action which will hinder,
delay or otherwise prevent any Secured Party from taking any action it deems
necessary to enforce rights with respect to the Senior Obligations or the Lien
of any Security Document. Additionally, no Subordinated Party shall take any
action or otherwise act to contest or otherwise challenge on account of the
Subordinated Obligations or otherwise: (a) the validity or priority of any Liens
granted to, or for the benefit of, any Secured Party; (b) the relevant rights
and duties of any Secured Party with respect to the Subordinated Parties on
account of any Subordinated Obligations as established hereunder; or (c) any
Secured Party’s exercise of remedies in accordance with the Financing Documents.
     Section 3. Payment of Proceeds Upon Proceeding. In the event of any
Proceeding, then and in any such event:
EXHIBIT P

2



--------------------------------------------------------------------------------



 



(a)   the Secured Parties shall be entitled to receive full and final payment in
cash of all Senior Obligations, whether or not then otherwise due and payable,
before any Subordinated Party shall be entitled to receive any payment or
distribution on account of any Subordinated Obligation; and   (b)   any payment
or distribution of assets of the Borrower (or of the estate created by the
commencement of the Proceeding) of any kind or character, by set-off or
otherwise (whether in cash, property, securities or other assets) to which any
Subordinated Party would be entitled but for the provisions of these Terms of
Subordination, including any such payment or distribution which may be payable
or deliverable by reason of the payment of any other Indebtedness of the
Borrower being subordinated to the payment of the Subordinated Obligations,
shall be paid by the liquidating trustee, receiver, trustee in bankruptcy, or
other Person making such payment or distribution directly to the Secured Parties
(or to such agent(s) of the Secured Parties as they may from time to time
designate in writing to the Subordinated Parties), to the extent necessary to
make full and final payment in cash of all Senior Obligations, whether or not
then otherwise due and payable, after giving effect to any concurrent payment or
distribution to the Secured Parties, before any Subordinated Party shall be
entitled to receive any payment or distribution on account of any Subordinated
Obligation.

     Section 4. Payment to Secured Parties of Certain Amounts Received by
Subordinated Party. In the event that, notwithstanding the provisions of these
Terms of Subordination, any Subordinated Party on account or in respect of the
Subordinated Obligations receives, before the Termination Date, any payment or
distribution of assets of the Borrower or by or on behalf of the Borrower of any
kind or character, whether in cash, property, securities or other assets,
including without limitation any such payment or distribution arising out of the
exercise by any Subordinated Party of a right of set-off or counterclaim and any
such payment or distribution received by reason of any other Indebtedness of the
Borrower being subordinated to the Subordinated Obligations, then, and in such
event, such payment or distribution shall be held by the recipient thereof in
trust (as property of the Secured Parties) for the benefit of, and shall
immediately upon receipt be paid over or delivered to, the Collateral Agent, in
precisely the form received, for application to the Senior Obligations in
accordance the terms of the Financing Documents.
     Section 5. Authorizations to the Secured Parties. Each Subordinated Party:

(a)   irrevocably authorizes and empowers (but without imposing any obligation
on) the Secured Parties (or such agent(s) thereof as they may from time to time
designate) to demand, sue for, collect, receive and provide a receipt for all
payments and distributions on or in respect of its Subordinated Obligations
(including all payments and distributions which may be payable or deliverable
pursuant to the terms of any Indebtedness subordinated to the Subordinated
Obligations) that are required to be paid or delivered to the Secured Parties
(or any such agent(s) thereof) as provided herein, and to file proofs of claim
and otherwise prove all claims therefor and take all such other action, in the
name of such Subordinated Party or otherwise, as the Secured Parties (or such
agent(s) thereof as they may from time to time designate) may determine to be
necessary or appropriate

EXHIBIT P

3



--------------------------------------------------------------------------------



 



    for the enforcement of these Terms of Subordination; provided that no
Secured Party or representative thereof shall file claims or proofs of claim
with respect to the Subordinated Obligations (and any such Indebtedness
subordinated to the Subordinated Obligations) in any Proceeding unless the
Subordinated Party shall have failed to file such claims or proofs of claim, in
form and substance satisfactory to the Secured Parties, at least 30 days prior
to the deadline for any such filing; and

(b)   irrevocably authorizes and empowers (but without imposing any obligation
on) the Secured Parties (or such agent(s) thereof as they may from time to time
designate) to vote the Subordinated Obligations (and any such Indebtedness
subordinated to the Subordinated Obligations), including to vote the same in
connection with any resolution, arrangement, plan of reorganization, compromise,
settlement or extension or any other matter which may come before any meeting of
creditors of the Borrower generally or in connection with, or in anticipation
of, any insolvency or bankruptcy case or Proceeding, or any proceeding under any
laws relating to the relief of debtors, in such manner as the Secured Parties
(or any such agent(s) thereof) shall determine appropriate in their sole
discretion; and   (c)   agrees to execute and deliver to the Secured Parties (or
such agent(s) thereof as they may from time to time designate in writing) all
such further instruments confirming the above authorizations, and all such
powers of attorney, proofs of claim, assignments of claim and other instruments,
and to take all such other action as may be requested by the Secured Parties (or
any such agent(s) thereof) in order to enable the Secured Parties (or any such
agent(s) thereof) to enforce all claims upon or in respect of the Subordinated
Obligations; and   (d)   irrevocably waives (in its capacity as a holder of
Subordinated Obligations) all rights in a Proceeding to object to, vote against,
oppose or otherwise interfere with: (i) any plan of reorganization filed in such
case with the support of the Secured Parties or (ii) any motion, stipulation, or
complaint filed in such case with the support of the Secured Parties; and   (e)
  irrevocably authorizes and empowers the Secured Parties (or such agent(s)
thereof as they may designate from time to time) on its behalf to take such
action as may be necessary or appropriate to effectuate these Terms of
Subordination.

     Section 6. No Payment. Each Subordinated Party hereby agrees that, until
the Termination Date: (a) no payment whatsoever on account of any of the
Subordinated Obligations or any judgment with respect thereto (and no payment on
account of the purchase or redemption or other acquisition of the Subordinated
Obligations) shall be made by or on behalf of the Borrower; and (b) no
Subordinated Party shall: (i) ask, demand, sue for, take or receive from the
Borrower, by set-off or in any other manner, payment of any of the Subordinated
Obligations; or (ii) commence or join with any other creditor or creditors of
the Borrower in commencing any Proceedings against the Borrower or any
shareholder thereof or seek any other remedy allowed at law or in equity against
the Borrower for breach of the Borrower’s obligations under the instruments
evidencing or representing any Subordinated Obligations. Notwithstanding the
EXHIBIT P

4



--------------------------------------------------------------------------------



 



foregoing, payment by the Borrower of or in respect of the Subordinated
Obligations may be made, and the Subordinated Parties may take or receive from
the Borrower, by set-off or in any other manner, or retain payment (in whole or
in part) of the Subordinated Obligations, to the extent (and at such times) that
(a) the Borrower is entitled to make Restricted Payments under Section 6.07 of
the Credit Agreement or (b) the Borrower is entitled to transfer any amount out
of the Distribution Account in accordance with Section 3.03(h) of the Collateral
Agency Agreement.
In the event that, notwithstanding the provisions of this Section 6, any
Subordinated Party shall have received any payment or security prohibited by the
provisions of this Section 6, including any such payment arising out of the
exercise by any Subordinated Party of a right of set-off or counterclaim or any
such payment received by reason of other Indebtedness of the Borrower being
subordinated to the Subordinated Obligations, then, and in any such event, the
provisions of Section 4 above shall apply.
The provisions of this Section 6 shall not alter the rights of the Secured
Parties under the provisions of Section 3 hereof or otherwise.
     Section 7. Provisions Solely to Define Relative Rights. The provisions of
these Terms of Subordination are intended solely for the purpose of defining the
relative rights of the Subordinated Parties, on the one hand, and the Secured
Parties, on the other hand. Nothing contained in these Terms of Subordination
relating to the Subordinated Obligations is intended to or shall:

(a)   impair, as among the Borrower, its creditors other than the Secured
Parties, and the Subordinated Parties, the obligation of the Borrower, which is
absolute and unconditional, to pay to the Subordinated Parties (subject to the
rights of the Secured Parties) the Subordinated Obligations as and when the same
shall become due and payable in accordance with their terms; or   (b)   affect
the relative rights of the Subordinated Parties and creditors of the Borrower
other than the Secured Parties; or   (c)   vitiate or otherwise affect the
occurrence of a default in respect of the Subordinated Obligations to the extent
that any failure to make a payment of any Subordinated Obligation by reason of
these Terms of Subordination would otherwise constitute such a default; or   (d)
  prevent any of the Subordinated Parties from exercising all remedies otherwise
permitted by applicable law upon default in respect of the Subordinated
Obligations, subject to the rights, if any, of the Secured Parties under these
Terms of Subordination to receive the cash, property, securities or other assets
of the Borrower received upon the exercise of any such remedy.

     Section 8. Waivers; No Waiver of Subordination Provisions.
EXHIBIT P

5



--------------------------------------------------------------------------------



 



(a)   Specific Performance. The Secured Parties are hereby authorized to demand
specific performance of the undertakings set out in these Terms of
Subordination, whether or not the Company shall have complied with the
provisions hereof applicable to it, at any time when any of the Subordinated
Parties shall have failed to comply with any provision hereof applicable to it.
  (b)   Waiver by Subordinated Party. Each Subordinated Party hereby irrevocably
waives any defense based on the adequacy of a remedy at law which might be
asserted as a bar to the remedy of specific performance hereof in any action
brought therefor by the Secured Parties. Each Subordinated Party further waives
presentment, notice and protest in connection with all negotiable instruments
evidencing Senior Obligations or Subordinated Obligations to which the
Subordinated Parties may be a party, notice of the acceptance of these Terms of
Subordination by any Secured Party, notice of any loan made, extension granted
or other action taken in reliance hereon, all demands and notices of every kind
in connection with these Terms of Subordination, the Senior Obligations or time
of payment of Senior Obligations or Subordinated Obligations and any requirement
that any Secured Party protect, secure, perfect or insure any Lien or any
property subject thereto or exhaust any right or take any action against the
Borrower or any other Person or any collateral.   (c)   No impairment of Rights
of Secured Parties.

  (i)   No right of any Secured Party to enforce subordination as herein
provided shall at any time in any way be prejudiced, impaired or waived by any
act or failure to act on the part of the Borrower or any Subordinated Party or
by any act or failure to act or any delay in exercising any right, remedy or
power hereunder by any Secured Party, or by any non-compliance by the Borrower
or any Subordinated Party with the terms, provisions and covenants of these
Terms of Subordination, regardless of any knowledge thereof any Secured Party
may have or otherwise be charged with. Each and every right, remedy and power
hereby granted to the Secured Parties or allowed to the Secured Parties by law
or other agreements shall be cumulative and not exclusive the one of any other,
and may be exercised by the Secured Parties from time to time.     (ii)  
Without in any way limiting the generality of the foregoing paragraph, the
occurrence of any one or more of the following (with or without the consent of
or notice to any Subordinated Party), shall not cause any Secured Party to incur
any obligation to any Subordinated Party and shall not impair or release the
subordination provided in these Terms of Subordination or the obligations
hereunder of any Subordinated Party to the Secured Parties, even if any right of
reimbursement or subrogation or other right or remedy of the Subordinated
Parties is extinguished, affected or impaired thereby:

  (A)   at any time or from time to time, the time for any performance of or
compliance with any Subordinated Obligation or any Senior Obligation shall be
extended, or such performance or compliance shall be waived;

EXHIBIT P

6



--------------------------------------------------------------------------------



 



  (B)   the terms, covenants or obligations relating to any Senior Obligation
are in any way amended, modified or supplemented (including pursuant to any
amendment, modification or supplement to any Financing Document or any document
or instrument relating to any of the foregoing);     (C)   the maturity of any
Subordinated Obligation or any Senior Obligation shall be accelerated, or any
Subordinated Obligation shall be modified, supplemented or amended in any
respect (regardless of whether the consent of the Secured Parties shall be given
pursuant to Section 9 below);     (D)   any Lien or guarantee shall be granted
to, or in favor of, any Secured Party as security for any Senior Obligation
(regardless of whether any such Lien shall be perfected or whether any such
guarantee shall be valid or shall at any time be released);     (E)   any Lien
shall be granted to, or in favor of, any Subordinated Party as security for any
Subordinated Obligation (regardless of whether any such Lien shall be
perfected);     (F)   the assignment or transfer of any Secured Party’s rights
under or interest in any Senior Obligation; or     (G)   any other circumstance
which might otherwise constitute a defense available to, or a discharge of, the
Borrower or any Subordinated Party.

  (iii)   Without in any way limiting the generality of the foregoing paragraph
(ii), any Secured Party may, at any time and from time to time, without the
consent of or notice to the Subordinated Parties, without incurring any
obligation to the Subordinated Parties, and without impairing or releasing the
subordination provided herein or the obligations hereunder of the Subordinated
Parties, do any one or more of the following, even if any right of reimbursement
or subrogation or other right or remedy of the Subordinated Parties is
extinguished, affected or impaired thereby:

  (A)   change the manner, place or terms of payment of or extend the time of
payment of, or renew or alter, Senior Obligations owed to it or any collateral
security or guarantee therefor, or otherwise amend or supplement in any manner,
or enter into any compromise or settlement in respect of, the Senior Obligations
owed to it or any instrument evidencing the same or any agreement under which
any Senior Obligations owed to them are outstanding;     (B)   sell, exchange,
release, enforce, delay in enforcing, or otherwise deal with any property
pledged, mortgaged or otherwise securing any Senior Obligations owed to it;

EXHIBIT P

7



--------------------------------------------------------------------------------



 



  (C)   release any Person liable in any manner for any Senior Obligations owed
to it (including any guarantor thereof); and     (D)   exercise or refrain from
exercising any rights against the Borrower and any other Person.

(d)   Waiver of Notice. Each Subordinated Party unconditionally waives notice of
the incurring of any Senior Obligations or any part thereof.

     Section 9. Certain Agreements Relating to Subordinated Obligations. Each
Subordinated Party hereby agrees that it will not, without the prior written
consent of the Secured Parties (or such agent(s) thereof as they may from time
to time designate), amend, modify, supplement or otherwise alter any
Subordinated Obligation or any document or instrument relating thereto in a
manner that is inconsistent with the Financing Documents or these Terms of
Subordination.
     Section 10. Reinstatement. The obligations of the Subordinated Parties
under these Terms of Subordination shall continue to be effective, or be
reinstated, as the case may be, if at any time any payment in respect of any
Senior Obligations, or any other payment to any Secured Party in its capacity as
such, is rescinded or must otherwise be restored or returned by the holder of
such Senior Obligations upon the occurrence of any Proceeding, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any substantial part of its
Property, or otherwise, all as though such payment had not been made.
     Section 11. Bankruptcy. These Terms of Subordination shall remain in full
force and effect as between the Subordinated Parties and Secured Parties
notwithstanding the occurrence of any Proceeding affecting the Borrower.
     Section 12. Rights Acquired by Virtue of Subrogation. Subject to, and only
after, the occurrence of the Termination Date and subject to the final sentence
of this paragraph, the Subordinated Parties shall be subrogated (equally and
ratably with the holders of all Indebtedness of the Borrower that by its express
terms is subordinated to the Senior Obligations to the same extent as the
Subordinated Obligations are subordinated thereto and that is entitled to like
rights of subrogation) to the rights of the Secured Parties to receive payments
and distributions of cash, property and securities applicable to the Senior
Obligations until the principal of, and interest and premium (if any) on, the
Subordinated Obligations shall be paid in full in cash. For purposes of such
subrogation, no payments or distributions to the Secured Parties of any cash,
property or securities to which the Subordinated Parties would be entitled
except for the provisions of these Terms of Subordination, and no payments
pursuant to the provisions of these Terms of Subordination to the Secured
Parties by the Subordinated Parties, shall, as among the Borrower, its creditors
other than the Secured Parties, and the Subordinated Parties, be deemed to be a
payment or distribution by the Borrower to or on account of the Senior
Obligations. No payment or distribution to the Secured Parties pursuant to these
Terms of Subordination shall entitle the Subordinated Parties to exercise any
rights acquired directly or
EXHIBIT P

8



--------------------------------------------------------------------------------



 



indirectly by virtue of assignment, subrogation or otherwise in respect of the
Subordinated Obligations until the termination of the Financing Documents.
     Section 13. Amendments. Notwithstanding anything to the contrary in these
Terms of Subordination or any agreement into which they are incorporated, these
Terms of Subordination may be waived, modified, amended or otherwise changed
only by a written agreement signed by the parties hereto.
     Section 14. Submission to Jurisdiction; Waivers.

(a)   Any legal action or proceeding with respect to these Terms of
Subordination or any Financing Document shall, except as provided in clause
(c) below, be brought in the courts of the State of New York in the County of
New York or of the United States for the Southern District of New York and, by
execution and delivery of this Agreement, each party hereto hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each party hereto
agrees that a judgment, after exhaustion of all available appeals, in any such
action or proceeding shall be conclusive and binding upon it, and may be
enforced in any other jurisdiction, including by a suit upon such judgment, a
certified copy of which shall be conclusive evidence of the judgment.   (b)  
Each party hereto hereby irrevocably waives any objection that it may now have
or hereafter have to the laying of the venue of any suit, action or proceeding
arising out of or relating to these Terms of Subordination or any Financing
Document brought in the Supreme Court of the State of New York, County of New
York or in the United States District Court for the Southern District of New
York, and hereby further irrevocably waives any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.   (c)   Nothing in this Section 14 shall limit the right of the Secured
Parties to refer any claim against any Subordinated Party to any court of
competent jurisdiction outside of the State of New York, nor shall the taking of
proceedings by any Secured Party before the courts in one or more jurisdictions
preclude the taking of proceedings in any other jurisdiction whether
concurrently or not.

     Section 15. WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THESE TERMS OF SUBORDINATION OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THESE TERMS OF SUBORDINATION, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THESE TERMS OF
SUBORDINATION MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY
EXHIBIT P

9



--------------------------------------------------------------------------------



 



COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.
     Section 16. Notices. All notices, requests, consents and demands hereunder
shall be in writing and telecopied or delivered to the intended recipient as
specified in Section 9.01 of the Credit Agreement or, if such recipient is not
party to the Credit Agreement, at the “Address for Notices” specified beneath
its name on the signature pages to the agreement containing these Terms of
Subordination or, as to any party, at such other address as shall be designated
by such party in a notice to each other party. Except as otherwise provided in
these Terms of Subordination, all such communications shall be effective when
received by the addressee thereof during business hours on a business day in
such addressee’s location.
     Section 17. Service of Process. Each Subordinated Party irrevocably
consents to service of process in the manner provided for notices in Section 16.
Each Subordinated Party not organized in the United States of America or a State
thereof (each such Subordinated Party, a “Foreign Party”) hereby irrevocably
appoints [_____] (the “Process Agent”) with an office on the date hereof at
[_____], as its agent to receive on behalf of such Foreign Party and its
property service of copies of the summons and complaint and any other process
which may be served in any such action or proceeding. Such service may be made
by mailing or delivering a copy of such process to such Foreign Party in care of
the Process Agent at the Process Agent’s above address, and such Foreign Party
hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf. As an alternative method of service, each Foreign Party
also irrevocably consents to the service of any and all process in any such
action or proceeding by the mailing of copies of such process to such Foreign
Party at its address specified pursuant to Section 16 (such service to be
effective seven days after mailing thereof). Each Foreign Party covenants and
agrees that it shall take any and all reasonable action, including the execution
and filing of any and all documents, that may be necessary to continue the
designation of the Process Agent above in full force and effect, and to cause
the Process Agent to continue to act as such. Nothing in these Terms of
Subordination will affect the right of any party under these Terms of
Subordination to serve process in any other manner permitted by law.
     Section 18. Governing Law. These Terms of Subordination, and the rights and
obligations of the parties under these Terms of Subordination, shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.
EXHIBIT P

10



--------------------------------------------------------------------------------



 



SCHEDULE I
TO
CREDIT AGREEMENT
Commitments

                                      Term Loan     Term Loan                  
Commitment ($)     Commitment ($)     PPA Letter of Credit     DSR Letter of
Credit   Name of Lender   Tranche A     Tranche B     Commitment ($)    
Commitment ($)  
The Royal Bank of Scotland plc
  $ 16,910,000       —     $ 50,075,000       —  
Royal Bank of Canada
  $ 16,910,000       —     $ 50,075,000       —  
WestLB AG, New York Branch
  $ 20,765,350     $ 46,219,650       —       —  
ING Capital LLC
  $ 4,405,100     $ 9,804,900       —     $ 49,790,000  
Union Bank, N.A.
  $ 20,765,350     $ 46,219,650       —       —  
Dexia Credit Local, New York Branch
  $ 15,500,000     $ 34,500,000       —       —  
Credit Agricole Corporate and Investment
  $ 19,840,000       44,160,000       —       —  
Siemens Financial Services, Inc.
    —     $ 55,000,000       —       —  
CoBank, ACB
  $ 19,840,000     $ 44,160,000       —       —  
Metropolitan Life Insurance Company
  $ 20,064,200     $ 64,935,800       —       —  
TOTAL
  $ 155,000,000     $ 345,000,000     $ 100,150,000     $ 49,790,000  

SCHEDULE I

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.08
TO
CREDIT AGREEMENT
Term Loan Amortization Schedule

                                                  Term Loan                  
Principal   Schedule A(1)     Schedule B (2)     Schedule C(3)   Payment  
Principal Payment Amount     Principal Payment Amount     Principal Payment
Amount   Date   Tranche A     Tranche B     Tranche A     Tranche B     Tranche
A     Tranche B  
9/30/13
    11,964,593       2,673,750       —       —       —       —  
12/31/13
    12,028,289       500,000       2,378,211       1,470,563       —       —  
3/31/14
    6,410,761       1,200,000       6,059,512       1,423,125       841,250    
  872,083  
6/30/14
    120,463       650,000       59,463       700,000       161,644       500,000
 
9/30/14
    16,746,319       4,450,000       18,965,952       2,100,000       19,774,785
      1,200,000  
12/31/14
    10,005,500       2,645,000       11,084,640       1,454,750       11,467,149
      881,667  
3/31/15
    5,122,195       2,587,500       6,114,569       1,423,125       6,525,272  
    862,500  
6/30/15
    89,125       1,200,000       94,287       1,100,000       196,333      
872,083  
9/30/15
    17,770,667       4,200,000       20,053,801       1,800,000       20,770,219
      881,667  
12/31/15
    9,736,724       2,645,000       10,765,944       1,454,750       12,037,351
      881,667  
3/31/16
    4,748,917       2,616,250       5,708,399       1,438,938       6,982,896  
    872,083  
6/30/16
    170,561       1,800,000       377,857       1,438,938       740,722      
872,083  
9/30/16
    19,306,904       3,400,000       21,158,018       1,454,750       21,501,692
      881,667  
12/31/16
    10,163,643       2,645,000       11,422,811       1,454,750       11,790,834
      881,667  
3/31/17
    5,295,259       2,587,500       6,122,847       1,500,000       6,821,968  
    862,500  
6/30/17
    281,852       2,200,000       734,048       1,500,000       1,137,769      
872,083  
9/30/17
    20,289,588       3,100,000       21,801,850       1,500,000       22,088,047
      881,667  
12/31/17
    4,748,641       8,887,350       12,097,794       1,307,260       12,162,069
      1,004,475  
3/31/18
    —       8,327,208       —       8,283,379       —       7,948,193  
6/30/18
    —       2,933,603       —       2,847,398       —       2,597,963  
9/30/18
    —       23,463,904       —       24,189,427       —       23,142,994  
12/31/18
    —       13,838,077       —       14,140,469       —       13,467,265  
3/31/19
    —       8,957,286       —       8,871,879       —       8,304,967  
6/30/19
    —       3,806,994       —       3,531,577       —       3,062,695  
9/30/19
    —       24,254,551       —       24,228,497       —       23,764,238  
12/31/19
    —       14,696,898       —       14,496,041       —       14,161,994  
3/31/20
    —       9,584,597       —       9,480,840       —       9,192,845  
6/30/20
    —       4,505,822       —       4,198,351       —       4,099,198  
9/30/20
    —       25,149,169       —       25,101,155       —       24,588,213  
12/31/20
    —       15,498,179       —       15,262,550       —       14,900,391  
3/31/21
    —       10,544,975       —       10,249,262       —       9,951,779  
6/30/21
    —       5,450,412       —       5,124,173       —       4,831,527  
9/30/21
    —       26,246,039       —       26,179,747       —       25,639,115  
12/31/21
    —       16,533,595       —       16,276,148       —       15,893,344  
3/31/22
    —       11,596,404       —       11,280,040       —       10,896,939  
6/30/22
    —       6,570,289       —       6,225,535       —       5,807,181  
9/30/22
    —       27,420,863       —       27,333,880       —       26,763,003  
12/31/22
    —       17,624,973       —       17,377,006       —       16,964,232  

SCHEDULE 2.08

 



--------------------------------------------------------------------------------



 



                                                  Term Loan                  
Principal   Schedule A(1)     Schedule B (2)     Schedule C(3)   Payment  
Principal Payment Amount     Principal Payment Amount     Principal Payment
Amount   Date   Tranche A     Tranche B     Tranche A     Tranche B     Tranche
A     Tranche B  
3/31/23
    —       12,897,042       —       12,338,481       —       11,984,022  
6/30/23
    —       5,111,769       —       7,482,760       —       6,884,999  
9/30/23
    —       —       —       25,980,456       —       27,999,125  
12/31/23
            —       —       —       —       18,073,888  
Total
    155,000,000       345,000,000       155,000,000       345,000,000      
155,000,000       345,000,000  

 

(1)   Schedule A applies if the Conversion Date occurs on or prior to June 30,
2013.   (2)   Schedule B applies if the Conversion Date occurs on or following
July 1, 2013 and prior to October 1, 2013.   (3)   Schedule C applies if the
Conversion Date occurs on or following October 1, 2013 and prior to January 1,
2014.

SCHEDULE 2.08

2



--------------------------------------------------------------------------------



 



SCHEDULE 3.05
TO
CREDIT AGREEMENT
Governmental Approvals
Part A Approvals

1.   California Energy Commission decision approving the application for
certification for the Project and granting a license to construct and operate
the Project (“CEC Decision”)   2.   Authority to Construct by BAAQMD   3.  
Federal Aviation Administration Determination of No Hazard to Air Navigation

Part B Approvals

1.   Permit to Operate by BAAQMD (to be obtained prior to operating equipment)  
2.   Clean Air Act Title IV Permit by BAAQMD (Acid Rain Permit) (application to
be filed with BAAQMD at least 24 months prior to first fire)   3.   Clean Air
Act Title V Permit by BAAQMD (to be obtained within 12 months after commencing
operation)   4.   FERC Order Granting Market Based Rate Authorization (to be
obtained prior to start-up or testing of the Project or generating electricity
from the Project)   5.   FERC Acceptance or Issuance of Certification of Exempt
Wholesale Generator Status (to be obtained prior to start-up or testing of the
Project or generating electricity from the Project)   6.   FERC Approval of
Executed CAISO Interconnection Agreement (to be obtained by CAISO after
execution of the LGIA)   7.   FERC Approval of Executed Participating Generator
Agreement and Meter Service Agreement (to be obtained by CAISO after execution
of these documents)   8.   Additional Governmental Approvals Identified in the
CEC Decision or otherwise required in the ordinary course of business, including
the following:

  a.   BAAQMD notification materials, acknowledgment letter and job number
assigned by BAAQMD for the project demolition activities (to be obtained not
less than 10 days prior to commencement of Project-related structure demolition)
    b.   Contractors permit for well installation (to be obtained prior to
installing wells)     c.   Certificates of Occupancy from the Chief Building
Official (Contra Costa County) (CBO) (to be obtained prior to permanent
occupancy of buildings)     d.   Contractors permits for construction, including
grading and drainage, excavation, fire protection, building and Notice of Intent
for CA Statewide General Construction Storm Water Permit (State Water Resources
Control Board Order No. 2009-0009-DWQ) (application for grading permit to be
submitted at least 30 days prior to grading; others to be obtained as specified
in the CEC Decision or by the CBO).     e.   Other CBO approvals to be obtained
as specified in the CEC Decision

SCHEDULE 3.05

 



--------------------------------------------------------------------------------



 



  f.   Contractors transportation-related permits (including heavy haul permits)
for transportation of equipment to the site (to be obtained prior to
transporting equipment).     g.   Notice of Intent to Comply with the General
National Pollutant Discharge Elimination System Permit for Discharges of Storm
Water Associated with Construction Activity, and California Statewide General
Industrial Storm Water Permits (State Water Resources Control Board Order
No. 97-03-DWQ) (to be submitted 30 days prior to site mobilization)     h.  
Notice of Intent to obtain coverage under Central Valley Regional Water Quality
Control Board Order No. R5-2008-0081 for Waste Discharge Requirements for
Dewatering and Other Low Threat Discharges to Surface Water (to be submitted
prior to any groundwater discharge or dewatering activities)     i.   Evidence
from Contra Costa County that the site-specific Drainage, Erosion, and
Sedimentation Control Plan meets the requirements of the Contra Costa County
Clean Water Program (to be provided 30 days prior to site mobilization)     j.  
Contra Costa Business License (to be obtained before engaging in business in the
unincorporated area of the county)     k.   United States Environmental
Protection Agency hazardous waste generator identification number (to be
obtained prior to starting construction)     l.   Agreement and/or permit for
sewer service from City of Antioch (to be obtained prior to completing the
connection to the sewer line)     m.   Executed Wastewater Discharge Agreement
and any required industrial wastewater discharge permit from Delta Diablo
Sanitation District (to be obtained no later than 60 days prior to completing
the connection to DDSD’s wastewater pipeline)     n.   Permit for crane
operation (to be obtained prior to the start of construction)     o.   Pressure
vessel permit (to be obtained prior to the vessels being placed in service)    
p.   Potable water connection permit (to be obtained prior to installing
connection with potable water system)     q.   Certification to Store Hazardous
Materials (Hazardous Materials Business Plan) by County Health Services
Department (to be obtained at least 30 days prior to receiving hazardous
materials on site)     r.   Approval of Risk Management Plan and off-site
consequence analysis by County Health Services Department (to be obtained at
least 30 days prior to delivery of aqueous ammonia to the site)     s.  
Approval of Spill Prevention, Control, and Countermeasure Plan by Contra Costa
County Health Services Department for management of hazardous materials (to be
obtained at least 30 days prior to receiving hazardous materials on site for
commissioning or operations)     t.   Any approvals required from California
Environmental Protection Agency Department of Toxic Substances Control as
specified in the CEC Decision (to be obtained at least 30 days prior to the
start of any soil excavation or grading)     u.   Encroachment permit for
construction within County/City right-of-way (to be obtained prior to starting
construction in any County/City right-of-way)     v.   Waiver by the City of
Antioch allowing heavy equipment operation and noisy construction work relating
to the Project to take place earlier or later than times listed in CEC Decision
(to be obtained prior to ground disturbance if construction activities will take
place outside the specified times)

SCHEDULE 3.05

2



--------------------------------------------------------------------------------



 



  w.   Approval by the Contra Costa County Public Works Department and the City
of Antioch Engineering Department of the construction traffic control plan (to
be provided at least 60 days prior to the start of site mobilization)     x.  
Approval by Contra Costa County of a lighting mitigation plan (process to be
commenced at least 90 days prior to ordering any permanent exterior lighting)  
  y.   Compliance with certification, verification and other filing requirements
specified in California Public Utilities Commission General Order 167 (to be
provided when the Project is interconnected and capable of operating in parallel
with the electric system)

SCHEDULE 3.05

3



--------------------------------------------------------------------------------



 



SCHEDULE 3.07
TO
CREDIT AGREEMENT
Litigation
None.
SCHEDULE 3.07

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.09
TO
CREDIT AGREEMENT
Environmental Matters
None.
SCHEDULE 3.09

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.13
TO
CREDIT AGREEMENT
Information

1.   The Information Memorandum;   2.   The information posted as of October 8,
2010 on the Intralinks site maintained by the Borrower to which the Lead
Arrangers had access, excluding (1) the documents under folders 01.; 02.01;
02.02; 02.03; 03.03.04.01; 03.03.04.02; 03.04.01; 03.04.02; 03.04.06; 03.04.07;
03.04.08; 04.03; 07.01; and 07.02 and (2) documents nos. 02.05.01 — .03;
02.06.01; 04.01.01 and 04.01.03 — .10; 04.02.01; and 04.04.01 — 04.04.06.

SCHEDULE 3.13

 